Exhibit 10.1

Execution Version

 

 

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Dated as of December 19, 2014

among

JARDEN CORPORATION,

as the US Borrower,

JARDEN LUX HOLDINGS S.à r.l., JARDEN LUX S.à r.l. and JARDEN LUX FINCO S.à r.l.,

collectively, as the Luxembourg Borrower,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

 

 

 

BARCLAYS BANK PLC,

as Sole Lead Arranger and Joint Book-Running Manager,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, RBC CAPITAL MARKETS, SUNTRUST
ROBINSON HUMPHREY, INC. and WELLS FARGO SECURITIES, LLC,

as Joint Book-Running Managers,

CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., HSBC BANK
USA, N.A., J.P. MORGAN SECURITIES LLC, PNC BANK, SANTANDER BANK, N.A. and UBS
SECURITIES LLC,

as Co-Documentation Agents

and

BARCLAYS BANK PLC,

as Syndication Agent



--------------------------------------------------------------------------------

AMENDMENT NO. 5 TO CREDIT AGREEMENT

This AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of December 19, 2014 (this
“Amendment”), among JARDEN CORPORATION, a Delaware corporation (the “US
Borrower”), JARDEN LUX HOLDINGS S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg, having its registered office at 560A, rue de Neudorf,
L-2220 Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B 152.067, having a share capital of EUR 35,000, JARDEN LUX S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered with
the Luxembourg Trade and Companies Register under number B 152.079, having a
share capital of EUR 17,500 and JARDEN LUX FINCO S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg, having its registered office at 560A, rue de
Neudorf, L-2220 Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B 152.080, having a share capital of EUR 12,500
(collectively, the “Luxembourg Borrower” and, together with the US Borrower, the
“Borrowers”), BARCLAYS BANK PLC, as administrative agent and collateral agent
for the Lenders and the L/C Issuers (in such capacities, together with any
successor in such capacities, the “Administrative Agent”) and each Lender party
hereto, amends certain provisions of the CREDIT AGREEMENT, dated as of March 31,
2011 (as amended by Amendment No. 1 to Credit Agreement, dated as of
February 24, 2012, as amended by Amendment No. 2 to Credit Agreement, dated as
of March 22, 2013, as amended by Amendment No. 3 to Credit Agreement, dated as
of September 3, 2013, as amended by Amendment No. 4 to Credit Agreement, dated
as of October 3, 2013, and as further amended, supplemented, restated and/or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), among the Borrowers, the Lenders and the L/C Issuers party thereto
from time to time and the Administrative Agent.

Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Restated Credit Agreement
(as defined below).

WITNESSETH:

WHEREAS, pursuant to, and subject to the terms and conditions of, Section 2.17
(Specified Refinancing Debt) of the Credit Agreement, the Borrowers have
requested that the Credit Agreement be amended to, among other things,
(i) provide for a new tranche of tranche A term loans thereunder (the “New
Tranche A Term Loans”), which term loans would refinance in full the Tranche A
Term Loans outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Tranche A Term Loans”) and the
Tranche A1 Term Loans outstanding under the Credit Agreement immediately prior
to the effectiveness of this Amendment (the “Existing Tranche A1 Term Loans”)
through an exchange and which, except as modified hereby, would have the same
terms as the Existing Tranche A Term Loans under the Credit Agreement,
(ii) provide for a new U.S. dollar revolving credit facility, including a letter
of credit facility and swingline facility, thereunder (the “New Dollar Revolving
Credit Facility” and any loans made pursuant to the New Dollar Revolving Credit
Facility, “New Dollar Revolving Loans”), which facility would replace in its
entirety the Dollar Revolving Credit Facility, including the letter of credit
facility and swingline facility, outstanding under the Credit Agreement
immediately prior to the effectiveness of this Amendment (the “Existing Dollar
Revolving Credit Facility”) through an exchange and which, except as modified
hereby, would have the same terms as the Existing Dollar Revolving Credit
Facility under the Credit Agreement and (iii) provide for a new multicurrency
revolving credit facility thereunder (the “New Multicurrency Revolving Credit
Facility” and any loans made pursuant to the New Multicurrency Revolving Credit
Facility, “New Multicurrency Revolving Loans” and together with the New Tranche
A Term Loans and the New Dollar Revolving

 

2



--------------------------------------------------------------------------------

Loans, the “New Loans”), which facility would replace in its entirety the
Multicurrency Revolving Credit Facility outstanding under the Credit Agreement
immediately prior to the effectiveness of this Amendment (the “Existing
Multicurrency Revolving Credit Facility”) through an exchange and which, except
as modified hereby, would have the same terms as the Existing Multicurrency
Revolving Credit Facility under the Credit Agreement;

WHEREAS, each Lender holding Existing Tranche A Term Loans (collectively, the
“Existing Tranche A Term Lenders”) that executes and delivers a consent to this
Amendment in the form of the “Lender Consent” attached hereto as Annex I (a
“Lender Consent”) and elects the “Cashless Rollover Option” or the “Post-Closing
Settlement Option” (collectively, the “Exchanging Tranche A Term Lenders”) will
be deemed (i) to have agreed to the terms of this Amendment, (ii) to have agreed
to exchange (as further described in the Lender Consent) its Existing Tranche A
Term Loans with New Tranche A Term Loans in an aggregate principal amount equal
to the amount notified to such Exchanging Tranche A Term Lender by the
Administrative Agent and (iii) upon the Restatement Date (as defined below) to
have exchanged (as further described in the Lender Consent) such amount of its
Existing Tranche A Term Loans with New Tranche A Terms Loans in an equal
principal amount;

WHEREAS, each Lender holding Existing Tranche A1 Term Loans (collectively, the
“Existing Tranche A1 Term Lenders”) that executes and delivers a Lender Consent
and elects the “Cashless Rollover Option” or the “Post-Closing Settlement
Option” (collectively, the “Exchanging Tranche A1 Term Lenders”) will be deemed
(i) to have agreed to the terms of this Amendment, (ii) to have agreed to
exchange (as further described in the Lender Consent) its Existing Tranche A1
Term Loans with New Tranche A Term Loans in an aggregate principal amount equal
to the amount notified to such Exchanging Tranche A1 Term Lender by the
Administrative Agent and (iii) upon the Restatement Date to have exchanged (as
further described in the Lender Consent) such amount of its Existing Tranche A1
Term Loans with New Tranche A Terms Loans in an equal principal amount;

WHEREAS, each Lender holding Dollar Revolving Loans under the Existing Dollar
Revolving Credit Facility (the “Existing Dollar Revolving Loans”) or unused
Dollar Revolving Credit Commitments under the Existing Dollar Revolving Credit
Facility (the “Existing Dollar Revolving Commitments”) (collectively, the
“Existing Dollar Revolving Lenders”) that executes and delivers a Lender Consent
(collectively, the “Exchanging Dollar Revolving Lenders”) will be deemed (i) to
have agreed to the terms of this Amendment, (ii) to have agreed to exchange (as
further described in the Lender Consent) its Existing Dollar Revolving
Commitments with commitments to make New Dollar Revolving Loans (the “New Dollar
Revolving Commitments”) in an aggregate principal amount equal to the amount
notified to such Exchanging Dollar Revolving Lender by the Administrative Agent
and (iii) upon the Restatement Date to have exchanged (as further described in
the Lender Consent) such amount of its Existing Dollar Revolving Commitments
with New Dollar Revolving Commitments under the New Dollar Revolving Credit
Facility in an equal principal amount;

WHEREAS, each Lender holding Multicurrency Revolving Loans under the Existing
Multicurrency Revolving Credit Facility (the “Existing Multicurrency Revolving
Loans”) or unused Multicurrency Revolving Credit Commitments under the Existing
Multicurrency Revolving Credit Facility (the “Existing Multicurrency Revolving
Commitments”) (collectively, the “Existing Multicurrency Revolving Lenders”)
that executes and delivers a Lender Consent (collectively, the “Exchanging
Multicurrency Revolving Lenders”) will be deemed (i) to have agreed to the terms
of this Amendment, (ii) to have agreed to exchange (as further described in the
Lender Consent) its Existing Multicurrency Revolving Commitments with
commitments to make New Multicurrency Revolving Loans (the “New Multicurrency
Revolving Commitments”) in an aggregate principal amount equal to the amount
notified to such Exchanging Multicurrency Revolving Lender by the Administrative
Agent and (iii) upon the Restatement Date to have exchanged (as further
described in the Lender Consent) such amount of its Existing Multicurrency
Revolving Commitments with New Multicurrency Revolving Commitments under the New
Multicurrency Revolving Credit Facility in an equal principal amount;

 

3



--------------------------------------------------------------------------------

WHEREAS, each Existing Tranche A Term Lender or Existing Tranche A1 Term Lender
that has separately notified the Administrative Agent that it wishes to purchase
New Tranche A Term Loans in addition to the New Tranche A Term Loans that are
exchanged for its Existing Tranche A Term Loans or Existing Tranche A1 Term
Loans, as applicable (such additional New Tranche A Term Loans, collectively,
the “Increased Tranche A Term Loans”) (collectively, the “Increasing Tranche A
Term Lenders”) will be also deemed to have agreed to make on the Restatement
Date Increased Tranche A Term Loans in the amount notified to such Existing
Tranche A Term Lender or Existing Tranche A1 Term Lender by the Administrative
Agent (but in no event greater than the amount such Person committed to make as
Increased Tranche A Term Loans);

WHEREAS, each Existing Dollar Revolving Lender that has separately notified the
Administrative Agent that it wishes to make New Dollar Revolving Commitments in
addition to the New Dollar Revolving Commitments that are exchanged for its
Existing Dollar Revolving Commitments (such additional New Dollar Revolving
Commitments, collectively, the “Increased Dollar Revolving Commitments”)
(collectively, the “Increasing Dollar Revolving Lenders”) will be also deemed to
have agreed to make on the Restatement Date Increased Dollar Revolving
Commitments in the amount notified to such Existing Dollar Revolving Lender by
the Administrative Agent (but in no event greater than the amount such Person
committed to make as Increased Dollar Revolving Commitments);

WHEREAS, each Existing Multicurrency Revolving Lender that has separately
notified the Administrative Agent that it wishes to make New Multicurrency
Revolving Commitments in addition to the New Multicurrency Revolving Commitments
that are exchanged for its Existing Multicurrency Revolving Commitments (such
additional New Multicurrency Revolving Commitments, collectively, the “Increased
Multicurrency Revolving Commitments”) (collectively, the “Increasing
Multicurrency Revolving Lenders”) will be also deemed to have agreed to make on
the Restatement Date Increased Multicurrency Revolving Commitments in the amount
notified to such Existing Multicurrency Revolving Lender by the Administrative
Agent (but in no event greater than the amount such Person committed to make as
Increased Multicurrency Revolving Commitments);

WHEREAS, each Person that executes and delivers a joinder to this Amendment in
the form agreed among the Borrowers, the Administrative Agent and such Person (a
“Joinder”) (i) in the capacity as “Additional Tranche A Term Lender” (each, an
“Additional Tranche A Term Lender” and, together with the Increasing Tranche A
Term Lenders and Exchanging Tranche A Term Lenders, the “New Tranche A Term
Lenders”) will be deemed (A) to have agreed to the terms of this Amendment and
(B) to have committed to make New Tranche A Term Loans to the US Borrower on the
Restatement Date (the “Additional Tranche A Term Loans”), in the amount notified
to such Additional Tranche A Term Lender by the Administrative Agent (but in no
event greater than the amount such Person committed to make as Additional
Tranche A Term Loans); (ii) in the capacity as “Additional Dollar Revolving
Lender” (each an “Additional Dollar Revolving Lender” and, together with the
Increasing Dollar Revolving Lenders and the Exchanging Dollar Revolving Lenders,
the “New Dollar Revolving Lenders”) will be deemed (A) to have agreed to the
terms of this Amendment and (B) to have agreed to make New Dollar Revolving
Commitments to the US Borrower on the Restatement Date (the “Additional Dollar
Revolving Commitments”), in the amount notified to such Additional Dollar
Revolving Lender by the Administrative Agent (but in no event greater than the
amount such person committed to make as Additional Dollar Revolving
Commitments); and (iii) in the capacity as “Additional Multicurrency Revolving
Lender” (each an “Additional Multicurrency Revolving Lender” and, together with
the Increasing Multicurrency Revolving Lenders and the Exchanging Multicurrency
Revolving Lenders, the “New Multicurrency Revolving Lenders”) will be deemed
(A) to have agreed to the terms of this

 

4



--------------------------------------------------------------------------------

Amendment and (B) to have agreed to make New Multicurrency Revolving Commitments
to the Borrowers on the Restatement Date (the “Additional Multicurrency
Revolving Commitments”), in the amount notified to such Additional Multicurrency
Revolving Lender by the Administrative Agent (but in no event greater than the
amount such person committed to make as Additional Multicurrency Revolving
Commitments);

WHEREAS, the aggregate proceeds of the Increased Tranche A Term Loans and the
Additional Tranche A Term Loans will be used by the US Borrower to repay in full
the outstanding principal amount of (i) the Existing Tranche A Term Loans that
are not exchanged for New Tranche A Term Loans by the Existing Tranche A Term
Lenders and (ii) the Existing Tranche A1 Term Loans that are not exchanged for
the New Tranche A Term Loans by the Existing Tranche A1 Term Lenders;

WHEREAS, (i) the Increased Dollar Revolving Commitments and the Additional
Dollar Revolving Commitments will be used by the US Borrower to replace the
outstanding amount of Existing Dollar Revolving Commitments that are not
exchanged for New Dollar Revolving Commitments by the Existing Dollar Revolving
Lenders and (ii) the Increased Multicurrency Revolving Commitments and the
Additional Multicurrency Revolving Commitments will be used by the Borrowers to
replace the outstanding amount of Existing Multicurrency Revolving Commitments
that are not exchanged for New Multicurrency Revolving Commitments by the
Existing Multicurrency Revolving Lenders;

WHEREAS, by executing and delivering a signature page to this Amendment, each
Tranche B Term Loan Lender party hereto, each L/C Issuer and the Swingline
Lender will be deemed upon the Restatement Date to have irrevocably agreed to
the terms of this Amendment; and

WHEREAS, the Borrowers, each Guarantor party to the Guarantor Consent (as
defined below), the Lenders executing this Amendment, the L/C Issuers, the
Swingline Lender and the Administrative Agent agree, subject to the limitations
and conditions set forth herein, to amend and grant waivers with respect to
certain provisions of the Credit Agreement, in each case, as more fully
described herein (the Credit Agreement as amended hereby, the “Restated Credit
Agreement”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Restatement of the Credit Agreement; Release of Jarden Lux S.à r.l..

(a) Each of the undersigned parties hereto agrees that the Credit Agreement
shall be amended and restated on the Restatement Date such that, on the
Restatement Date, the terms set forth in Exhibit A hereto shall replace the
terms of the Credit Agreement. Schedule 7.02(a) (Existing Investments) to the
Credit Agreement is hereby amended and restated in the form set forth in
Schedule 7.02(a) (Existing Investments) hereto, and as so amended shall be
Schedule 7.02(a) (Existing Investments) to the Restated Credit Agreement.
Schedule 7.04(a) (Dormant Foreign Subsidiaries) to the Credit Agreement is
hereby amended and restated in the form set forth in Schedule 7.04(a) (Dormant
Foreign Subsidiaries) hereto, and as so amended shall be Schedule 7.04(a)
(Dormant Foreign Subsidiaries) to the Restated Credit Agreement. On and after
the Restatement Date, each reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Restated Credit Agreement.
This Amendment shall constitute a “Loan Document” for all purposes of the
Restated Credit Agreement and the other Loan Documents.

(b) Each of the undersigned parties hereto agrees that as of the Restatement
Date, (i) Jarden Lux S.à r.l. shall be released from all Obligations under the
Restated Credit Agreement and the other Loan Documents and shall no longer be a
party thereto and (ii) all references to “Luxembourg Borrower” in the

 

5



--------------------------------------------------------------------------------

Restated Credit Agreement and the other Loan Documents shall be deemed not to
include Jarden Lux S.à r.l. (but, for the avoidance of doubt, shall continue to
refer to Jarden Lux Holdings S.à r.l. and Jarden Lux Finco S.à r.l.).

Section 2. New Tranche A Term Loans; Termination of Existing Dollar Revolving
Commitments; New Dollar Revolving Credit Facility; Termination of Existing
Multicurrency Revolving Commitments; New Multicurrency Revolving Credit
Facility; Use of Proceeds; Administrative Agent Authorization.

(a) Exchange of Existing Tranche A Term Loans. On the terms and subject to the
contemporaneous satisfaction (or waiver) of the conditions set forth in
Section 3 (Conditions to Effectiveness) hereof, each Existing Tranche A Term
Lender agrees that an aggregate principal amount of its Existing Tranche A Term
Loans (the “Exchanged Tranche A Term Loans”) equal to the amount notified to
such Exchanging Tranche A Term Lender by the Administrative Agent will be
exchanged for New Tranche A Term Loans, as further described in such Exchanging
Tranche A Term Lender’s Lender Consent, as of the Restatement Date.

(b) Exchange of Existing Tranche A1 Term Loans. On the terms and subject to the
contemporaneous satisfaction (or waiver) of the conditions set forth in
Section 3 (Conditions to Effectiveness) hereof, each Existing Tranche A1 Term
Lender agrees that an aggregate principal amount of its Existing Tranche A1 Term
Loans (the “Exchanged Tranche A1 Term Loans”) equal to the amount notified to
such Exchanging Tranche A1 Term Lender by the Administrative Agent will be
exchanged for New Tranche A Term Loans, as further described in such Exchanging
Tranche A1 Term Lender’s Lender Consent, as of the Restatement Date.

(c) Exchange of Existing Dollar Revolving Commitments. On the terms and subject
to the contemporaneous satisfaction (or waiver) of the conditions set forth in
Section 3 (Conditions to Effectiveness) hereof, each Existing Dollar Revolving
Lender agrees that an aggregate principal amount of its Existing Dollar
Revolving Commitments (the “Exchanged Dollar Revolving Commitments”) equal to
the amount notified to such Exchanging Dollar Revolving Lender by the
Administrative Agent will be exchanged for New Dollar Revolving Commitments, as
further described in such Exchanging Dollar Revolving Lender’s Lender Consent,
in each case, as of the Restatement Date.

(d) Exchange of Existing Multicurrency Revolving Commitments. On the terms and
subject to the contemporaneous satisfaction (or waiver) of the conditions set
forth in Section 3 (Conditions to Effectiveness) hereof, each Existing
Multicurrency Revolving Lender agrees that an aggregate principal amount of its
Existing Multicurrency Revolving Commitments (the “Exchanged Multicurrency
Revolving Commitments”) equal to the amount notified to such Exchanging
Multicurrency Revolving Lender by the Administrative Agent will be exchanged for
New Multicurrency Revolving Commitments, as further described in such Exchanging
Multicurrency Revolving Lender’s Lender Consent, in each case, as of the
Restatement Date.

(e) Agreement to Make Increased Tranche A Term Loans and Additional Tranche A
Term Loans. On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Section 3 (Conditions to Effectiveness) hereof, each
Increasing Tranche A Term Lender and each Additional Tranche A Term Lender
agrees to make Increased Tranche A Term Loans or Additional Tranche A Term
Loans, as the case may be, equal to the amount notified to such Increasing
Tranche A Term Lender or Additional Tranche A Term Lender by the Administrative
Agent (but in no event greater than the amount such Person committed to make as
Increased Tranche A Term Loans or Additional Tranche A Term Loans, as the case
may be) on the Restatement Date, and each Additional Tranche A Term Lender shall
be a “Lender” and a “Tranche A Term Loan Lender” under the Restated Credit
Agreement as of such date. Amounts paid or prepaid in respect of New Tranche A
Term Loans (including the Increased Tranche A Term Loans or Additional Tranche A
Term Loans) may not be reborrowed.

 

6



--------------------------------------------------------------------------------

(f) Agreement to Make Increased Dollar Revolving Commitments and Additional
Dollar Revolving Commitments. On the terms and subject to the satisfaction (or
waiver) of the conditions set forth in Section 3 (Conditions to Effectiveness)
hereof, each Increasing Dollar Revolving Lender and each Additional Dollar
Revolving Lender agrees to make Increased Dollar Revolving Commitments or
Additional Dollar Revolving Commitments, as the case may be, equal to the amount
notified to such Increasing Dollar Revolving Lender or Additional Dollar
Revolving Lender by the Administrative Agent (but in no event greater than the
amount such Person committed to make as Increased Dollar Revolving Commitments
or Additional Dollar Revolving Commitments, as the case may be), in each case,
on the Restatement Date, and agrees to make Dollar Revolving Loans to the US
Borrower pursuant to and in accordance with Section 2.02(a) (Dollar Revolving
Loans; Multicurrency Revolving Loans) of the Restated Credit Agreement. Each
Additional Dollar Revolving Lender shall be a “Lender” and a “Dollar Revolving
Lender” under the Restated Credit Agreement as of such date.

(g) Agreement to Make Increased Multicurrency Revolving Commitments and
Additional Multicurrency Revolving Commitments. On the terms and subject to the
satisfaction (or waiver) of the conditions set forth in Section 3 (Conditions to
Effectiveness) hereof, each Increasing Multicurrency Revolving Lender and each
Additional Multicurrency Revolving Lender agrees to make Increased Multicurrency
Revolving Commitments or Additional Multicurrency Revolving Commitments, as the
case may be, equal to the amount notified to such Increasing Multicurrency
Revolving Lender or Additional Multicurrency Revolving Lender by the
Administrative Agent (but in no event greater than the amount such Person
committed to make as Increased Multicurrency Revolving Commitments or Additional
Multicurrency Revolving Commitments, as the case may be), in each case, on the
Restatement Date, and agrees to make Multicurrency Revolving Loans to the US
Borrower and the Luxembourg Borrower pursuant to and in accordance with
Section 2.02(b) (Dollar Revolving Loans; Multicurrency Revolving Loans) of the
Restated Credit Agreement. Each Additional Multicurrency Revolving Lender shall
be a “Lender” and a “Multicurrency Revolving Lender” under the Restated Credit
Agreement as of such date.

(h) Use of Proceeds of Term Loans; Voluntary Prepayment. On the Restatement
Date, the Borrowers shall apply the aggregate proceeds of the Increased Tranche
A Term Loans and Additional Tranche A Term Loans (if any) to prepay in full the
principal amount of all Existing Tranche A Term Loans, other than Exchanged
Tranche A Term Loans and all Existing Tranche A1 Term Loans, other than
Exchanged Tranche A1 Term Loans. The exchange of Exchanged Tranche A Term Loans
and Exchanged Tranche A1 Term Loans with New Tranche A Term Loans, and the
repayment of Existing Tranche A Term Loan Loans (other than Exchanged Tranche A
Term Loans) and Existing Tranche A1 Term Loans (other than Exchanged Tranche A1
Term Loans) with the proceeds of the Increased Tranche A Term Loans and
Additional Tranche A Term Loans, contemplated hereby collectively constitute a
voluntary prepayment of the Existing Tranche A Term Loans and the Existing
Tranche A1 Term Loans by the US Borrower pursuant to Section 2.06(b) (Optional
Prepayments of Term Loans) of the Credit Agreement. For the avoidance of doubt,
as specified in Section 2.17 (Specified Refinancing Debt) of the Credit
Agreement, Section 2.17 (Specified Refinancing Debt) of the Credit Agreement
supersedes Section 2.14 (Sharing of Payments) of the Credit Agreement with
respect to the repayment of Existing Tranche A Term Loans and Existing Tranche
A1 Term Loans.

(i) Termination of Existing Dollar Revolving Commitments; New Dollar Revolving
Commitments and New Dollar Revolving Loans. On the Restatement Date, all
Existing Dollar Revolving Commitments, other than Exchanged Dollar Revolving
Commitments (it being understood that such Existing Dollar Revolving Commitments
are hereby replaced with Increased Dollar Revolving

 

7



--------------------------------------------------------------------------------

Commitments and Additional Dollar Revolving Commitments (if any)) are hereby
irrevocably terminated. If, on the Restatement Date, there are any Existing
Dollar Revolving Loans outstanding, such Existing Dollar Revolving Loans shall,
on the Restatement Date, be prepaid to the Lenders thereof from the proceeds of
New Dollar Revolving Loans made under the Restated Credit Agreement, which
prepayment shall be accompanied by accrued interest on the Existing Dollar
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 3.05 (Funding Losses) of the Credit Agreement.

(j) Termination of Existing Multicurrency Revolving Commitments; New
Multicurrency Revolving Commitments and New Multicurrency Revolving Loans. On
the Restatement Date, all Existing Multicurrency Revolving Commitments, other
than Exchanged Multicurrency Revolving Commitments (it being understood that
such Existing Multicurrency Revolving Commitments are hereby replaced with
Increased Multicurrency Revolving Commitments and Additional Multicurrency
Revolving Commitments (if any)) are hereby irrevocably terminated. If, on the
Restatement Date, there are any Existing Multicurrency Revolving Loans
outstanding, such Existing Multicurrency Revolving Loans shall, on the
Restatement Date, be prepaid to the Lenders thereof from the proceeds of New
Multicurrency Revolving Loans made under the Restated Credit Agreement, which
prepayment shall be accompanied by accrued interest on the Existing
Multicurrency Revolving Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05 (Funding Losses) of the Credit Agreement.

(k) Other Provisions Regarding Loans. The obligations of the Increasing Tranche
A Term Lenders and the Additional Tranche A Term Lenders and the refinancing
undertakings of the Exchanging Tranche A Term Lenders are several and not joint.
The failure to fund of any Increasing Tranche A Term Lender or Additional
Tranche A Term Lender who committed to make New Tranche A Term Loans on the
Restatement Date shall not relieve any other Increasing Tranche A Term Lender or
Additional Tranche A Term Lender who committed to make New Tranche A Term Loans
of its corresponding obligation to do so on such date, and no Increasing Tranche
A Term Lender or Additional Tranche A Term Lender shall be responsible for the
failure to fund of any other Increasing Tranche A Term Lender or Additional
Tranche A Term Lender who committed to make New Tranche A Term Loans. The
obligations of the Increasing Dollar Revolving Lenders and the Additional Dollar
Revolving Lenders and the refinancing undertakings of the Exchanging Dollar
Revolving Lenders are several and not joint. The failure to fund of any
Increasing Dollar Revolving Lender or Additional Dollar Revolving Lender who
committed to make New Dollar Revolving Commitments on the Restatement Date shall
not relieve any other Increasing Dollar Revolving Lender or Additional Dollar
Revolving Lender who committed to make New Dollar Revolving Commitments of its
corresponding obligation to do so on such date, and no Increasing Dollar
Revolving Lender or Additional Dollar Revolving Lender shall be responsible for
the failure to fund of any other Increasing Dollar Revolving Lender or
Additional Dollar Revolving Lender who committed to make New Dollar Revolving
Commitments. The obligations of the Increasing Multicurrency Revolving Lenders
and the Additional Multicurrency Revolving Lenders and the refinancing
undertakings of the Exchanging Multicurrency Revolving Lenders are several and
not joint. The failure to fund of any Increasing Multicurrency Revolving Lender
or Additional Multicurrency Revolving Lender who committed to make New
Multicurrency Revolving Commitments on the Restatement Date shall not relieve
any other Increasing Multicurrency Revolving Lender or Additional Multicurrency
Revolving Lender who committed to make New Multicurrency Revolving Commitments
of its corresponding obligation to do so on such date, and no Increasing
Multicurrency Revolving Lender or Additional Multicurrency Revolving Lender
shall be responsible for the failure to fund of any other Increasing
Multicurrency Revolving Lender or Additional Multicurrency Revolving Lender who
committed to make New Multicurrency Revolving Commitments. Notwithstanding
anything herein or in the Restated Credit Agreement to the contrary, (i) the
aggregate principal amount of New Tranche A Term Loans will not exceed the
aggregate principal amount of the Existing Tranche A Term Loans and Existing
Tranche A1 Term Loans outstanding immediately prior to the Restatement Date plus
accrued interest, fees and

 

8



--------------------------------------------------------------------------------

premiums on the Existing Tranche A Terms Loans and Existing Tranche A1 Term
Loans and reasonable fees and expenses incurred in connection with this
Amendment, (ii) the aggregate principal amount of New Dollar Revolving Loans and
New Dollar Revolving Commitments will not exceed the aggregate principal amount
of the Existing Dollar Revolving Loans and Existing Dollar Revolving Commitments
outstanding immediately prior to the Restatement Date and (iii) the aggregate
principal amount of New Multicurrency Revolving Loans and New Multicurrency
Revolving Commitments will not exceed the aggregate principal amount of the
Existing Multicurrency Revolving Loans and Existing Multicurrency Revolving
Commitments outstanding immediately prior to the Restatement Date. Each of the
parties hereto acknowledges and agrees that the terms of this Amendment and the
Restated Credit Agreement do not constitute a novation but, rather, an amendment
of the terms of a pre-existing Indebtedness and related agreement, as evidenced
by the Restated Credit Agreement.

(l) L/C Issuers; Swingline Lender. On the terms and subject to the satisfaction
(or waiver) of the conditions set forth in Section 3 (Conditions to
Effectiveness) hereof, each L/C Issuer and Swingline Lender signatory hereto
irrevocably agrees to the terms of this Amendment.

(m) Breakage. Subject to Section 7 (Waivers), the exchange, refinancing and
prepayments contemplated by this Amendment shall be subject to compensation by
the Borrowers pursuant to the provisions of Section 3.05 (Funding Losses) of the
Credit Agreement if the Restatement Date occurs other than on the last day of
the Interest Period relating to the applicable Loans.

(n) Interest Periods. All Interest Periods applicable to Existing Tranche A Term
Loans, Existing Dollar Revolving Loans and Existing Multicurrency Revolving
Loans shall continue in effect for the equivalent principal amount of New
Tranche A Term Loans, New Dollar Revolving Loans made on the Restatement Date
and New Multicurrency Revolving Loans made on the Restatement Date, as
applicable, after the Restatement Date (until such Interest Periods expire, at
which time subsequent Interest Periods shall be determined in accordance with
the provisions of Section 2.03 (Borrowings, Conversions and Continuations) of
the Restated Credit Agreement. New Tranche A Term Loans, New Dollar Revolving
Loans made on the Restatement Date and New Multicurrency Revolving Loans made on
the Restatement Date, in each case, shall be allocated ratably to such Interest
Periods.

(o) Administrative Agent Authorization. The Borrowers, each L/C Issuer and the
Lenders whose signatures appear below authorize the Administrative Agent to
(i) determine all amounts, percentages and other information with respect to the
Commitments and Loans of each Lender, which amounts, percentages and other
information may be determined only upon receipt by the Administrative Agent of
the signature pages of all Lenders whose signatures appear below and (ii) enter
and complete all such amounts, percentages and other information in the Restated
Credit Agreement, as appropriate. The Administrative Agent’s determination and
entry and completion shall be conclusive and shall be conclusive evidence of the
existence, amounts, percentages and other information with respect to the
obligations of the Borrowers under the Restated Credit Agreement, in each case,
absent manifest error. For the avoidance of doubt, the provisions of Article IX
(Agents) and Section 10.05 (Indemnification by the Borrowers; Limitation of
Liability) of each of the Credit Agreement and the Restated Credit Agreement
shall apply to any determination, entry or completion made by the Administrative
Agent pursuant to this Section 2(o).

 

9



--------------------------------------------------------------------------------

Section 3. Conditions to Effectiveness. This Amendment and the Restated Credit
Agreement shall become effective as of the date (the “Restatement Date”) on
which each of the following conditions precedent shall have been satisfied;
provided that, notwithstanding the foregoing, the waivers set forth in Section 7
(Waivers) of this Amendment shall become effective upon receipt by the
Administrative Agent of signature pages to this Amendment duly executed by the
Required Lenders:

(a) Certain Documents. The Administrative Agent shall have received each of the
following (unless otherwise agreed to or waived by the Administrative Agent), in
form and substance satisfactory to the Administrative Agent and dated as of the
Restatement Date:

(i) this Amendment, duly executed by the Borrowers, the Administrative Agent,
each L/C Issuer, the Swingline Lender, each Exchanging Tranche A Term Lender,
each Exchanging Tranche A1 Term Lender, each Increasing Tranche A Term Lender,
each Additional Tranche A Term Lender, each Exchanging Dollar Revolving Lender,
each Increasing Dollar Revolving Lender, each Additional Dollar Revolving
Lender, each Exchanging Multicurrency Revolving Lender, each Increasing
Multicurrency Revolving Lender, each Additional Multicurrency Revolving Lender
and the Required Lenders (in the case of each Lender, whether pursuant to the
execution and delivery of a Lender Consent, a Joinder or counterparts to this
Amendment, as applicable); the Lender Consents and Joinders duly executed by
each Exchanging Tranche A Term Lender, Exchanging Tranche A1 Term Lender,
Increasing Tranche A Term Lender, Additional Tranche A Term Lender, Exchanging
Dollar Revolving Lender, Increasing Dollar Revolving Lender, Additional Dollar
Revolving Lender, Exchanging Multicurrency Revolving Lender, Increasing
Multicurrency Revolving Lender and Additional Multicurrency Revolving Lender, as
applicable, such that, upon such execution by all such Lenders, (A) the
aggregate principal amount of the Exchanged Tranche A Term Loans, the Exchanged
Tranche A1 Term Loans, the Increased Tranche A Term Loans and the Additional
Tranche A Term Loans will be equal to the aggregate principal amount of the
Existing Tranche A Term Loans and Existing Tranche A1 Term Loans outstanding
immediately prior to the effectiveness of this Amendment, plus accrued interest,
fees and premiums on the Existing Tranche A Term Loans and Existing Tranche A1
Term Loans and reasonable fees and expenses incurred in connection with this
Amendment (B) the aggregate principal amount of the Exchanged Dollar Revolving
Commitments, the Increased Dollar Revolving Commitments and the Additional
Dollar Revolving Commitments will be equal to the aggregate principal amount of
Existing Dollar Revolving Commitments outstanding immediately prior to the
effectiveness of this Amendment and (C) the aggregate principal amount of the
Exchanged Multicurrency Revolving Commitments, the Increased Multicurrency
Revolving Commitments and the Additional Multicurrency Revolving Commitments
will be equal to the aggregate principal amount of Existing Multicurrency
Revolving Commitments outstanding immediately prior to the effectiveness of this
Amendment;

(ii) the Consent, Agreement and Affirmation of Guaranty and Pledge and Security
Agreement in the form attached hereto as Exhibit B (the “Guarantor Consent”),
duly executed by each of the Guarantors;

(iii) a copy of the (A) except for the Luxembourg Borrower, certificates of such
official attesting to the good standing of each such Loan Party in such State
and (B) with respect to the Luxembourg Borrower, (x) an excerpt delivered by the
Luxembourg RCS on or prior to the Restatement Date and (y) a certificate of
absence of judicial decisions (certificat de non-inscription d’une décision
judiciaire), delivered by the Luxembourg RCS, with respect to the situation of
the Luxembourg Borrower on or prior to the Restatement Date;

(iv) (A) with respect to the US Borrower, a certificate of a Secretary or
Assistant Secretary of the US Borrower or such other Person designated to act on
behalf of the US Borrower; (B) with respect to the Luxembourg Borrower, a
certificate of a Category A and/or Category B Manager (or such other Person
designated to act on behalf of the Luxembourg Borrower) authorized for such
purpose by the Luxembourg Borrower; and (C) with respect to any other Loan
Party, a certificate of a Secretary, an Assistant Secretary or a Vice President
of such Loan Party or such

 

10



--------------------------------------------------------------------------------

Person designated to act on behalf of such Loan Party, in each case, certifying
(w) the names and true signatures of each officer of such Loan Party that has
been authorized to execute and deliver this Amendment and any Loan Document or
any other document required hereunder to be executed and delivered by or on
behalf of such Loan Party, (x) that there have been no changes in the by-laws
(or equivalent Constituent Document) of such Loan Party as in effect on the date
of such certification from the by-laws (or equivalent Constituent Document) of
such Loan Party delivered in connection with the Credit Agreement other than
those changes attached to the certificate, (y) the resolutions of such Loan
Party’s Board of Directors or the Board of Managers or Sole Member (or
equivalent governing body) approving and authorizing the execution, delivery and
performance of this Amendment, the Restated Credit Agreement and the other Loan
Documents to which it is a party and (z) that there have been no changes in the
certificate of incorporation (or equivalent Constituent Document) of such Loan
Party from the certificate of incorporation (or equivalent Constituent Document)
delivered in connection with the Credit Agreement other than those changes
attached to the certificate;

(v) a favorable opinion of (A) Kane Kessler, P.C., counsel to the Loan Parties
and (B) counsel to the Luxembourg Borrower in Luxembourg, each in form and
substance reasonably satisfactory to the Administrative Agent and addressing
such matters relating to this Amendment and the Restated Credit Agreement as the
Administrative Agent may reasonably request;

(vi) a certificate of a Responsible Officer of the US Borrower, in form and
substance satisfactory to the Administrative Agent, stating that the US Borrower
and each of its Subsidiaries on a consolidated basis are Solvent after giving
effect to the New Loans, the application of the proceeds thereof in accordance
with this Amendment and the payment of all estimated Attorney Costs, and
accounting and other fees related to this Amendment and to the other Loan
Documents and the transactions contemplated thereby; and

(vii) such additional documentation as the Administrative Agent may reasonably
require prior to the execution and delivery of this Amendment.

(b) Additional Conditions. (i) The US Borrower shall have delivered to the
Administrative Agent a duly executed Tranche A Term Loan Interest Rate Selection
Notice, and a duly executed Dollar Revolving Loan Notice, (ii) the Borrowers
shall have delivered to the Administrative Agent a duly executed Multicurrency
Revolving Loan Notice and (iii) except as expressly waived or modified pursuant
to the terms of this Amendment, the New Loans shall be made on the terms and
conditions set forth in Section 2.17 (Specified Refinancing Debt) of the Credit
Agreement.

(c) Fees and Expenses Paid. The Borrowers shall have paid to the Administrative
Agent, for the account of (i) the Agents, all fees and expenses (including
Attorney Costs of the Agents) due and payable on or before the Restatement Date,
(ii) the Lenders, all accrued and unpaid interest and premiums on the aggregate
principal amount of the Existing Tranche A Term Loans, Existing Tranche A1 Term
Loans, Existing Dollar Revolving Loans and Existing Multicurrency Revolving
Loans to, but not including, the Restatement Date and all amounts due under
Section 2(m) (Breakage) hereunder of which the US Borrower has been notified,
(iii) all Lenders holding Existing Tranche A Term Loans, Existing Tranche A1
Term Loans, Existing Dollar Revolving Loans, Existing Dollar Revolving
Commitments, Existing Multicurrency Revolving Loans or Existing Multicurrency
Revolving Commitments immediately prior to the Restatement Date that are not
party to this Amendment, if any, all indemnities, cost reimbursements and other
Obligations, if any, then due and owing to such Lenders under the Loan Documents
(prior to the effectiveness of this Amendment) and of which the US Borrower has
been notified to, but not including, the Restatement Date, (iv) the Lenders
(including any Person becoming a

 

11



--------------------------------------------------------------------------------

Lender of New Loans on the Restatement Date), any fees due and payable on or
before the Restatement Date and (v) the existing Lenders, any amendment fees
payable in connection with this Amendment (if any).

(d) Use of Proceeds of Term Loans. On the Restatement Date, the US Borrower
shall apply, concurrently with the exchange of Exchanged Tranche A Term Loans
and Exchanged Tranche A1 Term Loans with New Tranche A Term Loans and the making
of the Increased Tranche A Term Loans and the Additional Tranche A Term Loans
(if any), the aggregate proceeds of the Increased Tranche A Term Loans and the
Additional Tranche A Term Loans (if any) to prepay in full the principal amount
of all Existing Tranche A Term Loans and Existing Tranche A1 Term Loans other
than Exchanged Tranche A Term Loans and Exchanged Tranche A1 Term Loans, as
applicable, and to pay accrued interest, fees and premiums with respect thereto
and reasonable fees and expenses incurred in connection with this Amendment.

(e) New Revolving Commitments; Use of Proceeds of Revolving Loans. If, on the
Restatement Date, there are any Existing Dollar Revolving Loans outstanding, the
US Borrower shall apply the aggregate proceeds of New Dollar Revolving Loans to
prepay in full the principal amount of all Existing Dollar Revolving Loans. If,
on the Restatement Date, there are any Existing Multicurrency Revolving Loans
outstanding, the US Borrower and the Luxembourg Borrower shall apply the
aggregate proceeds of New Multicurrency Revolving Loans to prepay in full the
principal amount of all Existing Multicurrency Revolving Loans.

(f) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders, shall have received a certificate of a Responsible
Officer of the US Borrower certifying that the following statements shall be
true on the Restatement Date, both before and after giving effect to the
incurrence of the New Loans and the application of the proceeds thereof:

(i) the representations and warranties set forth in Article V (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the Restatement Date and
shall be true and correct in all material respects on and as of the Restatement
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date, and except to the
extent such representations and warranties are qualified as to materiality, in
which case such representations and warranties shall be true and correct; and

(i) no Default or Event of Default shall have occurred and be continuing.

Section 4. Certain Covenants and Agreements.

(a) Further Assurances. The Borrowers hereby covenant and agree that after
giving effect to this Amendment, the Borrowers and their respective Subsidiaries
shall take such other actions and deliver such documents, at their sole cost and
expense, as reasonably requested by Administrative Agent in furtherance of the
foregoing, and the Borrowers shall otherwise comply in all respects with
Section 6.20 (Further Assurances) of the Restated Credit Agreement in accordance
with the terms thereof.

(b) Default. Any breach by the Borrowers of their obligations under this
Section 4 shall constitute a Default under Section 8.01 (c) (Other Defaults) of
the Restated Credit Agreement and, if unremedied after the provision of notice
and passage of time contemplated by such Section, an Event of Default for all
purposes of the Restated Credit Agreement and the other Loan Documents.

 

12



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. Each of the Borrowers, on behalf of
itself and the other Loan Parties, hereby represents and warrants to the
Administrative Agent and each Lender as follows:

(a) The execution, delivery and performance of this Amendment and the Guarantor
Consent by each Loan Party that is a party hereto and thereto have been duly
authorized by all necessary corporate or other Organizational Action (including
the consent of stockholders where required), and this Amendment, the Guarantor
Consent and the Restated Credit Agreement do not and will not (i) contravene or
violate any of the terms of any of such Person’s Constituent Documents,
(ii) conflict with or result in any breach or contravention of, constitute a
default under, or result in or permit the termination or acceleration of, any
material Contractual Obligation material to the Loan Parties as a whole to which
the Person is a party, (iii) result in the creation or imposition of any Lien
upon any property of such Person or any of its Subsidiaries except for any
Permitted Liens, or (iv) violate any Law the violation of which would be
material to the Loan Parties as a whole (including Regulations T, U and X of the
FRB) or material order, injunction, writ or decree of any Governmental Authority
or arbitral award to which such Person or its property is subject.

(b) This Amendment and the Guarantor Consent have been duly executed and
delivered by each Loan Party that is a party hereto and thereto. This Amendment,
the Guarantor Consent and the Restated Credit Agreement constitute a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is a party hereto and thereto in accordance with its terms, except as
the enforceability thereof may be limited by public policy, applicable
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar Laws relating to or affecting creditors’ rights generally and by the
application of general equitable principles (whether considered in proceedings
at Law or in equity).

Section 6. Reference to and Effect on the Loan Documents.

(a) As of the Restatement Date, each reference in the Credit Agreement and the
other Loan Documents to the “Credit Agreement”, “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Restated Credit Agreement.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or of any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document, except as to any waiver explicitly set
forth in Section 7 of this Amendment.

(d) The Borrowers hereby confirm that the security interests and Liens granted
by the Borrowers pursuant to the Loan Documents continue to secure the
Obligations and that such security interests and Liens remain in full force and
effect.

Section 7. Waivers. Effective as provided in Section 3 (Conditions to
Effectiveness) hereof, the Required Lenders and all Lenders party hereto hereby
waive (i) the requirement to provide ten (10) Business Days’ notice for a
response to a request for Specified Refinancing Debt under Section 2.17(b)
(Specified Refinancing Debt) of the Credit Agreement with respect to the
transactions contemplated by this Amendment, (ii) the requirement that each
class of Specified Refinancing Debt be in an aggregate

 

13



--------------------------------------------------------------------------------

principal amount that is an integral multiple of the Dollar Equivalent of
$5,000,000 in excess of the Dollar Equivalent of $25,000,000, under
Section 2.17(d) (Specified Refinancing Debt) of the Credit Agreement with
respect to the transactions contemplated by this Amendment, (iii) the right to
the payment of any breakage, loss or expense under Section 3.05 (Funding Losses)
of the Credit Agreement with respect to any of its Loans that are being repaid
as of the Restatement Date, (iv) the requirement set forth in Section 2.17(b)
(Specified Refinancing Debt) that any proposed Specified Refinancing Debt shall
first be requested on a ratable basis from existing Lenders in respect of the
Facility and Loans being refinanced, (v) the requirement set forth in
Section 2.17(e) (Specified Refinancing Debt) of the Credit Agreement that the
Credit Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Specified Refinancing Debt
incurred pursuant to this Amendment, (vi) the requirement to provide three
(3) Business Days’ notice of prepayment of Term Loans under Section 2.06(b)(i)
(Optional Prepayment of the Term Loans) of the Credit Agreement with respect to
the transactions contemplated by this Amendment and (vii) the requirement to
provide three (3) Business Days’ or five (5) Business Days’ notice, as
applicable, of termination of Dollar Revolving Credit Commitments and
Multicurrency Revolving Credit Commitments under Section 2.07 (Reduction or
Termination of Revolving Credit Commitments) of the Credit Agreement with
respect to the transactions contemplated by this Amendment.

Section 8. FATCA. Solely for purposes of determining withholding Taxes imposed
under FATCA, from and after the Restatement Date, the Borrowers and the
Administrative Agent shall not treat (and the Lenders authorize the
Administrative Agent to not treat) the Tranche A Term Loans as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
Pursuant to Section 10.15 of the Restated Credit Agreement, the Administrative
Agent requests each Non-U.S. Lender to provide documentation on or before
December 31, 2014 to allow the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

Section 9. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 10. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
in New York County or of the United States of America for the Southern District
of New York, located in the Borough of Manhattan, and, by execution and delivery
of this Amendment, each Person party hereto hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions.

Section 11. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 12. Severability. The fact that any term or provision of this Amendment
(or of the Restated Credit Agreement) is held invalid, illegal or unenforceable
as to any person in any situation in any jurisdiction shall not affect the
validity, enforceability or legality of the remaining terms or provisions hereof
or the validity, enforceability or legality of such offending term or provision
in any other situation or jurisdiction or as applied to any person.

 

14



--------------------------------------------------------------------------------

Section 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile, PDF or other electronic copy of an
executed signature page hereof shall constitute receipt by the Administrative
Agent of an executed counterpart of this Amendment.

Section 14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

US BORROWER: JARDEN CORPORATION, a Delaware corporation By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President-Administration, General
Counsel and Secretary LUXEMBOURG BORROWER: JARDEN LUX HOLDINGS S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Authorized Signatory JARDEN LUX S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager JARDEN LUX FINCO S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager



--------------------------------------------------------------------------------

Execution Version

 

BARCLAYS BANK PLC, as Administrative Agent, L/C Issuer and Swingline Lender By:
 

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

JPMORGAN CHASE BANK, N.A.,

as L/C Issuer

By:  

/s/ Devin Roccisano

Name:   Devin Roccisano Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as L/C Issuer By:  

/s/ Tony Sood

Name:   Tony Sood Title:   Director

SANTANDER BANK, N.A.,

as L/C Issuer

By:  

/s/ Marcelo Castro

Name:   Marcelo Castro Title:   Managing Director PNC BANK, NATIONAL
ASSOCIATION, as L/C Issuer By:  

/s/ Chris D. Thorton

Name:   Chris D. Thorton Title:   Senior Vice President BANK OF AMERICA, N.A.,
as L/C Issuer By:  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove Title:   Director



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

$2,310,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 19, 2014

among

JARDEN CORPORATION,

as the US Borrower,

JARDEN LUX HOLDINGS S.à r.l. and JARDEN LUX FINCO S.à r.l.,

collectively, as the Luxembourg Borrower,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

 

 

 

BARCLAYS BANK PLC,

as Sole Lead Arranger and a Joint Book-Running Manager,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, RBC CAPITAL MARKETS, SUNTRUST
ROBINSON HUMPHREY, INC. and WELLS FARGO SECURITIES, LLC,

as Joint Book-Running Managers,

CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., HSBC BANK
USA, N.A., J.P. MORGAN SECURITIES LLC, PNC BANK, SANTANDER BANK, N.A. and UBS
SECURITIES LLC,

as Co-Documentation Agents

and

BARCLAYS BANK PLC,

as Syndication Agent



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 19, 2014 (as it may
be amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among JARDEN CORPORATION, a Delaware corporation
(the “US Borrower”), Jarden Lux Holdings S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand Duchy of Luxembourg, having its registered office at 560A, rue de Neudorf,
L-2220 Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B 152.067, having a share capital of EUR 35,000 and Jarden Lux
Finco S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, having
its registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 152.080, having
a share capital of EUR 12,500 (collectively, the “Luxembourg Borrower” and,
together with the US Borrower, the “Borrowers”), the Lenders and L/C Issuers
party thereto from time to time, and BARCLAYS BANK PLC, as administrative agent
and collateral agent for the Lenders and the L/C Issuers (in such capacities,
together with any successor in such capacities, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrowers have requested that the Lenders and L/C Issuers make
available for the purposes specified in this Agreement a tranche A term loan, a
tranche B term loan, and a revolving credit and letter of credit facility; and

WHEREAS, the Lenders and L/C Issuers are willing to make available to the
Borrowers such tranche A term loan, tranche B term loan, revolving credit and
letter of credit facility upon the terms and subject to the conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2007 Indenture” means that certain Indenture, dated as of February 13, 2007
between the US Borrower and The Bank of New York, as Trustee, as supplemented by
(i) the First Supplemental Indenture, dated as of February 13, 2007, among the
US Borrower, the guarantors named therein and the Trustee, (ii) the Second
Supplemental Indenture, dated as of February 14, 2007, among US Borrower, the
guarantors named therein and the Trustee, (iii) the Third Supplemental
Indenture, dated as of May 11, 2007, among US Borrower, the guarantors named
therein and the Trustee, (iv) the Fourth Supplemental Indenture, dated July 6,
2007 among US Borrower, the guarantors party thereto and the Trustee, (v) the
Fifth Supplemental Indenture, dated December 7, 2007 among US Borrower, the
guarantors party thereto and the Trustee, (vi) the Sixth Supplemental Indenture,
dated November 23, 2009 among US Borrower, the guarantors party thereto and
Wells Fargo Bank, National Association, (successor to The Bank of New York) as
Trustee, and (vii) the Seventh Supplemental Indenture, dated as of October 20,
2010 among US Borrower, the guarantors party thereto and Wells Fargo Bank,
National Association, as Trustee, as further amended or supplemented from time
to time as permitted by the Loan Documents.

“2009 Indenture” means that certain Indenture, dated as of April 30, 2009,
between the US Borrower and The Bank of New York Mellon, as Trustee, as
supplemented by (i) the First

 

1



--------------------------------------------------------------------------------

Supplemental Indenture, dated as of April 30, 2009, among the US Borrower, the
guarantors named therein and the Trustee, (ii) the Second Supplemental
Indenture, dated as of November 23, 2009, among the US Borrower, the guarantors
named therein and Wells Fargo Bank, N.A. (successor to The Bank of New York
Mellon), as Trustee, and (iii) the Third Supplemental Indenture, dated as of
November 9, 2010, among the US Borrower, the guarantors named therein and the
Trustee, as further amended or supplemented from time to time as permitted by
the Loan Documents.

“2010 Indenture” means that certain Indenture, dated as of January 20, 2010,
between the US Borrower and Wells Fargo Bank, N.A., as Trustee, as supplemented
by the First Supplemental Indenture, dated as of January 20, 2010, among the US
Borrower, the guarantors named therein and the Trustee, as further amended or
supplemented from time to time as permitted by the Loan Documents.

“2012 Indenture” means that certain Indenture, dated as of September 18, 2012,
between the US Borrower and Wells Fargo Bank, National Association, as Trustee,
as amended or supplemented from time to time as permitted by the Loan Documents.

“2013 Indenture” means that certain Indenture, dated as of June 12, 2013,
between the US Borrower and Wells Fargo Bank, National Association, as Trustee,
as amended or supplemented from time to time as permitted by the Loan Documents.

“2014 March Indenture” means that certain Indenture, dated as of March 17, 2014,
between the US Borrower and Wells Fargo Bank, National Association, as Trustee,
as amended or supplemented from time to time as permitted by the Loan Documents.

“2014 July Indenture” means that certain Indenture, dated as of July 14, 2014,
between the US Borrower, Wells Fargo Bank, National Association, as Trustee and
Société Générale Bank & Trust, as Paying Agent, Transfer Agent, Registrar and
Authenticating Agent, as amended or supplemented from time to time as permitted
by the Loan Documents.

“Accelerated Share Repurchase” means any repurchase of US Borrower’s common
stock pursuant to any arrangement or agreement entered into with one or more
banks or securities broker-dealers, and any related repurchase and hedging
arrangements, including, without limitation, share forward transactions, for an
aggregate consideration not exceeding $250,000,000 plus any and all additional
amounts, fees and expenses payable by US Borrower to settle any such related
repurchase and hedging arrangements (including, without limitation, any share
forward transaction) and which may include, without limitation, one or more
deliveries of stock by either party thereto (including, without limitation, upon
entry into, at final settlement of or at any other time during the term of the
relevant transaction) and provisions for the purchase or sale by the US Borrower
of a stock price cap, a stock price floor, a maximum and/or minimum stock
delivery limit, a variable duration option, other price or duration optionality,
variable notional mechanics or any combination of the foregoing. For purposes of
compliance with Section 7.07 (Restricted Payments), the amount of the Restricted
Payment associated with any Accelerated Share Repurchase entered into by US
Borrower will be the amount paid to the bank(s) or securities broker-dealer(s),
as applicable.

“Accepting Lenders” has the meaning specified in Section 2.18 (Certain Permitted
Amendments).

“Accounts” has the meaning specified in the UCC.

“Acquisition” means the acquisition of (i) a controlling equity or other
ownership interest in another Person (including the purchase of an option,
warrant or convertible or similar type security to

 

2



--------------------------------------------------------------------------------

acquire such a controlling interest at the time it becomes exercisable by the
holder thereof), whether by purchase of such equity or other ownership interest
or upon exercise of an option or warrant for, or conversion of securities into,
such equity or other ownership interest, or (ii) assets of another Person which
constitute all or any material part of the assets of such Person or of a line or
lines of business conducted by such Person.

“Acquisition Adjustments” means the adjustments to certain financial terms and
computations as more particularly described in Section 1.03(c) (Accounting
Terms).

“Acquisition Related Earn-Outs” means, collectively, the Prior Acquisition
Earn-Outs and the Permitted Acquisition Earn-Outs.

“Additional Dollar Revolving Commitment” means the New Dollar Revolving
Commitment of each Dollar Revolving Lender that has executed a joinder to the
Fifth Amendment in the capacity as “Additional Dollar Revolving Lender”.

“Additional Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and one or more Senior Representatives for holders of
secured Permitted Senior Notes providing that, inter alia, the Liens on the
Collateral as between the Administrative Agent or the Collateral Agent, as
applicable (for the benefit of the Secured Parties) and one or more Senior
Representatives (for the benefit of the holders of secured Permitted Senior
Notes) shall be pari passu (but without regard to control of remedies), as such
intercreditor agreement may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary for transactions of the
type contemplated thereby and otherwise reasonably satisfactory to the
Administrative Agent or the Collateral Agent, as applicable and the US Borrower
and, to the extent agreed to by the Administrative Agent or the Collateral
Agent, as applicable, the Senior Representative for the applicable holders of
secured Permitted Senior Notes, may be in the form of an amendment and
restatement of the Local Credit Facility Intercreditor Agreement.

“Additional Multicurrency Revolving Commitment” means the New Multicurrency
Revolving Commitment of each Multicurrency Revolving Lender that has executed a
joinder to the Fifth Amendment in the capacity as “Additional Multicurrency
Revolving Lender”.

“Additional Tranche A Term Loan” means each New Tranche A Term Loan made to the
US Borrower on the Restatement Date by a Tranche A Term Lender that has executed
a joinder to the Fifth Amendment in the capacity as “Additional Tranche A Term
Lender”.

“Additional Tranche B Term Loan” means each New Tranche B Term Loan made to the
US Borrower on the Second Amendment Effective Date by a Tranche B Term Lender
that has executed a joinder to the Second Amendment in the capacity as
“Additional Tranche B Term Lender”.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II (Applicable Lending Offices and
Addresses for Notices), or such other address or account as the Administrative
Agent may from time to time notify to the Borrower Representative and the
Lenders.

“Affected Lenders” has the meaning specified in Section 3.07(a)(ii)
(Substitution of Lenders).

 

3



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Fee Letter” means each of (a) that certain fee letter, dated as of
March 31, 2011, by Barclays, as Administrative Agent, and accepted by the US
Borrower on March 31, 2011 relating to certain fees payable by the US Borrower
in connection with this Agreement and the transactions contemplated hereby and
(b) any additional fee letter entered into as part of any Facilities Increase
and executed by, among others, the US Borrower and the Agents.

“Agent-Related Persons” means each of the Administrative Agent (including any
successor administrative agent) and the Collateral Agent (including any
successor collateral agent), in each case, together with its respective
Affiliates, and the officers, directors, employees, agents, advisors,
representatives and attorneys-in-fact of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Dollar Revolving Credit Commitments” means, as of the date of
determination thereof, the sum of all Dollar Revolving Credit Commitments of all
Dollar Revolving Lenders at such date.

“Aggregate Multicurrency Revolving Credit Commitments” means, as of the date of
determination thereof, the sum of all Multicurrency Revolving Credit Commitments
of all Multicurrency Revolving Lenders as of such date.

“Aggregate Outstanding Securitization Amount” means, on any date of
determination, the sum of all Outstanding Securitization Amounts with respect to
all Permitted Receivables Financings.

“Aggregate Revolving Credit Commitments” means, as at the date of determination
thereof, the sum of all the Aggregate Dollar Revolving Credit Commitments and
the Aggregate Multicurrency Revolving Credit Commitments.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.18(c) (Submission
to Jurisdiction; Service of Process).

“Applicable Accounting Standards” means, as of the date of this Agreement, GAAP;
provided, however, that the US Borrower may, upon not less than thirty (30) days
prior written notice to the Administrative Agent, change to IFRS; provided,
however, (a) such notice of its change to IFRS shall be accompanied by a
description in reasonable detail of any material variation between the
application of accounting principles under GAAP and the application of
accounting principles under IFRS in calculating the financial covenants under
Section 7.13 hereof and the reasonable estimates of the difference between such
calculations arising as a consequence thereof, and (b) if such change is deemed
by the Administrative Agent to be material or detrimental to the Lenders, in its
reasonable discretion, such change shall not be effective for purposes of
calculating the financial covenants hereunder until the US Borrower and the
Required Lenders have agreed upon amendments to the financial covenants
contained herein to reflect any change in such basis.

 

4



--------------------------------------------------------------------------------

“Applicable Amount” shall mean, at any time (the “Reference Time”), an amount
equal to (a) the sum, without duplication, of:

(i) $1,317,000,000;

(ii) [Reserved];

(iii) the greater of (a) zero and (b) 50% of Cumulative Consolidated Net Income
for the period from July 1, 2013 until the last day of the then most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (Financial Statements); provided that, for the purposes of Sections
7.07(e) and (g) (Restricted Payments) and Section 7.19 (Subordinated
Indebtedness, etc.) only, the amount in this clause (iii) shall only be
available if the Total Leverage Ratio for the Four-Quarter Period ending on or
most recently ended prior to such date is less than 3.75:1.00, determined on a
pro forma basis after giving effect to any Restricted Payment or Bond Repurchase
actually made pursuant to Sections 7.07(e) and (g) (Restricted Payments) and
Section 7.19 (Subordinated Indebtedness, etc.); and

(iv) the amount of any capital contributions (other than (x) any Cure Amount or
(y) any such contribution consisting of Disqualified Stock) made in cash to, or
any proceeds of an Equity Issuance received by, the US Borrower from and
including the Business Day immediately following the Closing Date through and
including the Reference Time, including proceeds from the issuance of Stock or
Stock Equivalents of any direct or indirect parent of the US Borrower,

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 7.02(d)(iv)
(Investments) (up to an amount equal to the Applicable Amount) less any cash
return received by a Borrower or Loan Party with respect to such Investment
following the Closing Date and prior to the Reference Time;

(ii) the aggregate amount of Restricted Payments made pursuant to
Section 7.07(e) (up to an amount equal to the Applicable Amount) (but excluding
the amount of any repurchases of shares of the US Borrower’s common stock made
pursuant to the commenced Tender Offer or the Accelerated Share Repurchase, if
any), and (g) (Restricted Payments) following the Fourth Amendment Effective
Date and prior to the Reference Time;

(iii) the aggregate amount of Bond Repurchases made pursuant to the proviso to
Section 7.19 (Subordinated Indebtedness, etc.) (to the extent not disregarded
pursuant to clause (y) thereof) following the Closing Date and prior to the
Reference Time other than in connection with a Permitted Refinancing (including,
for the avoidance of doubt, a Permitted Refinancing by way of (A) tender offer
or (B) other Bond Repurchase qualifying as a Permitted Refinancing that results
in the repurchase of the entire principal amount (or any part thereof) of the US
Borrower’s 8% Senior Notes due 2016);

(iv) the aggregate amount of Investments made pursuant to
Section 7.02(p)(Investments) (up to an amount equal to the Applicable Amount)
less any cash return received by a Borrower or Loan Party with respect to such
Investment following the Closing Date and prior to the Reference Time; and

(v) below par purchases of Term Loans in accordance with
Section 2.06(b)(iii)(Below-Par Purchases);

 

5



--------------------------------------------------------------------------------

provided that in no event can the Applicable Amount be less than zero.

“Applicable Existing Facility” has the meaning set forth in Section 2.01(c)(Term
Loans; Facilities Increase).

“Applicable Margin” means:

(a) with respect to the Segments of the Tranche B Term Loan (except for any
Tranche B1 Term Loan) maintained as (x) Base Rate Loans, a rate equal to
1.50% per annum and (y) Eurodollar Rate Loans, a rate equal to 2.50% per annum;

(b) with respect to the Segments of the Tranche B1 Term Loan maintained as
(x) Base Rate Loans, a rate equal to 1.75% per annum and (y) Eurodollar Rate
Loans, a rate equal to 2.75% per annum.

(c) with respect to any Segments of any Incremental Term Loan, at the rates per
annum for Base Rate Loans, Eurodollar Rate Loans and Eurocurrency Rate Loans to
be agreed by the Administrative Agent and the Borrower Representative prior to
the applicable Facilities Increase Date; and

(d) with respect to Segments of the Tranche A Term Loan, the Revolving Loans and
the Commitment Fee, as of any date of determination,

(i) with respect to Segments of the Tranche A Term Loans and Revolving Loans, a
per annum rate equal to the rate set forth opposite the applicable Type of Loan
and opposite the then applicable Total Leverage Ratio as specified in the
applicable Compliance Certificate furnished to the Administrative Agent pursuant
to Section 6.02(b) (Certificates; Other Information):

 

Total Leverage Ratio

   Tranche A Term
Loans     Revolving Loans      Base
Rate
Loans     Eurodollar
Rate Loans     Base Rate
Loans     Eurodollar
Rate Loans     Eurocurrency
Rate Loans  

Greater than or equal to 2.50:1.00

     0.75 %      1.75 %      0.75 %      1.75 %      1.75 % 

Greater than or equal to 2.00:1.00 and less than 2.50:1.00

     0.50 %      1.50 %      0.50 %      1.50 %      1.50 % 

Less than 2.00:1.00

     0.25 %      1.25 %      0.25 %      1.25 %      1.25 % 

 

6



--------------------------------------------------------------------------------

(ii) with respect to the Commitment Fee, a rate per annum equal to the rate set
forth opposite the then applicable Total Leverage Ratio as specified in the
applicable Compliance Certificate furnished to the Administrative Agent pursuant
to Section 6.02(b) (Certificates; Other Information):

 

Total Leverage Ratio

   Commitment Fee  

Greater than or equal to 2.00:1.00

     0.35 % 

Less than 2.00:1.00

     0.25 % 

(e) Changes in the Applicable Margin resulting from a change in the Total
Leverage Ratio on the last day of any subsequent fiscal quarter shall be
determined based upon the computation of the Total Leverage Ratio set forth in
each Compliance Certificate furnished to the Administrative Agent pursuant to
Section 6.02(b) (Certificates; Other Information), subject to review and
approval of such computation by the Administrative Agent, and shall become
effective commencing on the third Business Day following the date such
Compliance Certificate is received until the third Business Day following the
date on which a new Compliance Certificate is delivered or is required to be
delivered, whichever shall first occur. Notwithstanding the provisions of the
preceding sentence, if the Borrower Representative shall fail to deliver any
such Compliance Certificate within the time period required by Section 6.02(b)
(Certificates; Other Information), then the Applicable Margin shall be equal to
the highest pricing level set forth above from the date such certificate was due
until the third Business Day following the date the appropriate Compliance
Certificate is so delivered.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent or the Collateral
Agent pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation delivered or
required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any financial statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that, “Approved Electronic Communication” shall exclude (i) any notice
pursuant to Section 2.06 (Prepayments) and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (ii) all notices of any Default or Event of Default
and (iii) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article IV (Conditions Precedent to Credit Extensions) or Section 2.04 (Letters
of Credit) or any other condition to any Borrowing or other Credit Extension
hereunder or any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 9.13(a)
(Posting of Approved Electronic Communications).

 

7



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

“Approved Member State” means each of the following: Belgium, Canada, France,
Germany, Italy, Luxembourg, The Netherlands, Spain, Sweden and the United
Kingdom.

“A/R Collection Agreement” means each agreement entered into by a Subsidiary of
the US Borrower and an A/R Collection Company, pursuant to which any such
Subsidiary shall have purchased the right to require the applicable A/R
Collection Company, upon the occurrence of certain events, to purchase from such
Subsidiary the outstanding balance of certain Accounts specified therein.

“A/R Collection Company” means each Person party to an A/R Collection Agreement
which may, upon the occurrence of certain events, be required by the applicable
Subsidiary party to such A/R Collection Agreement to purchase from the
applicable Subsidiary the outstanding balance of certain Accounts specified in
the applicable A/R Collection Agreement; provided that no Subsidiary or
Affiliate of any Loan Party may be an A/R Collection Company.

“Arranger” means Barclays Capital, in its respective capacity as sole lead
arranger and joint book-running manager, together with its respective successors
in such capacity.

“Assignment and Acceptance” means an assignment and acceptance agreement
substantially in the form of Exhibit E (Form of Assignment and Acceptance).

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with
Applicable Accounting Standards, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with Applicable Accounting Standards if such lease
were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the US Borrower and its Subsidiaries for the fiscal year ended December 31,
2010, and the related consolidated statements of operations, changes in
Stockholders’ Equity and cash flows for such fiscal year, including the notes
thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.04(b)(iii) (Procedures for Issuance and Amendment of Letters of
Credit; Auto-Renewal Letters of Credit).

“Bankruptcy Code” means Title 11, United States Code.

“Barclays” means Barclays Bank PLC.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Rate in effect on
such day plus  1⁄2 of 1%. For purposes hereof: “Prime Rate” shall mean the rate
which Barclays announces from time to time as its prime lending rate. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by Barclays, which may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate or the Federal Funds Rate, respectively.

 

8



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan (including a Segment) bearing interest or to bear
interest at the Base Rate.

“Base Rate Segment” means a Segment bearing interest or to bear interest at the
Base Rate.

“Bicycle” means Bicycle Holding, Inc., a Delaware corporation.

“Bond Repurchase” has the meaning specified in Section 7.19 (Subordinated
Indebtedness, etc.).

“Bond Repurchase Allowance” has the meaning specified in Section 7.19
(Subordinated Indebtedness, etc.).

“Borrower Representative” means the US Borrower in its capacity as
representative of the Borrowers as set forth in Section 2.15 (Appointment of
Borrower Representative).

“Borrowers” has the meaning set forth in the introductory paragraph hereto.

“Borrower’s Accountants” means PricewaterhouseCoopers LLP or other independent
nationally-recognized public accountants of the US Borrower.

“Borrowing” means any of (a) the borrowing under the Term Loan Facilities, (b) a
Revolving Borrowing, (c) a Swing Line Borrowing, or (d) the borrowing under the
Facilities Increase, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank market; provided, however, that (a) when such term is used for
the purposes of determining the date on which the Eurocurrency Base Rate is
determined for any loan denominated in Euros for any Interest Period therefor
and for purposes of determining the first and last day of any Interest Period, a
Target Operating Day or a day of the year on which banks are not required or
authorized to close in New York; and (b) for notices, determinations, fundings
and payments in connection with any Loan denominated in Euros, a Target
Operating Day or a day of the year on which banks are not required or authorized
to close in New York.

“Canadian Borrower” means Sunbeam Corporation (Canada) Limited.

“Canadian Credit Agreement” means that certain Credit Agreement, dated as of the
December 21, 2005, by and among the Canadian Borrower, the Local Lenders party
thereto, CIBC, as Local Agent, and Citicorp USA, Inc. as syndication agent, as
amended, supplemented or otherwise modified from time to time as permitted by
the Loan Documents.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be required to be accounted for as a capital lease on a balance sheet of
such Person prepared in conformity with Applicable Accounting Standards.

 

9



--------------------------------------------------------------------------------

“Captive Insurance Entity” means any wholly-owned Subsidiary or other Person
(other than an individual and otherwise reasonably acceptable to the
Administrative Agent) created solely for the purpose of purchasing or providing,
or facilitating the provision of, insurance for products liability, workers
compensation, property damage, professional indemnity, employee benefits,
employer’s liability and motor and medical expenses, in each case, to the extent
that such insurance may be so purchased, provided, or facilitated in accordance
with applicable Law.

“Cash Collateral Account” means any Deposit Account that is (a) established by
the Administrative Agent from time to time to hold funds delivered by Borrowers
to satisfy their obligation to collateralize the L/C Obligations as set forth in
this Agreement, (b) with such depositaries and securities intermediaries as the
Administrative Agent may determine in its reasonable discretion, (c) in the name
of the Administrative Agent (although such account may also have words referring
to the US Borrower and the account’s purpose), and (d) under the sole dominion
and control of the Administrative Agent.

“Cash Collateralize” means to pledge and deposit in, or deliver to the
Administrative Agent for deposit in, a Cash Collateral Account, for the benefit
of the applicable L/C Issuer and the Revolving Lenders, as collateral for the
L/C Obligations plus all fees accrued or to be incurred in connection therewith,
cash, Deposit Accounts and all balances therein, in an amount not less than the
sum of such L/C Obligations and fees and all proceeds of the foregoing pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer (which documents are hereby
consented to by the Revolving Lenders) and to take all such other action as
shall be necessary for the Administrative Agent to have “control” thereof within
the meaning of the UCC applicable thereto. Derivatives of such term shall have
corresponding meaning.

“Cash Interest Expense” means, with respect to the US Borrower and its
Subsidiaries for any period, the Consolidated Interest Expense of such Persons
for such period less the Non-Cash Interest Expense of such Persons for such
period. For the avoidance of doubt, Cash Interest Expense excludes any
intercompany interest payable among the US Borrower and its Subsidiaries.

“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of cash management services (including
treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management arrangements) provided after the date hereof
(regardless of whether these or similar services were provided prior to the date
hereof by the Administrative Agent, any Lender or any Affiliate or any of them)
by any Person that is or, at the time of entry into the agreement to provide
such cash management services was, the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under Cash
Management Documents, including obligations for the payment of fees, interest,
charges, expenses, Attorney Costs and disbursements in connection therewith to
the extent required by such Cash Management Document.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), but excluding (x) any employee benefit plan of such Person
or its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan and (y) Martin Franklin, Ian
Ashken or either of them, becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 40% or more
of the Voting Stock of the US Borrower on a fully diluted basis;

 

10



--------------------------------------------------------------------------------

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the US
Borrower cease to be composed of individuals (who qualify under any one of the
following) (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body;

(c) the US Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the equity interests of any of the entities comprising the
Luxembourg Borrower, except if the US Borrower owns less than one hundred
percent (100%) of the equity interests of any Luxembourg Borrower as a result of
any Luxembourg Borrower merging or consolidating with another Luxembourg
Borrower provided that at the time of such merger or consolidation (A) no
Default or Event of Default has occurred and is continuing, (B) prior written
notice of the proposed merger has been provided to the Administrative Agent and
(C) the surviving entity of such merger or consolidation assumes all of the
Obligations of the entity not surviving such merger or consolidation to the
reasonable satisfaction of the Administrative Agent; or

(d) a “change of control” or similar event shall occur as provided in any
Subordinated Indenture, any Permitted Senior Notes Document or any Indebtedness
incurred in connection with a Permitted Refinancing of any of the foregoing.

“CIBC” means Canadian Imperial Bank of Commerce, acting through one or more of
its agencies, branches or Affiliates.

“Closing Date” means March 31, 2011.

“Closing Transactions” means, collectively, the transactions contemplated in
connection with the consummation of the initial Borrowing of the Loans and other
Credit Extensions under this Agreement, the refinancing of the Refinanced
Indebtedness and the payment of related fees and expenses.

“Co-Documentation Agents” means, collectively, Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., HSBC Bank USA, N.A., J.P. Morgan Securities
LLC, PNC Bank, Santander Bank, N.A. and UBS Securities LLC.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
all regulations issued pursuant thereto.

“Coleman” means The Coleman Company, Inc., a Delaware corporation.

“Coleman IRB Bonds” means those certain industrial revenue bonds issued pursuant
to the Coleman IRB Indentures.

 

11



--------------------------------------------------------------------------------

“Coleman IRB Documents” means each of the Coleman IRB Indentures, the Coleman
IRB Leases and each other material transaction document or instrument entered
into or delivered by Coleman in connection therewith.

“Coleman IRB Indentures” means, collectively, (a) each of the indenture and each
supplemental indenture listed on Schedule IV (Coleman IRB Indentures) and
(b) each supplemental indenture entered into by Coleman after the Closing Date
on substantially the same terms as the Coleman IRB Indentures entered into prior
to the Closing Date, and otherwise in form and substance satisfactory to the
Administrative Agent, providing for Coleman IRB Bonds in an aggregate amount
reasonably acceptable to the Administrative Agent.

“Coleman IRB Leases” means, collectively, (a) each lease and each supplemental
lease listed on Schedule V (Coleman IRB Leases) and (b) each supplemental lease
entered into by Coleman after the Closing Date on substantially the same terms
as the Coleman IRB Leases entered into prior to the Closing Date and otherwise
in form and substance satisfactory to the Administrative Agent.

“Collateral” means, collectively, all property of the US Borrower, any
Subsidiary of the US Borrower or any other Person in which the Administrative
Agent, the Collateral Agent or any Lender is granted a Lien under any Collateral
Document as security for all or any portion of the Obligations, but shall not
include any Gaming Authorizations to the extent prohibited by applicable Gaming
Laws.

“Collateral Agent” means Barclays, together with its successors in such
capacity.

“Collateral Documents” means, collectively or individually as the context may
indicate, the Pledge and Security Agreement, each Intellectual Property Security
Agreement and all other agreements, instruments and other documents, whether now
existing or hereafter in effect, pursuant to which the US Borrower or any of its
Subsidiaries or other Person shall grant or convey to the Administrative Agent,
the Collateral Agent or the Lenders a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.

“Commission” means the U.S. Securities and Exchange Commission and any successor
Governmental Authority performing a similar function.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, if any, and any Outstanding Amount owing to such Lender under the
Term Loan Facilities, if any, and “Commitments” means the Aggregate Revolving
Credit Commitments of all Lenders and the aggregate Outstanding Amount with
respect to the Term Loans.

“Commitment Fee” has the meaning specified in Section 2.10(a) (Commitment Fee).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.13(c)(ii) (Payments
Generally).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D (Form of Compliance Certificate).

 

12



--------------------------------------------------------------------------------

“Consolidated Current Assets” means all assets of the US Borrower and its
Subsidiaries (other than cash and Eligible Securities) which would be classified
as a current asset, all determined on a consolidated basis in accordance with
Applicable Accounting Standards.

“Consolidated Current Liabilities” means all liabilities of the US Borrower and
its Subsidiaries which by their terms are payable within one year (but excluding
all Consolidated Funded Indebtedness payable on demand or maturing not more than
one year from the date of computation and the current portion of Indebtedness
having a maturity date in excess of one year), all determined on a consolidated
basis in accordance with Applicable Accounting Standards.

“Consolidated EBITDA” means, for any period, for the US Borrower and its
Subsidiaries, an amount equal to the sum (without duplication) of
(a) Consolidated Net Income for such period; and (b) to the extent Consolidated
Net Income has been reduced thereby: (i) all income taxes and foreign
withholding taxes and taxes based on capital and commercial activity (or similar
taxes) of the US Borrower and its Subsidiaries paid or accrued in accordance
with Applicable Accounting Standards for such period; (ii) Consolidated Interest
Expense; (iii) Consolidated Non-Cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for the
US Borrower and its Subsidiaries in accordance with Applicable Accounting
Standards; (iv) Permitted Restructuring Charges, facilities relocation costs,
fees, expenses or charges relating to non-recurring plant shutdowns and
discontinuance of operations and acquisition integration costs and fees,
including cash severance payments made in connection with acquisitions; (v) any
expenses or charges related to any Equity Issuance, permitted Investment,
Permitted Acquisition, Disposition, recapitalization, the incurrence of
Indebtedness permitted to be incurred by this Agreement (including any expenses
or charges related to any refinancing thereof, Specified Refinancing Debt, below
par purchases of Term Loans in accordance with Section 2.06(b)(iii) (whether or
not successful)) and any amendment or modification to the terms of any such
transactions; (vi) any write offs, write downs or other non-cash charges,
excluding any such charge that represents an accrual or reserve for a cash
expenditure for a future period; (vii) the amount of any expense related to
minority interests; (viii) the amount of any Acquisition Related Earn-Outs,
contingent consideration or deferred purchase price of any kind in conjunction
with acquisitions; (ix) any costs or expenses incurred by the US Borrower or any
of its Subsidiaries pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or agreement or any stock
subscription or stockholders agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the US
Borrower or net cash proceeds of issuance of Equity Securities of the US
Borrower (other than Disqualified Stock); minus (c) to the extent included in
calculating Consolidated Net Income, without duplication, non-cash gains
increasing Consolidated Net Income for such period, excluding any gains that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period (other than such cash charges that have been added
back to Consolidated Net Income in calculating Consolidated EBITDA in accordance
with this definition). For the avoidance of doubt, Consolidated EBITDA shall be
calculated to exclude any gain or loss resulting from any debt repurchase
(including, without limitation, repurchases of Term Loans under
Section 2.06(b)(iii) (Below-Par Purchases)).

“Consolidated Fixed Charges” means, with respect to the US Borrower and its
Subsidiaries for any Four-Quarter Period ending on the date of computation
thereof, the sum of, without duplication, (i) Cash Interest Expense, and
(ii) scheduled payments of Consolidated Funded Indebtedness, all determined on a
consolidated basis in accordance with Applicable Accounting Standards.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the US Borrower and its Subsidiaries on a consolidated basis, Indebtedness of
the type specified in clauses (i), (iv), (v) and (vi) of the definition of
“Indebtedness” and non-contingent obligations of the type specified

 

13



--------------------------------------------------------------------------------

in clause (ii) of such definition; provided, that neither (i) Prior-Acquisition
Earn-Outs and Permitted Acquisition Earn-Outs nor (ii) any Indebtedness
permitted pursuant to Section 7.03(n) (Indebtedness) hereof shall be considered
“Consolidated Funded Indebtedness” for purposes of the Credit Agreement and the
other Loan Documents.

“Consolidated Interest Expense” means, for the US Borrower and its Subsidiaries
for any period, (a) consolidated total interest expense of the US Borrower and
its Subsidiaries for such period and including, in any event, interest
capitalized during such period and net costs under all interest rate swap
agreements, interest rate cap agreements, interest rate collar agreements and
interest rate insurance of such Persons for such period minus (b) consolidated
net gains of the US Borrower and its Subsidiaries under all interest rate swap
agreements, interest rate cap agreements, interest rate collar agreements and
interest rate insurance of such Persons for such period and minus (c) any
consolidated interest income of such Persons for such period, in each case as
recorded by the US Borrower pursuant to Applicable Accounting Standards.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the US Borrower and its Subsidiaries for such period on a consolidated
basis, determined in accordance with Applicable Accounting Standards and without
any deduction in respect of Preferred Stock dividends; provided that there shall
be excluded therefrom to the extent otherwise included, without duplication:
(i) gains and losses from Dispositions and the related tax effects according to
Applicable Accounting Standards; (ii) gains and losses due solely to
fluctuations in currency values and the related tax effects according to
Applicable Accounting Standards; (iii) the net income (or loss) from disposed or
discontinued operations or any net gains or losses on disposal of disposed or
discontinued operations, and the related tax effects according to Applicable
Accounting Standards; (iv) solely for the purpose of determining the amount
available for the calculation of the Applicable Amount, the net income of any
Subsidiary of the US Borrower (other than a Guarantor) to the extent that the
declaration of dividends or similar distributions by such Subsidiary of the US
Borrower of that income is not at the date of determination wholly permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to such Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that Consolidated Net Income of the US
Borrower will be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or to the extent converted into cash) to
the US Borrower or a Subsidiary thereof in respect of such period, to the extent
not already included therein; (v) any impairment charge or asset write-off, in
each case pursuant to Applicable Accounting Standards, and the amortization of
intangibles arising pursuant to Applicable Accounting Standards; (vi) the net
loss of any Person, other than a Subsidiary of the US Borrower; (vii) any
non-cash compensation charges and deferred compensation charges, including any
arising from existing stock options resulting from any merger or
recapitalization transaction; provided, however, that Consolidated Net Income
for any period shall be reduced by any cash payments made during such period by
such Person in connection with any such deferred compensation, whether or not
such reduction is in accordance with Applicable Accounting Standards; (viii) all
extraordinary, unusual or non-recurring charges, gains and losses (including,
without limitation, all restructuring costs, facilities relocation costs,
acquisition integration costs and fees, including cash severance payments made
in connection with acquisitions, and any expense or charge related to the
repurchase of Stock or warrants or options to purchase Stock), and the related
tax effects according to Applicable Accounting Standards; (ix) inventory
purchase accounting adjustments and amortization and impairment charges
resulting from other purchase accounting adjustments in connection with
Permitted Acquisitions; (x) the net income of any Person, other than a
Subsidiary of the US Borrower, except to the extent of cash dividends or
distributions paid to the US Borrower or a Subsidiary of the US Borrower by such
Person; and (xi) in the case of a successor to the referent Person by
consolidation or merger or as a transferee of the referent Person’s assets, any

 

14



--------------------------------------------------------------------------------

earnings of the successor corporation prior to such consolidation, merger or
transfer of assets. For the avoidance of doubt, cash amounts used by the US
Borrower or its Subsidiaries to make purchases of debt (including, without
limitation, purchases of Term Loans under Section 2.06(b)(iii) (Below-Par
Purchases)) shall not reduce Consolidated Net Income, nor will any non-cash gain
associated with the cancellation of such purchased debt increase Consolidated
Net Income.

“Consolidated Non-Cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, depletion, amortization and other non-cash
charges, impairments and expenses of such Person and its Subsidiaries reducing
Consolidated Net Income of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with Applicable Accounting
Standards (excluding any such charges that require an accrual of or a reserve
for cash payments for any future period other than accruals or reserves
associated with mandatory repurchases of equity securities). For clarification
purposes, purchase accounting adjustments with respect to inventory will be
included in Consolidated Non-Cash Charges.

“Consolidated Total Assets” means, as of any date on which the amount thereof is
to be determined, the net book value of all assets of the US Borrower and its
Subsidiaries as determined on a consolidated basis in accordance with Applicable
Accounting Standards.

“Consolidated Working Capital” means, as of any date on which the amount thereof
is to be determined, the excess of Consolidated Current Assets over Consolidated
Current Liabilities.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws, operating
agreement (or the equivalent governing documents) of such Person and (c) any
document setting forth the designation, amount or relative rights, limitations
and preferences of any class or series of such Person’s Stock.

“Contingent Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring or holding harmless in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.

“Continuation” and “Continue” mean, (i) with respect to any Eurodollar Rate
Loan, the continuation of such Eurodollar Rate Loan as a Eurodollar Rate Loan on
the last day of the Interest Period for such Loan and (ii) with respect to any
Eurocurrency Rate Loan, the continuation of such Eurocurrency Rate Loan as a
Eurocurrency Rate Loan on the last day of the Interest Period for such Loan.

 

15



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Conversion” and “Convert” mean the conversion of a Loan from one Type to
another Type.

“Convertible Notes” means, collectively, (i) each outstanding series of the US
Borrower’s 1 7/8% Senior Subordinated Convertible Notes due 2018 issued pursuant
to, and governed by the terms of, the 2012 Indenture, (ii) each outstanding
series of the US Borrower’s 1  1⁄2% Senior Subordinated Convertible Notes due
2019 issued pursuant to, and governed by the terms of, the 2013 Indenture,
(iii) each outstanding series of the US Borrower’s 1  1⁄8% Senior Subordinated
Convertible Notes due 2034 issued pursuant to, and governed by the terms of, the
2014 March Indenture and (iv) each outstanding series of the US Borrower’s
Subordinated Indebtedness that is convertible into or exchangeable for the
Borrower’s common stock in a similar manner as the convertible notes referred to
in clause (i) above.

“Cost Affected Lender” has the meaning specified in Section 3.07(a)(i)(A)(III)
(Substitution of Lenders).

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the Dollar Equivalent of the
following (without duplication): (i) the value of the Stock or Stock Equivalents
of the US Borrower or any of its Subsidiaries to be transferred in connection
therewith, (ii) the amount of any cash and Fair Market Value of other property
(excluding property described in clause (i) and the unpaid principal amount of
any debt instrument) given as consideration, (iii) the amount (determined by
using the face amount or the amount payable at maturity, whichever is greater)
of any Indebtedness of the types described in clauses (i), (iv), (v) and (vi) of
the definition thereof incurred, assumed, acquired or repaid by the US Borrower
or any of its Subsidiaries in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earn-outs and other Contingent
Obligations that should be recorded on the balance sheet of the US Borrower and
its Subsidiaries in accordance with Applicable Accounting Standards, (v) all
amounts paid in respect of covenants not to compete or consulting agreements
that should be recorded on the balance sheet of the US Borrower and its
Subsidiaries in accordance with Applicable Accounting Standards, (vi) the
aggregate Fair Market Value of all other consideration given by the US Borrower
or any of its Subsidiaries in connection with such Acquisition that should be
recorded on the balance sheet of the US Borrower and its Subsidiaries in
accordance with Applicable Accounting Standards, and (vii) out-of-pocket
transaction costs for the services and expenses of attorneys, accountants and
other consultants incurred in effecting such transaction, and other similar
transaction costs so incurred and capitalized in accordance with Applicable
Accounting Standards. For purposes of determining the Cost of Acquisition for
any transaction, the Stock of the US Borrower shall be valued (I) in the case of
Stock that is then designated as a national market system security by the
Financial Industry Regulatory Authority, or is listed on a national securities
exchange, the average of the last reported bid and ask quotations or the last
prices reported thereon, and (II) with respect to any other shares of Stock, as
determined by the Board of Directors of the US Borrower and, if requested by the
Administrative Agent, determined to be a reasonable valuation by the Borrower’s
Accountants.

“Credit Extension” means each Borrowing and each L/C Credit Extension, as the
case may be.

 

16



--------------------------------------------------------------------------------

“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.

“Cure Amount” has the meaning specified in Section 7.13(c) (Equity Cure Rights).

“Cure Right” has the meaning specified in Section 7.13(c) (Equity Cure Rights).

“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (i) of the definition of “Indebtedness” by the US Borrower or any of its
Subsidiaries (including, without limitation, any Indebtedness in respect of the
Permitted Senior Notes).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or circumstance that, with the giving of any notice,
the passage of time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to:

(i) in the case of Base Rate Loans, the Base Rate plus the Applicable Margin for
such Loans plus 2% per annum;

(ii) in the case of Eurodollar Rate Loans, (x) prior to the expiration of the
then applicable Interest Period for such Loans, the Eurodollar Rate plus the
Applicable Margin for such Loans plus 2% per annum and (y) thereafter, the Base
Rate plus the Applicable Margin for Revolving Loans that are maintained as Base
Rate Loans plus 2% per annum;

(iii) in the case of Eurocurrency Rate Loans, (x) prior to the expiration of the
then applicable Interest Period for such Loans, the Eurocurrency Rate plus the
Applicable Margin for such Loans plus 2% per annum and (y) thereafter, (I) to
the extent that such Loans remain outstanding as Eurocurrency Rate Loans, the
Eurocurrency Rate for an Interest Period of one month plus the Applicable Margin
for such Loans plus 2% per annum and (II) to the extent that such Loans are
converted to Dollar denominated Revolving Loans, the Base Rate plus the
Applicable Margin for Revolving Loans that are maintained as Base Rate Loans
plus 2% per annum; and

(iv) for all other Obligations, the Base Rate plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans plus 2% per annum.

“Defaulting Dollar Revolving Lender” has the meaning specified in Section 2.16
(Defaulting Lenders).

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans or participations in Letters of Credit or Swing Line Loans required to
be funded by it hereunder within three (3) Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower Representative or the
Administrative Agent, in writing, that it does not intend to comply with any of
its funding obligations under this Agreement or has otherwise indicated through
a public statement that it does not intend to comply with its funding
obligations hereunder and generally under arrangements

 

17



--------------------------------------------------------------------------------

in which it commits to extend credit, (c) has failed, within three (3) Business
Days after written request by the Administrative Agent or any applicable L/C
Issuer, to confirm that it will comply with the terms of this Agreement relating
to its participation obligations in respect of all then outstanding Letters of
Credit or Swing Line Loans, as the case may be, (d) has otherwise failed to pay
over to the Administrative Agent, any applicable L/C Issuer or any other Lender
any other amount required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, (e) in
the case of a Lender with a Commitment, has become the subject of a bankruptcy
or insolvency proceeding or (f) has any Affiliate that has Control of such
Lender that has become the subject of a bankruptcy or insolvency proceeding;
provided, that a Lender shall not qualify as a “Defaulting Lender” solely as the
result of the acquisition or maintenance of an ownership interest in such Lender
or any Person Controlling such Lender, or the exercise of Control over such
Lender or any Person Controlling such Lender, by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (f) above shall be conclusive and binding absent manifest error. A
Lender shall be deemed to be a Defaulting Lender upon delivery of written notice
of the Administrative Agent’s determination or, if the Administrative Agent is
the Defaulting Lender, written notice approved by the Required Lenders, in each
case, to the Borrower Representative, each L/C Issuer, each Swing Line Lender
and each Lender.

“Deposit Account” has the meaning specified in the Pledge and Security
Agreement.

“Direct Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary
a majority of whose Voting Stock, or a majority of whose Subsidiary Securities,
are owned by the US Borrower or a Domestic Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or, in the case of any Subsidiary, the issuance or sale of
any shares of such Subsidiary’s Stock or Stock Equivalents. For the avoidance of
doubt, a disposition does not mean, in the case of the US Borrower, the issuance
or sale of any shares of the US Borrower’s Stock or Stock Equivalents by the US
Borrower.

“Disqualified Stock” means any Equity Security which, by its terms (or by the
terms of any security or other Equity Securities into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Stock), pursuant to a sinking fund obligation or otherwise (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Securities that would constitute Disqualified
Stock, in each case, on or prior to the first anniversary of the Stated Tranche
B1 Term Loan Maturity Date.

“Dollar” and “$” each mean the lawful money of the United States of America.

 

18



--------------------------------------------------------------------------------

“Dollar Equivalent” of any amount means, on the applicable Valuation Date,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in Euros or Pounds Sterling, the equivalent of such amount in Dollars
determined by using the rate of exchange quoted by Barclays in New York, New
York at 11:00 a.m. (New York time) on the Valuation Date to prime banks in New
York for the spot purchase in the New York foreign exchange market of such
amount of Dollars with Euros or Pounds Sterling, as applicable and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it reasonably deems appropriate.

“Dollar Revolving Borrowing” means a borrowing consisting of simultaneous Dollar
Revolving Loans of the same Type and, as to Eurodollar Rate Loans, having the
same Interest Period, made by the Dollar Revolving Lenders pursuant to
Section 2.02(a) (Dollar Revolving Loans; Multicurrency Revolving Loans).

“Dollar Revolving Commitment Increase” has the meaning specified in
Section 2.01(c)(i) (Facilities Increase).

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Lender,
(i) its obligation to (a) make New Dollar Revolving Loans to the US Borrower
pursuant to Section 2.02(a) (Dollar Revolving Loans; Multicurrency Revolving
Loans), (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Dollar
Revolving Lender’s name on Schedule I-B (Revolving Credit Commitments) as such
amount may be reduced or adjusted from time to time in accordance with this
Agreement and (ii) any commitment by such Lender that is included as part of a
Facilities Increase to make its pro rata share of a Dollar Revolving Commitment
Increase on any Facilities Increase Date, as the amount of such commitments may
be reduced pursuant to this Agreement. For the avoidance of doubt, “Dollar
Revolving Credit Commitment” includes all New Dollar Revolving Commitments, all
Exchanged Dollar Revolving Commitments, all Increased Dollar Revolving
Commitments and all Additional Dollar Revolving Commitments.

“Dollar Revolving Credit Facility” means the New Dollar Revolving Credit
Facility providing for New Dollar Revolving Loans to the US Borrower pursuant to
Section 2.02(a) (Dollar Revolving Loans; Multicurrency Revolving Loans) by the
Dollar Revolving Lenders in the maximum aggregate principal amount at any time
outstanding of $175,000,000, and including the Letter of Credit Sublimit and the
Swing Line Sublimit, as reduced from time to time pursuant to the terms of this
Agreement, or as increased by the Dollar Revolving Commitment Increases made
pursuant to the facility described in Section 2.01(c) (Facilities Increase)
providing for one or more Revolving Commitment Increases to the US Borrower and
Luxembourg Borrower by the Revolving Lenders in an aggregate principal amount
not to exceed $150,000,000.

“Dollar Revolving Credit Outstandings” means, with respect to any Dollar
Revolving Lender, the Outstanding Amounts under the Dollar Revolving Credit
Facility owing to such Lender.

“Dollar Revolving Lender” means each Lender that has a Dollar Revolving Credit
Commitment or, following termination of the Dollar Revolving Credit Commitments,
has Dollar Revolving Credit Outstandings or participations in Letters of Credit
or Swing Line Loans.

“Dollar Revolving Loan” means a New Dollar Revolving Loan, which Loan may be a
Base Rate Loan or a Eurodollar Rate Loan, made to the US Borrower by a Dollar
Revolving Lender in accordance with its Pro Rata Dollar Revolving Share pursuant
to Section 2.02(a) (Dollar Revolving Loans; Multicurrency Revolving Loans),
except as otherwise provided herein.

 

19



--------------------------------------------------------------------------------

“Dollar Revolving Loan Note” means a promissory note made by the US Borrower in
favor of a Dollar Revolving Lender evidencing Dollar Revolving Loans made by
such Dollar Revolving Lender, substantially in the form of Exhibit C-2 (Form of
Dollar Revolving Loan Note).

“Dollar Revolving Loan Notice” means a notice of (a) a Dollar Revolving
Borrowing, (b) a Conversion of Dollar Revolving Loans or (c) a Continuation of
Dollar Revolving Loans as the same Type, pursuant to Section 2.03(a)
(Borrowings, Conversions and Continuations), substantially in the form of
Exhibit A-1 (Form of Dollar Revolving Loan Notice).

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

“Domestic Subsidiary” means any Subsidiary of the US Borrower organized under
the laws of the United States of America, any state or territory thereof or the
District of Columbia.

“Earlier Maturity Date” means the date that is 91 days prior to the Stated
Tranche B Term Loan Maturity Date, unless prior to such date (i) the Stated
Tranche B Term Loan Maturity Date of the Tranche B Term Loans (other than the
Tranche B1 Term Loans) (including any replacement or refinancing thereof) shall
be extended to a date on or after the date which is 91 days after the Stated
Tranche A Term Loan Maturity Date and the Revolving Credit Stated Maturity Date,
(ii) such Tranche B Term Loans (other than the Tranche B1 Term Loans) are repaid
in full or (iii) the principal amount of such Tranche B Term Loans (other than
the Tranche B1 Term Loans) is reduced below $150,000,000.

“Eligible Assignee” means (a) a Lender or any Affiliate or Approved Fund of such
Lender, (b) a commercial bank having total assets in excess of the Dollar
Equivalent of $5,000,000,000, (c) a finance company, insurance company or any
other financial institution or fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with Applicable
Accounting Standards, in excess of the Dollar Equivalent of $250,000,000 or, to
the extent net worth is less than such amount or is not so regularly engaged, a
finance company, insurance company, other financial institution or fund,
reasonably acceptable to the Administrative Agent and the Borrower
Representative or (d) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof having a net worth,
determined in accordance with Applicable Accounting Standards, in excess of the
Dollar Equivalent of $250,000,000; provided that, notwithstanding the foregoing,
but subject to Section 2.06(b)(iii)(Below-Par Purchases), “Eligible Assignee”
shall not include the US Borrower, the Luxembourg Borrower or any of their
respective Affiliates or Subsidiaries nor any Defaulting Lender.

“Eligible Securities” means the following obligations and any other obligations
approved prior to their incurrence in writing by the Administrative Agent:

(a) Government Securities;

(b) Other Securities;

(c) obligations of any corporation organized under the laws of any state of the
United States of America or under the laws of any other nation, payable in the
United States of America, expressed to mature not later than ninety-two
(92) days following the date of issuance thereof and rated in an investment
grade rating category by S&P and Moody’s or the equivalent rating from any other
nationally recognized rating agency;

 

20



--------------------------------------------------------------------------------

(d) interest bearing demand or time deposits issued by any Lender or
certificates of deposit maturing within one year from the date of issuance
thereof and issued by a bank or trust company organized under the laws of the
United States or of any state thereof having capital surplus and undivided
profits aggregating at least the Dollar Equivalent of $400,000,000 and being
rated “A” or better by S&P or “A” or better by Moody’s or the equivalent rating
from any other nationally recognized rating agency;

(e) Repurchase Agreements; and

(f) Shares of any mutual fund that (a) has substantially all of its assets
invested continuously in Government Securities, (b) has net assets of not less
than $4,000,000,000 and (c) has the highest rating obtainable from either S&P or
Moody’s or the equivalent rating from any other nationally recognized rating
agency.

“Environmental Claim” means any action, suit, proceeding, arbitration, claim,
complaint, decree or lawsuit seeking damages or an order, injunction or similar
relief against the US Borrower or any of its Subsidiaries by any Person alleging
personal injury, property damage or other potential liability, including any
clean-up liability, arising out of, based on or resulting from any actual or
threatened (a) Release, or the presence in the environment, of any Hazardous
Materials at any location, (b) circumstances forming the basis of any violation,
or alleged violation, of any Environmental Laws or (c) exposure to any Hazardous
Materials.

“Environmental Laws” means all Laws (a) related to Releases or threatened
Releases of any Hazardous Materials in soil, surface water, groundwater or air,
(b) governing the use, treatment, storage, disposal, transport or handling of,
or exposure to, Hazardous Materials or (c) related to the protection of the
environment, natural resources or human health or safety (as it relates to
environmental protection). Such “Environmental Laws” include, but are not
limited to, the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the Toxic Substances
Control Act, the Clean Water Act, the Clean Air Act, the Safe Drinking Water
Act, the Emergency Planning and Community Right-to-Know Act and the Occupational
Safety and Health Act (but only to the extent it regulates occupational exposure
to Hazardous Materials) and their respective state, local or foreign analogs and
the regulations or orders enacted or promulgated pursuant to such Laws.

“Environmental Liabilities” means any costs, expenses, damages, fines, charges,
penalties or other liability (including any reasonably incurred Attorneys Costs
or expert or consulting fees and expenses) incurred in connection with or
arising out of any (a) Release or threatened Release of or exposure to Hazardous
Materials, (b) Remedial Action; (c) non-compliance with Environmental Laws by
the US Borrower or any of its Subsidiaries related to any Real Property, or
(d) Environmental Claims.

“Equity Issuance” means the issue or sale of any Equity Securities of the US
Borrower or any of its Subsidiaries by the US Borrower or any of its
Subsidiaries to any Person other than the US Borrower or any of its
Subsidiaries.

“Equity Securities” means, with respect to any Person at any time, the Stock of
such Person, and, if applicable, the Stock Equivalents of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations issued pursuant thereto.

 

21



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under “common control” with the US Borrower within the meaning of Section 414(b)
or (c) of the Code (or Section 414(m) or (o) of the Code for purposes of
provisions relating to Section 412 or 430 of the Code or Section 302 or 303 of
ERISA).

“ERISA Event” means except with respect to a Foreign Plan (i) (a) a Reportable
Event with respect to a Pension Plan; (b) a withdrawal by the US Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a “complete withdrawal” or
“partial withdrawal” (as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA) by the US Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in “reorganization” (as defined in
Section 4241 of ERISA); (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes or could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) (i) the imposition of any liability under Title IV
of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the US Borrower or any ERISA Affiliate; or (ii) with respect to a
Foreign Plan, the occurrence of any Foreign Plan Event.

“Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

 

Eurocurrency Base Rate

    1.00 – Eurodollar Reserve Percentage  

Where “Eurocurrency Base Rate” means, for such Interest Period:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being LIBOR01 page) for deposits in
Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays the London interbank
offered rate administered by ICE Benchmark Administration Limited for deposits
in Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Euros for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Rate Loan being made, Continued or Converted by Barclays in its capacity as a
Lender and with a term equivalent to such Interest Period that would be offered
to Barclays in the London interbank eurocurrency market at its request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period;

 

22



--------------------------------------------------------------------------------

provided, that if any such rate determined pursuant to the preceding clauses
(a), (b) or (c) is below zero, the Eurocurrency Base Rate will be deemed to be
zero.

The determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

“Eurocurrency Rate Loan” means a Multicurrency Revolving Loan hereunder at such
time as it is made and/or being maintained at a rate of interest based upon the
Eurocurrency Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

 

 

Eurodollar Rate =

 

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage  

Where “Eurodollar Base Rate” means, for such Interest Period:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being LIBOR01 page) for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays the London interbank
offered rate administered by ICE Benchmark Administration Limited for deposits
in Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, Continued or Converted by Barclays in its capacity as a
Lender and with a term equivalent to such Interest Period that would be offered
to Barclays in the London interbank eurodollar market at its request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period;

provided, that if any such rate determined pursuant to the preceding clauses
(a), (b) or (c) is below zero, the Eurocurrency Base Rate will be deemed to be
zero.

The determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

“Eurodollar Rate Loan” means a Loan (including a Segment) bearing interest or to
bear interest at the Eurodollar Rate.

 

23



--------------------------------------------------------------------------------

“Eurodollar Rate Segment” means a Segment bearing interest or to bear interest
at the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period
for any Eurodollar Rate Loan or any Eurocurrency Rate Loan, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the FRB (or any other Governmental Authority having
jurisdiction with respect thereto) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan and the Eurocurrency Rate for each outstanding Eurocurrency Rate Loan
shall each be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage. The determination of the Eurodollar Reserve
Percentage by the Administrative Agent shall be conclusive in the absence of
manifest error.

“Euros” and “€” each mean the lawful money of the member states of the European
Union.

“Event of Default” means any of the events or circumstances specified in
Section 8.01 (Events of Default).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchanged Dollar Revolving Commitment” means each Dollar Revolving Credit
Commitment outstanding immediately prior to the Restatement Date that has been
exchanged for a New Dollar Revolving Commitment pursuant to the Fifth Amendment.

“Exchanged Multicurrency Revolving Commitment” means each Multicurrency
Revolving Credit Commitment outstanding immediately prior to the Restatement
Date that has been exchanged for a New Multicurrency Revolving Commitment
pursuant to the Fifth Amendment.

“Exchanged Tranche A Term Loan” means each Tranche A Term Loan outstanding
immediately prior to the Restatement Date that has been exchanged for a New
Tranche A Term Loan pursuant to the Fifth Amendment.

“Exchanged Tranche B Term Loan” means each Tranche B Term Loan outstanding
immediately prior to the Second Amendment Effective Date that has been exchanged
for a New Tranche B Term Loan pursuant to the Second Amendment.

“Excluded Property” has the meaning specified in the Pledge and Security
Agreement.

“Excluded Subsidiary” means any International Holding Company, solely to the
extent that material adverse tax consequences to the US Borrower would result
from such International Holding Company providing a Guaranty hereunder.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the

 

24



--------------------------------------------------------------------------------

time the guaranty of such Guarantor becomes effective with respect to such Swap
Obligation or (y) as it relates to all or a portion of the grant by such
Guarantor of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent or any Lender, (a) Taxes (including branch profits taxes and franchise
taxes) imposed on or measured by the net income or net profits, of such Person
by the United States and the state or non-U.S. jurisdiction under the laws of
which such Person is organized or maintains a Lending Office, (b) Taxes that
would not have been imposed but for the existence of a connection between such
Person and the jurisdiction imposing such Tax (other than any such connection
arising solely from such Person having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (c) U.S. Federal withholding taxes arising as a result of
such Person’s failure to comply with FATCA, and (d) U.S. Federal withholding
taxes that (i) would be imposed on amounts payable to such Person (based upon
the applicable withholding rate then in effect) at the time such Person becomes
a party to this Agreement or designates a new Lending Office (except at the
request of any Borrower) or (ii) are attributable to such Person’s failure or
inability (other than as a result of a change in Law) to comply with the terms
of Sections 10.15(a) and (b), except that this clause (d) shall not include any
U.S. Federal withholding tax to the extent that such Person (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Borrower or a Guarantor with
respect to such Taxes pursuant to Section 3.01 and (e) any Luxembourg Taxes to
the extent the payment thereof is not required by Section 10.15(e).

“Existing Jarden Agent” means Barclays, in its capacity as administrative agent
under the Existing Jarden Credit Agreement.

“Existing Jarden Credit Agreement” means the Credit Agreement, dated as of
January 24, 2005, among Jarden Corporation, as borrower, the lenders party
thereto from time to time, the l/c issuers, the Existing Jarden Agent, Deutsche
Bank AG New York Branch, as syndication agent for the lenders and the l/c
issuers, and JPMorgan Chase Bank, N.A., PNC Bank, National Association, SunTrust
Bank, Sovereign Bank and Wells Fargo Bank, N.A., as co-documentation agents, as
amended, supplemented or otherwise modified prior to the Closing Date.

“Existing Letters of Credit” has the meaning specified in Section 2.04(m)
(Existing Letters of Credit).

“Facility” means any one or all, as the context may require, of the Revolving
Credit Facility, the Tranche A Term Loan Facility and the Tranche B Term Loan
Facility.

“Facilities Increase” has the meaning specified in Section 2.01(c) (Facilities
Increase).

“Facilities Increase Date” has the meaning specified in Section 2.01(c)
(Facilities Increase).

 

25



--------------------------------------------------------------------------------

“Facilities Increase Notice” means a notice from the Borrower Representative to
the Administrative Agent requesting a Facilities Increase, which may include any
proposed term and condition for such proposed Facilities Increase but shall
include in any event the amount of such proposed Facilities Increase.

“Factoring Agreement” means an agreement (other than an A/R Collection
Agreement) by and between the US Borrower or a Subsidiary of the US Borrower and
a Factoring Company pursuant to which the US Borrower or such Subsidiary shall,
pursuant to customary terms for the size and type of transaction involved, sell,
transfer and assign its rights, title and interests in certain accounts
receivable, specifically identified therein, to a Factoring Company.

“Factoring Arrangements” means, collectively, each A/R Collection Agreement and
each Factoring Agreement.

“Factoring Company” means that certain Person party to any Factoring Agreement
to whom the US Borrower or a Subsidiary of the US Borrower sells, transfers and
assigns its right, title and interests in certain accounts receivable pursuant
to the terms of such Factoring Agreement.

“Fair Market Value” means (a) with respect to any asset or group of assets at
any date, the value of the consideration obtainable in a sale of such asset at
such date assuming a sale by a willing seller to a willing purchaser dealing at
arm’s length and arranged in an orderly manner over a reasonable period of time
having regard to the nature and characteristics of such asset, as reasonably
determined by the Board of Directors of the US Borrower or, if such asset shall
have been the subject of a relatively contemporaneous appraisal by an
independent third party appraiser, the basic assumptions underlying which have
not materially changed since its date, the value set forth in such appraisal and
(b) with respect to any marketable security that cannot be valued in accordance
with the preceding clause (a), at any date, the average closing sale price of
such security measured for the period of five Business Days immediately
preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such security, the final price for the purchase of such security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in securities of such type and selected by
the Administrative Agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof, and
any regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fifth Amendment” means that certain Amendment No. 5 to this Agreement, dated as
of December 19, 2014, among the Borrowers, the Administrative Agent and the
Lenders party thereto.

“Fifth Amendment Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit B to the Fifth Amendment, dated as of December 19, 2014 and executed
by each of the Guarantors.

 

26



--------------------------------------------------------------------------------

“First Amendment” means that certain Amendment No. 1 to this Agreement, dated as
of February 24, 2012, among the Borrowers, the Administrative Agent and the
Lenders party thereto.

“First Amendment Effective Date” means the date on which the First Amendment
shall have become effective in accordance with its terms.

“First Amendment Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the First Amendment, dated as of February 24, 2012 and executed
by each of the Guarantors.

“Foreign Joint Venture” means a Joint Venture that is not organized under the
laws of the United States of America, any state or territory thereof or the
District of Columbia.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the US Borrower or any Subsidiary with
respect to employees employed outside the United States and paid through a
non-United States payroll.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable Law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Lender under applicable Law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
with respect to such Foreign Plan that is prohibited under any applicable Law
and that resulted, or could reasonably be expected to result, in the incurrence
of any liability by any Lender, or the imposition on any Lender of any fine,
excise tax or penalty with respect to such Foreign Plan resulting from any
noncompliance with any applicable Law, in each case referred to any of the
foregoing clauses which has had, or could reasonably be expected to have, a
Material Adverse Effect.

“Foreign Subsidiary” means each Subsidiary that is not a Domestic Subsidiary.

“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the US Borrower and its Subsidiaries, taken together as one accounting period.

“Fourth Amendment” means that certain Amendment No. 4 to this Agreement, dated
as of October 3, 2013, among the Borrowers, the Administrative Agent and the
Lenders party thereto.

“Fourth Amendment Effective Date” means the date on which the Fourth Amendment
shall have become effective in accordance with its terms.

“Fourth Amendment Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the Fourth Amendment, dated as of October 3, 2013 and executed
by each of the Guarantors.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

27



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied with
respect to accounting principles.

“Gaming Authority” means any Governmental Authority that holds regulatory,
licensing or permit authority with respect to gaming matters within its
jurisdiction.

“Gaming Authorizations” means any and all permits, licenses, findings of
suitability, authorizations, approvals, plans, directives, consent orders or
consent decrees of or from any federal, state or local court, or any
Governmental Authority (including any Gaming Authority) required by any Gaming
Authority or under any Gaming Law.

“Gaming Laws” means all statutes, rules, regulations, ordinances, codes,
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over gaming
activities conducted by the US Borrower or any of its Subsidiaries within its
jurisdiction.

“Government Securities” means, collectively, (i) direct obligations of, or
obligations the timely payment of principal and interest on which are fully and
unconditionally guaranteed by, the United States of America, (ii) securities
issued by any state or municipality within the United States (or, in the case of
securities arising from student loans, approved by any such state or
municipality) that are rated “A-1” or better by S&P or “P-1” or better by
Moody’s or the equivalent rating from any other nationally recognized rating
agency and (iii) securities issued or fully guaranteed or insured by any
Approved Member State, or an agency or instrumentality thereof (provided, that
the full faith and credit of the applicable Approved Member State is pledged in
support of those securities) and having maturities of not more than one year.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity (other than one performing solely a commercial
function) owned or controlled, through stock or capital ownership or otherwise,
by any of the foregoing, including any Gaming Authority.

“Guarantors” means, collectively or individually as the context may indicate,
each Domestic Subsidiary of the US Borrower and each other Person, in each case,
that is or becomes a party to the Guaranty; provided, that no Immaterial
Subsidiary or Securitization Entity shall be considered a Guarantor hereunder.

“Guaranty” means that certain Guaranty Agreement dated as of the Closing Date
(as amended, restated, supplemented or modified from time to time) among the
Guarantors and the Administrative Agent substantially in the form of Exhibit F
(Form of Guaranty), as amended, restated, supplemented or otherwise modified
from time to time.

 

28



--------------------------------------------------------------------------------

“Hazardous Materials” means all materials, substances or wastes characterized,
classified or otherwise regulated under any Environmental Laws as hazardous,
toxic, radioactive, explosive, or a pollutant or a contaminant, or words of
similar meaning or effect, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature,
the generation, handling, storage, transportation, disposal, treatment, or
Release of which is subject to any Environmental Law.

“Historical Foreign Subsidiary” has the meaning specified in the definition of
“Permitted Restructured Foreign Subsidiary.”

“Honor Date” has the meaning set forth in Section 2.04(c)(i) (Drawings and
Reimbursements; Funding of Participations).

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board.

“Immaterial Foreign Joint Venture” means, at any time, any Person (i) which is a
Foreign Subsidiary (and the Foreign Subsidiaries and Foreign Joint Ventures of
which) or a Foreign Joint Venture (and the Subsidiaries (which are not
Subsidiaries of the US Borrower) and Joint Ventures of which) (both immediately
before and at all times after any designation (not subsequently withdrawn) as
described below), (ii) which is not a direct or indirect wholly-owned Subsidiary
of the US Borrower, (iii) which, to the US Borrower’s knowledge, does not (and
the Subsidiaries and Joint Ventures of which do not) own any Equity Securities
or Indebtedness of, or own or hold any Lien (other than Permitted Liens of the
type described in Sections 7.01(d), (g), (j) and (k) (Liens)) on any property
of, the US Borrower or any of its other Subsidiaries or Joint Ventures (other
than any other Immaterial Foreign Joint Venture), (iv) which has not (and the
Subsidiaries and Joint Ventures of which have not) incurred or suffered to exist
any Indebtedness pursuant to which the lender thereof has recourse to any of the
assets of the US Borrower or any of its other Subsidiaries or Joint Ventures
(other than any other Immaterial Foreign Joint Venture), (v) in which the
aggregate Investments made (or deemed made as provided below) by the US Borrower
and its Subsidiaries in such Person does not exceed the Dollar Equivalent of the
greater of $75,000,000 and one percent (1%) of Consolidated Total Assets,
(vi) in which the aggregate Investments made (or deemed made as provided below)
by the US Borrower and its Subsidiaries, when aggregated with the aggregate
Investments made (or deemed made as provided below) by the US Borrower and its
Subsidiaries in all other Persons previously or substantially simultaneously to
be designated as “Immaterial Foreign Joint Ventures” (and which designation with
respect thereto has not been withdrawn as provided below), does not exceed the
Dollar Equivalent of the amount equal to 7.5% of the total assets (including
Equity Securities of other Subsidiaries and Joint Ventures) of all Foreign
Subsidiaries and Foreign Joint Ventures of the US Borrower, in the aggregate
(calculated only at the time of designation as described below and based upon
the financial statements as of the most recent fiscal period with respect to
which the Administrative Agent shall have received financial statements required
to be delivered pursuant to Sections 6.01(a) or (b) (Financial Statements)),
(vii) which, if a Subsidiary, has been designated as an “unrestricted
subsidiary” for purposes of any Indebtedness incurred pursuant to
Section 7.03(h) (Indebtedness), and (viii) which has been designated an
“Immaterial Foreign Joint Venture” by delivery of a written notice of such
designation to the Administrative Agent, until such designation is withdrawn or
such Person ceases to satisfy any of the requirements of preceding clauses (i),
(ii), (iii), (iv), (v), (vi) and/or (vii). Any notice of designation or
withdrawal shall (a) specify the effective date of such designation or
withdrawal of designation, (b) specify the name of the Person so designated
pursuant to such notice or with respect to which its previous designation as an
Immaterial Foreign Joint Venture is being withdrawn, as applicable, (c) specify
a list of all Persons which are Immaterial Foreign Joint Ventures after giving
effect to such designation or withdrawal of designation, as the case may be,
(d) certify that no Default or Event of Default shall have occurred and be
continuing before and immediately

 

29



--------------------------------------------------------------------------------

after giving effect to such designation or withdrawal of designation or would
result therefrom, and (e) certify compliance with sub-clauses (i), (ii), (iii),
(iv), (v), (vi) and (vii) of this definition, and, upon the request of the
Administrative Agent, provide supporting calculations in reasonable detail of
compliance with such sub-clauses (v) and (vi). For purposes of this definition,
(A) the designation of a Person as an Immaterial Foreign Joint Venture shall be
deemed to be an Investment by the US Borrower in such Person in an amount equal
to (I) if such designation is made within 60 days after the initial Investment
by the US Borrower or a Subsidiary of the US Borrower in such Person in the form
of cash, or in the case of an Immaterial Foreign Joint Venture described on
Schedule 7.04(e), the Dollar Equivalent of the amount of such Investment or (II)
if otherwise, the portion (proportionate to the US Borrower’s direct or indirect
equity interest in such Person) of the fair market value (as determined in good
faith by senior management of the US Borrower) of the net assets of such Person
at the time that such Person is designated an Immaterial Foreign Joint Venture,
(B) any merger or consolidation of any Immaterial Foreign Joint Venture with and
into another Immaterial Foreign Joint Venture shall be deemed to be, without
duplication, an Investment by a Subsidiary of the US Borrower in such other
Immaterial Foreign Joint Venture (it being understood that, in such
circumstance, the Investments theretofore made (or deemed made) in such merging
or consolidating entities by the US Borrower and/or its Subsidiaries shall be
aggregated and treated as a single Investment in the surviving entity) and
(C) upon a withdrawal of the designation of such Person as an Immaterial Foreign
Joint Venture, the US Borrower shall be deemed to continue to have a permanent
“Investment” in an Immaterial Foreign Joint Venture in an amount (if positive)
equal to the US Borrower’s direct or indirect (or deemed) Investment in such
Person at the time of such withdrawal less the portion (proportionate to the US
Borrower’s direct or indirect equity interest in such Person) of the fair market
value (as determined in good faith by senior management of the US Borrower) of
the net assets of such Person at the time of such withdrawal. The withdrawal of
any designation of an Immaterial Foreign Joint Venture or the failure of any
Person to qualify as an Immaterial Foreign Joint Venture in accordance with the
terms of this definition at any time shall constitute the incurrence of any
Indebtedness or Liens of such Person at such time for purposes of Sections 7.01
(Liens) and 7.03 (Indebtedness).

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary that (i) has total
assets (including Equity Securities of other Subsidiaries), when aggregated with
the assets of all other Foreign Subsidiaries previously or substantially
simultaneously to be designated as “Immaterial Foreign Subsidiaries,” of less
than 7.5% of the total assets of all Foreign Subsidiaries of the US Borrower
(calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 6.01(a) or (b) (Financial Statements)), and
(ii) has revenues, when aggregated with the revenues of all other Foreign
Subsidiaries previously or substantially simultaneously to be designated as
“Immaterial Foreign Subsidiaries,” of less than 7.5% of total revenues of all
Foreign Subsidiaries of the US Borrower (calculated as of the most recent fiscal
period with respect to which the Administrative Agent shall have received
financial statements required to be delivered pursuant to Sections 6.01(a) or
(b) (Financial Statements)). As of the Closing Date, the Immaterial Foreign
Subsidiaries shall be those listed on Schedule 6.21 (Immaterial Foreign
Subsidiaries) hereto.

“Immaterial Subsidiary” means any Domestic Subsidiary designated as such by the
US Borrower pursuant to Section 6.19 that (i) has total assets (including Equity
Securities of other Subsidiaries), when aggregated with the assets of all other
Subsidiaries previously or substantially simultaneously to be designated as
“Immaterial Subsidiaries,” of less than ten percent (10%) of the total domestic
assets of the US Borrower and its Subsidiaries (calculated as of the most recent
fiscal period with respect to which the Administrative Agent shall have received
financial statements required to be delivered pursuant to Sections 6.01(a) or
(b) (Financial Statements)), and (ii) has revenues, when aggregated with the
revenues of all other Subsidiaries previously or substantially simultaneously to
be designated as “Immaterial Subsidiaries,” of less than 10% of total revenues
of the US Borrower and its

 

30



--------------------------------------------------------------------------------

Domestic Subsidiaries (calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or
(b) (Financial Statements)). As of the Closing Date, the Immaterial Subsidiaries
shall be those listed on Schedule 6.19 (Immaterial Subsidiaries) hereto.

“Increased Dollar Revolving Commitment” means the commitment of each Dollar
Revolving Lender holding Dollar Revolving Loans or unused Dollar Revolving
Commitments immediately prior to the Restatement Date to make New Dollar
Revolving Loans in addition to such Lender’s Exchanged Dollar Revolving
Commitment.

“Increased Multicurrency Revolving Commitment” means the commitment of each
Multicurrency Revolving Lender holding Multicurrency Revolving Loans or unused
Multicurrency Revolving Commitments immediately prior to the Restatement Date to
make New Multicurrency Revolving Loans in addition to such Lender’s Exchanged
Multicurrency Revolving Commitment.

“Increased Tranche A Term Loan” means each New Tranche A Term Loan made to the
US Borrower on the Restatement Date by a Tranche A Term Lender that holds
Tranche A Term Loans immediately prior to the Restatement Date in addition to
such Lender’s Exchanged Tranche A Term Loans.

“Increased Tranche B Term Loan” means each New Tranche B Term Loan made to the
US Borrower on the Second Amendment Effective Date by a Tranche B Term Lender
that holds Tranche B Term Loans immediately prior to the Second Amendment
Effective Date in addition to such Lender’s Exchanged Tranche B Term Loans.

“Incremental Debt” has the meaning set forth in Section 1.03(c)(ii) (Accounting
Terms).

“Incremental Dollar Revolving Lender” has the meaning set forth in
Section 2.01(c) (Facilities Increase).

“Incremental Lenders” has the meaning set forth in Section 2.01(c) (Facilities
Increase).

“Incremental Multicurrency Revolving Lender” has the meaning set forth in
Section 2.01(c) (Facilities Increase).

“Incremental Term Loan” has the meaning set forth in Section 2.01(c) (Facilities
Increase).

“Incremental Tranche A Term Loan” has the meaning set forth in Section 2.01(c)
(Facilities Increase).

“Incremental Tranche A Term Loan Lender” has the meaning set forth in
Section 2.01(c) (Facilities Increase).

“Incremental Tranche B Term Loan” has the meaning set forth in Section 2.01(c)
(Facilities Increase).

“Incremental Tranche B Term Loan Lender” has the meaning set forth in
Section 2.01(c) (Facilities Increase).

 

31



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, all of the
following without duplication, whether or not included as indebtedness or
liabilities in accordance with Applicable Accounting Standards:

(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(ii) all direct or Contingent Obligations of such Person arising under letters
of credit (including standby and commercial letters of credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(iii) net obligations under any Swap Contract in an amount equal to the Swap
Termination Value thereof;

(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than accrued expenses and trade accounts payable in
the ordinary course of business);

(v) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(vi) Capital Leases and Synthetic Lease Obligations;

(vii) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, other than obligations to repurchase common stock
of such Person pursuant to the Accelerated Share Repurchase or tender
offers made in accordance with, and pursuant to, the Commission’s rules and
regulations and otherwise expressly permitted by the terms of this Agreement,
and

(viii) all Contingent Obligations of such Person in respect of any of the
foregoing; provided, however, that in each instance (i)-(viii) no Operating
Lease shall be included as Indebtedness.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. For the avoidance of doubt, so
long as Coleman is the owner of all of the outstanding Coleman IRB Bonds, the
obligations of Coleman under the Coleman IRB Indentures and the Coleman IRB
Leases, shall not be considered “Indebtedness” for purposes of the Credit
Agreement and the other Loan Documents.

“Indemnified Matters” has the meaning set forth in Section 10.05(a)
(Indemnification).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 10.05(a) (Indemnification).

 

32



--------------------------------------------------------------------------------

“Individual Company Assets” means, for any Subsidiary of the US Borrower, as of
any date of determination, the net book value of all assets of such Subsidiary
(including Equity Securities of other Subsidiaries), determined in accordance
with Applicable Accounting Standards, calculated on a consolidated basis for
such Person and its Subsidiaries and excluding all intercompany items.

“Individual Company EBITDA” means, for any period for any Subsidiary of the US
Borrower, the amount of Consolidated EBITDA attributable to such Subsidiary for
such period, calculated on a consolidated basis for such Person and its
Subsidiaries and excluding all intercompany items.

“Informational Website” has the meaning set forth in Section 6.02 (Certificates;
Other Information).

“Insurance Coverage” means insurance coverage provided by a policy of insurance
or by a program of self-insurance to the extent permitted under this Agreement.

“Intellectual Property” has the meaning specified in the Pledge and Security
Agreement.

“Intellectual Property Security Agreement” has the meaning specified in the
Pledge and Security Agreement.

“Interbank Offered Rate” has the meaning therefor set forth in the definition of
Eurodollar Rate.

“Interest Coverage Ratio” means, with respect to the US Borrower and its
Subsidiaries for any Four-Quarter Period ending on the date of computation
thereof, the ratio of (i) Consolidated EBITDA for such period to (ii) Cash
Interest Expense for such period.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan or
Eurocurrency Rate Loan the last day of the relevant Interest Period, any date
that such Loan is prepaid or, in the case of Eurodollar Rate Loans, Converted,
in whole or in part, and the Revolving Credit Maturity Date, the Tranche A Term
Loan Maturity Date, the Tranche B Term Loan Maturity Date or the Tranche B1 Term
Loan Maturity Date, as applicable; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, interest shall also be
paid on the Business Day which falls every three months after the beginning of
such Interest Period; and (b) as to any Base Rate Loan or Swing Line Loan, the
last Business Day of each March, June, September and December and the Revolving
Credit Maturity Date, the Tranche A Term Loan Maturity Date, the Tranche B Term
Loan Maturity Date or the Tranche B1 Term Loan Maturity Date, as applicable;
provided, further, that interest accruing at the Default Rate, if applicable,
shall be payable from time to time upon demand of the Administrative Agent.

“Interest Period” means, (a) for each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or on the date any
Loan is Continued as or Converted into a Eurodollar Rate Loan and ending, in
each case, on the date which is one, two, three or six months thereafter (or, if
available to all Lenders of the applicable Tranche, twelve months thereafter),
as selected by the Borrower Representative in its Dollar Revolving Loan Notice,
Multicurrency Revolving Loan Notice, Tranche A Term Loan Interest Rate Selection
Notice or Tranche B Term Loan Interest Rate Selection Notice and (b) for each
Eurocurrency Rate Loan, the period commencing on the date such Eurocurrency Rate
Loan is disbursed or on the date any Loan is Continued as or Converted into a
Eurocurrency Rate Loan and ending, in each case, on the date which is one, two
or three months thereafter (or, if available to all Lenders, six months
thereafter), as selected by the Borrower Representative in its Multicurrency
Revolving Loan Notice; provided that in each case:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

33



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond (w) with respect to Revolving
Loans, Swing Line Loans and L/C Obligations, the Revolving Credit Stated
Maturity Date, (x) with respect to any Segment of the Tranche A Term Loan, the
Stated Tranche A Term Loan Maturity Date, (y) with respect to any Segment of the
Tranche B Term Loan (except for Tranche B1 Term Loans), the Stated Tranche B
Term Loan Maturity Date and (z) with respect to any Segment of the Tranche B1
Term Loan, the Stated Tranche B1 Term Loan Maturity Date.

“International Holding Company” means any Domestic Subsidiary of US Borrower
that is treated as a disregarded entity for U.S. federal income tax purposes and
all of the assets of which (other than immaterial assets) consist of the Equity
Securities of one or more Foreign Subsidiaries that are controlled foreign
corporations within the meaning of Section 957 of the Code.

“Intropack” means Intropack, a Korean corporation.

“Intropack Agreement” means that certain Intellectual Property Assignment
Agreement, dated as of November 27, 2002, by and among Sunbeam Products, Inc.
(successor by merger to Tilia International, Inc.), Intropack and Kyul Joo Lee,
an individual, pursuant to which Sunbeam Products, Inc. (successor by merger to
Tilia International, Inc.), a Guarantor, has acquired, and will acquire, certain
Intellectual Property useful in the business of the Loan Parties.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Stock or
Stock Equivalents of another Person, (b) a loan, advance or capital contribution
to, guaranty of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance or any determination pursuant to the definition of Immaterial Foreign
Joint Venture, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, but including subsequent amounts of Investments in the same
Person at the time such amount is actually invested, whether pursuant to
earn-outs, working capital adjustments or other Contractual Obligations, or
otherwise. The amount of any Investment shall be reduced to the extent that it
is repaid or returned in cash.

“IRS” means the United States Internal Revenue Service and any successor
Governmental Authority performing a similar function.

“Joint Book-Running Managers” means Barclays Bank PLC, Crédit Agricole Corporate
and Investment Bank, RBC Capital Markets1, Suntrust Robinson Humphrey, Inc. and
Wells Fargo Securities, LLC, each in its respective capacity as a joint
book-running manager, together with its respective successors in such capacity.

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

34



--------------------------------------------------------------------------------

“Joint Venture” means any Person (a) that is not a Loan Party or a Subsidiary of
a Loan Party and (b) for which the Loan Parties and their Subsidiaries, taken as
a whole, are, directly or indirectly, the beneficial owners of 5% or more of the
Stock or Stock Equivalents thereof in the aggregate.

“Judgment Currency” has the meaning specified in Section 10.18 (Submission to
Jurisdiction; Service of Process).

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, and authorizations
and permits of any Governmental Authority.

“L/C Advance” means, with respect to each Dollar Revolving Lender, such Dollar
Revolving Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Dollar Revolving Share as set forth in
Section 2.04(c) (Drawings and Reimbursements; Funding of Participations).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (i) Barclays, JPMorgan Chase Bank, N.A., Wells Fargo
(Wachovia), Sovereign Bank, PNC Bank, National Association, and Bank of America,
N.A., and, with respect to the Existing Letters of Credit, Wells Fargo
(Wachovia) and Bank of America, N.A., or Affiliates of any of them, each in
their respective capacities as issuers of Letters of Credit hereunder and
(ii) each other Lender or Affiliate of a Lender that hereafter becomes an L/C
Issuer with the approval of the Administrative Agent and the US Borrower by
agreeing pursuant to an agreement with and in form and substance satisfactory to
the Administrative Agent and the US Borrower to be bound by the terms hereof
applicable to L/C Issuers.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

35



--------------------------------------------------------------------------------

“Lender” means the Swing Line Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender”,
(b) from time to time becomes a party hereto pursuant to a duly executed
Assignment and Acceptance, or (c) becomes a party hereto in connection with a
Facilities Increase by execution of an assumption agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
Representative, in connection with such Facilities Increase.

“Lending Office” means, as to any Lender, the branch, affiliate office or
offices of such Lender described as such on Schedule II (Applicable Lending
Offices and Addresses for Notices), or such other office or offices as a Lender
may from time to time notify the Borrower Representative and the Administrative
Agent.

“Letter of Credit” means any letter of credit issued or to be issued by an L/C
issuer hereunder (including the Existing Letters of Credit). A Letter of Credit
may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means the request for the issuance or amendment
of a Letter of Credit, substantially in the form of Exhibit H (Form of Request
for Issuance of Letter of Credit) or, to the extent acceptable to the applicable
L/C Issuer, the electronic equivalent thereof containing substantially the same
information.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Revolving Credit Stated Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i) (Letter of
Credit Fees).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
the Aggregate Dollar Revolving Credit Commitments at such time and the Dollar
Equivalent of $150,000,000; provided that the L/C Obligations for which each L/C
Issuer (together with its successors and assigns) acts as L/C Issuer shall not
exceed $35,000,000 at any time (as such amount may be increased from time to
time in the sole discretion of such L/C Issuer, so long as such amount does not
exceed the Letter of Credit Sublimit and notice of such increase is provided to
the Administrative Agent). The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Dollar Revolving Credit Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the UCC or
comparable Laws of any jurisdiction) of or in property securing any obligation
to, or a claim by a Person other than the owner of such property, whether
statutory, by contract or otherwise, including the interest of a purchaser of
accounts receivable.

“Loan” means an extension of credit by a Lender to either Borrower under Article
II (The Commitments and Credit Extensions) in the form of a Dollar Revolving
Loan, a Multicurrency Revolving Loan, the Tranche A Term Loan, the Tranche B
Term Loan or a Swing Line Loan, including any Segment, as the context requires.

 

36



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes (if any), the Guaranty, each
Collateral Document, the Local Credit Facility Intercreditor Agreement, the
Agent Fee Letter, each Dollar Revolving Loan Notice, each Multicurrency
Revolving Loan Notice, each Tranche A Term Loan Interest Rate Selection Notice,
each Tranche B Term Loan Interest Rate Selection Notice, each Letter of Credit
Application, each Compliance Certificate, the First Amendment, the First
Amendment Guarantor Consent, the Second Amendment, the Second Amendment
Guarantor Consent, the Third Amendment, the Third Amendment Guarantor Consent,
the Fourth Amendment, the Fourth Amendment Guarantor Consent, the Fifth
Amendment, the Fifth Amendment Guarantor Consent and all other instruments and
documents heretofore or hereafter executed or delivered to or in favor of any
Lender, any Agent or L/C Issuer in connection with the Loans made and
transactions contemplated by this Agreement.

“Loan Parties” means, collectively, the Borrowers, each Guarantor and each other
Person providing Collateral pursuant to any Collateral Document.

“Local Agent” means each administrative agent in respect of each Local Credit
Facility.

“Local Borrower” means each Foreign Subsidiary that is a borrower under a Local
Credit Facility.

“Local Credit Facility” means each loan or line of credit (x) made available by
one or more Local Lenders to a Foreign Subsidiary of the US Borrower pursuant to
the applicable Local Credit Facility Documents and (y) guaranteed by the US
Borrower pursuant to a Local Credit Facility Guaranty.

“Local Credit Facility Documents” means, with respect to any Local Credit
Facility, each promissory note, loan agreement, Local Related Swap Contract,
Local Credit Facility Guaranty and each other material transaction document or
instrument entered into or delivered by the applicable Foreign Subsidiary, the
US Borrower and any other Subsidiary relating to or in connection with such
Local Credit Facility, each in form and substance satisfactory to the
Administrative Agent.

“Local Credit Facility Guaranty” means each guaranty agreement entered into by
the US Borrower in favor of a Local Agent or the applicable Local Lenders, in
form and substance satisfactory to the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Local Credit Facility Guaranty Obligations” means the obligations, covenants
and duties of the US Borrower under each Local Credit Facility Guaranty.

“Local Credit Facility Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of December 21, 2005 (the “2005 Intercreditor Agreement”),
by and among the US Borrower, each Local Borrower, the Administrative Agent and
each Local Lender (or Local Agent in respect of such Local Lenders) in respect
of each Local Credit Facility, as amended, restated, supplemented or otherwise
modified from time to time, or any replacement intercreditor agreement entered
into following the termination of the 2005 Intercreditor Agreement by and among
the US Borrower, each Local Borrower, the Administrative Agent and each Local
Lender (or Local Agent in respect of such Local Lenders) in respect of each
Local Credit Facility, in each case in accordance with this Agreement.

“Local Facility Agent” means with respect to any Local Credit Facility, the
Local Agent and, if applicable, the collateral agent, the syndication agent
and/or documentation agent in respect of such Local Credit Facility.

 

37



--------------------------------------------------------------------------------

“Local Lender” means each bank or other financial institution (in each case,
reasonably acceptable to the Administrative Agent), that provides a Local Credit
Facility to a Local Borrower (and, solely to the extent of any obligations
relating directly to the applicable Local Loans, Affiliates or Subsidiaries of
such banks or financial institutions (in each case, such Affiliates or
Subsidiaries to be reasonably acceptable to the Administrative Agent)).

“Local Loans” means the Local Term Loans and the Local Revolving Loans.

“Local Related Swap Contracts” means all Swap Contracts which are entered into
or maintained with a Local Facility Agent, a Local Lender or an Affiliate of a
Local Facility Agent or Local Lender which are permitted or required by the
express terms of the applicable Local Credit Facility Documents.

“Local Revolving Loans” means the revolving credit loans or other extensions of
credit (other than Local Term Loans), if any, made pursuant to any Local Credit
Facility.

“Local Term Loans” means the term loans made pursuant to any Local Credit
Facility.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Borrower” has the meaning set forth in the introductory paragraph
hereto.

“Luxembourg Law on Commercial Companies” means the law of August 10, 1915 on
commercial companies, as amended.

“Luxembourg Qualifying Lender” means a Lender that fulfils the conditions
imposed under the Luxembourg laws of June 21, 2005, implementing the Council
Directive 2003/48/EC of June 3, 2003 on taxation of savings income in the form
of interest payments and ratifying the treaties entered into by Luxembourg and
certain dependent and associated territories of EU Member States and under the
Luxembourg law of December 23, 2005 introducing a withholding tax on certain
types of interest derived from savings, for the interest payments under this
Agreement to be made to it without imposition of Luxembourg Taxes.

“Luxembourg RCS” means the Luxembourg Trade and Companies Register (Registre du
Commerce et des Sociétés de Luxembourg).

“Luxembourg Taxes” means Taxes (including Other Taxes) imposed by Luxembourg.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of
operations of the US Borrower and its Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
pay the Obligations and to perform their other material obligations under the
Loan Documents or (c) a material adverse effect on the rights and remedies of
the Lenders, the Administrative Agent or any L/C Issuer under the Loan
Documents; provided, however, that any event described on Schedule 7.04(d)
(Specified Foreign Subsidiaries) in and of itself shall not constitute or be
taken into account in determining whether a Material Adverse Effect has occurred
or may, would or could occur.

“Material Company” means (i) any Loan Party or (ii) any Subsidiary of the US
Borrower that has Individual Company EBITDA or Individual Company Assets
representing 5% or more of Consolidated EBITDA or Consolidated Total Assets,
respectively. For this purpose:

(a) the (i) Individual Company EBITDA and (ii) Individual Company Assets will be
determined from its financial statements upon which the latest audited financial
statements of the US Borrower and its Subsidiaries have been based;

 

38



--------------------------------------------------------------------------------

(b) if a Person becomes a Subsidiary of the US Borrower after the date on which
the latest audited financial statements of the US Borrower and its Subsidiaries
have been prepared, the (i) Individual Company EBITDA or (ii) Individual Company
Assets of that Subsidiary will be determined from its latest financial
statements; and

(c) if a Material Company disposes of all or substantially all of its assets to
the US Borrower or another Subsidiary of the US Borrower, it will immediately
cease to be a Material Company and upon a disposal to another Subsidiary, such
other Subsidiary (if it is not already) will immediately become a Material
Company.

“Material Intellectual Property” has the meaning specified in the Pledge and
Security Agreement.

“Maximum Rate” has the meaning specified in Section 10.10 (Interest Rate
Limitation).

“Minimum Eurocurrency Borrowing Amount” means a principal amount equal to
€3,000,000 or a whole multiple of €1,000,000 in excess thereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Revolving Borrowing” means a borrowing consisting of simultaneous
Multicurrency Revolving Loans of the same Type and, as to Eurodollar Rate Loans
or Eurocurrency Rate Loans, having the same Interest Period, made by the
Multicurrency Revolving Lenders pursuant to Section 2.02(b) (Dollar Revolving
Loans; Multicurrency Revolving Loans).

“Multicurrency Revolving Commitment Increase” has the meaning specified in
Section 2.01(c) (Facilities Increase).

“Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Lender, (i) its obligation to make New Multicurrency Revolving Loans
to the US Borrower and the Luxembourg Borrower pursuant to Section 2.02(b)
(Dollar Revolving Loans; Multicurrency Revolving Loans) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Lender’s name on Schedule I-B (Revolving Credit
Commitments) as such amount may be reduced or adjusted from time to time in
accordance with this Agreement and (ii) any commitment by such Lender that is
included as part of a Facilities Increase to make its pro rata share of a
Multicurrency Revolving Commitment Increase on any Facilities Increase Date, as
the amount of such commitments may be reduced pursuant to this Agreement. For
the avoidance of doubt, “Multicurrency Revolving Credit Commitment” includes all
New Multicurrency Revolving Commitments, all Exchanged Multicurrency Revolving
Commitments, all Increased Multicurrency Revolving Commitments and all
Additional Multicurrency Revolving Commitments.

“Multicurrency Revolving Credit Facility” means the New Multicurrency Revolving
Credit Facility providing for New Multicurrency Revolving Loans to the US
Borrower and Luxembourg Borrower pursuant to Section 2.02(b) (Dollar Revolving
Loans; Multicurrency Revolving Loans) by the Multicurrency Revolving Lenders in
the maximum aggregate principal amount at any time outstanding equal to the
Dollar Equivalent of $75,000,000, as reduced from time to time pursuant to the
terms of this Agreement, or as increased by the Multicurrency Revolving
Commitment Increases made pursuant to the

 

39



--------------------------------------------------------------------------------

facility described in Section 2.01(c) (Facilities Increase) providing for one or
more Revolving Commitment Increases to the US Borrower and Luxembourg Borrower
by the Revolving Lenders in an aggregate principal amount not to exceed
$150,000,000.

“Multicurrency Revolving Credit Outstandings” means, with respect to any
Multicurrency Revolving Lender, the Outstanding Amounts under the Multicurrency
Revolving Credit Facility owing to such Lender.

“Multicurrency Revolving Lender” means each Lender that has a Multicurrency
Revolving Credit Commitment or, following termination of the Multicurrency
Revolving Credit Commitments, has Multicurrency Revolving Credit Outstandings.

“Multicurrency Revolving Loan” means a New Multicurrency Revolving Loan, which
Loan may be a Base Rate Loan, a Eurodollar Rate Loan or a Eurocurrency Rate
Loan, made to the US Borrower or the Luxembourg Borrower by a Multicurrency
Revolving Lender in accordance with its Pro Rata Multicurrency Revolving Share
pursuant to Section 2.02(b) (Dollar Revolving Loans; Multicurrency Revolving
Loans), except as otherwise provided herein.

“Multicurrency Revolving Loan Note” means a promissory note made by the US
Borrower or the Luxembourg Borrower in favor of a Multicurrency Revolving Lender
evidencing Multicurrency Revolving Loans made by such Multicurrency Revolving
Lender, substantially in the form of Exhibit C-4 (Form of Multicurrency
Revolving Loan Note).

“Multicurrency Revolving Loan Notice” means a notice of (a) a Multicurrency
Revolving Borrowing, (b) a Conversion of Multicurrency Revolving Loans or (c) a
Continuation of Multicurrency Revolving Loans as the same Type, pursuant to
Section 2.03(a) (Borrowings, Conversions and Continuations), substantially in
the form of Exhibit A-2 (Form of Multicurrency Revolving Loan Notice).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the US Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means:

(i) with respect to any Disposition by the US Borrower or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such Disposition (including any cash received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with such Disposition (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by the US Borrower or any of its Subsidiaries in connection with such
Disposition and (C) all taxes required to be paid or accrued as a result of any
gain recognized in connection therewith;

(ii) with respect to any Debt Issuance or Equity Issuance, cash payments
received by the US Borrower or any of its Subsidiaries therefrom as and when
received, net of all legal, accounting, banking and underwriting fees and
expenses, commissions, discounts and other issuance expenses incurred in
connection therewith and all taxes required to be paid or accrued as a
consequence of such issuance; and

(iii) with respect to any Property Loss Event, any cash payments received by the
US Borrower or any of its Subsidiaries therefrom, including cash insurance
payments received by the US Borrower or any of its Subsidiaries, as and when
received, net of all direct out of pocket costs and expenses incurred in the
collection of claims, together with any taxes required to be paid or accrued as
a consequence of the receipt of such insurance proceeds.

 

40



--------------------------------------------------------------------------------

“New Dollar Revolving Commitment” means the commitments of the Dollar Revolving
Lenders to make New Dollar Revolving Loans.

“New Dollar Revolving Credit Facility” means the new U.S. dollar revolving
credit facility, including the letter of credit facility and swingline facility
thereunder, provided to the US Borrower pursuant to the Fifth Amendment.

“New Dollar Revolving Loan” means each loan made pursuant to the New Dollar
Revolving Credit Facility.

“New Multicurrency Revolving Commitment” means the commitments of the
Multicurrency Revolving Lenders to make New Multicurrency Revolving Loans.

“New Multicurrency Revolving Credit Facility” means the new multicurrency
revolving credit facility provided to the US Borrower and the Luxembourg
Borrower pursuant to the Fifth Amendment.

“New Multicurrency Revolving Loan” means each loan made pursuant to the New
Multicurrency Revolving Credit Facility.

“New Tranche A Term Loans” means the new tranche of tranche A term loans made
pursuant to the Fifth Amendment.

“New Tranche B Term Loans” means the new tranche of tranche B term loans made
pursuant to the Second Amendment.

“Non-Cash Interest Expense” means, with respect to the US Borrower and its
Subsidiaries for any period, the sum of the following amounts to the extent
included in the definition of Consolidated Interest Expense (a) the amount of
debt discount and debt issuance costs amortized and (b) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness.

“Non-Consenting Lender” has the meaning specified in Section 10.01(c)
(Amendments, Etc.).

“Non-U.S. Lender” has the meaning specified in Section 10.15(a) (Tax Forms).

“Non-U.S. Person” means any Person that is not a Domestic Person.

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii)
(Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit).

“Notes” means, collectively, the Revolving Loan Notes, the Term Loan Notes and
the Swing Line Note.

 

41



--------------------------------------------------------------------------------

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b)
(Certificates; Other Information).

“Obligations” means (x) the Loans, the L/C Obligations and all other amounts,
obligations, covenants and duties owing by the applicable Borrower to the
Administrative Agent, the Collateral Agent, any Lender, any L/C Issuer or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, opening or amendment of a letter of credit or payment of any draft drawn
or other payment thereunder, loan, guaranty, indemnification, or otherwise),
present or future, arising under this Agreement or any other Loan Document,
including all letters of credit and other fees, interest, charges, expenses,
Attorney Costs, and other sums chargeable to the applicable Borrower under this
Agreement or any other Loan Document and all obligations of the Borrowers under
any Loan Document to Cash Collateralize any L/C Obligation, and (y) solely for
the purposes of the definition of Secured Obligations, Section 8.03 (Application
of Funds), Section 9.11 (Collateral and Guaranty Matters), the Guaranty and the
Collateral Documents, (i) all Cash Management Obligations and all amounts and
obligations owing by the applicable Borrower to any Lender or any Affiliate of a
Lender (or any Person that was the Administrative Agent, a Lender, or an
Affiliate of the Administrative Agent or a Lender at the time of entry into such
Related Swap Contract ) under any Related Swap Contracts and (ii) the Local
Credit Facility Guaranty Obligations owing by the US Borrower to the applicable
Local Lenders, and in the case of each of the foregoing clauses (x) and (y),
whether such Obligations are direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired (including interest that accrues after
the commencement by or against the applicable Borrower or any Affiliate thereof
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding) and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money.

“Offer” has the meaning specified in Section 2.06(b)(iii)(u) (Below-Par
Purchases).

“Offer Loans” has the meaning specified in Section 2.06(b)(iii)(u) (Below-Par
Purchases).

“Operating Lease” means any operating lease that is required to be treated as a
capital lease in accordance with Applicable Accounting Standards as a result of
any changes in accounting principles after December 31, 2010, that is required
by the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board or, if applicable, the Securities and
Exchange Commission.

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such Person.

“Original Credit Agreement” means the Credit Agreement, dated as of March 31,
2011, among Jarden Corporation, Jarden Lux Holdings S.à r.l., Jarden Lux S.à
r.l. and Jarden Lux Finco S.à r.l., as borrowers, the lenders party thereto from
time to time, the l/c issuers party thereto from time to time, the Barclays Bank
PLC as administrative agent and collateral agent and the other agents and
arrangers party thereto, as amended, supplemented or otherwise modified prior to
the Restatement Date.

“Other Securities” means, collectively, (i) short-term instruments (i.e. having
a maturity of less than one year at the time of purchase) that are obligations
of issuers rated “A-1” or better by S&P or “P-1” or better by Moody’s or the
equivalent rating from any other nationally recognized rating

 

42



--------------------------------------------------------------------------------

agency, (ii) long-term instruments (i.e. having a maturity of greater than one
year the time of purchase) but that trade with respect to their put dates, reset
dates, or that trade based on average maturity that are obligations of issuers
rated “AA-” or better by S&P or “Aa3” or better by Moody’s or the equivalent
rating from any other nationally recognized rating agency, or (iii) asset backed
securities with a credit quality rating of “AA-” or better by S&P or “Aa3” or
better by Moody’s or the equivalent rating from any other nationally recognized
rating agency.

“Other Taxes” has the meaning specified in Section 3.01(b) (Taxes).

“Outstanding Amount” means (i) with respect to the Tranche A Term Loan, on any
date, the aggregate outstanding principal amount thereof after giving effect to
the Borrowing of the Tranche A Term Loan and any prepayments or repayments of
the Tranche A Term Loan (or any Segment) occurring on such date, (ii) with
respect to the Tranche B Term Loan, on any date, the aggregate outstanding
principal amount thereof after giving effect to the Borrowing of the Tranche B
Term Loan and any prepayments or repayments of the Tranche B Term Loan (or any
Segment) occurring on such date, (iii) with respect to Dollar Revolving Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Dollar Revolving Loans and Swing Line Loans, as the case may be, occurring on
such date; (iv) with respect to any Multicurrency Revolving Loans on any date,
the Dollar Equivalent of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments occurring on
such date; and (v) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
to the Dollar Equivalent of the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Outstanding Securitization Amount” means, with respect to any Permitted
Receivables Financing on any date of determination, the sum, without
duplication, of (i) the aggregate unrecovered purchase price for Receivables and
Related Assets sold by all Securitization Entities pursuant to such Permitted
Receivables Financing and (ii) the aggregate principal amount of Indebtedness
incurred by all Securitization Entities pursuant to such Permitted Receivables
Financing (except for any Indebtedness payable to the US Borrower or any of its
Subsidiaries, other than a Securitization Entity, under a deferred purchase
price note or similar instrument).

“Participant Register” has the meaning specified in Section 10.07(g)
(Assignments and Participations).

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation, as defined in Subtitle A
of Title IV of ERISA, or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the US Borrower
or any ERISA Affiliate or to which the US Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five plan years.

 

43



--------------------------------------------------------------------------------

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable Law.

“Permitted Acquisition” means any proposed Acquisition that satisfies each of
the following conditions:

(i) such proposed Acquisition shall be consensual;

(ii) if the Cost of Acquisition of such Acquisition exceeds an amount equal to
the Dollar Equivalent of the greater of $200,000,000 and two percent (2%) of
Consolidated Total Assets, the Administrative Agent shall promptly receive
written notice, and in any event, not later than ten (10) Business Days (or such
later date as may be acceptable to the Administrative Agent in their sole
discretion) following the date of such Acquisition, and the Administrative Agent
shall have received copies of the acquisition agreement, related Contractual
Obligations, to the extent available, and instruments and all opinions,
certificates, lien search results and other documents reasonably requested by
the Administrative Agent not later than thirty (30) days following the date of
such Acquisition (or such later date as may be agreed to by the Administrative
Agent);

(iii) at the time of such Acquisition and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) all
representations and warranties contained in Article V (Representations and
Warranties) and in the other Loan Documents shall be true and correct in all
material respects;

(iv) (a) if the Cost of Acquisition of such Acquisition equals or exceeds an
amount equal to the Dollar Equivalent of the greater of $400,000,000 and five
percent (5%) of Consolidated Total Assets but such Acquisition (standing alone
and without giving effect to any other unrelated Acquisition) does not qualify
as a Reporting Event, the US Borrower shall have furnished to the Administrative
Agent (A) a certificate in the form of Exhibit D (Form of Compliance
Certificate) prepared on a historical pro forma basis as of the date of the most
recent date for which financial statements have been furnished pursuant to
Section 6.01(a) or (b) (Financial Statements) giving effect to such proposed
Acquisition, which certificate shall demonstrate that no Default or Event of
Default would exist immediately after giving effect thereto and (B) such other
information and data relating to such transaction or the person or business to
be acquired, including, without limitation, any financial information, as may be
reasonably requested by the Administrative Agent; and

(b) if such Acquisition (standing alone and without giving effect to any other
unrelated Acquisition) qualifies as a Reporting Event, the US Borrower shall
have furnished to the Administrative Agent (A) pro forma summary historical
financial information that is available to management as of the end of the most
recently completed fiscal year of the US Borrower and most recent interim fiscal
quarter, if applicable giving effect to such proposed Acquisition, (B) a
certificate in the form of Exhibit D (Form of Compliance Certificate) prepared
on a historical pro forma basis as of the date of the most recent date for which
financial statements have been furnished pursuant to Section 6.01(a) or
(b) (Financial Statements) giving effect to such proposed Acquisition, which
certificate shall demonstrate that no Default or Event of Default would exist
immediately after giving effect thereto and (C) such other information and data
relating to such transaction or the person or business to be acquired,
including, without limitation, any financial information, as may be reasonably
requested by the Administrative Agent; provided, however, that promptly upon
filing with the Securities and Exchange Commission, US Borrower shall furnish to
the Administrative Agent any other financial data or financial information that
the US Borrower was required to file with the Securities and Exchange Commission
in connection with such Acquisition;

 

44



--------------------------------------------------------------------------------

(v) the Person acquired shall be a Subsidiary, or be merged into a Subsidiary,
promptly following the consummation of such Acquisition (or if assets are being
acquired, the acquiror shall be a wholly-owned Subsidiary), provided, that,
except in the case of a Subsidiary that is designated as an Immaterial Foreign
Joint Venture, in each case an aggregate of 80% or more of the outstanding
Voting Stock of such Subsidiary is, directly or indirectly, owned or controlled
by a Borrower or another Loan Party; and

(vi) after the consummation of such Acquisition, each Subsidiary that is a
Domestic Subsidiary (to the extent not an Immaterial Subsidiary or a
Securitization Entity) or Direct Foreign Subsidiary shall have complied with the
provisions of Section 6.14 (New Subsidiaries and Pledgors), including with
respect to any new assets acquired.

“Permitted Acquisition Documents” means, with respect to any Permitted
Acquisition, (i) an acquisition agreement, a merger agreement, sale agreement or
other similar agreement evidencing the obligations of the parties to enter into
such Acquisition transaction, and (ii) any other material transaction document
relating to such Acquisition.

“Permitted Acquisition Earn-Out” means collectively, the obligation of the US
Borrower or any of its Subsidiaries or Affiliates to (i) pay, after the initial
closing of any Permitted Acquisition, any amount in the form or nature of
post-closing contingent consideration (other than such contingent consideration
consisting of working capital adjustments, net asset adjustments and other
similar post-closing adjustments) to any seller under such Acquisition
transaction (or any of its assignees), pursuant to any provision of the
respective Permitted Acquisition Documents and/or (ii) pay to the seller in
respect of such Permitted Acquisition that portion of the purchase price thereof
retained by the US Borrower or the applicable Subsidiary at the time of the
initial closing of such Permitted Acquisition which the US Borrower or such
Subsidiary is required pursuant to the terms of the applicable Permitted
Acquisition Documents to pay to such seller in respect of such Permitted
Acquisition on a date or dates occurring after such initial closing as
designated in, and in accordance with the terms of, such Permitted Acquisition
Documents.

“Permitted Amendments” shall mean an extension of the applicable maturity date
of any Loan and/or any Commitment hereunder of the Accepting Lenders and, in
connection therewith, (a) any change in the Applicable Margin with respect to
the applicable Loans and/or Commitments of the Accepting Lenders and/or the
payment of additional fees (including prepayment premiums or fees) to the
Accepting Lenders (such change and/or payments to be in the form of cash, equity
interests or other property as agreed by the Borrower Representative and the
Accepting Lenders to the extent not prohibited by this Agreement) and (b) the
repayment in full on the applicable maturity date of all Loans and other amounts
owing to each of the Lenders who are not Accepting Lenders, notwithstanding the
provisions of Section 2.14 (Sharing of Payments).

“Permitted Business” means any business in which the US Borrower and its
Subsidiaries were engaged on the Restatement Date, or any other business in the
consumer products industry, including without limitation food products, and any
business reasonably similar, ancillary, related or complementary thereto, or a
reasonable extension, development or expansion thereof.

“Permitted Intercompany Transaction” means (a) a merger or consolidation solely
of one or more Subsidiaries of the US Borrower (provided that if one of such
Subsidiaries is a Loan Party, the result of such merger or consolidation is that
the surviving entity is a Loan Party), (b) a transaction

 

45



--------------------------------------------------------------------------------

including the acquisition of (i) all or substantially all of the Stock or Stock
Equivalents of any Subsidiary of the US Borrower, (ii) all or substantially all
of the assets of any Subsidiary of the US Borrower or (iii) all or substantially
all of the assets constituting the business of a division, branch or other unit
operation of any Subsidiary of the US Borrower, in each case by any one or more
Loan Parties, (c) a transaction including the acquisition of (i) all or
substantially all of the Stock or Stock Equivalents of any Subsidiary of the US
Borrower that is not a Loan Party, (ii) all or substantially all of the assets
of any Subsidiary of the US Borrower that is not a Loan Party, (iii) all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any Subsidiary of the US Borrower that is not a Loan
Party or (iv) any other similar intercompany transaction consented to in advance
by the Administrative Agent that is not materially adverse to the Lenders, in
each case by any one or more Subsidiaries of the US Borrower; provided that
after giving effect to any of the above the US Borrower complies with
Section 6.14 (New Subsidiaries and Pledgors) and the Investment, if any, in such
Subsidiary is permitted under Section 7.02(d) (Investments), (d) the
liquidation, wind up, dissolution, deregistration or similar action with respect
to (i) any of the Foreign Subsidiaries listed on Schedule 7.04(a) (Dormant
Foreign Subsidiaries), any of the Domestic Subsidiaries listed on Schedule
7.04(c) (Dormant Domestic Subsidiaries), or any of the Foreign Subsidiaries
listed on Schedule 7.04(d) (Specified Foreign Subsidiaries) or (ii) any
Permitted Restructured Foreign Subsidiary that the Administrative Agent approves
in writing (such approval shall be subject to the Administrative Agent’s receipt
and review of (x) a certificate from a Responsible Officer of the Borrower
Representative certifying that (A) such Permitted Restructured Foreign
Subsidiary meets the definition of “Permitted Restructured Foreign Subsidiary”,
(B) the contemplated liquidation, windup, dissolution, deregistration or similar
action of such Permitted Restructured Foreign Subsidiary is necessary for or
beneficial to (taking into account all relevant factors) the US Borrower and its
Subsidiaries, (C) substantially all of the assets of such Permitted Restructured
Foreign Subsidiary have been transferred or will be transferred in connection
with the contemplated liquidation, wind up, dissolution, deregistration or
similar action to the US Borrower or a Subsidiary of the US Borrower (or that
such assets have been otherwise Disposed (or will be Disposed in connection with
the contemplated liquidation, wind up, dissolution, deregistration or similar
action) pursuant to a Disposition permitted by this Agreement) and (D) no
Default or Event of Default shall have occurred and be continuing both before
and immediately after giving effect to such liquidation, wind up, dissolution,
deregistration or similar action and (y) any other documentation or information,
financial or otherwise, that the Administrative Agent reasonably requests,
including, without limitation, calculations in reasonable detail supporting the
Borrower Representative’s certification that such Permitted Restructured Foreign
Subsidiary meets the definition of “Permitted Restructured Foreign Subsidiary”)
and (e) in connection with strategic tax planning by the US Borrower and its
Subsidiaries, notwithstanding anything to the contrary in this Agreement, but
subject to each Loan Party’s obligations under Section 6.14 and Section 6.20 of
this Agreement to the extent applicable, (i) restructuring the ownership of
those Foreign Subsidiaries identified on Schedule 7.04(b) (Restructured Foreign
Subsidiaries) and Schedule 7.04(f) (HFE Restructuring), including in a manner
that may result in one or more of such Foreign Subsidiaries becoming
Subsidiaries of other Foreign Subsidiaries of the US Borrower and no longer
being owned directly by a Loan Party, and (ii) with the prior written consent of
the Administrative Agent, restructuring the ownership of Permitted Restructured
Foreign Subsidiaries, including in a manner that may result in such Permitted
Restructured Foreign Subsidiaries becoming subsidiaries of other Foreign
Subsidiaries of US Borrower and no longer being owned directly by a Loan Party,
subject to the Administrative Agent’s receipt and review of (x) a certificate
from a responsible officer of the US Borrower confirming that (1) each entity
subject to the proposed restructuring meets the definition of “Permitted
Restructured Foreign Subsidiary”, and (2) no Default or Event of Default shall
have occurred and be continuing both before and immediately after giving effect
to such restructuring, and (y) any other documentation or information, financial
or otherwise, that the Administrative Agent reasonably requests, including,
without limitation, calculations in reasonable detail supporting the Borrower
Representative’s certification that such Permitted Restructured Foreign
Subsidiary meets the definition of “Permitted Restructured Foreign Subsidiary”.

 

46



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning set forth in Section 7.01 (Liens).

“Permitted Receivables Financing” means the Securitization Facility or any other
transaction or series of transactions that may be entered into by the US
Borrower, any Subsidiary of the US Borrower or a Securitization Entity pursuant
to which the US Borrower or such Subsidiary or such Securitization Entity may,
pursuant to customary terms, sell, convey or otherwise transfer to, or grant a
security interest in for the benefit of, (i) a Securitization Entity or the US
Borrower or any of its Subsidiaries which subsequently transfers to a
Securitization Entity (in the case of a transfer by the US Borrower or such
Subsidiary) and (ii) any other Person (in the case of transfer by a
Securitization Entity), any Receivables and Related Assets (whether now existing
or arising or acquired in the future) of the US Borrower or any of its
Subsidiaries which arose in the ordinary course of business of the US Borrower
or such Subsidiary, and any assets related thereto, including books, records,
and supporting obligations, contracts and other rights relating thereto, which
are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable; provided, however, that the Aggregate Outstanding
Securitization Amount shall not at any time exceed $750,000,000.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the permitted refinancing shall only be to the
extent that the principal amount (or accreted value, if applicable) thereof does
not exceed the aggregate of (i) the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended plus (ii) an amount equal to unpaid accrued interest and
premium thereon plus (iii) other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension plus (iv) the amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) at the time thereof, no Event of Default shall have occurred and
be continuing, and (d) (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders, taken as a whole, as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties or the Lenders than
the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, and (iii) such modification,
refinancing, refunding, renewal, replacement or extension is incurred by the
Person (or any permitted successor of such Person) who is the obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.

“Permitted Restructured Foreign Subsidiary” means any Foreign Subsidiary that,
at the time of the proposed transaction under Section 7.04 (Fundamental
Changes), (i) has total assets (including Equity Securities of other
Subsidiaries), when aggregated with the assets of all other Foreign Subsidiaries
(excluding the assets of any Foreign Subsidiaries (including Equity Securities
of other Subsidiaries) set forth on Schedule 7.04(a) or Schedule 7.04(b)) that
have previously been or substantially simultaneously are the subject of a
liquidation, wind up, dissolution, deregistration or similar action or
restructuring solely permitted pursuant to any proviso in the definition of
“Permitted Intercompany Transaction”, of less than 5% of the total assets of the
US Borrower and its consolidated Subsidiaries

 

47



--------------------------------------------------------------------------------

(calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 6.01(a) or (b) (Financial Statements)); provided
that in connection with such calculation in respect of any previously
liquidated, wound up, dissolved or deregistered Foreign Subsidiary, Foreign
Subsidiary subject to similar action, or restructured Foreign Subsidiary (an
“Historical Foreign Subsidiary”), such calculation (including with respect to
Equity Securities of its Subsidiaries) shall be calculated based on the assets
or revenues, as applicable, of such Foreign Subsidiary at the time that such
Foreign Subsidiary became an Historical Foreign Subsidiary, and (ii) has
revenues, when aggregated with the revenues of all other Foreign Subsidiaries
(excluding the revenues of any Foreign Subsidiaries (including the revenues of
the Subsidiaries of such Foreign Subsidiaries) set forth on Schedule 7.04(a) or
Schedule 7.04(b)) that have previously been or substantially simultaneously are
the subject of a liquidation, wind up, dissolution, deregistration or similar
action or restructuring solely permitted pursuant to any proviso of Section 7.04
(Fundamental Changes), of less than 5% of total revenues of the US Borrower and
its consolidated Subsidiaries (calculated as of the most recent fiscal period
with respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or
(b) (Financial Statements); provided that in connection with such calculation in
respect of Historical Foreign Subsidiary, such calculation (including with
respect to Equity Securities of its Subsidiaries) shall be calculated based on
the assets or revenues, as applicable, of such Historical Foreign Subsidiary at
the time that such Historical Foreign Subsidiary became an Historical Foreign
Subsidiary.

“Permitted Restructuring Charges” means restructuring charges, determined in
accordance with Applicable Accounting Standards, to achieve cost savings and
synergies, including such restructuring charges in conjunction with Permitted
Acquisitions.

“Permitted Senior Note Net Debt Proceeds” means, at any date, the Net Proceeds
of a Debt Issuance on or after the Restatement Date pursuant to clause (h)(II)
of Section 7.03 (Indebtedness) that is described under the final proviso in
clause (h) of such Section.

“Permitted Senior Notes” means, collectively, (i) each outstanding series of the
US Borrower’s 8% Senior Notes due 2016 issued pursuant to, and governed by the
terms of the 2009 Indenture, (ii) each outstanding series of the US Borrower’s
6 1⁄8% Senior Notes due 2022 issued pursuant to, and governed by, the 2009
Indenture, (iii) each outstanding series of the US Borrower’s 3 3/4% Senior
Notes due 2021 issued pursuant to, and governed by the 2014 July Indenture, and
(iv) any other Indebtedness of the US Borrower evidenced by senior notes and
incurred pursuant to one or more issuances of such senior notes, all of the
terms and conditions of which (including, without limitation, with respect to
interest rate, amortization, redemption provisions, maturities, covenants,
defaults, remedies and guaranties) are on market terms for a public offering of
senior notes or for a private placement of senior notes under Rule 144A of the
Securities Act, or similar foreign laws, rules or regulations, as the case may
be, as such Indebtedness may be amended, restated, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof; provided,
that in any event, unless the Required Lenders otherwise expressly consent in
writing prior to the issuance thereof, (i) such Indebtedness may be secured or
unsecured and if secured (x) is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Secured Obligations and
is not secured by any property or assets of the US Borrower or any of its
Subsidiaries other than the Collateral, (y) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent) and
(z) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Additional Intercreditor Agreement, provided that
if such Indebtedness is the initial secured Permitted Senior Notes incurred by
the US Borrower, then the US Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered the Additional Intercreditor
Agreement, (ii) no such Indebtedness shall be

 

48



--------------------------------------------------------------------------------

guaranteed by any Person other than a Guarantor, (iii) no such Indebtedness
shall be subject to scheduled amortization or have a final maturity, in either
case prior to the date occurring one year following the Stated Tranche B1 Term
Loan Maturity Date, (iv) the terms of such Indebtedness (including, without
limitation, all covenants, defaults and remedies, but excluding as to interest
rate and redemption premium), taken as a whole, are no (A) less favorable to the
US Borrower and its Subsidiaries, or (B) more restrictive or onerous, in either
case, in any material respect than the terms applicable to the US Borrower and
its Subsidiaries under this Agreement, (v) any “asset sale” offer to purchase
covenants included in the indenture governing such Indebtedness shall provide
that the Borrowers shall be permitted to repay obligations, and terminate
commitments, under this Agreement before offering to purchase such Indebtedness,
(vi) the indenture governing such Indebtedness shall not include any financial
performance “maintenance” covenants (although “incurrence-based” financial tests
may be included), and (vii) the “default to other indebtedness” event of default
contained in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” rather than a “cross-default”. The issuance of Permitted
Senior Notes shall be deemed to be a representation and warranty by the
Borrowers that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Section 4.02 (Conditions Precedent to Each Credit Extension) and
Article VIII (Events of Default and Remedies).

“Permitted Senior Notes Documents” means each Permitted Senior Notes Indenture,
the Permitted Senior Notes and each other agreement, document, guaranty or
instrument relating to the issuance of the Permitted Senior Notes, in each case
as the same may be amended, restated, modified or supplemented from time to time
in accordance with the terms hereof and thereof.

“Permitted Senior Notes Indenture” means, collectively, (i) the 2009 Indenture,
(ii) the July 2014 Indenture, and (iii) any indenture or similar agreement
entered into in connection with the issuance of Permitted Senior Notes, as the
same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Permitted Unsecured Net Debt Proceeds” means, at any date, the Net Proceeds of
a Debt Issuance on or after the Restatement Date pursuant to clause (h)(III) of
Section 7.03 (Indebtedness) that is described under the final proviso in clause
(h) of such Section.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or sponsored by the US Borrower
or any ERISA Affiliate during the immediately preceding five plan years.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date (as amended, restated, supplemented or
modified from time to time), executed by the US Borrower and each Guarantor in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

“Preferred Stock” of any Person means any Stock of such Person that has
preferential rights to any other Stock of such Person with respect to dividends
or redemptions or upon liquidation.

 

49



--------------------------------------------------------------------------------

“Prepayment Notice” has the meaning specified in Section 2.06(a)(i) (Optional
Prepayments of Dollar Revolving Loans and Multicurrency Revolving Loans).

“Prior Acquisition Earn-Out” means, collectively, each of the earn-out payments
set forth on Schedule III (Prior Acquisition Earn-Outs).

“Pro Rata Dollar Revolving Share” means, with respect to each Dollar Revolving
Lender at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Dollar
Revolving Credit Commitment of such Dollar Revolving Lender at such time and the
denominator of which is the amount of the Aggregate Dollar Revolving Credit
Commitments at such time; provided that if the Aggregate Dollar Revolving Credit
Commitments have been terminated at such time, then the Pro Rata Dollar
Revolving Share of each Dollar Revolving Lender shall be (x) with respect to the
distribution of payments to such Dollar Revolving Lender, the percentage
(carried out to the ninth decimal place) of the aggregate Outstanding Amount
that is held by such Dollar Revolving Lender (with the aggregate amount of each
Dollar Revolving Lender’s funded participations in L/C Obligations and Swing
Line Loans being deemed “held” by such Dollar Revolving Lender for this
purpose), and (y) for all other purposes, determined based on the Pro Rata
Dollar Revolving Share of such Dollar Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to Section 10.07 (Assignments and Participations), pursuant to which such Dollar
Revolving Lender becomes a party hereto, as applicable.

“Pro Rata Multicurrency Revolving Share” means, with respect to each
Multicurrency Revolving Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Multicurrency Revolving Credit Commitment of such
Multicurrency Revolving Lender at such time and the denominator of which is the
amount of the Aggregate Multicurrency Revolving Credit Commitments at such time;
provided that if the Aggregate Multicurrency Revolving Credit Commitments have
been terminated at such time, then the Pro Rata Multicurrency Revolving Share of
each Multicurrency Revolving Lender shall be (x) with respect to the
distribution of payments to such Multicurrency Revolving Lender, the percentage
(carried out to the ninth decimal place) of the aggregate Outstanding Amount
that is held by such Multicurrency Revolving Lender, and (y) for all other
purposes, determined based on the Pro Rata Multicurrency Revolving Share of such
Multicurrency Revolving Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to Section 10.07
(Assignments and Participations), pursuant to which such Multicurrency Revolving
Lender becomes a party hereto, as applicable.

“Pro Rata Tranche A Term Share” means, with respect to each Tranche A Term Loan
Lender, the percentage (carried out to the ninth decimal place) of the principal
amount of the Tranche A Term Loan funded by such Tranche A Term Loan Lender as
of the date of measurement thereof, after giving effect to any subsequent
assignments made pursuant to Section 10.07 (Assignments and Participations),
pursuant to which such Tranche A Term Loan Lender becomes a party hereto, as
applicable.

“Pro Rata Tranche B Term Share” means, with respect to each Tranche B Term Loan
Lender (other than a Tranche B1 Term Loan Lender), the percentage (carried out
to the ninth decimal place) of the principal amount of the Tranche B Term Loan
(other than any Tranche B1 Term Loan) funded by such Tranche B Term Loan Lender
as of the date of measurement thereof, after giving effect to any subsequent
assignments made pursuant to Section 10.07 (Assignments and Participations),
pursuant to which such Tranche B Term Loan Lender becomes a party hereto, as
applicable.

“Pro Rata Tranche B1 Term Share” means, with respect to each Tranche B1 Term
Loan Lender, the percentage (carried out to the ninth decimal place) of the
principal amount of the Tranche B1

 

50



--------------------------------------------------------------------------------

Term Loan funded by such Tranche B1 Term Loan Lender as of the date of
measurement thereof, after giving effect to any subsequent assignments made
pursuant to Section 10.07 (Assignments and Participations), pursuant to which
such Tranche B1 Term Loan Lender becomes a party hereto, as applicable.

“Property Loss Event” means (a) any loss of or damage to property of the US
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance in excess of the Dollar Equivalent of $5,000,000
(individually) or (b) any taking of property of the US Borrower or any of its
Subsidiaries that results in the receipt by such Person of a compensation
payment in respect thereof in excess of the Dollar Equivalent of $10,000,000
(individually).

“Proposed Change” has the meaning specified in Section 10.01(c) (Amendments,
Etc.).

“Qualified Stock” means any Equity Securities that are not Disqualified Stock.

“Quarterly Fee Calculation Date” shall mean the last Business Day of each March,
June, September and December.

“Quarterly Fee Payment Date” means, with respect to any Quarterly Fee
Calculation Date, the date that is five days after such Quarterly Fee
Calculation Date.

“Real Property” of any Person means the Land owned, leased or operated by such
Person, together with the right, title and interest of such Person, if any, in
all of the buildings and other improvements now or hereafter erected on the Land
and any fixtures appurtenant thereto.

“Receivables and Related Assets” means obligations arising from a sale of
merchandise, goods or insurance, or the rendering of services, together with
(a) all interest in any goods, merchandise or insurance (including returned
goods or merchandise) relating to any sale giving rise to such obligations;
(b) all other Liens and property subject thereto from time to time purporting to
secure payment of such obligations, whether pursuant to the contract related to
such obligations or otherwise, together with all financing statements describing
any collateral securing such obligations; (c) all rights to payment of any
interest, finance charges, freight charges and other obligations related
thereto; (d) all supporting obligations, including but not limited to, all
guaranties, insurance and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such obligations whether
pursuant to the contract related to such obligations or otherwise; (e) all
contracts, chattel paper, instruments and other documents, books, records and
other information (including, without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
relating to such obligations; (f) any other property and assets that in
accordance with market requirements at the time thereof are sold, transferred or
pledged pursuant to receivables conduit securitization transactions and
(g) collections and proceeds with respect to the foregoing.

“Refinanced Indebtedness” means the Indebtedness of (i) the US Borrower and its
Subsidiaries under the Existing Jarden Credit Agreement and (ii) the Canadian
Borrower and its Subsidiaries under the Canadian Credit Agreement.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower Representative, the Administrative Agent and the Lenders providing
Specified Refinancing Debt, effecting the incurrence of such Specified
Refinancing Debt in accordance with Section 2.17 (Specified Refinancing Debt).

 

51



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 10.07(c) (Assignments and
Participations).

“Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the US Borrower to any L/C Issuer with respect to amounts drawn
under Letters of Credit.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event
arising from a Disposition or Property Loss Event, the aggregate Net Proceeds
received by any Loan Party in connection therewith that are not initially
applied to prepay the Loans pursuant to Section 2.06(e) (Mandatory Prepayments)
as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Disposition or Property Loss Event in respect of
which the Borrower Representative has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the Borrower Representative stating that no Default or Event of Default has
occurred and is continuing and in the case of any Disposition or Property Loss
Event, that the US Borrower (directly or indirectly through one of its
Subsidiaries) intends and expects to use all or a specified portion of the Net
Proceeds of a Disposition or Property Loss Event to acquire replacement assets
useful in its or one of its Subsidiaries’ businesses or, in the case of a
Property Loss Event, to effect repairs.

“Reinvestment Prepayment Amount” means, with respect to any Net Proceeds of any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended or required to be expended pursuant to a Contractual Obligation
entered into prior to the relevant Reinvestment Prepayment Date in the case of
any Disposition or Property Loss Event, to acquire replacement assets useful in
the business of the US Borrower or any of its Subsidiaries, or in the case of a
Property Loss Event, to effect repairs.

“Reinvestment Prepayment Date” means, with respect to any Net Proceeds of any
Disposition or Property Loss Event constituting a Reinvestment Event, the
earlier of (a) the date occurring 365 days after such Reinvestment Event (unless
such Net Proceeds of any Reinvestment Event have been reinvested or committed in
writing to be reinvested prior to such 365th day; provided, that in the event
that such Net Proceeds are committed in writing to be reinvested prior to such
365th day, the Reinvestment Prepayment Date shall be the date that is 365 days
after the date of such commitment (unless such Net Proceeds have been reinvested
prior to such date)) and (b) the date that is five Business Days after the date
on which the Borrower Representative shall have notified the Administrative
Agent of the US Borrower’s determination not to acquire replacement assets
useful in the US Borrower’s or a Subsidiary’s business (or, in the case of a
Property Loss Event, not to effect repairs) with all or any portion of the
relevant Reinvestment Deferred Amount.

“Related Obligations” has the meaning specified in Section 9.12 (Collateral
Matters Relating to Related Obligations).

“Related Swap Contract” means all Swap Contracts which are permitted or required
by the express terms of the Loan Documents and which are entered into or
maintained with any Person that is or, at the time of entry into the Swap
Contract was, the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, pouring, injection, escaping, deposit, disposal, discharge,
dispersal, dumping, leaching or migration, in each case, of any Hazardous
Material into the indoor or outdoor environment or into or out of any property
owned, leased or operated by such Person, including the movement of Hazardous
Materials through or in the air, soil, surface water, ground water or property.

 

52



--------------------------------------------------------------------------------

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Hazardous Material does not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than such events for which the 30-day notice period has been
waived.

“Reporting Event” means any transaction that requires the US Borrower to furnish
pro forma financial information to the Securities and Exchange Commission under
Article 11 of Regulation S-X promulgated under the Securities Act.

“Repurchase Agreement” means a repurchase agreement entered into with (i) any
financial institution whose debt obligations are rated “A” by either of S&P or
Moody’s or the equivalent rating from any other nationally recognized rating
agency or whose commercial paper is rated “A-1” by S&P or “P-1” by Moody’s or
the equivalent rating from any other nationally recognized rating agency, or
(ii) any Lender.

“Required Dollar Revolving Lenders” means, as of any date of determination,
Dollar Revolving Lenders with Dollar Revolving Credit Commitments that total
more than fifty percent (50%) of the Aggregate Dollar Revolving Credit
Commitments or, at any time after the Aggregate Dollar Revolving Credit
Commitments have been terminated, Dollar Revolving Lenders holding in the
aggregate more than fifty percent (50%) of the Outstanding Amount of the Dollar
Revolving Loans (with the aggregate amount of each Dollar Revolving Lender’s
risk participations and funded participations in L/C Obligations and Swing Line
Loans being deemed “held” by such Dollar Revolving Lender for purposes of this
definition); provided that the portion of the Aggregate Dollar Revolving Credit
Commitments of, and the portion of the Outstanding Amount of the Dollar
Revolving Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Dollar Revolving Lenders.

“Required Gaming Change” has the meaning specified in Section 10.01(Amendments,
Etc.).

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Commitments or, at any time after the Aggregate
Revolving Credit Commitments have been terminated, Lenders holding in the
aggregate more than fifty percent (50%) of the Total Outstandings (with the
aggregate amount of each Dollar Revolving Lender’s risk participations and
funded participations in L/C Obligations and Swing Line Loans being deemed
“held” by such Dollar Revolving Lender for purposes of this definition);
provided that the portion of the Commitments of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Multicurrency Revolving Lenders” means, as of any date of
determination, Multicurrency Revolving Lenders with Multicurrency Revolving
Credit Commitments that total more than fifty percent (50%) of the Aggregate
Multicurrency Revolving Credit Commitments or, at any time after the Aggregate
Multicurrency Revolving Credit Commitments have been terminated, Multicurrency
Revolving Lenders holding in the aggregate more than fifty percent (50%) of the
Outstanding Amount of

 

53



--------------------------------------------------------------------------------

the Multicurrency Revolving Loans; provided that the portion of the Aggregate
Multicurrency Revolving Credit Commitments of, and the portion of the
Outstanding Amount of the Multicurrency Revolving Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Multicurrency Revolving Lenders.

“Required Tranche A Term Loan Lenders” means, as of any date of determination,
Tranche A Term Loan Lenders having more than fifty percent (50%) of the
Outstanding Amount of the Tranche A Term Loans; provided that the portion of the
Outstanding Amount of the Tranche A Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche A Term Loan Lenders.

“Required Tranche B Term Loan Lenders” means, as of any date of determination,
Tranche B Term Loan Lenders (except for Tranche B1 Term Loan Lenders) having
more than fifty percent (50%) of the Outstanding Amount of the Tranche B Term
Loans (except for Tranche B1 Term Loans); provided that the portion of the
Outstanding Amount of the Tranche B Term Loans (except for Tranche B1 Term
Loans) held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche B Term Loan Lenders.

“Required Tranche B1 Term Loan Lenders” means, as of any date of determination,
Tranche B1 Term Loan Lenders having more than fifty percent (50%) of the
Outstanding Amount of the Tranche B1 Term Loans; provided that the portion of
the Outstanding Amount of the Tranche B1 Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche B1 Term Loan Lenders.

“Responsible Officer” means, with respect to any Person, (i) with respect to
financial matters (including any Compliance Certificate and any other
certificates related to financial amounts), the chief financial officer, senior
vice president, executive vice president, treasurer or controller of such
Person; (ii) with respect to all other matters, the officers included in the
preceding clause (i) and the executive chairman, executive vice chairman, chief
executive officer, president, vice president, secretary, assistant secretary or
chief operating officer of such Person; (iii) with respect to any Dollar
Revolving Loan Notice, Multicurrency Revolving Loan Notice, Tranche A Term Loan
Interest Rate Selection Notice, Tranche B Loan Interest Rate Selection Notice,
Swing Line Loan Notice, Facilities Increase Notice and any other notices in
connection with any Conversion, Continuation or prepayment, the officers
included in the preceding clauses (i) and (ii) and any vice president, secretary
or assistant secretary of such Person; and (iv) with respect to the Luxembourg
Borrower, either a Category A Manager, Category B Manager or such other Person
designated to act on behalf of such entity. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate and/or other action
of such Loan Party and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Loan Party.

“Restatement Date” means the date on which the Fifth Amendment shall have become
effective in accordance with its terms.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Stock or Stock Equivalents
(for the avoidance of doubt, other than regularly scheduled payments of interest
with respect to the Convertible Notes) of the US Borrower or any of its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Stock or Stock Equivalents (other than in connection with the conversion of the
Convertible Notes into Stock).

 

54



--------------------------------------------------------------------------------

“Revolving Borrowings” means the Dollar Revolving Borrowings and the
Multicurrency Revolving Borrowings.

“Revolving Commitment Increase” has the meaning specified in Section 2.01(c)
(Facilities Increase).

“Revolving Credit Commitments” means the Dollar Revolving Credit Commitments and
the Multicurrency Revolving Credit Commitments.

“Revolving Credit Facility” means the Dollar Revolving Credit Facility and the
Multicurrency Revolving Credit Facility.

“Revolving Credit Maturity Date” means the earliest to occur of (a) the
Revolving Credit Stated Maturity Date, (b) the Earlier Maturity Date or (c) such
earlier date upon which the Aggregate Revolving Credit Commitments may be
terminated in accordance with the terms of this Agreement.

“Revolving Credit Outstandings” means the Dollar Revolving Credit Outstandings
and the Multicurrency Revolving Credit Outstandings.

“Revolving Credit Stated Maturity Date” means December 19, 2019.

“Revolving Lender” means each of the Dollar Revolving Lenders and Multicurrency
Revolving Lenders.

“Revolving Loan Notes” means the Dollar Revolving Loan Notes and the
Multicurrency Revolving Loan Notes.

“Revolving Loan Notices” means the Dollar Revolving Loan Notices and the
Multicurrency Revolving Loan Notices.

“Revolving Loans” means the Dollar Revolving Loans and the Multicurrency
Revolving Loans.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC Website” has the meaning set forth in Section 6.02 (Certificates; Other
Information).

“Second Amendment” means that certain Amendment No. 2 to this Agreement, dated
as of March 22, 2013, among the Borrowers, the Administrative Agent and the
Lenders party thereto.

“Second Amendment Effective Date” means the date on which the Second Amendment
shall have become effective in accordance with its terms.

“Second Amendment Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the Second Amendment, dated as of March 22, 2013 and executed by
each of the Guarantors.

 

55



--------------------------------------------------------------------------------

“Secured Obligations” means, in the case of (a) the US Borrower, the Obligations
(including, without limiting the foregoing and for the avoidance of doubt, the
US Borrower’s Local Credit Facility Guaranty Obligations and the Obligations of
the US Borrower under the Guaranty), (b) a Luxembourg Borrower, all Loans made
to and Letters of Credit issued for the account of, such Luxembourg Borrower,
together with all the Obligations relating thereto and all Cash Management
Obligations owing by the Luxembourg Borrower and (c) any other Loan Party, the
obligations of such Loan Party under the Guaranty and the other Loan Documents
to which it is a party, excluding, in each case, Excluded Swap Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the other Agent-Related Persons, the Lenders, the L/C Issuers, such other
Persons for whose benefit the Lien thereunder is granted (including, without
limitation, any Lender or any Affiliate of a Lender (or any Person that was the
Administrative Agent, a Lender, or an Affiliate of the Administrative Agent or a
Lender at the time of entry into such Related Swap Contract or Cash Management
Document) under any Related Swap Contract or Cash Management Document), and the
Local Secured Parties (as defined in the Local Credit Facility Intercreditor
Agreement).

“Securities Act” means the Securities Act of 1933.

“Securitization Entity” means any Subsidiary of the US Borrower or any other
corporation, trust or entity that is exclusively engaged in Permitted
Receivables Financings and activities relating directly thereto, and conducts no
other operating business.

“Securitization Facility” means that certain Third Amended and Restated Loan
Agreement, dated as of February 17, 2012, among Jarden Receivables, LLC, as
borrower, the US Borrower, as initial servicer, SunTrust Bank and PNC Bank,
National Association., as lenders, Wells Fargo Bank, National Association, as a
lender and issuing lender, and SunTrust Robinson Humphrey, Inc., as
administrator (the “Securitization Administrator”), and any renewals or
extensions thereof and, subject to the restrictions set forth in the definition
of “Permitted Receivables Financing”, any amendments and restatements thereto.

“Securitization Facility Documents” means (i) that certain Amended and Restated
Receivables Contribution and Sale Agreement, dated on or about July 29, 2010,
between the Originators (as defined therein) and Jarden Receivables, LLC, as
buyer, (ii) the Securitization Facility, and (iii) the Securitization
Intercreditor Agreement and each agreement, document and certificate related
thereto, and, subject to the restrictions set forth in the definition of
Permitted Receivables Financing, any renewals, extensions, replacements,
amendments and restatements thereof.

“Securitization Intercreditor Agreement” means that certain Intercreditor
Agreement, dated on or about August 24, 2006 among the Administrative Agent, the
Securitization Administrator and the other parties thereto.

“Segment” means a portion of the Term Loans (or all thereof) with respect to
which a particular interest rate is (or is proposed to be) applicable.

“Senior Representative” means, with respect to any series of secured Permitted
Senior Notes, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

56



--------------------------------------------------------------------------------

“Senior Secured Debt” shall mean, at any time, Consolidated Funded Indebtedness
at such time minus any unsecured Indebtedness included therein.

“Senior Secured Leverage Ratio” means, as of any date of determination, for the
US Borrower and its Subsidiaries on a consolidated basis, the ratio of
(a) Senior Secured Debt (net of, as of such date of determination, unrestricted
cash and Eligible Securities of the US Borrower and its Subsidiaries in excess
of $20,000,000) as of such date to (b) Consolidated EBITDA for the Four-Quarter
Period ending on or most recently ended prior to such date.

“Series” has the meaning set forth in Section 2.01(c) (Facilities Increase).

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including Contingent Obligations; and

(ii) it is then able and expects to be able to pay its debts as they mature; and

(iii) its capital is not unreasonably small in relation to its business as
conducted and as proposed to be conducted.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

“Specified Asset Sale” has the meaning set forth in Section 2.06(e) (Mandatory
Prepayments).

“Specified Refinancing Debt” has the meaning set forth in Section 2.17(a)
(Specified Refinancing Debt).

“Stated Tranche A Term Loan Maturity Date” means December 19, 2019.

“Stated Tranche B Term Loan Maturity Date” means March 31, 2018.

“Stated Tranche B1 Term Loan Maturity Date” means September 30, 2020.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Stockholders’ Equity” means, as of any date of determination for the US
Borrower and its Subsidiaries on a consolidated basis, stockholders’ equity as
of that date determined in accordance with Applicable Accounting Standards.

“Subordinated Indebtedness” means, without duplication, (i) all obligations of
the US Borrower and its Subsidiaries with respect to the Subordinated Notes, as
set forth therein and in the applicable Subordinated Indentures and (ii) all
Indebtedness of the type described in Section 7.03(h)(I) (Indebtedness).

 

57



--------------------------------------------------------------------------------

“Subordinated Indentures” means, collectively, (i) the 2007 Indenture, (ii) the
2010 Indenture and (iii) any other indenture or agreement governing the terms of
any other Subordinated Indebtedness.

“Subordinated Notes” means, collectively (i) each outstanding series of the US
Borrower’s 7- 1⁄2% Senior Subordinated Notes due 2017 issued pursuant to, and
governed by the terms of, the 2007 Indenture, (ii) each outstanding series of
the US Borrower’s 7- 1⁄2% Senior Subordinated Notes due 2020 issued pursuant to,
and governed by the terms of, the 2010 Indenture and (iii) the Convertible
Notes.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person; provided that for purposes of Article V,
Sections 6.04, 6.05, 6.06, 6.07, 6.08, 6.09, 6.10, 6.11, 6.14, 6.16, 6.17, 6.19
and 6.20, 7.01, 7.02 (other than clause (d)(iv) thereof), 7.03, 7.04, 7.05,
7.07, 7.08, 7.09, 7.10, 7.16, 7.19, 7.20 and 7.21 (and any defined term as used
in such Sections which specifically includes the term “Subsidiary” as a
component of its definition) only, the term “Subsidiary” shall not include any
Immaterial Foreign Subsidiary or any Immaterial Foreign Joint Venture. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the US Borrower.

“Subsidiary Securities” means the shares of Stock or Stock Equivalents in any
Subsidiary, whether or not constituting a “security” under Article 8 of the UCC
as in effect in any jurisdiction.

“Substitute Institution” has the meaning specified in Section 3.07(a)
(Substitution of Lenders).

“Substitution Notice” has the meaning specified in Section 3.07(a) (Substitution
of Lenders).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

58



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any Swap Contract, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Contract, (a) for any date on or after the date such Swap Contract has
been closed out and a termination value determined in accordance therewith, such
termination value, and (b) for any date prior to the date referenced in clause
(a), the amount(s) determined as the mark-to-market value for such Swap
Contract, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contract
(which may include any Lender).

“Swing Line” means the part of the Dollar Revolving Credit Facility made
available by the Swing Line Lender pursuant to Section 2.05 (Swing Line Loans).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05 (Swing Line Loans).

“Swing Line Lender” means Barclays in its capacity as the provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a) (The Swing Line).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b) (Borrowing Procedures), which, if in writing, shall be
substantially in the form of Exhibit B (Form of Swing Line Loan Notice).

“Swing Line Note” means a promissory note made by the US Borrower in favor of
the Swing Line Lender evidencing Swing Line Loans made by such Lender,
substantially in the form of Exhibit C-3 (Form of Swing Line Note).

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of the
Aggregate Dollar Revolving Credit Commitments at such time and $50,000,000. The
Swing Line Sublimit is part of, and not in addition to, the Aggregate Dollar
Revolving Credit Commitments.

“Syndication Agent” means Barclays Bank PLC, together with its successors in
such capacity.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease (other than
an operating lease (that is not an Operating Lease) entered into in the ordinary
course of business), or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).

“Target Operating Day” means any date that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Administrative Agent).

“Tax Returns” has the meaning specified in Section 5.11 (Taxes).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges in the
nature of taxes imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

59



--------------------------------------------------------------------------------

“Tender Offer” shall mean a tender offer commenced by US Borrower on January 26,
2012 pursuant to which US Borrower repurchases shares of US Borrower’s common
stock.

“Term Loans” means the Term Loans made pursuant to the Tranche A Term Loan
Facility or the Tranche B Term Loan Facility, as described in Section 2.01(a),
(b) and (c) (Term Loans; Facilities Increase).

“Term Loan Commitments” means the Tranche A Term Loan Commitment and the Tranche
B Term Loan Commitment.

“Term Loan Facilities” means the Tranche A Term Loan Facility and the Tranche B
Term Loan Facility.

“Term Loan Lenders” means the Tranche A Term Loan Lenders and the Tranche B Term
Loan Lenders.

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date, the Tranche B1 Term Loan Maturity Date, or
the maturity date of any Incremental Term Loan, as applicable.

“Term Loan Notes” means the Tranche A Term Loan Notes and the Tranche B Term
Loan Notes.

“Third Amendment” means that certain Amendment No. 3 to this Agreement, dated as
of September 3, 2013, among the Borrowers and the Administrative Agent.

“Third Amendment Effective Date” means the date on which the Third Amendment
shall have become effective in accordance with its terms.

“Third Amendment Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the Third Amendment, dated as of September 3, 2013 and executed
by each of the Guarantors.

“Threshold Amount” means the Dollar Equivalent of the greater of $150,000,000
and two percent (2%) of Consolidated Total Assets.

“Total Leverage Ratio” means, as of any date of determination, for the US
Borrower and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (net of, as of such date of determination,
unrestricted cash and Eligible Securities of the US Borrower and its
Subsidiaries in excess of $20,000,000) as of such date to (b) Consolidated
EBITDA for the Four-Quarter Period ending on or most recently ended prior to
such date.

“Total Outstandings” means, at any date of determination thereof, the aggregate
of the Outstanding Amount of (a) the Term Loans, (b) Revolving Loans, (c) L/C
Obligations and (d) Swing Line Loans.

“Tranche” means the respective facility and commitments utilized in making Loans
hereunder (e.g., Tranche A Term Loan, Tranche B Term Loan, the Dollar Revolving
Credit Facility and the Multicurrency Revolving Credit Facility).

 

60



--------------------------------------------------------------------------------

“Tranche A Term Loan” means the New Tranche A Term Loans made pursuant to and in
accordance with the Fifth Amendment on the Restatement Date or pursuant to the
Tranche A Term Loan Facility, as described in Section 2.01(c) (Facilities
Increase), and including, for the avoidance of doubt, all Exchanged Tranche A
Term Loans, all Increased Tranche A Term Loans and all Additional Tranche A Term
Loans. Unless otherwise expressly distinguished herein, each use of the term
“Tranche A Term Loan” shall include any Incremental Tranche A Term Loan.

“Tranche A Term Loan Commitment” means, with respect to each Tranche A Term Loan
Lender, (a) the commitment of such Lender to make its Pro Rata Tranche A Term
Share of the Tranche A Term Loan to the US Borrower in the aggregate principal
amount set forth on Schedule I-A (Term Loan Commitments) to such Tranche A Term
Loan Lender’s Tranche A Term Loan Lender Addendum under the caption “Tranche A
Term Loan Commitment” as amended to reflect each Assignment and Acceptance
executed by such Lender and as such amount may be reduced pursuant to this
Agreement, and (b) any commitment by such Lender that is included as part of a
Facilities Increase to make its pro rata share of an Incremental Tranche A Term
Loan to the US Borrower on any Facilities Increase Date, as such amount may be
reduced pursuant to this Agreement.

“Tranche A Term Loan Facility” means the Tranche A Term Loan Commitments, the
facility described in the Fifth Amendment providing for a Tranche A Term Loan to
the US Borrower by the Tranche A Term Loan Lenders on the Restatement Date in an
aggregate principal amount of $660,000,000 and the Incremental Tranche A Term
Loans made pursuant to the facility described in Section 2.01(c) (Facilities
Increase) providing for one or more Incremental Tranche A Term Loans to the US
Borrower by the Tranche A Term Loan Lenders.

“Tranche A Term Loan Interest Rate Selection Notice” means the written notice
delivered by a Responsible Officer of the US Borrower in connection with the
election of a subsequent Interest Period for any Eurodollar Rate Segment or the
Conversion of any Eurodollar Rate Segment into a Base Rate Segment or the
Conversion of any Base Rate Segment into a Eurodollar Rate Segment,
substantially in the form of Exhibit A-3 (Form of Tranche A Term Loan Interest
Rate Selection Notice).

“Tranche A Term Loan Lender” means each Lender that has a Tranche A Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche A Term Loan
Facility.

“Tranche A Term Loan Lender Addendum” means, with respect to any initial Tranche
A Term Loan Lender, a Tranche A Term Loan Lender Addendum substantially in the
form of Exhibit J (Form of Tranche A Term Loan Lender Addendum) to be executed
by such Tranche A Term Loan Lender and delivered to the Administrative Agent on
the Closing Date.

“Tranche A Term Loan Maturity Date” means the earliest to occur of (a) the
Stated Tranche A Term Loan Maturity Date, (b) the Earlier Maturity Date or
(c) such earlier date upon which the Outstanding Amounts under the Tranche A
Term Loan, including accrued and unpaid interest, are either due and payable or
are otherwise paid in full in accordance with the terms hereof.

“Tranche A Term Loan Note” means each promissory note made by the US Borrower in
favor of a Tranche A Term Loan Lender evidencing the portion of the Tranche A
Term Loan made by such Tranche A Term Loan Lender, substantially in the form of
Exhibit C-1a (Form of Tranche A Term Loan Note).

“Tranche B Term Loan” means (x) prior to the Second Amendment Effective Date,
each Tranche B Term Loan made pursuant to the Tranche B Term Loan Facility, as
described in Section 2.01(b) and (c) (Tranche B Term Loan; Facilities Increase)
and (y) on and after the Second Amendment

 

61



--------------------------------------------------------------------------------

Effective Date, the New Tranche B Term Loans made pursuant to and in accordance
with the Second Amendment on the Second Amendment Effective Date or pursuant to
the Tranche B Term Loan Facility, as described in Section 2.01(c) (Facilities
Increase), and including, for the avoidance of doubt, all Exchanged Tranche B
Term Loans, all Increased Tranche B Term Loans and all Additional Tranche B Term
Loans. Unless otherwise expressly distinguished herein, each use of the term
“Tranche B Term Loan” shall include any Incremental Tranche B Term Loan,
including the Tranche B1 Term Loans.

“Tranche B Term Loan Commitment” means, with respect to each Tranche B Term Loan
Lender, (a) the commitment of such Lender to make its Pro Rata Tranche B Term
Share and/or Pro Rata Tranche B1 Term Share, as applicable, of the Tranche B
Term Loan to the US Borrower in the aggregate principal amount set forth on
Schedule I-A (Term Loan Commitments) to such Tranche B Term Loan Lender’s
Tranche B Term Loan Lender Addendum under the caption “Tranche B Term Loan
Commitment” as amended to reflect each Assignment and Acceptance executed by
such Lender and as such amount may be reduced pursuant to this Agreement, and
(b) any commitment by such Lender that is included as part of a Facilities
Increase to make its pro rata share of an Incremental Tranche B Term Loan to the
US Borrower on any Facilities Increase Date, as such amount may be reduced
pursuant to this Agreement.

“Tranche B Term Loan Facility” means the Tranche B Term Loan Commitments, the
facility described in the Second Amendment providing for a Tranche B Term Loan
to the US Borrower by the Tranche B Term Loan Lenders on the Second Amendment
Effective Date in an aggregate principal amount of $639,738,665 and the
Incremental Tranche B Term Loans made pursuant to the facility described in
Section 2.01(c) (Facilities Increase) providing for one or more Incremental
Tranche B Term Loans to the US Borrower by the Tranche B Term Loan Lenders.

“Tranche B Term Loan Interest Rate Selection Notice” means the written notice
delivered by a Responsible Officer of the US Borrower in connection with the
election of a subsequent Interest Period for any Eurodollar Rate Segment or the
Conversion of any Eurodollar Rate Segment into a Base Rate Segment or the
Conversion of any Base Rate Segment into a Eurodollar Rate Segment,
substantially in the form of Exhibit A-4 (Form of Tranche B Term Loan Interest
Rate Selection Notice).

“Tranche B Term Loan Lender” means each Lender that has a Tranche B Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche B Term Loan
Facility. Unless otherwise expressly distinguished herein, each use of the term
“Tranche B Term Loan Lender” shall include any Tranche B1 Term Loan Lender.

“Tranche B Term Loan Lender Addendum” means, with respect to any initial Tranche
B Term Loan Lender, a Tranche B Term Loan Lender Addendum substantially in the
form of Exhibit K (Form of Tranche B Term Loan Lender Addendum) to be executed
by such Tranche B Term Loan Lender and delivered to the Administrative Agent on
the Closing Date.

“Tranche B Term Loan Maturity Date” means the earlier to occur of (a) the Stated
Tranche B Term Loan Maturity Date and (b) such earlier date upon which the
Outstanding Amounts under the Tranche B Term Loan (except for Tranche B1 Term
Loans), including accrued and unpaid interest, are either due and payable or are
otherwise paid in full in accordance with the terms hereof.

“Tranche B Term Loan Note” means each promissory note made by the US Borrower in
favor of a Tranche B Term Loan Lender evidencing the portion of the Tranche B
Term Loan made by such Tranche B Term Loan Lender, substantially in the form of
Exhibit C-1b (Form of Tranche B Term Loan Note).

 

62



--------------------------------------------------------------------------------

“Tranche B1 Term Loan” means each Tranche B1 Term Loan as defined in and made
pursuant to the Fourth Amendment.

“Tranche B1 Term Loan Lender” means each Lender that has a Tranche B Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche B Term Loan
Facility, in each case, representing a Tranche B1 Term Loan.

“Tranche B1 Term Loan Maturity Date” means the earlier to occur of (a) the
Stated Tranche B1 Term Loan Maturity Date and (b) such earlier date upon which
the Outstanding Amounts under the Tranche B1 Term Loan, including accrued and
unpaid interest, are either due and payable or are otherwise paid in full in
accordance with the terms hereof.

“Trust Indenture Act” has the meaning set forth in Section 9.16 (Trust Indenture
Act).

“Type” means with respect to (i) a Dollar Revolving Loan or a Segment of a Term
Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan and (ii) a
Multicurrency Revolving Loan, its character as a Base Rate Loan, a Eurodollar
Rate Loan or a Eurocurrency Rate Loan.

“UCC” has the meaning specified in the Pledge and Security Agreement.

“Unfunded Pension Liability” means the excess of a Pension Plan’s “benefit
liabilities” under Section 4001(a)(16) of ERISA for the applicable plan year,
over the current value of that Pension Plan’s assets, determined in accordance
with the assumptions used for funding that Pension Plan pursuant to Section 412
or 430 of the Code or Section 302 or 303 of ERISA for such plan year.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i) (Drawings
and Reimbursements; Funding of Participations).

“US Borrower” has the meaning set forth in the introductory paragraph hereto.

“Valuation Date” means (i) in connection with borrowing any Multicurrency
Revolving Loan the date two (2) Business Days prior to the making, continuing or
converting of any Multicurrency Revolving Loan, (ii) in connection with the
issuance or continuation of any Letter of Credit, the date of such issuance or
continuation, and (iii) in connection with the repayment of any Multicurrency
Revolving Loan, the date of such repayment.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

63



--------------------------------------------------------------------------------

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Each reference to “basis points” or “bps” shall be interpreted in accordance
with the convention that 100 bps = 1.0%.

(e) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(f) With respect to any Luxembourg Borrower, a reference to:

(i) a receiver, administrative receiver, administrator or the like includes,
without limitation, a juge délégué, commissaire, juge-commissaire, liquidateur
or curateur;

(ii) a winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), liquidation, composition with creditors (concordat
préventif de faillite), moratorium or reprieve from payment (sursis de paiement)
and controlled management (gestion contrôlée);

(iii) a security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention and any type of real security
(sûreté réelle) or security interest or agreement or arrangement having a
similar effect and any transfer of title by way of security; and

(iv) a person being insolvent or unable to pay its debts includes that person
being in a state of cessation of payments (cessation de paiements) and having
lost its creditworthiness (ébranlement de credit).

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with Applicable Accounting Standards,
applied on a consistent basis with respect to accounting principles, as in
effect from time to time, except as otherwise specifically provided herein.

 

64



--------------------------------------------------------------------------------

(b) If any change in the accounting principles used in the preparation of the
most recent financial statements referred to in Section 6.01 (Financial
Statements) or in the computation of any financial ratio or requirement set
forth in any Loan Document is hereafter required or permitted by the rules,
regulations, pronouncements and opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successors thereto) or International Accounting Standards Board (or similar body
with respect to IFRS) and such change is properly adopted by the US Borrower
(with notice to the Administrative Agent, in the manner specified in
Section 6.03 (Notices)) and results in a material change in any of the
calculations required by Article VII (Negative Covenants), including
Section 7.13 (Financial Covenants), that would not have resulted had such
accounting change not occurred, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
change such that the criteria for evaluating compliance with such covenants by
the Borrowers shall be the same after such change as if such change had not been
made; provided, however, that no change in Applicable Accounting Standards that
would affect a calculation in any material respect that measures compliance with
any covenant contained in Article VII (Negative Covenants), including
Section 7.13 (Financial Covenants), shall be given effect until such provisions
are amended to reflect such changes in Applicable Accounting Standards.

(c) With respect to any Acquisition consummated on or after the Closing Date or
during any Four-Quarter Period that includes the Closing Date the following
shall apply:

(i) Commencing on the first fiscal quarter end of the US Borrower next following
the date of each such Acquisition, for each of the next four periods of four
fiscal quarters of the US Borrower, Consolidated EBITDA with respect to the
Total Leverage Ratio and the Senior Secured Leverage Ratio shall include the
results of operations of the Person or assets so acquired on a historical pro
forma basis, and which amounts may include such adjustments, including such
adjustments as are permitted under Regulation S-X of the Commission, as in each
case are reasonably satisfactory to the Administrative Agent.

(ii) Commencing on the first fiscal quarter end of the US Borrower next
following the date of each such Acquisition, for each of the next four periods
of four fiscal quarters of the US Borrower, Consolidated Interest Expense as a
component of Consolidated EBITDA with respect to the Total Leverage Ratio and
the Senior Secured Leverage Ratio shall include the results of operations of the
Person or assets so acquired, which amounts shall be determined on a historical
pro forma basis; provided, however, Consolidated Interest Expense shall be
adjusted on a historical pro forma basis to (i) eliminate interest expense
accrued during such period on any Indebtedness repaid in connection with such
Acquisition and (ii) include interest expense on any Indebtedness (including
Indebtedness hereunder) incurred, acquired or assumed in connection with such
Acquisition but only to the extent that interest expense would have been charged
on such Indebtedness (“Incremental Debt”) calculated (A) as if all such
Incremental Debt had been incurred as of the first day of such Four-Quarter
Period and (B) at the following interest rates: (I) for all periods subsequent
to the date of the Acquisition and for Incremental Debt assumed or acquired in
the Acquisition and in effect prior to the date of Acquisition, at the actual
rates of interest applicable thereto, and (II) for all periods prior to the
actual incurrence of such Incremental Debt, equal to the rate of interest
actually applicable to such Incremental Debt hereunder or under other financing
documents applicable thereto as at the end of each affected period of such
Four-Quarter Period, as the case may be;

 

65



--------------------------------------------------------------------------------

provided that, notwithstanding anything to the contrary set forth herein, (A) in
making the Acquisition Adjustments described above, the US Borrower may elect to
exclude any adjustment to Consolidated EBITDA arising from any Acquisition
having a Cost of Acquisition not in excess of the Dollar Equivalent of
$175,000,000, and (B) for each business or entity acquired by the US Borrower or
its Subsidiaries that has not historically reported financial results on a
quarterly or monthly basis (or such quarterly or monthly results are not
available to the US Borrower or its Subsidiaries) the US Borrower shall provide
its reasonable estimate as to the quarterly or monthly results based on
available financial results and the books and records of the acquired business
or entity for the purposes of providing any historical pro forma data required
to be delivered pursuant to this Agreement, including such supplementary
information pertaining thereto as either Agent may reasonably request.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Conversion of Foreign Currencies.

(a) Consolidated Funded Indebtedness. Consolidated Funded Indebtedness
denominated in any currency other than Dollars shall be calculated using the
Dollar Equivalent thereof as of the date of the applicable financial statements
on which such Consolidated Funded Indebtedness is reflected.

(b) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as of each Valuation Date (whether to determine
compliance with any covenants specified herein or otherwise), and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error. Such determination shall become effective as of such Valuation
Date. The Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its reasonable discretion
or upon the reasonable request of any Lender or L/C Issuer.

(c) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

1.06 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

66



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Term Loans; Facilities Increase.

(a) Tranche A Term Loan. Subject to the terms and conditions of this Agreement,
each Tranche A Term Loan Lender severally agrees to make a loan to the US
Borrower in Dollars on the Restatement Date in an amount equal to such Tranche A
Term Loan Lender’s Tranche A Term Loan Commitment in effect on the Restatement
Date. The principal amount of each Segment of the Tranche A Term Loan
outstanding hereunder from time to time shall bear interest and shall be
repayable as herein provided. No amount of the Tranche A Term Loan repaid or
prepaid by the US Borrower may be reborrowed hereunder, and no Borrowing under
the Tranche A Term Loan Facility shall be allowed other than the advance set
forth in the first sentence of this Section 2.01(a) and any Incremental Tranche
A Term Loan advanced as part of any Facilities Increase. Each Tranche A Term
Loan Lender shall, pursuant to the terms and subject to the conditions of this
Agreement, make available by wire transfer to the Administrative Agent not later
than 12:00 noon New York time on the Restatement Date, the amount of its Pro
Rata Tranche A Term Share of the Tranche A Term Loan Facility then in effect.
Each such wire transfer shall be directed to the Administrative Agent at the
Administrative Agent’s Office and shall be in the form of Same Day Funds in
Dollars. The amounts so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, including the satisfaction of all
applicable conditions in Sections 4.01 (Conditions Precedent to Initial Credit
Extensions) and 4.02 (Conditions Precedent to Each Credit Extension), be made
available to the US Borrower by delivery of the proceeds thereof as shall be
directed by a Responsible Officer of the US Borrower. The US Borrower shall
deliver to the Administrative Agent a Tranche A Term Loan Interest Rate
Selection Notice no later than 12:00 noon New York time at least one
(1) Business Day prior to the Restatement Date (or at least three (3) Business
Days prior to the Restatement Date in the case of any Eurodollar Rate Loans),
requesting the Borrowing of the Tranche A Term Loan. The Tranche A Term Loan
Interest Rate Selection Notice shall specify (i) the proposed funding date of
the Tranche A Term Loan (which shall be a Business Day), (ii) the amount of the
requested Borrowing, and (iii) the Type of Borrowing under the Tranche A Term
Loan Facility so requested.

(b) Tranche B Term Loan. Subject to the terms and conditions of this Agreement,
each Tranche B Term Loan Lender severally agrees to make a loan to the US
Borrower in Dollars on the Closing Date in an amount equal to such Tranche B
Term Loan Lender’s Tranche B Term Loan Commitment in effect on the Closing Date.
The principal amount of each Segment of the Tranche B Term Loan outstanding
hereunder from time to time shall bear interest and shall be repayable as herein
provided. No amount of the Tranche B Term Loan repaid or prepaid by the US
Borrower may be reborrowed hereunder, and no Borrowing under the Tranche B Term
Loan Facility shall be allowed other than the advance set forth in the first
sentence of this Section 2.01(b) and any Incremental Tranche B Term Loan
advanced as part of any Facilities Increase. Each Tranche B Term Loan Lender
shall, pursuant to the terms and subject to the conditions of this Agreement,
make available by wire transfer to the Administrative Agent not later than 12:00
noon New York time on the Closing Date, the amount of its Pro Rata Tranche B
Term Share of the Tranche B Term Loan Facility then in effect. Each such wire
transfer shall be directed to the Administrative Agent at the Administrative
Agent’s Office and shall be in the form of Same Day Funds in Dollars. The
amounts so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, including the satisfaction of all applicable
conditions in Sections 4.01 (Conditions Precedent to Initial Credit Extensions)
and 4.02 (Conditions Precedent to Each Credit Extension), be made available to
the US Borrower by delivery of the proceeds thereof as shall be directed by a
Responsible Officer of the US Borrower. The US Borrower shall deliver to the
Administrative Agent a Tranche B Term Loan Interest Rate Selection Notice no
later than 12:00

 

67



--------------------------------------------------------------------------------

noon New York time at least one (1) Business Day prior to the Closing Date,
requesting the Borrowing of the Tranche B Term Loan. The Tranche B Term Loan
Interest Rate Selection Notice shall specify (i) the proposed funding date of
the Tranche B Term Loan (which shall be a Business Day), (ii) the amount of the
requested Borrowing, and (iii) the Type of Borrowing under the Tranche B Term
Loan Facility so requested; provided that, until the Administrative Agent shall
have notified the US Borrower that the primary syndication of the Tranche B Term
Loan has been completed (which notice shall be given as promptly as practicable
and, in any event, within thirty (30) days after the Closing Date), the US
Borrower shall not be permitted to request that any Borrowing of Tranche B Term
Loans be advanced as Eurodollar Rate Loans.

(c) Facilities Increase. (i) The Borrower Representative shall have the right to
send to the Administrative Agent at any time after the Closing Date, and from
time to time, a Facilities Increase Notice to request (A) an increase in the
aggregate principal amount of the Tranche A Term Loan Facility to be effectuated
by the disbursement of one or more additional Tranche A Term Loans (each, an
“Incremental Tranche A Term Loan”) in excess of the Tranche A Term Loans
outstanding on the Closing Date, (B) an increase in the aggregate principal
amount of the Tranche B Term Loan Facility to be effectuated by the disbursement
of one or more additional Tranche B Term Loans (each, an “Incremental Tranche B
Term Loan” and, together with each Incremental Tranche A Term Loan, each a
“Incremental Term Loan”) in excess of the Tranche B Term Loans outstanding on
the Closing Date, (C) an increase in the aggregate principal amount of the
Dollar Revolving Credit Commitments (each such increase, a “Dollar Revolving
Commitment Increase”) or (D) an increase in the aggregate principal amount of
the Multicurrency Revolving Credit Commitments (each such increase, a
“Multicurrency Revolving Commitment Increase” and, together with each Dollar
Revolving Commitment Increase, each a “Revolving Commitment Increase”) (each
Revolving Commitment Increase, together with each Incremental Term Loan, each a
“Facilities Increase”), in a principal amount not to exceed (x) $150,000,000 in
the aggregate for all such requests for Revolving Commitment Increases made
after the Closing Date (and subject to the limitation on the Luxembourg
Borrower’s (but not the US Borrower’s) ability to incur Multicurrency Revolving
Loans pursuant to such increased Multicurrency Revolving Credit Commitment as
described below) and (y) without expanding the limitation in clause (x) above,
(i) $500,000,000 plus (ii) such additional amount that would not, after giving
effect to the incurrence of such Incremental Facility on a pro forma basis
(assuming for such purposes that the entire amount of any such Revolving
Commitment Increase is fully funded) cause the Senior Secured Leverage Ratio as
at the time of incurrence of such Incremental Facility to equal or exceed
2.00:1.00; provided, that no Facilities Increase shall be effective earlier than
ten (10) days after the delivery of the Facilities Increase Notice to the
Administrative Agent in respect of such Facilities Increase. Nothing in this
Agreement shall be construed to obligate any Lender to negotiate for (whether or
not in good faith), solicit, provide or consent to any increase in the Term Loan
Commitments or the Revolving Credit Commitments, as applicable, and any such
increase may be subject to changes in any term of this Agreement reasonably
acceptable to the Administrative Agent and the Borrower Representative, except
as otherwise provided in this Section 2.01(c) but notwithstanding the provisions
of Section 10.01 (Amendments, Etc.). Any Incremental Tranche A Term Loan,
Incremental Tranche B Term Loan, Dollar Revolving Loans pursuant to a Dollar
Revolving Commitment Increase or Multicurrency Revolving Loans pursuant to a
Multicurrency Revolving Commitment Increase may be designated as the same or as
a separate series (a “Series”) of such Tranche of Loans.

(ii) A Facilities Increase may be provided by any existing Lender or other
Person, in each case, that is an Eligible Assignee, provided that each Eligible
Assignee who is not an existing Lender shall be subject to the consent (in each
case, not to be unreasonably withheld or delayed) of the Administrative Agent
after consultation with the Borrower Representative. The Administrative Agent
shall promptly notify each Lender of the proposed Facilities Increase and of the
proposed terms and conditions therefor agreed between the Borrower
Representative and

 

68



--------------------------------------------------------------------------------

the Administrative Agent. Each such Lender or Eligible Assignee may, in its sole
discretion, commit to participate in such Facilities Increase by forwarding its
commitment therefor to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall
allocate, in its sole discretion after consultation with the Borrower
Representative (but in amounts not to exceed for any such Lender or Eligible
Assignee the commitment received from such Lender or Eligible Assignee) the
Tranche A Term Loan Commitments, the Tranche B Term Loan Commitments, the Dollar
Revolving Credit Commitments or the Multicurrency Revolving Credit Commitments,
as applicable, to be made as part of the Facilities Increase to any of the
Lenders and/or Eligible Assignees from which it has received such written
commitments.

(iii) Each Facilities Increase shall become effective on a date agreed by the
Borrower Representative and the Administrative Agent (each a “Facilities
Increase Date”), which shall be in any case on or after the date of satisfaction
of the conditions precedent set forth in Section 4.04 (Conditions Precedent to
Each Facilities Increase). The Administrative Agent shall notify the Lenders and
the Borrower Representative, on or before 1:00 p.m. (New York time) on the day
following the Facilities Increase Date of the effectiveness of the Facilities
Increase on the Facilities Increase Date and shall record in the Register all
applicable additional information in respect of such Facilities Increase.

(iv) The Borrower Representative shall deliver to the Administrative Agent a
Tranche A Term Loan Interest Rate Selection Notice, a Tranche B Term Loan
Interest Rate Selection Notice, a Dollar Revolving Loan Notice or a
Multicurrency Revolving Loan Notice, as applicable, no later than 12:00 noon New
York time at least one (1) Business Day prior to the applicable Facilities
Increase Date (or at least three (3) Business Days prior to the applicable
Facilities Increase Date in the case of any Eurodollar Rate Loans or
Eurocurrency Rate Loans), requesting the Borrowing of the applicable Incremental
Tranche A Term Loan, Incremental Tranche B Term Loan, Dollar Revolving Loans
pursuant to such Dollar Revolving Commitment Increase or Multicurrency Revolving
Loans pursuant to such Multicurrency Revolving Commitment Increase. The Tranche
A Term Loan Interest Rate Selection Notice, the Tranche B Term Loan Interest
Rate Selection Notice, the Dollar Revolving Loan Notice or the Multicurrency
Revolving Loan Notice, as applicable, shall specify (i) the proposed funding
date of the applicable Incremental Tranche A Term Loan, Incremental Tranche B
Term Loan, Dollar Revolving Commitment Increase or Multicurrency Revolving
Commitment Increase (which shall be a Business Day), (ii) the amount of any
requested Borrowing, and (iii) the Type of such Borrowing under the applicable
Facility so requested.

Each existing Lender (or Affiliate or Approved Fund thereof) or Eligible
Assignee having, in its sole discretion, committed to a Facilities Increase
(each, an “Incremental Tranche A Term Loan Lender”, an “Incremental Tranche B
Term Loan Lender”, an “Incremental Dollar Revolving Lender” or an “Incremental
Multicurrency Revolving Lender”, as applicable, and collectively the
“Incremental Lenders”) shall agree as part of such commitment that, on the
Facilities Increase Date for such Facilities Increase, on the terms and subject
to the conditions set forth in its commitment therefor or otherwise agreed to as
part of such commitment or set forth in this Agreement as amended in connection
with such Facilities Increase, such Lender, Affiliate, Approved Fund or Eligible
Assignee shall make a loan (if so requested to do so pursuant to this Agreement
in the case of a Revolving Commitment Increase) in Dollars or Euros to the US
Borrower or Luxembourg Borrower, as applicable, (as requested pursuant to clause
(iv) above) in an amount not to exceed such Lender’s commitment to provide such
Facilities Increase; provided that, only Incremental Multicurrency Revolving
Lenders in connection with a Multicurrency Revolving Commitment Increase shall
be required to make a Loan in Euros or to make Loans to the Luxembourg Borrower.

 

69



--------------------------------------------------------------------------------

In the event that the existing Lenders (or Affiliate or Approved Fund thereof)
or Eligible Assignee have, in their respective sole discretion, agreed to make
an Incremental Tranche A Term Loan or Incremental Tranche B Term Loan available
to the US Borrower, such Incremental Tranche A Term Loan or Incremental Tranche
B Term Loan, as applicable, will be made available to the US Borrower in Dollars
on the applicable Facilities Increase Date in an amount equal to such
Incremental Tranche A Term Loan Lender’s Tranche A Term Loan Commitment or
Incremental Tranche B Term Loan Lender’s Tranche B Term Loan Commitment, as
applicable, therefor in effect on the applicable Facilities Increase Date. No
amount of any Incremental Term Loan borrowed hereunder and then repaid or
prepaid by the US Borrower may be reborrowed hereunder.

Upon each increase in the Dollar Revolving Credit Commitments pursuant to this
Section 2.01(c), (i) each Dollar Revolving Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Incremental Dollar Revolving Lender in respect of such increase, and
each such Incremental Dollar Revolving Lender will automatically and without
further act be deemed to have assumed, a portion of such Dollar Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swing
Line Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swing Line Loans held by each Dollar Revolving Lender (including
each such Incremental Dollar Revolving Lender) will equal the percentage of the
Aggregate Dollar Revolving Credit Commitments of all Dollar Revolving Lenders
represented by such Dollar Revolving Lender’s Dollar Revolving Credit Commitment
and (ii) if, on the date of such increase, there are any Dollar Revolving Loans
outstanding (before giving effect to such increase), such Dollar Revolving Loans
shall, on or prior to the effectiveness of such Dollar Revolving Commitment
Increase, be prepaid to the Lenders thereof from the proceeds of additional
Dollar Revolving Loans made hereunder (reflecting such increase in Dollar
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Dollar Revolving Loans being prepaid and any costs incurred by
any Lender in accordance with Section 3.05 (Funding Losses). With respect to any
Dollar Revolving Commitment Increase pursuant to this Section 2.01(c), following
the applicable Facilities Increase Date, the US Borrower may borrow Dollar
Revolving Loans pursuant to such increased Dollar Revolving Credit Commitment,
prepay Dollar Revolving Loans under Section 2.06 (Prepayments), and reborrow
Dollar Revolving Loans as provided in Section 2.02 (Dollar Revolving Loans;
Multicurrency Revolving Loans); provided that, all borrowings and repayments of
Dollar Revolving Loans shall be made pro rata among all Series of Dollar
Revolving Loans. Upon each increase in the Multicurrency Revolving Credit
Commitments pursuant to this Section 2.01(c), if, on the date of such increase,
there are any Multicurrency Revolving Loans outstanding, such Multicurrency
Revolving Loans shall on or prior to the effectiveness of such Multicurrency
Revolving Commitment Increase be prepaid from the proceeds of additional
Multicurrency Revolving Loans made hereunder (reflecting such increase in
Multicurrency Revolving Credit Commitments), which prepayment shall be
accompanied by accrued interest on the Multicurrency Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 3.05
(Funding Losses). With respect to any Multicurrency Revolving Commitment
Increase pursuant to this Section 2.01(c), following the applicable Facilities
Increase Date, the US Borrower or the Luxembourg Borrower may borrow
Multicurrency Revolving Loans pursuant to such increased Multicurrency Revolving
Credit Commitment, prepay Multicurrency Revolving Loans under Section 2.06
(Prepayments), and reborrow Multicurrency Revolving Loans as provided in
Section 2.02 (Dollar Revolving Loans; Multicurrency Revolving Loans); provided
that, the Luxembourg Borrower may only borrow Multicurrency Revolving Loans
pursuant to such increased Multicurrency Revolving Credit Commitment in Dollars
or Euros in an aggregate principal amount not to exceed the Dollar Equivalent of
$25,000,000; provided further that, all borrowings and repayments of
Multicurrency Revolving Loans shall be made pro rata among all Series of
Multicurrency Revolving Loans. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to this paragraph.

 

70



--------------------------------------------------------------------------------

All terms of and documentation entered into in respect of any Incremental Term
Loans made or any Revolving Commitment Increase provided, in each case pursuant
to this Section 2.01(c), shall be consistent with the Term Loans or the
Revolving Credit Commitments, as the case may be (including with respect to
voluntary and mandatory prepayments), other than: (i) the final maturity date of
any Incremental Tranche A Term Loans or Incremental Tranche B Term Loans shall
be no earlier than the Tranche A Stated Maturity Date or the Tranche B Stated
Maturity Date, as applicable, (ii) the final maturity date of any Revolving
Commitment Increase shall be no earlier than the Revolving Credit Maturity Date,
(iii) as of any Facilities Increase Date, (a) the weighted average life of such
Facilities Increase for the Tranche A Term Loan Facility shall not be shorter
than the weighted average life for the existing Tranche A Term Loan and (b) the
weighted average life of such Facilities Increase for the Tranche B Term Loan
Facility shall not be shorter than the weighted average life for the existing
Tranche B Term Loan, (iv) the amortization schedule applicable to the
Incremental Term Loans shall be determined by the Borrower Representative and
the Lenders thereof and (v) the interest rate applicable to the Incremental Term
Loans and Revolving Commitment Increase shall be determined by the Borrower
Representative and the Lenders thereof; provided that, notwithstanding anything
herein to the contrary, the yield applicable to any Incremental Term Loan
Facility (in each case, after giving effect to all rate floors and all fees or
original issue discount payable with respect to such Incremental Facility), as
reasonably determined by the Administrative Agent, shall not be greater than the
applicable interest rate (including the Applicable Margin and, if applicable,
all rate floors and all fees or original issue discount) payable with respect to
the Tranche A Term Loan Facility or the Tranche B Term Loan Facility, as
applicable (the “Applicable Existing Facility”), plus 0.50% per annum, unless
(a) the interest rate with respect to the Applicable Existing Facility is
increased so as to cause the then applicable interest rate under the Loan
Documents for such Applicable Existing Facility to be not more than 0.50% less
than the yield then applicable to such Incremental Facility (after giving effect
to all rate floors and all fees or original issue discount payable with respect
to such Incremental Facility) and (b) the interest rate with respect to the
other existing Term Loan Facilities is increased by an amount equal to the
amount of any increase in the interest rate for the Applicable Existing Facility
pursuant to clause (a).

2.02 Dollar Revolving Loans; Multicurrency Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, each Dollar Revolving
Lender severally agrees to make, Convert and Continue Dollar Revolving Loans in
Dollars to and for the US Borrower from time to time on any Business Day during
the period on and from the Closing Date to the Revolving Credit Maturity Date;
provided, however, that (i) any Borrowing of Dollar Revolving Loans made on the
Closing Date shall be advanced as Base Rate Loans and (ii) after giving effect
to any Dollar Revolving Borrowing, (x) the aggregate Outstanding Amount of all
Dollar Revolving Loans, Swing Line Loans and L/C Obligations shall not exceed
the Aggregate Dollar Revolving Credit Commitments, and (y) the aggregate
Outstanding Amount of the Dollar Revolving Loans of any Dollar Revolving Lender,
plus such Dollar Revolving Lender’s Pro Rata Dollar Revolving Share of an amount
equal to the aggregate Outstanding Amount of all L/C Obligations, plus such
Revolving Lender’s Pro Rata Dollar Revolving Share of the aggregate Outstanding
Amount of all Swing Line Loans, shall not exceed such Dollar Revolving Lender’s
Dollar Revolving Credit Commitment; provided, further that, no more than the
Dollar Equivalent of $50,000,000 (exclusive of the Existing Letters of Credit)
in Dollar Revolving Credit Loans and Multicurrency Revolving Credit Loans, in
the aggregate, in Dollars, may be made on the Closing Date. Within the limits of
each Dollar Revolving Lender’s Dollar Revolving Credit Commitment, and subject
to the other terms and conditions hereof, the US Borrower may borrow Dollar
Revolving Loans under this Section 2.02(a), prepay Dollar Revolving Loans under
Section 2.06 (Prepayments), and reborrow Dollar Revolving Loans under this
Section 2.02(a). Dollar Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

71



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Agreement, each Multicurrency
Revolving Lender severally agrees to make, Convert and Continue Multicurrency
Revolving Loans in Dollars or Euros to and for the US Borrower or the Luxembourg
Borrower from time to time on any Business Day during the period on and from the
Closing Date to the Revolving Credit Maturity Date; provided, however, that
(i) any Borrowing of Multicurrency Revolving Loans made on the Closing Date
shall be advanced as Base Rate Loans and (ii) after giving effect to any
Multicurrency Revolving Borrowing, (x) the aggregate Outstanding Amount of all
Multicurrency Revolving Loans shall not exceed the Aggregate Multicurrency
Revolving Credit Commitments, and (y) the aggregate Outstanding Amount of the
Multicurrency Revolving Loans of any Multicurrency Revolving Lender, shall not
exceed such Multicurrency Revolving Lender’s Multicurrency Revolving Credit
Commitment; provided, further that, no more than the Dollar Equivalent of
$50,000,000 (exclusive of the Existing Letters of Credit) in Multicurrency
Revolving Credit Loans and Dollar Revolving Credit Loans, in the aggregate, in
Dollars, may be made to the US Borrower or the Luxembourg Borrower on the
Closing Date. Within the limits of each Multicurrency Revolving Lender’s
Multicurrency Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the US Borrower and the Luxembourg Borrower may borrow
Multicurrency Revolving Loans under this Section 2.02(b), prepay Multicurrency
Revolving Loans under Section 2.06 (Prepayments), and reborrow Multicurrency
Revolving Loans under this Section 2.02(b). Multicurrency Revolving Loans may be
Base Rate Loans, Eurodollar Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

2.03 Borrowings, Conversions and Continuations.

(a) (i) Except as set forth in clause (ii) below with respect to Multicurrency
Revolving Loans that are Eurocurrency Rate Loans, each Revolving Borrowing, the
Borrowing under any Facilities Increase, each Conversion of Revolving Loans or
Segments of the Term Loans, and each Continuation of Revolving Loans or Segments
of the Term Loans shall be made upon the Borrower Representative’s irrevocable
notice to the Administrative Agent in writing. Each such notice must be received
by the Administrative Agent not later than 12:00 noon, New York time, (i) three
(3) Business Days prior to the requested date of any Borrowing of, Conversion to
or Continuation of Eurodollar Rate Loans, and (ii) (A) one (1) Business Day
prior to the requested date of any Borrowing of Base Rate Loans (other than with
respect to any Base Rate Loan that is a Swing Line Loan) and (B) three
(3) Business Days prior to the requested date of any Conversion to Base Rate
Loans. Each such notice shall be given by delivery to the Administrative Agent
of a written Revolving Loan Notice, Tranche A Term Loan Interest Rate Selection
Notice or Tranche B Term Loan Interest Rate Selection Notice, appropriately
completed and signed by a Responsible Officer (unless such Revolving Loan Notice
is being delivered by the Swing Line Lender pursuant to Section 2.05(c)
(Refinancing of Swing Line Loans) or by the Administrative Agent on behalf of
the L/C Issuer pursuant to Section 2.04(c)(i) (Drawings and Reimbursements;
Funding of Participations)). Each Borrowing of, Conversion to or Continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.04(c)
(Drawings and Reimbursements; Funding of Participations) and 2.05(c)
(Refinancing of Swing Line Loans), each Borrowing of or Conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Dollar Revolving Loan Notice shall be
substantially in the form of Exhibit A-1 (Form of Dollar Revolving Loan Notice)
attached hereto, each Multicurrency Revolving Loan Notice shall be substantially
in the form of Exhibit A-2 (Form of Multicurrency Revolving Loan Notice)
attached hereto, each Tranche A Term Loan Interest Rate Selection Notice shall
be substantially in the form of Exhibit A-3 (Form of Tranche

 

72



--------------------------------------------------------------------------------

A Term Loan Interest Rate Selection Notice) attached hereto and each Tranche B
Term Loan Interest Rate Selection Notice shall be substantially in the form of
Exhibit A-4 (Form of Tranche B Term Loan Interest Rate Selection Notice)
attached hereto. If the Borrower Representative fails to specify a Type of
Revolving Loan in a Dollar Revolving Loan Notice or Multicurrency Revolving Loan
Notice or Type of Segment in a Tranche A Term Loan Interest Rate Selection
Notice or Tranche B Term Loan Interest Rate Selection Notice, or if the Borrower
Representative fails to give a timely notice requesting a Conversion or
Continuation, then the applicable Revolving Loans and Segments of the Term Loans
shall, subject to the last sentence of this Section 2.03(a)(i), be made or
Continued as, or Converted to, Base Rate Loans. Any such automatic Conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect. If no timely notice of a Conversion or Continuation is provided
by the Borrower Representative, the Administrative Agent shall notify each
applicable Lender of the details of any automatic Conversion to Base Rate Loans.
If the Borrower Representative requests a Borrowing of, Conversion to, or
Continuation of Eurodollar Rate Loans in any such Dollar Revolving Loan Notice,
Multicurrency Revolving Loan Notice, Tranche A Term Loan Interest Rate Selection
Notice or Tranche B Term Loan Interest Rate Selection Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(ii) Each Borrowing of Multicurrency Revolving Loans that are Eurocurrency Rate
Loans and each Continuation of such Eurocurrency Rate Loans shall be made upon
the Borrower Representative’s irrevocable notice to the Administrative Agent in
writing. Each such notice must be received by the Administrative Agent not later
than 9:00 a.m., New York time three (3) Business Days prior to the requested
date of any Borrowing or Continuation of such Eurocurrency Rate Loans. Each
Borrowing of or Continuation of such Eurocurrency Rate Loans shall be in a
principal amount that is not less than the Minimum Eurocurrency Borrowing
Amount. If the Borrower Representative fails to provide a timely notice of
Continuation, then the applicable Eurocurrency Rate Loans, subject to the last
sentence of this Section 2.03(a)(ii), will be made or Continued as Eurocurrency
Rate Loans having an Interest Period of one month, effective, in the case of any
Continuation, as of the last day of the Interest Period then in effect. If the
Borrower Representative requests a Borrowing of, or Continuation of Eurocurrency
Rate Loans in any such Multicurrency Revolving Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b) (i) Following receipt of a Dollar Revolving Loan Notice, the Administrative
Agent shall promptly notify each Dollar Revolving Lender of its Pro Rata Dollar
Revolving Share of the applicable Dollar Revolving Loans. Each Dollar Revolving
Lender shall make the amount of its Dollar Revolving Loan available to the
Administrative Agent in Same Day Funds in Dollars at the Administrative Agent’s
Office not later than (x) 2:00 p.m., New York time, on the date of a Dollar
Revolving Borrowing for the account of the L/C Issuer pursuant to
Section 2.04(c)(ii) (Drawings and Reimbursements; Funding of Participations), or
(y) 2:00 p.m., New York time, in all other cases, on the Business Day specified
in the applicable Dollar Revolving Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (Conditions Precedent to Each
Credit Extension) (and, if such Borrowing is the initial Credit Extension,
Section 4.01 (Conditions Precedent to Initial Credit Extensions)), the
Administrative Agent shall make all funds so received available to the US
Borrower in like funds as received by the Administrative Agent by wire transfer
of such funds in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the US Borrower; provided that, if,
on the date of the Dollar Revolving Borrowing, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such Swing Line Loans, second, to the
payment in full of any such L/C Borrowings, and third, to the US Borrower as
otherwise provided above.

 

73



--------------------------------------------------------------------------------

(ii) Following receipt of a Multicurrency Revolving Loan Notice, the
Administrative Agent shall promptly notify each Multicurrency Revolving Lender
of its Pro Rata Multicurrency Revolving Share of the applicable Multicurrency
Revolving Loans. Each Multicurrency Revolving Lender shall make the amount of
its Multicurrency Revolving Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than (x) 2:00 p.m., New
York time on the date of a Multicurrency Revolving Borrowing in Dollars and
(y) 9:00 a.m., New York time on the date of a Multicurrency Revolving Borrowing
in Euros. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (Conditions Precedent to Each Credit Extension) (and, if such
Borrowing is the initial Credit Extension, Section 4.01 (Conditions Precedent to
Initial Credit Extensions)), the Administrative Agent shall make all funds so
received available to the US Borrower or the Luxembourg Borrower, as applicable,
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower Representative.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan or a
Eurocurrency Rate Loan may be Continued or Converted only on the last day of the
Interest Period for such Loan. During the existence of a Default or Event of
Default, (i) no Dollar Revolving Loan may be requested as, Converted into or
Continued as a Eurodollar Rate Loan without the consent of the Required Dollar
Revolving Lenders, (ii) no Multicurrency Revolving Loan may be requested as,
Converted into or Continued as a Eurodollar Rate Loan or Eurocurrency Rate Loan
without the consent of the Required Multicurrency Revolving Lenders, (iii) no
Segment of the Tranche A Term Loans may be Converted into or Continued as a
Eurodollar Rate Segment without the consent of the Required Tranche A Term Loan
Lenders, (iv) no Segment of the Tranche B Term Loans (except for Tranche B1 Term
Loans) may be Converted into or Continued as a Eurodollar Rate Segment without
the consent of the Required Tranche B Term Loan Lenders and (v) no Segment of
the Tranche B1 Term Loans may be Converted into or Continued as a Eurodollar
Rate Segment without the consent of the Required Tranche B1 Term Loan Lenders.

(d) The Administrative Agent shall promptly notify the Borrower Representative
and the applicable Lenders of the interest rate applicable to any Eurodollar
Rate Loan or any Eurocurrency Rate Loan, as the case may be, upon determination
of such interest rate. The determination of the Eurodollar Rate or the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) After giving effect to all Dollar Revolving Borrowings, all Conversions of
Dollar Revolving Loans from one Type to the other, and all Continuations of
Dollar Revolving Loans as the same Type, there shall not be more than seven
Interest Periods in effect with respect to Dollar Revolving Loans.

(f) After giving effect to all Multicurrency Revolving Borrowings, all
Conversions of Multicurrency Revolving Loans from one Type to the other, and all
Continuations of Multicurrency Revolving Loans as the same Type, there shall not
be more than seven Interest Periods in effect with respect to Multicurrency
Revolving Loans.

(g) After giving effect to the Borrowings under the Term Loan Facilities, all
Conversions of Segments of the Term Loans from one Type to the other, and all
Continuations of Segments of the Term Loans as the same Type, there shall not be
more than eight Interest Periods in effect with respect to Segments of the Term
Loans.

 

74



--------------------------------------------------------------------------------

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Dollar Revolving Lenders
set forth in this Section 2.04, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars, Euros or Pounds Sterling for the account of
the US Borrower or the account of any of the US Borrower’s Subsidiaries, and to
renew Letters of Credit previously issued by it, in accordance with clause
(b) below, and (2) to honor drafts under the Letters of Credit previously issued
by it; and (B) the Dollar Revolving Lenders severally agree to risk participate
in Letters of Credit issued for the account of the US Borrower or the account of
any of the US Borrower’s Subsidiaries; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Dollar Revolving Lender shall be obligated to risk participate in, any
Letter of Credit if as of the date of such proposed L/C Credit Extension, after
giving effect to such L/C Credit Extension, (x) the aggregate Outstanding Amount
of all Dollar Revolving Loans, Swing Line Loans and L/C Obligations would exceed
the Aggregate Dollar Revolving Credit Commitments, and (y) the aggregate
Outstanding Amount of the Dollar Revolving Loans of any Dollar Revolving Lender,
plus such Dollar Revolving Lender’s Pro Rata Dollar Revolving Share of the
Outstanding Amount of all L/C Obligations, plus such Dollar Revolving Lender’s
Pro Rata Dollar Revolving Share of the Outstanding Amount of all Swing Line
Loans would exceed such Dollar Revolving Lender’s Dollar Revolving Credit
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit and, for the avoidance of doubt, for each L/C
Issuer individually, giving effect to the proviso set forth in the definition of
Letter of Credit Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, the US Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the US Borrower may, from the Closing
Date until the Letter of Credit Expiration Date, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) subject to Section 2.04(b)(iii) (Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit), the expiry date of such
requested Letter of Credit would occur more than twelve (12) months after the
date of issuance or last renewal, unless the Required Dollar Revolving Lenders
have approved such expiry date;

 

75



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Dollar Revolving Lenders have
approved such expiry date; or

(D) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Notwithstanding anything in this Agreement to the contrary, (A) no L/C
Issuer shall be required to issue, amend, extend or renew any Letter of Credit
issued by it if, after giving effect to such issuance, amendment, extension or
renewal, the aggregate face amount of all Letters of Credit issued by such L/C
Issuer would exceed the Dollar Equivalent of $35,000,000 and (B) in no event
shall Barclays or any of its Affiliates, in their respective capacities as L/C
Issuers, be required to issue commercial Letters of Credit under this Agreement.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the US Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the US Borrower
(or if the applicable L/C Issuer has agreed to electronic delivery of Letter of
Credit Applications, with electronic signature delivered pursuant to a secured
system acceptable to the L/C Issuer). Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 1:00 p.m., New York time, at least two (2) Business Days (or such later
time on such date as such L/C Issuer may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent in writing that the
Administrative Agent has received a copy of such Letter of Credit Application
from the US Borrower and, if not, such L/C Issuer will provide the
Administrative Agent in writing with a copy thereof. Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted under Section 2.04(a)(i) (The
Letter of Credit Commitment) in terms of any additional L/C Obligations created
thereby (unless otherwise agreed among the

 

76



--------------------------------------------------------------------------------

Administrative Agent and the applicable L/C Issuer), then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the US Borrower or the account of any of the
US Borrower’s Subsidiaries or enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Dollar Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Dollar Revolving Lender’s Pro Rata Dollar Revolving Share times the amount of
such Letter of Credit.

(iii) If the US Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the applicable L/C Issuer to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the US Borrower shall not be required to
make a specific request to such L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Dollar Revolving Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such renewal if (A) such L/C Issuer
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof, or (B) it has received notice (which must
be in writing) on or before the day that is two Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Dollar Revolving
Lender or the US Borrower that one or more of the applicable conditions
specified in Section 4.02 (Conditions Precedent to Each Credit Extension) is not
then satisfied. Notwithstanding anything to the contrary contained herein, the
applicable L/C Issuer shall have no obligation to permit the renewal of any
Auto-Renewal Letter of Credit at any time, and in no event shall the expiry date
of any Auto-Renewal Letter of Credit after any renewal as described herein occur
after the Letter of Credit Expiration Date, unless all the Dollar Revolving
Lenders have approved such expiry date.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the US Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer shall
notify the US Borrower and the Administrative Agent thereof. If (A) such notice
is given before 11:00 a.m., New York time, on the day of any payment by an L/C
Issuer under a Letter of Credit (each such payment date, an “Honor Date”), not
later than 2:00 p.m., New York time, on such Honor Date, the US Borrower shall
reimburse such L/C Issuer in an amount equal to the amount of such drawing in
Dollars in Same Day Funds or (B) such notice is given after 11:00 a.m., New York
time, on the Honor Date, not later than 11:00 a.m., New York time, on the next
Business Day following such Honor Date, the US Borrower shall reimburse such L/C
Issuer in an amount equal to the amount of such drawing in Dollars in Same Day
Funds. If the US Borrower fails to so reimburse such L/C Issuer by such time,
such L/C Issuer shall promptly notify the

 

77



--------------------------------------------------------------------------------

Administrative Agent and, promptly upon receipt of such notice from such L/C
Issuer, the Administrative Agent shall notify each Dollar Revolving Lender of
the Honor Date, the amount of the then unpaid Reimbursement Obligation (the
“Unreimbursed Amount”), such Dollar Revolving Lender’s Pro Rata Dollar Revolving
Share thereof and, in accordance with the following sentence and
Section 2.04(c)(ii) (Drawings and Reimbursements; Funding of Participations),
whether a Swing Line Borrowing or a Dollar Revolving Borrowing will be made to
repay the Unreimbursed Amount or whether, pursuant to Section 2.04(c)(iii)
(Drawings and Reimbursements; Funding of Participations), an L/C Borrowing in
the amount of the Unreimbursed Amount shall be deemed incurred by the US
Borrower and that each Dollar Revolving Lender shall participate in such L/C
Borrowing in accordance with its Pro Rata Dollar Revolving Share. In such event,
the US Borrower shall be deemed to have requested a Swing Line Borrowing,
without regard to the minimum and multiples and times of day for notice
specified in Section 2.05 (Swing Line Loans), or, if the Unreimbursed Amount is
greater than the amount available for Swing Line Borrowings under the Swing Line
Sublimit, a Dollar Revolving Borrowing, without regard to the minimum and
multiples and times of day for notice specified in Section 2.03 (Borrowings,
Conversions and Continuations), to be disbursed on the Honor Date in an amount
equal to the Dollar Equivalent of the Unreimbursed Amount, but subject, in each
case, to the amount of the unutilized portion of the Aggregate Dollar Revolving
Credit Commitments, and the conditions set forth in Section 4.02 (Conditions
Precedent to Each Credit Extension) (other than the delivery of a Dollar
Revolving Loan Notice). Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.04(c)(i) shall constitute a notice under
Section 2.05(b) (Borrowing Procedures) or a Dollar Revolving Loan Notice,
respectively, and must be given in writing; provided that the lack of such
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) The Swing Line Lender, if a Swing Line Borrowing can be made as determined
by the Administrative Agent pursuant to Section 2.05 (Swing Line Loans), shall
make funds available to the Administrative Agent for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
the Dollar Equivalent of the Unreimbursed Amount, not later than 3:00 p.m., New
York time, on the Business Day specified in such notice by the Administrative
Agent. In the event the Administrative Agent determines that a Swing Line
Borrowing is not so available and, in the alternative, pursuant to
Section 2.04(c)(i) (Drawings and Reimbursements; Funding of Participations), a
Dollar Revolving Borrowing or an L/C Borrowing is to be made, each Dollar
Revolving Lender (including the Dollar Revolving Lender acting as the L/C Issuer
with respect to such Letter of Credit) shall upon receipt of any notice from the
Administrative Agent pursuant to Section 2.04(c)(i) (Drawings and
Reimbursements; Funding of Participations) make funds in Dollars available to
the Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in the amount equal to its Pro Rata Dollar
Revolving Share of the Dollar Equivalent of the Unreimbursed Amount not later
than 3:00 p.m., New York time, on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii) (Drawings and Reimbursements; Funding of Participations),
each Dollar Revolving Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to the US Borrower in such amount. The Administrative
Agent shall remit the funds so received from either the Swing Line Lender or the
Dollar Revolving Lenders, as applicable, to the applicable L/C Issuer.

(iii) With respect to the Dollar Equivalent of any Unreimbursed Amount that is
not fully refinanced by a Borrowing because the conditions set forth in
Section 4.02 (Conditions Precedent to Each Credit Extension) cannot be satisfied
or for any other reason, the US Borrower shall be deemed to have incurred from
the applicable L/C Issuer an L/C Borrowing in the amount of the Dollar
Equivalent of the Unreimbursed Amount that is not so refinanced by a

 

78



--------------------------------------------------------------------------------

Borrowing, which L/C Borrowing shall be due and payable on demand (together with
accrued interest thereon) and shall bear interest at the Default Rate. In such
event, each Dollar Revolving Lender’s payment to the Administrative Agent for
the account of the applicable L/C Issuer pursuant to Section 2.04(c)(ii)
(Drawings and Reimbursements; Funding of Participations) shall be deemed payment
in respect of its risk participation in such L/C Borrowing and shall constitute
an L/C Advance from such Dollar Revolving Lender in satisfaction of its risk
participation obligation in such L/C Borrowing under this Section 2.04.

(iv) Until each Dollar Revolving Lender funds its Dollar Revolving Loan or L/C
Advance pursuant to Section 2.04(c)(ii) (Drawings and Reimbursements; Funding of
Participations) to reimburse the applicable L/C Issuer for any Unreimbursed
Amount drawn under any Letter of Credit or to fund its participation therein, as
the case may be, interest in respect of such Dollar Revolving Lender’s Pro Rata
Dollar Revolving Share of such amount shall be solely for the account of such
L/C Issuer.

(v) Each Dollar Revolving Lender’s obligation to make Dollar Revolving Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Dollar Revolving Lender may have against such L/C Issuer, the US Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default or Event of Default, (C) the issuance of the applicable Letter of Credit
at the request of a Guarantor as agent for the US Borrower pursuant to
Section 2.04(n) (Requests for Issuances of Letters of Credit by Guarantors) or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Dollar Revolving Lender’s obligation
to make Dollar Revolving Loans, and the Swing Line Lender’s obligation to make
Swing Line Loans, pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02 (Conditions Precedent to Each Credit Extension) (other
than the delivery of a Dollar Revolving Loan Notice or Swing Line Loan Notice).
Any such reimbursement with the proceeds of Dollar Revolving Loans or L/C
Advances shall not relieve or otherwise impair the obligation of the US Borrower
to reimburse the applicable L/C Issuer for the amount of any payment made by
such L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Dollar Revolving Lender pursuant to the foregoing provisions of
this Section 2.04(c) by the time specified in Section 2.04(c)(ii), the
applicable L/C Issuer shall be entitled to recover from such Dollar Revolving
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Federal Funds Rate for three (3) Business Days
and thereafter at a rate per annum equal to the Default Rate. A certificate of
the applicable L/C Issuer submitted to any Dollar Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.04(c) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Dollar Revolving Lender such Dollar Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.04(c) (Drawings and Reimbursements; Funding of Participations), if the
Administrative Agent receives for the account

 

79



--------------------------------------------------------------------------------

of such L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the US Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), or any
payment of interest thereon, the Administrative Agent will distribute to such
Dollar Revolving Lender the amount of its Pro Rata Dollar Revolving Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer in respect of any drawing on any Letter of Credit is required to be
returned (including pursuant to any settlement entered into by the
Administrative Agent or such L/C Issuer in its discretion), each Dollar
Revolving Lender shall pay to the Administrative Agent for the account of the
applicable L/C Issuer its Pro Rata Dollar Revolving Share of such amount on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Dollar Revolving Lender, at a
rate per annum equal to the applicable Federal Funds Rate from time to time in
effect, and such payment by each Dollar Revolving Lender shall be deemed to be
its L/C Advance in such amount pursuant to Section 2.04(c)(iii) (Drawings and
Reimbursements; Funding of Participations).

(e) Obligations Absolute. The obligation of the US Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the US Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the US Borrower.

 

80



--------------------------------------------------------------------------------

The US Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the US Borrower’s instructions or other irregularity, the US
Borrower will immediately notify the applicable L/C Issuer. The US Borrower
shall be conclusively deemed to have waived any such claim against an L/C Issuer
and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the US Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. Neither any L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders, Dollar Revolving Lenders, Required Dollar Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The US Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the US Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither any L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.04(e) (Obligations
Absolute); provided, however, that anything in such clauses (i) through (v) to
the contrary notwithstanding, the US Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the US Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential, special,
punitive or exemplary, damages suffered by the US Borrower which the US Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date or the Revolving Credit Maturity Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the US Borrower shall immediately Cash Collateralize the Outstanding
Amount of all L/C Obligations plus the Letter of Credit fees payable with
respect to such Letter of Credit (calculated at the Applicable Margin with
respect to Dollar Revolving Loans that are Eurodollar Rate Loans then in effect
for the period from the date of such cash collateralization until the expiry
date of such Letter of Credit). The Administrative Agent may, from time to time
after such funds are deposited in any Cash Collateral Account, apply funds then
held in such Cash Collateral Account to the payment of any amounts, in
accordance with Section 2.13(h) (Payments Generally), as shall have become or
shall become due and payable by the US Borrower to the L/C Issuers or Lenders in
respect of the L/C Obligations. The Administrative Agent shall promptly give
written notice of any such application; provided, however, that the failure to
give such written notice shall not invalidate any such application.

 

81



--------------------------------------------------------------------------------

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the US Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce as Publication No: 600 (or such later version thereof as may be in
effect at the time of issuance) shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The US Borrower shall pay to the Administrative Agent
in Dollars for the account of each Dollar Revolving Lender in accordance with
its Pro Rata Dollar Revolving Share a Letter of Credit fee (for each day such
Letter of Credit remains in effect) for each Letter of Credit, equal to the
(x) Applicable Margin for Dollar Revolving Loans that are Eurodollar Rate Loans
multiplied by (y) the Dollar Equivalent of the daily maximum amount available to
be drawn under such Letter of Credit (each such Letter of Credit fee being
referred to herein as a “Letter of Credit Fee”). Such fee for each Letter of
Credit shall be calculated as of each Quarterly Fee Calculation Date, commencing
with the first such date to occur after the issuance of such Letter of Credit,
and on the Letter of Credit Expiration Date, and shall be due and payable on the
respective Quarterly Fee Payment Date for each such Quarterly Fee Calculation
Date and on the Letter of Credit Expiration Date. If there is any change in the
Applicable Margin with respect to Dollar Revolving Loans that are Eurodollar
Rate Loans during any quarter, the actual daily amount of each Letter of Credit
shall be computed and multiplied by the Applicable Margin with respect to Dollar
Revolving Loans that are Eurodollar Rate Loans separately for each period during
such quarter that such Applicable Margin was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The US Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee (for each day such Letter of Credit remains in effect)
for each Letter of Credit in an amount equal to 1/8 of 1% (0.125%) per annum on
Dollar Equivalent of the daily maximum amount available to be drawn thereunder,
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, and on the Letter of Credit Expiration
Date. In addition, the US Borrower shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such fees and
charges are due and payable on demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms of this Agreement and the terms of any Letter of Credit
Application, the terms of this Agreement shall control.

(l) Letter of Credit Report. On each date that an L/C Credit Extension is
outstanding with respect to any Letter of Credit of such L/C Issuer, each L/C
Issuer shall deliver to the Administrative Agent a report in the form of Exhibit
G (Form of Letter of Credit Report) hereto, appropriately completed with the
respective information for every Letter of Credit of such L/C Issuer (or, if
acceptable to the applicable L/C Issuer, the electronic equivalent thereof
containing substantially the same information).

(m) Existing Letters of Credit. Schedule 2.04(m) (Existing Letters of Credit)
contains a schedule of certain letters of credit issued prior to the Closing
Date (the “Existing Letters of Credit”) by the issuers specified opposite each
such letter of credit for the account of the US Borrower or the applicable
Subsidiary of the US Borrower as specified on such Schedule 2.04(m) (Existing
Letters of Credit). On the Closing Date (i) such Existing Letters of Credit, to
the extent outstanding, shall be

 

82



--------------------------------------------------------------------------------

automatically and without further action by the parties thereto converted to
Letters of Credit issued pursuant to this Section 2.04 for the account of the US
Borrower or the account of any of the US Borrower’s Subsidiaries and subject to
the provisions hereof, and for this purpose the fees specified in this
Section 2.04 shall be payable (in substitution for any fees set forth in the
applicable letter of credit reimbursement agreements or applications relating to
such Existing Letters of Credit) as if such Existing Letters of Credit had been
issued on the Closing Date, (ii) the face amount of such Existing Letters of
Credit shall be included in the calculation of L/C Obligations and (iii) all
liabilities of the US Borrower or any of its Subsidiaries, as the case may be,
with respect to such Existing Letters of Credit shall constitute Obligations. No
Existing Letters of Credit converted in accordance with this clause (m) shall be
amended, extended or renewed without the prior written consent of the
Administrative Agent.

(n) Requests for Issuances of Letters of Credit by Guarantors. Notwithstanding
anything to the contrary in this Section 2.04 (Letters of Credit),

(i) The US Borrower hereby appoints each Guarantor (and confirms to each Agent,
each Lender, each L/C Issuer and each other Person party to this Agreement that
such Guarantors have been duly appointed) to act as agent for the US Borrower
for purposes of (A) requesting the issuance of Letters of Credit, (B) executing
and delivering Letter of Credit Applications, (C) reimbursing the applicable L/C
Issuer for drawings under such Letters of Credit and (D) taking any other action
or receiving any communication on behalf of the US Borrower in connection with
such Letters of Credit.

(ii) Each of the Lenders, the L/C Issuers and the Administrative Agent shall be
entitled to deal with any Guarantor as agent for the US Borrower in connection
with Letters of Credit issued at the request of such Guarantor as provided in
this Section 2.04 (Letters of Credit) and to rely on any instructions or other
communications from each Guarantor as agent for the US Borrower with respect to
any Letter of Credit issued at the request of such Guarantor. In furtherance of
the foregoing, it is expressly understood and agreed by the US Borrower that the
Administrative Agent, each Lender and each L/C Issuer are authorized and
directed to accept, honor and rely on instructions and requests made by such
Guarantors in respect of Letters of Credit, subject to the limitations of this
Agreement.

(iii) None of the Lenders, the L/C Issuers or the Agents shall have any
responsibility to the US Borrower or any other Loan Party for dealing with any
Guarantor as provided in this Section 2.04(n) and the Obligations of the US
Borrower and each of the other Loan Parties to the Lenders, the L/C Issuers and
each of the Agents shall not be affected by any matter relating to acts or
omissions of the Guarantors relating to requests for Letters of Credit, the L/C
Obligations or otherwise as agent for the US Borrower hereunder. Notwithstanding
the appointment of the Guarantors as agent for the US Borrower hereunder with
respect to Letters of Credit, each Agent, each L/C Issuer and the Lenders shall
in their sole discretion be entitled to deal directly with the US Borrower with
respect to any Letter of Credit issued hereunder at the request of any Guarantor
for all purposes of the Loan Documents.

(iv) The US Borrower hereby acknowledges and agrees that (A) all Reimbursement
Obligations, all L/C Obligations and any other Obligations in respect of any
Letters of Credit shall be Obligations of the US Borrower, irrespective of
whether the US Borrower requested the issuance of such Letter of Credit directly
or such Letter of Credit was issued at the request of a Guarantor as its agent
and such Obligations shall be absolute, unconditional and irrevocable as
provided in Section 2.04(e) (Obligations Absolute) and (B) all such Letters of
Credit issued at the request of any Guarantor acting as agent for the US
Borrower shall be deemed to be issued for the account of the US Borrower.

(o) Notwithstanding anything to the contrary contained in this Agreement, no L/C
Issuer shall be required to issue, renew, extend or amend any Letter of Credit
at any time a Dollar Revolving Lender is a Defaulting Lender, unless the
conditions of Section 2.16(c) (Defaulting Lenders) have been satisfied.

 

83



--------------------------------------------------------------------------------

2.05 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) in
Dollars, to the US Borrower from time to time on any Business Day during the
period from the Closing Date to the Revolving Credit Maturity Date in an
aggregate amount not to exceed the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
aggregate Outstanding Amount of Dollar Revolving Loans and the Swing Line
Lender’s Pro Rata Dollar Revolving Share (in its capacity as a Dollar Revolving
Lender) of L/C Obligations may exceed the amount of such Swing Line Lender’s
Dollar Revolving Credit Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the aggregate Outstanding Amount of all Dollar
Revolving Loans, Swing Line Loans, and L/C Obligations, shall not exceed the
Aggregate Dollar Revolving Credit Commitments, and (ii) the aggregate
Outstanding Amount of the Dollar Revolving Loans of any Dollar Revolving Lender
other than the Swing Line Lender, plus such Dollar Revolving Lender’s Pro Rata
Dollar Revolving Share of an amount equal to 103% of the Outstanding Amount of
all L/C Obligations, plus such Dollar Revolving Lender’s Pro Rata Dollar
Revolving Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Dollar Revolving Lender’s Dollar Revolving Credit Commitment. Within
the foregoing limits, and subject to the other terms and conditions hereof, the
US Borrower may borrow Swing Line Loans under this Section 2.05, prepay Swing
Line Loans under Section 2.06 (Prepayments), and reborrow Swing Line Loans under
this Section 2.05. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Dollar Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Dollar Revolving Lender’s Pro Rata Dollar Revolving
Share times the amount of the Swing Line Loan; provided, however, that such
Dollar Revolving Lender shall not be required to fund such risk participation
except as provided in clause (c)(iii) below. Notwithstanding anything to the
contrary contained in this Section 2.05 (Swing Line Loans), the Swing Line
Lender shall not be obligated to make any Swing Line Loans at a time when a
Dollar Revolving Lender is a Defaulting Lender, unless the conditions of
Section 2.16(c) (Defaulting Lenders) have been satisfied.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the US
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent in writing. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 2:00 p.m., New York time on the
requested Borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $300,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested Borrowing date, which shall be a Business Day.
Each such notice shall be given by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer. Unless the Swing Line Lender has
received notice in writing from the Administrative Agent (including at the
request of any Dollar Revolving Lender) prior to (x) 2:00 p.m., New York time,
in the case of Swing Line Loans to reimburse an L/C Issuer in respect of
drawings under Letters of Credit, or (y) 4:30 p.m., New York time, in all other
cases, on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.05(a) (The Swing Line),
or (B) that one or more of the applicable conditions specified in Section 4.02
(Conditions Precedent to Each Credit Extension) is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than (x) 3:00 p.m., New York time, in the case of Swing Line Loans to

 

84



--------------------------------------------------------------------------------

reimburse an L/C Issuer in respect of drawings under Letters of Credit, or
(y) 5:00 p.m., New York time, in all other cases, on the Borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the US Borrower by wire transfer of such funds, in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the US Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the US Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that a Dollar Revolving Loan be
made in an amount equal to the then Outstanding Amount of Swing Line Loans, and
such request by the Swing Line Lender shall constitute a Dollar Revolving Loan
Notice. Such request shall be made in accordance with the requirements of
Section 2.03 (Borrowings, Conversions and Continuations), without regard to the
minimum and multiples specified therein for the principal amount of Dollar
Revolving Loans, but subject to the unutilized portion of the Aggregate Dollar
Revolving Credit Commitments, and the conditions set forth in Section 4.02
(Conditions Precedent to Each Credit Extension). Each Dollar Revolving Lender
shall make an amount equal to its Pro Rata Dollar Revolving Share of the amount
specified in such Dollar Revolving Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m., New York time, on the
Business Day specified in such Dollar Revolving Loan Notice, whereupon, subject
to Section 2.05(c)(ii) (Refinancing of Swing Line Loans), each Dollar Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the US Borrower in such amount. The Administrative Agent shall remit the
funds so received from the Dollar Revolving Lenders to the Swing Line Lender.
The Administrative Agent shall promptly notify the US Borrower of the making of
a Dollar Revolving Loan pursuant to this Section 2.05(c)(i), provided that the
lack of such prompt notification shall in no way affect the making, validity or
status of such Dollar Revolving Loan.

(ii) If for any reason any Dollar Revolving Borrowing cannot be requested in
accordance with Section 2.05(c)(i) (Refinancing of Swing Line Loans) or any
Swing Line Loan cannot be refinanced by such a Dollar Revolving Borrowing, the
Dollar Revolving Loan Notice submitted by the Swing Line Lender shall be deemed
to be a request by the Swing Line Lender that each of the Dollar Revolving
Lenders fund its risk participation in the amount of the relevant Swing Line
Loan and each Dollar Revolving Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.05(c)(i) (Refinancing
of Swing Line Loans) shall be deemed payment in respect of such risk
participation in the amount of such Swing Line Loan.

(iii) If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Dollar Revolving Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(i)
(Refinancing of Swing Line Loans), the Swing Line Lender shall be entitled to
recover from such Dollar Revolving Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Federal Funds Rate for three Business Days and thereafter at a rate per annum
equal to the Default Rate. A certificate of the Swing Line Lender submitted to
any Dollar Revolving Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.05(c) shall be conclusive absent manifest
error.

 

85



--------------------------------------------------------------------------------

(iv) Each Dollar Revolving Lender’s obligation to make Dollar Revolving Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Dollar Revolving Lender may have against the Swing Line
Lender, the US Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Dollar Revolving Lender’s obligation to make Dollar
Revolving Loans pursuant to this Section 2.05(c) is subject to the conditions
set forth in Section 4.02 (Conditions Precedent to Each Credit Extension) (other
than the delivery by the US Borrower of a Dollar Revolving Loan Notice). Any
such purchase of risk participations by each Dollar Revolving Lender from the
Swing Line Lender shall not relieve or otherwise impair the obligation of the US
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute in Dollars to such Dollar Revolving Lender its Pro Rata Dollar
Revolving Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Dollar Revolving
Lender’s risk participation was outstanding and funded).

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Dollar Revolving Lender shall pay to the Swing Line Lender in
Dollars its Pro Rata Dollar Revolving Share of such amount on demand of the
Administrative Agent, plus accrued and unpaid interest thereon from the date of
such demand to the date such amount is returned (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), at a rate
per annum equal to the applicable Federal Funds Rate. The Administrative Agent
will make such demand only upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the US Borrower for interest on the Swing Line Loans.
Until each Dollar Revolving Lender funds its Dollar Revolving Loan or risk
participation pursuant to this Section 2.05, interest in respect of such Dollar
Revolving Lender’s Pro Rata Dollar Revolving Share shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The US Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.06 Prepayments.

(a) Optional Prepayments of Dollar Revolving Loans and Multicurrency Revolving
Loans.

(i) Except as set forth in clause (ii) below with respect to Multicurrency
Revolving Loans that are Eurocurrency Rate Loans, the Borrowers may, upon
irrevocable written notice from the Borrower Representative to the
Administrative Agent, substantially in the form of Exhibit L hereto (a
“Prepayment Notice”), at any time or from time to time voluntarily prepay

 

86



--------------------------------------------------------------------------------

Revolving Loans in whole or in part without premium or penalty; provided that
(A) such Prepayment Notice must be received by the Administrative Agent not
later than 12:00 noon, New York time, (I) three (3) Business Days prior to any
date of prepayment of Eurodollar Rate Loans, and (II) one (1) Business Day prior
to any date of prepayment of Base Rate Loans (other than Swing Line Loans);
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
not less than $5,000,000 or a whole multiple of $1,000,000 in excess thereof;
and (C) any prepayment of Base Rate Loans (other than Swing Line Loans) shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each such Prepayment Notice shall be from a Responsible Officer of the
Borrower Representative and shall specify the date and amount of such prepayment
and the Type(s) of Revolving Loans to be prepaid. The Administrative Agent will
promptly notify each Revolving Lender of its receipt of each such Prepayment
Notice, and of such Revolving Lender’s Pro Rata Dollar Revolving Share or Pro
Rata Multicurrency Revolving Share, as applicable, of such prepayment. If such
Prepayment Notice is given by the Borrower Representative, the Borrowers shall
make such prepayment and the payment amount specified in such Prepayment Notice
shall be due and payable on the date specified therein. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued and unpaid interest
thereon, together with any additional amounts required pursuant to Section 3.05
(Funding Losses). Each such prepayment shall be applied to the Revolving Loans
of the Revolving Lenders in accordance with their respective Pro Rata Dollar
Revolving Shares and Pro Rata Multicurrency Revolving Shares.

(ii) The Borrowers may, upon irrevocable written notice from the Borrower
Representative to the Administrative Agent pursuant to a Prepayment Notice, at
any time or from time to time voluntarily prepay Multicurrency Revolving Loans
that are Eurocurrency Rate Loans, in whole or in part, without premium or
penalty; provided that (A) such Prepayment Notice must be received by the
Administrative Agent not later than 9:00 a.m., New York time three (3) Business
Days prior to any date of prepayment of Eurocurrency Rate Loans and (B) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount in Euros
that is not less than the Minimum Eurocurrency Borrowing Amount or, if less, the
amount outstanding thereunder or such other amount as may be agreed to by the
Administrative Agent and the Borrower Representative. Each such Prepayment
Notice shall specify the date and amount of such prepayment and shall be in
writing from a Responsible Officer of the Borrower Representative. The
Administrative Agent will promptly notify each Revolving Lender of its receipt
of each such Prepayment Notice. If such Prepayment Notice is given by the
Borrower Representative, the Borrowers shall make such prepayment and the
payment amount specified in such Prepayment Notice shall be due and payable on
the date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued and unpaid interest thereon, together with any
additional amounts required pursuant to Section 3.05 (Funding Losses).

(b) Optional Prepayment of the Term Loans.

(i) In addition to the required payments of principal of the Term Loans set
forth in Sections 2.08 (d)-(e) (Repayment of Loans) and any mandatory
prepayments of principal of the Term Loans effected under clause (e) below, the
US Borrower may, upon irrevocable written notice to the Administrative Agent
pursuant to a Prepayment Notice, voluntarily prepay the Term Loans in whole or
in part from time to time on any Business Day, without penalty or premium,
except as provided in clauses (b)(iv) and (b)(v) below; provided that (i) such
Prepayment Notice must be received by the Administrative Agent not later than
12:00 noon, New York time, three (3) Business Days prior to any date of
prepayment of such Loans, (ii) any prepayment of Eurodollar Rate Loans shall be
in a principal amount of not less than $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or in the entire remaining principal balance

 

87



--------------------------------------------------------------------------------

of the Term Loan), (iii) any prepayment of Base Rate Loans shall be in a
principal amount of not less than $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or in the entire remaining principal balance of the Term
Loan), and (iv) any partial prepayment will be applied to reduce the remaining
installments of the outstanding principal amount of the Term Loans in the manner
described below. Each such Prepayment Notice shall be from a Responsible Officer
of the US Borrower and shall specify the date and amount of such prepayment, and
the amount of such prepayment shall be applied, at the US Borrower’s option,
(i) to reduce in direct order of maturity the next four (4) scheduled
amortization payments of the Tranche A Term Loans, Tranche B Term Loans (except
for Tranche B1 Term Loans) and/or Tranche B1 Term Loans (as the US Borrower may
elect) due pursuant to Sections 2.08(d) and (e) and thereafter on a pro rata
basis to reduce the scheduled remaining amortization payments of the Tranche A
Term Loans, Tranche B Term Loans (except for Tranche B1 Term Loans) and/or
Tranche B1 Term Loans (as the US Borrower shall elect), as applicable, based on
the amount of each such remaining scheduled amortization payment, pursuant to
Sections 2.08(d) and (e), or (ii) to scheduled amortization payments pursuant to
Sections 2.08(d) and (e) and the payment at final maturity on a pro rata basis
of the Tranche A Term Loans, Tranche B Term Loans (except for Tranche B1 Term
Loans) and/or Tranche B1 Term Loans (as the US Borrower shall elect). The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such Prepayment Notice, and such Lender’s Pro Rata Tranche A Term Share,
Pro Rata Tranche B Term Share and/or Pro Rata Tranche B1 Term Share, as
applicable, of such prepayment (calculated in accordance with the first sentence
of this clause (b)). If such Prepayment Notice is given by the US Borrower, the
US Borrower shall make such prepayment and the payment amount specified in such
Prepayment Notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued and
unpaid interest thereon, together with any additional amounts required pursuant
to Section 3.05 (Funding Losses).

(ii) Notwithstanding any other provision of this Agreement, the US Borrower or
its applicable Subsidiary may at any time voluntarily prepay the entire
remaining principal balance of any Local Credit Facility without penalty or
premium. No prepayment in whole of any Local Credit Facility pursuant to this
Section 2.06(b)(ii) shall require any pro rata prepayment of the Term Loans (or
of any other remaining Local Credit Facility) pursuant to this Agreement.

(iii) Below-Par Purchases. Notwithstanding anything to the contrary contained in
this Section 2.06(b) or any other provision of this Agreement and without
otherwise limiting the rights in respect of prepayments of the Loans of the US
Borrower and its Subsidiaries, so long as no Default or Event of Default has
occurred and is continuing, the US Borrower may repurchase outstanding Term
Loans pursuant to this Section 2.06(b)(iii) on the following basis:

(u) the US Borrower may make one or more offers (each, an “Offer”) to repurchase
all or any portion of the Tranche A Term Loans, Tranche B Term Loans (except for
Tranche B1 Term Loans) and Tranche B1 Term Loans (such Term Loans, the “Offer
Loans”); provided that, (A) the US Borrower delivers notice of its intent to
make such Offer to the Administrative Agent at least five (5) Business Days in
advance of the launch of any proposed Offer, (B) upon the launch of such
proposed Offer, the US Borrower delivers an irrevocable notice of such Offer to
all Lenders of the applicable Term Loan Facility (with a copy to the
Administrative Agent) indicating (1) the last date on which such Offer may be
accepted, (2) the maximum Dollar amount of such Offer, (3) the repurchase price
per Dollar of principal amount of such Offer Loans at which the US Borrower is
willing to repurchase such Offer Loans (which

 

88



--------------------------------------------------------------------------------

price shall be below par) or, at US Borrower’s option, other pricing terms
(which price shall be below par) in the event of a “dutch auction”, and (4) any
closing conditions to the US Borrower’s proposed Offer, (C) the maximum Dollar
amount of each Offer shall be an amount reasonably determined by the US Borrower
in consultation with the Administrative Agent prior to the making of any such
Offer; (D) the US Borrower shall hold such Offer open for a minimum period of
days to be reasonably determined by the Administrative Agent and the US Borrower
prior to the making of any such Offer; (E) a Term Lender who elects to
participate in the Offer may choose to sell all or part of such Term Lender’s
Offer Loans; (F) such Offer shall be made to all Term Lenders holding the Offer
Loans on a pro rata basis in accordance with the respective principal amount
then due and owing to the Term Lenders; provided, further that, if any Term
Lender elects not to participate in the Offer, either in whole or in part, the
amount of such Term Lender’s Offer Loans not being tendered shall be excluded in
calculating the pro rata amount applicable to the balance of such Offer Loans
and (G) such Offer shall be conducted pursuant to such procedures as the
Administrative Agent may establish in consultation with the US Borrower (which
shall be consistent with this Section 2.06(b)(iii)) and that a Lender must
follow in order to have its Offer Loans repurchased, which procedures may
include a requirement that the US Borrower represent and warrant that it does
not have any material non-public information with respect to the US Borrower and
its Subsidiaries, taken as a whole, that could be reasonably likely to be
material to a Lender’s decision to participate in such Offer;

(v) with respect to all repurchases made by the US Borrower, such repurchases
shall be deemed to be voluntary prepayments pursuant to this
Section 2.06(b)(iii) in an amount equal to the aggregate principal amount of
such Term Loans; provided that, such repurchases shall not be subject to the
provisions of paragraphs (a) and (b) of this Section 2.06 or Section 2.14
(Sharing of Payments);

(w) upon the purchase by the US Borrower of any Term Loans, (A) automatically
and without the necessity of any notice or any other action, all principal and
accrued and unpaid interest on the Term Loans so repurchased shall be deemed to
have been paid for all purposes and shall be cancelled and no longer outstanding
for all purposes of this Agreement and all other Loan Documents (and in
connection with any Term Loan purchased pursuant to this Section 2.06(b)(iii),
the Administrative Agent is authorized to make appropriate entries in the
Register to reflect such cancellation) and (B) the US Borrower will promptly
advise the Administrative Agent of the total amount of Offer Loans that were
repurchased from each Lender who elected to participate in the Offer;

(x) failure by the US Borrower to make any payment to a Lender required by an
agreement permitted by this Section 2.06(b)(iii) shall not constitute an Event
of Default under Section 8.01(a) (Events of Default, Non-Payment);

(y) no proceeds of any Revolving Loans may be used to purchase any Offer Loans,
and all amounts used to purchase Offer Loans shall be deemed to be a use of the
Applicable Amount; and

(z) the amount of such repurchases (based on the face value of the Term Loans
purchased thereby) shall be applied on a pro rata basis to reduce the remaining
scheduled amortization payments of the Tranche A Term Loans, Tranche B Term
Loans (except for Tranche B1 Term Loans) and Tranche B1 Term Loans, as
applicable, based on the amount of each such remaining scheduled amortization
payment, pursuant to Section 2.08 (Repayment of Loans).

(iv) [Reserved].

 

89



--------------------------------------------------------------------------------

(v) [Reserved].

(vi) [Reserved].

(c) Optional Prepayment of Swing Line Loans. The US Borrower may, upon
irrevocable written notice to the Swing Line Lender (with a copy to the
Administrative Agent) pursuant to a Prepayment Notice, at any time or from time
to time, voluntarily prepay Swing Line Loans, in whole or in part, without
premium or penalty; provided that (i) such Prepayment Notice must be received by
the Swing Line Lender and the Administrative Agent not later than 2:00 p.m., New
York time, on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 or a whole multiple of $25,000 in
excess thereof. Each such Prepayment Notice shall specify the date and amount of
such prepayment. If such Prepayment Notice is given by the US Borrower, the US
Borrower shall make such prepayment and the payment amount specified in such
Prepayment Notice shall be due and payable on the date specified therein.

(d) Prepayments If Outstandings Exceed Commitments.

(i) If for any reason the Outstanding Amount of all Dollar Revolving Loans,
Swing Line Loans and L/C Obligations at any time exceeds the Aggregate Dollar
Revolving Credit Commitments then in effect, the US Borrower, upon notice
thereof from the Administrative Agent shall prepay, within five (5) Business
Days’ of such notice, Dollar Revolving Loans (first to such Dollar Revolving
Loans that are Base Rate Loans and, then, to such Dollar Revolving Loans that
are Eurodollar Rate Loans) and/or Swing Line Loans and/or Cash Collateralize the
L/C Obligations as it shall select, in an aggregate amount equal to such excess.

(ii) If for any reason the Outstanding Amount of all Multicurrency Revolving
Loans at any time exceeds the Aggregate Multicurrency Revolving Credit
Commitments then in effect, the US Borrower, upon notice thereof from the
Administrative Agent, shall prepay, within five (5) Business Days’ of such
notice, Multicurrency Revolving Loans (first to such Multicurrency Revolving
Loans that are Base Rate Loans and, then, to such Multicurrency Revolving Loans
that are Eurodollar Rate Loans and Eurocurrency Rate Loans) in an aggregate
amount equal to such excess.

(e) Mandatory Prepayments. In addition to the required payments of principal of
the Term Loan set forth in Sections 2.08(d) and (e) (Repayment of Loans) and any
optional payments of principal of the Term Loans, the Dollar Revolving Loans and
the Multicurrency Revolving Loans effected under clauses (a) and (b) above, the
US Borrower shall make the following required prepayments of the Loans, each
such payment to be made to the Administrative Agent for the benefit of the
Lenders within the time period specified below.

(i) [Reserved].

(ii) Subject to the proviso in Section 7.05(o) (Dispositions), the Borrowers
shall make, or shall cause the applicable Subsidiary of the US Borrower to make,
a prepayment in an amount equal to one hundred percent (100%) of the Net
Proceeds from (x) each Disposition (other than Dispositions permitted under
clauses (a) through (n) of Section 7.05 (Dispositions)) and (y) each Property
Loss Event; provided, that the Borrowers shall not be required to prepay the
Loans with the Net Proceeds from any Disposition unless and to the extent such
Net Proceeds exceed the Dollar Equivalent of the greater of $175,000,000 and two
percent (2.0%) of

 

90



--------------------------------------------------------------------------------

Consolidated Total Assets in each fiscal year; and provided, further, that if
the Borrower Representative shall have delivered a Reinvestment Notice with
respect to such Disposition or Property Loss Event, (I) with respect to Net
Proceeds from Dispositions and Property Loss Events, no prepayment shall be
required under this Section 2.06(e)(ii) until the applicable Reinvestment
Prepayment Date and (II) on the applicable Reinvestment Prepayment Date, the
Borrowers shall prepay the Loans (or provide Cash Collateral in respect of
Letters of Credit) in an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Event, if any, on the Reinvestment Prepayment
Date with respect to such Reinvestment Event, which mandatory prepayment shall
be applied in accordance with the final paragraph of this Section 2.06; and
provided, further, that despite the application of this Section 2.06(e)(ii) to
any Disposition that is not otherwise permitted under this Agreement, nothing in
this Section 2.06(e)(ii) shall be deemed to permit any Disposition not expressly
permitted under this Agreement or to constitute a waiver or cure of any Default
or Event of Default that arises as a result of a Disposition that is not
permitted under this Agreement.

Notwithstanding the foregoing, (a) to the extent (and for so long as) any of or
all of the Net Proceeds of any Disposition or Property Loss Event (including as
a result of casualty or condemnation) by a Foreign Subsidiary gives rise to a
mandatory prepayment pursuant to this clause (ii) (each such Disposition, a
“Specified Asset Sale”) are prohibited or delayed by applicable local law from
being repatriated to the United States, the portion of such Net Proceeds so
affected will not be required to be applied to repay the Loans but may be
retained by the applicable Foreign Subsidiary so long as the applicable local
law will not permit such repatriation to the United States, and once such
repatriation of any of such affected Net Proceeds is permitted under the
applicable local law, except as described in clause (b) immediately below or
unless the Borrower Representative has delivered a Reinvestment Notice, such
repatriation will be promptly effected and such repatriated Net Proceeds will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans and (b) to the extent that the
Borrower Representative has determined in good faith that repatriation of any of
or all the Net Proceeds of any Specified Asset Sale to the United States would
have a material adverse tax consequence with respect to such Net Proceeds, the
Net Proceeds so affected may be retained by the applicable Foreign Subsidiary;
provided that, in any event, the US Borrower shall use commercially reasonable
efforts to eliminate such tax effect in order to make such prepayments.

(iii) The US Borrower shall make, or the US Borrower shall cause each applicable
Guarantor to make, a prepayment with respect to each Debt Issuance by the
Borrowers or any of the Guarantors, including with respect to any Specified
Refinancing Debt (but excluding Debt Issuances of the types described in clauses
(a), (b), (e), (g), (h)(I), (k) and (n) of Section 7.03 (Indebtedness) or clause
(h)(II) or (h)(III) of Section 7.03 (Indebtedness) to the extent described in
the proviso at the end of clause (h)(III) of such Section) in an amount equal to
one hundred percent (100%) of the Net Proceeds of each such Debt Issuance.

Each prepayment required to be made pursuant to the foregoing clauses (ii) and
(iii) shall be made within ten (10) Business Days of receipt of the applicable
Net Proceeds giving rise to such prepayment requirement. The Borrower
Representative shall give not less than three (3) Business Days’ prior written
notice of any such prepayment to the Administrative Agent pursuant to a
Prepayment Notice, which Prepayment Notice shall include a certificate of a
Responsible Officer of the Borrower Representative setting forth in reasonable
detail the calculations utilized in computing the applicable Net Proceeds giving
rise to such prepayment requirement and the amount of such prepayment.
Notwithstanding anything in the preceding sentence to the contrary, if the
Borrower Representative shall have delivered a Reinvestment Notice with respect
to any Disposition or Property Loss Event, as the case may be, that would
otherwise give rise to a mandatory prepayment under Section 2.06(e)(ii), the US

 

91



--------------------------------------------------------------------------------

Borrower shall be required to make a prepayment of the Loans (or provide Cash
Collateral in respect of Letters of Credit) in an amount equal to the
Reinvestment Prepayment Amount on the applicable Reinvestment Prepayment Date.

In the event that the Borrower Representative elects to deliver a Reinvestment
Notice with respect to any Disposition or Property Loss Event that would
otherwise give rise to a mandatory prepayment under Section 2.06(e)(ii), the
Borrower Representative shall deliver such Reinvestment Notice to the
Administrative Agent within three (3) Business Days of receipt of the Net
Proceeds of such Disposition or Property Loss Event, as the case may be, except
that such date shall be tolled for so long as the Net Proceeds repayment is
delayed in connection with a Specified Asset Sale.

Prepayments made under this Section 2.06(e) shall be applied:

(a) first, other than in respect of any prepayment made with the Net Proceeds of
a Reinvestment Event prior to the applicable Reinvestment Prepayment Date (but
including the Net Proceeds of a Reinvestment Event on the applicable
Reinvestment Prepayment Date), to repay, on a pro rata basis, the outstanding
principal balance of the Term Loans (first to such Term Loans that are Base Rate
Loans and, then, to such Term Loans that are Eurodollar Rate Loans) and the
Local Term Loans (in each case, to reduce the remaining scheduled amortization
payments based on the amount of each such remaining scheduled amortization
payment), until the Term Loans and such Local Term Loans shall have been repaid
in full;

(b) second, to repay the outstanding principal balance of the Swing Line Loans,
until such Swing Line Loans shall have been repaid in full;

(c) third, to repay the outstanding principal balance of the Revolving Loans
(first to such Revolving Loans that are Base Rate Loans and, then, to such
Revolving Loans that are Eurodollar Rate Loans and Eurocurrency Rate Loans) and
Local Revolving Loans, until such Revolving Loans and Local Revolving Loans
shall have been paid in full; and

(d) then, to Cash Collateralize any outstanding L/C Obligations in the manner
set forth in Section 8.02(c) (Remedies Upon Event of Default) until all such L/C
Obligations have been fully Cash Collateralized in the manner set forth therein.

2.07 Reduction or Termination of Revolving Credit Commitments.

(a) The US Borrower may, upon irrevocable written notice to the Administrative
Agent, (i) terminate the Aggregate Dollar Revolving Credit Commitments or
(ii) permanently reduce the Aggregate Dollar Revolving Credit Commitments to an
amount not less than the then aggregate Outstanding Amount of all Dollar
Revolving Loans, Swing Line Loans and L/C Obligations; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m., New York time, three (3) Business Days prior to the date of any such
termination or reduction, and (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof. The Administrative Agent shall promptly notify the Dollar Revolving
Lenders of any such notice of reduction or termination of the Aggregate Dollar
Revolving Credit Commitments. Once reduced in accordance with this
Section 2.07(a), the Aggregate Dollar Revolving Credit Commitments may not be
increased or reinstated, except pursuant to a Facilities Increase in accordance
with the terms of this Agreement. Any reduction of the Aggregate Dollar
Revolving Credit Commitments pursuant to this Section 2.07(a) (Reduction or
Termination of Revolving Credit Commitments) shall be applied to the Dollar
Revolving Credit Commitment of each Dollar Revolving Lender according to its Pro
Rata Dollar Revolving Share. All Commitment Fees accrued until the effective
date of any termination of the Aggregate Dollar Revolving Credit Commitments
shall be paid on the effective date of such termination.

 

92



--------------------------------------------------------------------------------

(b) The Borrower Representative may, upon irrevocable written notice to the
Administrative Agent, (i) terminate the Aggregate Multicurrency Revolving Credit
Commitments or (ii) permanently reduce the Aggregate Multicurrency Revolving
Credit Commitments to an amount not less than the then aggregate Outstanding
Amount of all Multicurrency Revolving Loans; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m., New
York time, three (3) Business Days prior to the date of any such termination or
reduction (or, with respect to Multicurrency Revolving Loans that are
denominated in Euros, five (5) Business Days prior to the date of any such
termination or reduction, which notice shall be in writing), and (ii) any such
partial reduction shall be in an aggregate amount equal to the Dollar Equivalent
of $5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Multicurrency Revolving Lenders
of any such notice of reduction or termination of the Aggregate Multicurrency
Revolving Credit Commitments. Once reduced in accordance with this
Section 2.07(b), the Aggregate Multicurrency Revolving Credit Commitments may
not be increased or reinstated, except pursuant to a Facilities Increase in
accordance with the terms of this Agreement. Any reduction of the Aggregate
Multicurrency Revolving Credit Commitments pursuant to this Section 2.07(b)
(Reduction or Termination of Revolving Credit Commitments) shall be applied to
the Multicurrency Revolving Credit Commitment of each Multicurrency Revolving
Lender according to its Pro Rata Multicurrency Revolving Share. All Commitment
Fees accrued until the effective date of any termination of the Aggregate
Multicurrency Revolving Credit Commitments shall be paid on the effective date
of such termination.

(c) The then current Aggregate Revolving Credit Commitments shall be reduced on
each date on which a prepayment of Revolving Loans or Swing Line Loans is made
or required to be made pursuant to Section 2.06(e)(iii) (Mandatory Prepayments)
(or would be required to be made had the then outstanding Revolving Loans and
Swing Line Loans equaled the Aggregate Revolving Credit Commitments then in
effect) (including, without limitation, upon the incurrence of any Specified
Refinancing Debt constituting revolving credit facilities under Section 2.17
(Specified Refinancing Debt)), in each case in the amount of such prepayment (or
deemed prepayment) (and the Revolving Credit Commitment of each Revolving Lender
shall be reduced by its Pro Rata Revolving Share of such amount).

2.08 Repayment of Loans. The applicable Borrower promises to repay:

(a) except with respect to Multicurrency Revolving Loans that are Eurocurrency
Rate Loans, to the Revolving Lenders on the Revolving Credit Maturity Date, the
aggregate principal amount of all outstanding Revolving Loans in Dollars
outstanding on each such date;

(b) to the Multicurrency Revolving Lenders on the Revolving Credit Maturity
Date, the aggregate principal amount of all outstanding Multicurrency Revolving
Loans that are Eurocurrency Rate Loans in Euros outstanding on such date;

(c) to the Swing Lender, each Swing Line Loan on the earliest to occur of
(i) demand by written notice by the Administrative Agent, (ii) the tenth
(10th) Business Day following the incurrence of such Swing Line Loan, and
(iii) the Revolving Credit Maturity Date;

 

93



--------------------------------------------------------------------------------

(d) to the Tranche A Term Loan Lenders, the aggregate principal amount of all
Tranche A Term Loans outstanding on the following dates (or, if any such date is
not a Business Day, the next succeeding Business Day) in an amount equivalent to
the percentage set forth opposite such date of the Outstanding Amount of the
Tranche A Term Loans on the Restatement Date, subject to adjustments for
prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

   Amount  

March 31, 2015

     1.25 % 

June 30, 2015

     1.25 % 

September 30, 2015

     1.25 % 

December 31, 2015

     1.25 % 

March 31, 2016

     1.25 % 

June 30, 2016

     1.25 % 

September 30, 2016

     1.25 % 

December 31, 2016

     1.25 % 

March 31, 2017

     1.25 % 

June 30, 2017

     1.25 % 

September 30, 2017

     1.25 % 

December 31, 2017

     1.25 % 

March 31, 2018

     1.25 % 

June 30, 2018

     1.25 % 

September 30, 2018

     1.25 % 

December 31, 2018

     1.25 % 

March 31, 2019

     20.00 % 

June 30, 2019

     20.00 % 

September 30, 2019

     20.00 % 

Tranche A Term Loan Maturity Date

    
 
  the entire unpaid principal
balance of the Tranche A
Term Loans   
  
  

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche A Term Loans on the Tranche A Term Loan
Maturity Date.

 

94



--------------------------------------------------------------------------------

(e) (i) to the Tranche B Term Loan Lenders, the aggregate principal amount of
all Tranche B Term Loans (except for any Tranche B1 Term Loans) outstanding on
the following dates (or, if any such date is not a Business Day, the next
succeeding Business Day) in an amount equivalent to the percentage set forth
opposite such date of (i) with respect to the first three dates listed below,
the Outstanding Amount of the Tranche B Term Loans (except for any Tranche B1
Term Loans) on the Closing Date and (ii) with respect to each other date listed
below, $500,000,000 plus $151,133,501.26 (after giving effect to any Borrowing
of the Tranche B Term Loans (except for any Tranche B1 Term Loans) on such
date), and subject to adjustments for prepayments made pursuant to Section 2.06
(Prepayments):

 

Date

   Amount  

June 30, 2011

     0.25 % 

September 30, 2011

     0.25 % 

December 31, 2011

     0.25 % 

March 31, 2012

     0.25 % 

June 30, 2012

     0.25 % 

September 30, 2012

     0.25 % 

December 31, 2012

     0.25 % 

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

Tranche B Term Loan Maturity Date

    
 
 
 
  the entire unpaid principal
balance of the Tranche B
Term Loans (except for
any Tranche B1 Term
Loans)   
  
  
  
  

 

95



--------------------------------------------------------------------------------

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche B Term Loans (except for any Tranche B1 Term
Loans) on the Tranche B Term Loan Maturity Date.

(ii) to the Tranche B1 Term Loan Lenders, the aggregate principal amount of all
Tranche B1 Term Loans outstanding on the following dates (or, if any such date
is not a Business Day, the next succeeding Business Day) in an amount equivalent
to the percentage set forth opposite such date and subject to adjustments for
prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

   Amount  

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

Tranche B1 Term Loan Maturity Date

    
 
  the entire unpaid principal
balance of the Tranche
B1 Term Loans   
  
  

 

96



--------------------------------------------------------------------------------

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche B1 Term Loans on the Tranche B1 Term Loan
Maturity Date.

(f) each other Incremental Term Loan on the dates and in the amounts to be
agreed by the Administrative Agent and the Borrower Representative on or prior
to the applicable Facilities Increase Date; provided, however, that the US
Borrower shall repay the entire unpaid principal amount of each such Incremental
Term Loan on the applicable Term Loan Maturity Date.

(g) each other Incremental Revolving Loan on a maturity date to be agreed by the
Administrative Agent and the Borrower Representative on or prior to the
applicable Facilities Increase Date.

2.09 Interest.

(a) Subject to the provisions of clause (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to (x) the Base Rate plus the Applicable Margin for Revolving Loans that
are Base Rate Loans minus (y) the then applicable Commitment Fee and (iv) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period applicable to Euros at a rate per annum equal
to the Eurocurrency Rate for such Interest Period plus the Applicable Margin.

(b) If an Event of Default under Sections 8.01(a), (b) (in the case of failure
to perform or comply with any term or condition contained in Section 7.13(a) or
(b)), (f) and (g) (Events of Default), shall have occurred, interest on such
overdue amount (or, in the case of Events of Default under Sections 8.01(b),
(f) and (g), interest on the principal amount of all outstanding Obligations)
shall thereafter bear interest at a fluctuating interest rate per annum at all
times until paid equal to the Default Rate to the fullest extent permitted by
applicable Law and Section 10.10 of the Agreement. If any other Event of Default
shall have occurred, interest on the principal amount of all outstanding
Obligations shall, at the request of Required Lenders, thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Law and Section 10.10 of this
Agreement. Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest on each Loan shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

97



--------------------------------------------------------------------------------

2.10 Fees. In addition to certain fees described in clauses (i) and (j) of
Section 2.04 (Letters of Credit):

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent (i) for
the account of each Dollar Revolving Lender in accordance with its Pro Rata
Dollar Revolving Share, a commitment fee equal to the Applicable Margin times
the actual daily amount by which the Aggregate Dollar Revolving Credit
Commitments exceed the sum of (a) the aggregate Outstanding Amount of Dollar
Revolving Loans and (b) the aggregate Outstanding Amount of L/C Obligations
(such amount to be determined for each Interest Period) and (ii) for the account
of each Multicurrency Revolving Lender in accordance with its Pro Rata
Multicurrency Revolving Share, a commitment fee equal to the Applicable Margin
times the actual daily amount by which the Aggregate Multicurrency Revolving
Credit Commitments exceed the aggregate Outstanding Amount of Multicurrency
Revolving Loans (such amount to be determined for each Interest Period) (clauses
(i) and (ii), collectively, the “Commitment Fee”). The Commitment Fee shall
accrue at all times from the Closing Date until the Revolving Credit Maturity
Date and shall be calculated as of each Quarterly Fee Calculation Date,
commencing with the first such date to occur after the Closing Date, and shall
be due and payable on the respective Quarterly Fee Payment Date for each such
Quarterly Fee Calculation Date, and on the Revolving Credit Maturity Date. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. The
Commitment Fee shall accrue at all times commencing on the Closing Date and
thereafter, including at any time during which one or more of the conditions in
Article IV (Conditions Precedent to Credit Extensions) is not met.

(b) Other Fees. (i) The Borrowers shall pay to the Arranger and the Agents for
their own respective accounts fees in the amounts and at the times specified in
the Agent Fee Letter. All such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.11 Computation of Interest and Fees. Interest on Base Rate Loans shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days; provided, that
interest on Eurocurrency Rate Loans may be calculated on such other basis as may
be agreed from time to time by the Administrative Agent and the Borrower
Representative to reflect customary practices in the European Union. Interest
shall accrue on each Loan for the day on which the Loan is made, and, subject to
Section 2.13(a) (Payments Generally), shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, such Lender’s Loans shall

 

98



--------------------------------------------------------------------------------

be evidenced by a Dollar Revolving Loan Note, a Multicurrency Revolving Loan
Note, a Tranche A Term Loan Note, a Tranche B Term Loan Note and/or a Swing Line
Note, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Note or Notes and endorse thereon the date, Type (if
applicable), amount and maturity of the applicable Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in clause (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent in the
absence of manifest error, shall control.

2.13 Payments Generally.

(a) (i) All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff.

(ii) Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in the currency in which the Loan is made, as
applicable, and in Same Day Funds not later than 2:00 p.m., New York time, on
the date specified herein. The Administrative Agent will promptly distribute to
each such Lender its Pro Rata Dollar Revolving Share, Pro Rata Multicurrency
Revolving Share, Pro Rata Tranche A Term Share, Pro Rata Tranche B Term Share or
Pro Rata Tranche B1 Term Share, as applicable, of such payment in like funds as
received by wire transfer to such Lender’s Lending Office; and all payments of
fees and all other payments in respect of any other Obligation shall be
allocated among such of the Lenders and L/C Issuers as are entitled thereto and,
for such payments allocated to the Lenders, in proportion to their respective
ratable portions.

(iii) All payments received by the Administrative Agent after 2:00 p.m., New
York time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall in each case continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Borrower Representative, or any Lender has notified the
Administrative Agent prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the US Borrower or Luxembourg
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that such Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
the Administrative Agent in Same Day Funds, then:

(i) if a Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with accrued and unpaid interest

 

99



--------------------------------------------------------------------------------

thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds, at the applicable Federal
Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with accrued and unpaid interest thereon for the period from the date
such amount was made available by the Administrative Agent to the applicable
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower, and such Borrower
shall pay such amount to the Administrative Agent, together with accrued and
unpaid interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its Dollar
Revolving Credit Commitment, Multicurrency Revolving Credit Commitment, or its
obligation to fund its Pro Rata Tranche A Term Share, Pro Rata Tranche B Term
Share or Pro Rata Tranche B1 Term Share of the Term Loans or to prejudice any
rights which the Administrative Agent or the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this Section 2.13(c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II (The Commitments and Credit Extensions), and such funds are not made
available to the applicable Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV
(Conditions Precedent to Credit Extensions) are not satisfied or waived in
accordance with the terms of this Agreement, the Administrative Agent, except to
the extent such funds do not constitute the funding of a risk participation
under Article II (The Commitments and Credit Extensions), shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(e) The obligations of the Dollar Revolving Lenders hereunder to make Dollar
Revolving Loans and to fund participations in Letters of Credit and Swing Line
Loans are several and not joint. The failure of any Dollar Revolving Lender to
make any Dollar Revolving Loan or to fund any risk participations in Letters of
Credit and Swing Line Loans on any date required hereunder shall not relieve any
other Dollar Revolving Lender of its corresponding obligation to do so on such
date, and no Dollar Revolving Lender shall be responsible for the failure of any
other Dollar Revolving Lender so to make its Dollar Revolving Loan or to
purchase its risk participations in Letters of Credit and Swing Line Loans. The
obligations of the Multicurrency Revolving Lenders hereunder to make
Multicurrency Revolving Loans are several and not joint. The failure of any
Multicurrency Revolving Lender to make any Multicurrency Revolving Loan on any
date required hereunder shall not relieve any other Multicurrency Revolving
Lender of its corresponding obligation to do so on such date, and no
Multicurrency Revolving Lender shall be responsible for the failure of any other
Multicurrency Revolving Lender so to make its Multicurrency Revolving Loan.

(f) The obligations of the Tranche A Term Loan Lenders to fund each of their
respective Pro Rata Tranche A Term Shares of the Tranche A Term Loan Facility
are several and not joint. The failure of any Tranche A Term Loan Lender to fund
its Pro Rata Tranche A Term Share of the

 

100



--------------------------------------------------------------------------------

Tranche A Term Loan Facility on the Restatement Date shall not relieve any other
Tranche A Term Loan Lender of its corresponding obligation to do so on the
Restatement Date, and no Tranche A Term Loan Lender shall be responsible for the
failure of any other Tranche A Term Loan Lender so to fund its Pro Rata Tranche
A Term Share of the Tranche A Term Loan Facility. The obligations of the Tranche
B Term Loan Lenders to fund each of their respective Pro Rata Tranche B Term
Shares or Pro Rata Tranche B1 Term Shares of the Tranche B Term Loan Facility
are several and not joint. The failure of any Tranche B Term Loan Lender to fund
its Pro Rata Tranche B Term Shares or Pro Rata Tranche B1 Term Shares of the
Tranche B Term Loan Facility on the Closing Date shall not relieve any other
Tranche B Term Loan Lender of its corresponding obligation to do so on the
Closing Date, and no Tranche B Term Loan Lender shall be responsible for the
failure of any other Tranche B Term Loan Lender so to fund its Pro Rata Tranche
B Term Shares or Pro Rata Tranche B1 Term Shares of the Tranche B Term Loan
Facility.

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(h) Except for payments and other amounts received by the Administrative Agent
and applied with the provisions of clause (i) below (or required to be applied
in accordance with Section 2.06(e) (Mandatory Prepayments)), all payments and
any other amounts received by the Administrative Agent from or for the benefit
of the Borrowers shall be applied as follows: first, to pay principal of, and
accrued and unpaid interest on, any portion of the Loans the Administrative
Agent may have advanced pursuant to the express provisions of this Agreement on
behalf of any Lender, for which the Administrative Agent has not then been
reimbursed by such Lender or the Borrowers, second, to pay all other Obligations
then due and payable and third, as the Borrower Representative so designates.

(i) The Borrowers hereby irrevocably waive the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agree that such funds shall be applied in accordance with
Section 8.03 (Application of Funds).

(j) Each payment by the applicable Borrower in respect of any Loan (including
interest and fees in respect thereof (other than the Commitment Fee)) shall be
made in the currency in which such Loan was made.

2.14 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Revolving Loans or portion of the Term
Loans made by it or the risk participations in L/C Obligations or in Swing Line
Loans held by it (but not including any amounts applied by the Swing Line Lender
to outstanding Swing Line Loans prior to the funding of risk participations
therein), any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other
applicable Lenders such participations in the Revolving Loans and/or portion of
the Term Loans made by them and/or such subparticipations in the risk
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Revolving Loans, the Term Loans or such risk
participations, as the case may be, pro rata with the Revolving Lenders or Term
Loan Lenders, as applicable; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender
(including pursuant to any settlement entered into by the Administrative Agent
or any Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender receiving any payment relating to such excess
payment shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion

 

101



--------------------------------------------------------------------------------

of (i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. Each of the Borrowers agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of setoff), but subject to Section 10.09 (Right of Setoff), with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.14 and will in
each case notify the applicable Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section 2.14 shall from and after the date of such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the avoidance of doubt, the provisions of this
Section 2.14 shall not be construed to apply to any Facilities Increase pursuant
to Section 2.01(c) (Facilities Increase) optional prepayments of the Term Loans
pursuant to Section 2.06(b)(iii) (Below-Par Purchases) and the incurrence of any
Specified Refinancing Debt in accordance with Section 2.17 (Specified
Refinancing Debt).

2.15 Appointment of Borrower Representative. Each Borrower hereby appoints the
Borrower Representative as its agent, attorney-in-fact and representative for
the purpose of (i) making any borrowing requests or other requests required
under this Agreement, (ii) the giving and receipt of notices by and to Borrowers
under this Agreement, (iii) the delivery of all documents, reports, financial
statements and written materials required to be delivered by Borrowers under
this Agreement, and (iv) all other purposes incidental to any of the foregoing.
Each Borrower agrees that any action taken by the Borrower Representative as the
agent, attorney-in-fact and representative of the Borrowers shall be binding
upon each Borrower to the same extent as if directly taken by such Borrower.

2.16 Defaulting Lenders.

(a) No Defaulting Lender shall be entitled to receive any Commitment Fee under
Section 2.10(a) (Commitment Fee) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) At the Borrower Representative’s election, in its sole discretion, the
Borrower Representative may terminate the unused amount of the Commitment of any
Revolving Lender that is a Defaulting Lender upon not less than ten
(10) Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof); provided that (i) no Event of Default
shall have occurred and be continuing, and (ii) such termination shall not be
deemed to be a waiver or release of any claim that any Borrower, the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any Lender may
have against such Defaulting Lender. Upon any repayment of the Revolving Loans
of any Defaulting Lender whose unused Commitments have been terminated pursuant
to this Section 2.16(b), such Defaulting Lender’s Commitment will be further
terminated in an amount equal to the Revolving Loans so repaid.

 

102



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
commitment to purchase participations in L/C Obligations or Swing Line Loans
exists at the time a Dollar Revolving Lender having a Dollar Revolving Credit
Commitment becomes a Defaulting Lender (such Lender, a “Defaulting Dollar
Revolving Lender”) then:

(i) all or any part of such commitment to purchase participations in L/C
Obligations or Swing Line Loans shall be reallocated among the non-Defaulting
Dollar Revolving Lenders in accordance with their respective Pro Rata Dollar
Revolving Share of the Dollar Revolving Commitments but only to the extent
(i) the Outstanding Amount of each non-Defaulting Dollar Revolving Lender’s
Dollar Revolving Loans and Swing Line Loans and L/C Obligations (with the
aggregate amount of each Dollar Revolving Lender’s funded participations in L/C
Obligations and Swing Line Loans (prior to giving effect to such reallocation)
being deemed “held” by such Dollar Revolving Lender for this purpose) do not
exceed the Dollar Revolving Commitment of such non-Defaulting Dollar Revolving
Lender and (ii) the conditions set forth in Section 4.02 (Conditions Precedent
to Each Credit Extension) are satisfied at such time;

(ii) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the US Borrower shall (i) first, within one (1) Business
Day following notice by the Administrative Agent, prepay any outstanding Swing
Line Loans to the extent the commitment to purchase participations in Swing Line
Loans related thereto have not been fully reallocated pursuant to clause
(a) above and (ii) second, within three (3) Business Days following notice by
the Administrative Agent, Cash Collateralize such Defaulting Dollar Revolving
Lender’s Pro Rata Dollar Revolving Share of the commitment to purchase
participations in L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (a) above) for so long as such commitment to
purchase participations in L/C Obligations is outstanding; and

(iii) if the commitment to purchase participations in L/C Obligations of the
non-Defaulting Dollar Revolving Lenders is reallocated pursuant to clause
(a) above, then the fees payable to the Dollar Revolving Lenders pursuant to
Section 2.04(i) (Letter of Credit Fees) shall be adjusted in accordance with
such non-Defaulting Dollar Revolving Lenders’ Pro Rata Dollar Revolving Shares.

2.17 Specified Refinancing Debt.

(a) The Borrowers may, from time to time, and in addition to any Facilities
Increase, add one or more new term loan facilities and new revolving credit
facilities to the Facilities (“Specified Refinancing Debt”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower Representative, to refinance (i) all or any portion
of the Tranche A Term Loans or Tranche B Term Loans then outstanding under this
Agreement and (ii) all or any portion of the Dollar Revolving Loans (or unused
Dollar Revolving Credit Commitments) or Multicurrency Revolving Loans (or unused
Multicurrency Revolving Credit Commitments) under this Agreement, in each case
pursuant to a Refinancing Amendment; provided that such Specified Refinancing
Debt: (i) will rank pari passu in right of payment and of security with the
other Loans and Commitments hereunder; (ii) will have such pricing and optional
prepayment terms as may be agreed by the Borrower Representative and the
applicable Lenders thereof; (iii) (x) to the extent constituting revolving
credit facilities, will have a maturity date that is not prior to the Revolving
Credit Maturity Date and (y) to the extent constituting term loan facilities,
will have a maturity date that is not prior to the maturity date of, and will
have a Weighted Average Life to Maturity that is not shorter than, the Term
Loans being refinanced; (iv) subject to clauses (ii) and (iii) above, will have
terms and conditions that are substantially identical to, or less favorable,
taken as a whole, to the investors providing such Specified Refinancing Debt
than, the Facilities and Loans being refinanced; (v) the proceeds of such
Specified Refinancing Debt shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or permanent
reduction of Revolving Credit Commitments being so refinanced, in each case
pursuant to Section 2.06 (Prepayments) and Section 2.07 (Reduction or
Termination of Revolving Credit Commitments), as applicable; (vi) shall not have
a greater principal amount than the principal amount of

 

103



--------------------------------------------------------------------------------

the refinanced Tranche A Term Loans, Tranche B Term Loans, Dollar Revolving
Loans and/or Multicurrency Revolving Loans, as applicable, plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing, and (vii) the aggregate unused revolving
commitments under such Specified Refinancing Debt shall not exceed the unused
Dollar Revolving Credit Commitments and/or Multicurrency Revolving Credit
Commitments, as applicable, being replaced; provided, further, that, except as
described above, the terms and conditions applicable to such Specified
Refinancing Debt may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower
Representative and the Lenders thereof and applicable only during periods after
the latest Maturity Date in respect of the Facilities that is in effect on the
date such Specified Refinancing Debt is issued, incurred or obtained or the date
on which all non-refinanced Obligations are paid in full.

(b) The Borrower Representative shall make any request for Specified Refinancing
Debt pursuant to a written notice to the Administrative Agent specifying in
reasonable detail the proposed terms thereof. Any proposed Specified Refinancing
Debt shall first be requested on a ratable basis from existing Lenders in
respect of the Facility and Loans being refinanced. At the time of sending such
notice, the Borrower Representative (in consultation with the Administrative
Agent) shall specify the time period within which each applicable Lender is
requested to respond (which shall in no event be less than three (3) Business
Days from the date of delivery of such notice to such Lenders). Each applicable
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to participate in providing such Specified Refinancing Debt and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Tranche A Term Share, Pro Rata Tranche B Term Share, Pro Rata Tranche B1 Term
Share, Pro Rata Dollar Revolving Share and/or Pro Rata Multicurrency Revolving
Share, as applicable, of such requested increase. Any Lender approached to
provide all or a portion of any Specified Refinancing Debt may elect or decline,
in its sole discretion, to provide such Specified Refinancing Debt. Any Lender
not responding within such time period shall be deemed to have declined to
participate in providing such Specified Refinancing Debt. The Administrative
Agent shall notify the Borrower Representative and each applicable Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested issuance of Specified Refinancing Debt, and subject to the approval
of the Administrative Agent (which approval shall not be unreasonably withheld),
the Borrower Representative may also invite additional Eligible Assignees to
become Lenders in respect of such Specified Refinancing Debt pursuant to an
Assignment and Acceptance Agreement.

(c) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 (Conditions Precedent to Each Credit Extension) and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (Conditions Precedent to Initial Credit Extensions) (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).

(d) Each class of Specified Refinancing Debt incurred under this Section 2.17
shall be in an aggregate principal amount that is (x) not less than the Dollar
Equivalent of $25,000,000 and (y) if refinancing less than all of the
outstanding Tranche A Term Loans, Tranche B Term Loans, Dollar Revolving Loans
(and unused Dollar Revolving Credit Commitments) and/or Multicurrency Revolving
Loans (and unused Multicurrency Revolving Credit Commitments), as applicable, an
integral multiple of the Dollar Equivalent of $5,000,000 in excess thereof. Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the US Borrower or the account of any of the US Borrower’s
Subsidiaries, or the provision to the US Borrower of Swing Line Loans, pursuant
to any revolving credit commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and Swing
Line Loans under the Dollar Revolving Credit Commitments.

 

104



--------------------------------------------------------------------------------

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” hereunder and treated in a manner consistent with the
Facilities being refinanced, including, without limitation, for purposes of
mandatory prepayments and voting). Any Refinancing Amendment may, without the
consent of any Person other than the Borrower Representative, the Administrative
Agent and the Lenders providing such Specified Refinancing Debt, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower Representative, to effect the provisions of this Section 2.17. In
addition, if so provided in the relevant Refinancing Amendment and with the
consent of each L/C Issuer, participations in Letters of Credit expiring on or
after the Revolving Credit Maturity Date shall be reallocated from Lenders
holding Revolving Credit Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment; provided
that, such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Credit Commitments, be deemed to be participation
interests in respect of such Revolving Credit Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly. This Section 2.17 shall
supersede any provisions in Section 2.14 (Sharing of Payments) or Section 10.01
(Amendments, Etc.) to the contrary.

2.18 Certain Permitted Amendments. Notwithstanding any other provisions of this
Agreement to the contrary, the Borrower Representative may, by written notice to
the Administrative Agent from time to time, make one or more offers to all Term
Loan A Lenders, Term Loan B Lenders, all Dollar Revolving Lenders or all
Multicurrency Revolving Lenders, as applicable, to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower Representative. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which responses from the applicable Lenders in
respect of such Permitted Amendment are required to be received (which shall not
be less than three (3) Business Days after the date of such notice). Only those
Lenders that consent to such Permitted Amendment (the “Accepting Lenders”) will
have the maturity of their applicable Loans and Commitments extended and be
entitled to receive any increase in the Applicable Margin and any fees
(including prepayment premiums or fees), in each case, as provided therein (and
notwithstanding any provision of Section 10.01 (Amendments, Etc.) or of
Section 2.14 (Sharing of Payments)). The Borrower Representative and each
Accepting Lender shall execute and deliver to the Administrative Agent such
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof;
provided that, notwithstanding any provisions of Section 10.01 (Amendments,
Etc.), no consent of any other Lender shall be required to execute and deliver
such documentation hereunder. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Permitted Amendment. Notwithstanding
any provisions of Section 10.01 (Amendments, Etc.), each of the parties hereto
hereby agrees that, upon the effectiveness of any Permitted Amendment, this
Agreement shall be deemed amended, as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the terms and
provisions of the Permitted Amendment with respect to the Loans and Commitments
of the Accepting Lenders (including any amendments necessary to treat the Loans
and Commitments of the Accepting Lenders in a manner consistent with the other
Loans and Commitments under this Agreement). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 2.18 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions and
officer’s certificates consistent with those delivered pursuant to Section 4.01
(Conditions Precedent to Initial Credit Extensions).

 

105



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by or on behalf of the Borrowers to or for the account
of the Administrative Agent, the Collateral Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future Taxes unless otherwise required by applicable Law. If the
Borrowers or a Guarantor shall be required by any Law to deduct any Indemnified
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent, the Collateral Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), the Administrative Agent, the Collateral Agent, or such Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions,
(iii) the Borrowers shall pay the full amount deducted to the relevant taxation
authority or other Governmental Authority in accordance with applicable Laws,
and (iv) within thirty (30) days after the date of such payment, the Borrower
Representative shall furnish to the Administrative Agent (which shall forward
the same to the Collateral Agent or such Lender, as the case may be) the
original or a certified copy of a receipt evidencing payment thereof.

(b) In addition (but without duplication), the Borrowers agree to pay any and
all present or future stamp, court or documentary Taxes and any other excise or
property Taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
except regarding Luxembourg registration duties (droits d’enregistrement) or any
Luxembourg Tax payable due to a registration, submission or filing by a Lender
of the Loan Documents where such registration submission or filing is or was not
required to maintain or preserve the rights of a Lender under the Loan Documents
(hereinafter referred to as “Other Taxes”).

(c) The Borrowers agree to indemnify the Administrative Agent, the Collateral
Agent and each Lender for (i) the full amount of Indemnified Taxes and Other
Taxes (including any Indemnified Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent, the Collateral Agent, or such Lender, and (ii) any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
such Agent or Lender, as the case may be, provides the US Borrower with a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts. Payment under this clause (c) shall be made within
thirty (30) days after the date the applicable Lender, Collateral Agent, or the
Administrative Agent makes a demand therefor together with appropriate
supporting documentation.

(d) Notwithstanding anything herein to the contrary, the Borrowers shall not be
required pursuant to this Section 3.01 to pay any additional amount to, or to
indemnify, any Lender or Agent, as the case may be, to the extent that such
Lender or such Agent becomes subject to Indemnified

 

106



--------------------------------------------------------------------------------

Taxes subsequent to the Closing Date (or, if later, the date such Lender or
Agent becomes a party to this Agreement) as a result of a change in the place of
organization of such Lender or Agent, a change in the Lending Office of such
Lender, or a change in the principal office of such Lender or Agent, in each
case occurring after such time, except to the extent that any such change is
requested or required by the Borrowers or to the extent that such Lender or
Agent was entitled, at the time of the change in place of organization or the
change in Lending Office or principal office, to receive additional amounts from
the Borrowers pursuant to this Section 3.01 (and provided, that nothing in this
clause (d) shall be construed as relieving the Borrowers from any obligation to
make such payments or indemnification in the event of a change that is a change
in Law).

(e) If any Lender or Agent determines in its sole discretion that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (without
interest other than interest included in such refund paid by the relevant
taxation authority), but only to the extent of additional amounts paid by such
Borrower pursuant to this Section 3.01 with respect to Indemnified Taxes or
Other Taxes giving rise to such refund, to such Borrower, net of all
out-of-pocket expenses of the Lender or Agent, as the case may be as is
determined by the Agent or such Lender in its sole discretion, and as will leave
the Agent or such Lender in no worse position than it would be in if no such
Taxes or Other Taxes had been imposed; provided, however, that such Borrower,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such party in the event such party is
required to repay such refund to the relevant taxing authority. Such Lender or
Agent, as the case may be, shall, at such Borrower’s request, provide such
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided, that such Lender or Agent may delete any information therein that
such Lender or Agent deems confidential). Nothing herein contained shall
interfere with the right of a Lender or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans as it
would otherwise be obligated hereunder to make, maintain or fund, or materially
restricts the authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the applicable Eurodollar interbank market, or to determine or
charge interest rates based upon the Eurodollar Rate, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligation existing hereunder of such Lender to make or Continue Eurodollar Rate
Loans or to Convert Base Rate Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower
Representative that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or Conversion, the Borrowers shall also pay accrued and
unpaid interest on the amount so prepaid or Converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

107



--------------------------------------------------------------------------------

(b) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans as
it would otherwise be obligated hereunder to make, maintain or fund, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Euros in the applicable Eurodollar interbank market, or to
determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower Representative (through the
Administrative Agent) any obligation existing hereunder of such Lender to make
or Continue Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower Representative that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Rate Loans of such Lender to Revolving Loans that are denominated in Dollars and
bearing interest at the Base Rate either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurocurrency Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued and unpaid interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

3.03 Inability to Determine Rates.

(a) If the Administrative Agent or the Required Lenders determine in connection
with any request for a Eurodollar Rate Loan or a Conversion to or Continuation
of a Eurodollar Rate Loan that (a) deposits in Dollars are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for such Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for such Eurodollar Rate Loan does not adequately
and fairly reflect the cost to the Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent (following notice from the Required Lenders if they
make such determination) will promptly notify the Borrower Representative and
all Lenders thereof. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
revokes such notice. Upon receipt of such notice, the US Borrower or the
Borrower Representative, as applicable, may revoke any pending request for a
Borrowing of, Conversion to or Continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b) If the Administrative Agent or the Required Lenders determine in connection
with any request for a Eurocurrency Rate Loan, or a Continuation of a
Eurocurrency Rate Loan, that (a) deposits in Euros are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurocurrency Base Rate for such Eurocurrency Rate
Loan, or (c) the Eurocurrency Base Rate for such Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent (following notice from the
Required Lenders if they make such determination) will promptly notify the
Borrower Representative and all Revolving Lenders thereof. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended until the Administrative Agent revokes such notice. Upon receipt of
such notice, the Borrower Representative may revoke any pending request for a
Borrowing or Continuation of Eurocurrency Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of
Revolving Loans denominated in Dollars in an amount equal to the Dollar
Equivalent of the amount specified therein.

 

108



--------------------------------------------------------------------------------

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans and Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law (whether or not having the
force of law), or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding,
maintaining or purchasing participations in Eurodollar Rate Loans or
Eurocurrency Rate Loans or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this clause (a) any such
increased costs or reduction in amount resulting from (i) Taxes imposed on or
with respect to any payment made by any Loan Party hereunder or under any other
Loan Document or Other Taxes (as to which Section 3.01 (Taxes) shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements utilized, as to
Eurodollar Rate Loans, in the determination of the Eurodollar Rate and
Eurocurrency Rate Loans, in the determination of the Eurocurrency Rate), then
from time to time upon demand of such Lender together with appropriate
supporting documentation (with a copy of such demand and documentation to the
Administrative Agent), the applicable Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

(b) If any Lender reasonably determines that the introduction of any Law
(whether or not having the force of law) regarding capital adequacy or liquidity
or any change therein or in the interpretation thereof, or compliance by such
Lender (or its Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any Person controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
together with appropriate supporting documentation (with a copy of such demand
and documentation to the Administrative Agent), the applicable Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction; provided that, for purposes of this Agreement (including this
Section 3.04), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
Basel III and all requests, guidelines or directives in connection therewith are
deemed to have gone into effect and been adopted after the Closing Date.

(c) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by a Borrower and at such Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts would
not, in the judgment of such Lender, be inconsistent with the internal policies
of, or otherwise be disadvantageous in any material legal, economic or
regulatory respect to such Lender or its Lending Office. The provisions of this
clause (d) shall not affect or postpone any Obligations of the Borrowers or
rights of such Lender pursuant to Sections 3.04(a), (b) or (c).

3.05 Funding Losses. Upon demand of any Lender together with appropriate
supporting documentation (with a copy of such demand and documentation to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it, if any, as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower;

 

109



--------------------------------------------------------------------------------

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The applicable Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05 (Funding Losses), each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Interbank Offered Rate used
in determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the applicable Eurodollar interbank market for Dollars for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III (Taxes, Yield Protection and Illegality) and
setting forth in reasonable detail the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, a Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies such Borrower of the event that gives rise to such
claim; provided, that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by such Borrower under Section 3.04, such Borrower may, by notice
to such Lender (with a copy to the Administrative Agent), suspend the obligation
of such Lender to make or continue from one Interest Period to another
Eurodollar Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.06(c) shall be applicable); provided,
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.02, 3.03 or
3.06(b) hereof, such Lender’s Eurodollar Rate Loans shall be automatically
converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurodollar Rate Loans (or, in the case of an immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
such conversion no longer exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

110



--------------------------------------------------------------------------------

(d) If any Lender gives notice to a Borrower (with a copy to the Agent) that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

3.07 Substitution of Lenders. (a) In the event that

(i) (A) (I) the Borrowers are required to make any payment pursuant to
Section 3.01 (Taxes) that is attributable to a particular Lender, (II) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan or Eurocurrency Rate Loan and such Lender notifies the Borrower
Representative pursuant to Section 3.02 (Illegality), (III) any Lender makes a
claim under Section 3.04 (Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans) (any such Lender in clauses (I), (II), and
(III), a “Cost Affected Lender”), (IV) any Lender becomes a Defaulting Lender or
(V) any Lender becomes a Non-Consenting Lender, and

(B) in the case of clause (i)(A)(III) above, as a consequence of increased costs
in respect of which such claim is made, the effective rate of interest payable
to such Lender under this Agreement with respect to its Loans materially exceeds
the effective average annual rate of interest payable to the Required Lenders
under this Agreement, or

(ii) any Lender determines that as a result of any Gaming Law or the
requirements of any Gaming Authority, or any Agent’s or Lender’s compliance with
such Laws or requirements, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loans or (as
the case may be) issuing or participating in Letters of Credit, including any
costs of compliance with any licensing requirements pursuant to any regulations
of any Gaming Authorities or other Gaming Laws and any costs incurred as a
result of responding to inquiries or information requests from any Gaming
Authority and such Lender has requested reimbursement for such increased costs
from the applicable Borrower (any such Lender in this clause (a), including the
Cost Affected Lenders, collectively, the “Affected Lenders”),

the Borrower Representative may substitute any Lender and, if reasonably
acceptable to the Administrative Agent, any other Eligible Assignee (a
“Substitute Institution”) for such Affected Lender hereunder, after delivery of
a written notice (a “Substitution Notice”) within a reasonable time (in any case
not to exceed ninety (90) days) following the occurrence of any of the events
described in this clause (a) above by the Borrower Representative to the
Administrative Agent and the Affected Lender that the Borrower Representative
intends to make such substitution; provided, however, that, in the case of any
Cost Affected Lender, if more than one such Lender claims increased costs,
illegality or right to payment arising from the same act or condition and such
claims are received by the Borrower Representative within thirty (30) days of
each other, then the Borrower Representative may substitute all, but not (except
to the extent the Borrower Representative has already substituted one of such
Cost Affected Lenders before the Borrower

 

111



--------------------------------------------------------------------------------

Representative’s receipt of the other Cost Affected Lenders’ claim) less than
all, such Lenders making such claims; provided, further, that, with respect to
any Defaulting Lender, the Borrower Representative may substitute any Substitute
Institution to the extent of such Defaulting Lender’s Revolving Credit
Commitment only.

(b) If the Substitution Notice was properly issued under this Section 3.07, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments, if any, and all other
prior unperformed obligations of the Affected Lender under the Loan Documents
(other than in respect of any damages (other than exemplary or punitive damages,
to the extent permitted by applicable Law) in respect of any such unperformed
obligations). Such purchase and sale (and the corresponding assignment of all
rights and claims under this Agreement) shall be effective on (and not earlier
than) the later of (i) the receipt by the Affected Lender of its Pro Rata Dollar
Revolving Share of the Outstanding Amount under the Dollar Revolving Credit
Facility, its Pro Rata Multicurrency Revolving Share of the Outstanding Amount
under the Multicurrency Revolving Credit Facility, its Pro Rata Tranche A Term
Share of the Tranche A Term Loan, its Pro Rata Tranche B Term Share of the
Tranche B Term Loan (except for any Tranche B1 Term Loan) and its Pro Rata
Tranche B1 Term Share of the Tranche B1 Term Loan, together with any other
Obligations owing to it, (ii) the receipt by the Administrative Agent of an
agreement in form and substance reasonably satisfactory to it and the Borrower
Representative whereby the Substitute Institution shall agree to be bound by the
terms of this Agreement and (iii) the payment in full to the Affected Lender in
cash of all fees, unreimbursed costs and expenses and indemnities accrued and
unpaid through such effective date. Upon the effectiveness of such sale,
purchase and assumption, the Substitute Institution shall become a “Lender”
hereunder for all purposes of this Agreement having a Commitment, in the amount
of such Affected Lender’s Commitment assumed by it and such Commitment of the
Affected Lender shall be terminated; provided, however, that all indemnities
under the Loan Documents shall continue in favor of such Affected Lender in
accordance with the terms of this Agreement.

(c) Each Lender agrees that, if it becomes an Affected Lender and its rights and
claims are assigned hereunder to a Substitute Institution pursuant to this
Section 3.07, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.

3.08 Survival. All of the applicable Borrower’s obligations under this Article
III (Taxes, Yield Protection and Illegality) shall survive the termination of
the Commitments and repayment in full of all Obligations of the Borrowers.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions Precedent to Initial Credit Extensions. The obligation of each
Lender on the Restatement Date to make any Loan and of each L/C Issuer on the
Restatement Date to issue or maintain any Letter of Credit is subject to the
satisfaction of each of the conditions precedent set forth in Section 3 of the
Fifth Amendment.

4.02 Conditions Precedent to Each Credit Extension. The obligation of each
Lender on any date (including the Closing Date) to make any Loan and of each L/C
Issuer on any date (including the Closing Date) to issue any Letter of Credit is
subject to the satisfaction of each of the following conditions precedent:

(a) Request for Borrowing or Issuance of Letter of Credit. (i) With respect to
any Loan, the Administrative Agent shall have received a duly executed Dollar
Revolving Loan Notice, Multicurrency Revolving Loan Notice, Tranche A Term Loan
Interest Rate Selection Notice, Tranche B Term Loan Interest Rate Selection
Notice or Swing Line Loan Notice, as the case may be, and (ii) with respect to
any Letter of Credit, the Administrative Agent and the L/C Issuer shall have
received a duly executed Letter of Credit Application.

 

112



--------------------------------------------------------------------------------

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or issuance of a Letter of Credit, both before
and after giving effect thereto and, in the case of any Loan, to the application
of the proceeds therefrom:

(i) the representations and warranties set forth in Article V (Representations
and Warranties) and in the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date and shall be true and correct in
all material respects on and as of any such date after the Closing Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date, and except to the extent such
representations and warranties are qualified as to materiality, in which case
such representations and warranties shall be true and correct; and

(ii) no Default or Event of Default shall have occurred and be continuing.

Each submission by the Borrower Representative to the Administrative Agent of a
Dollar Revolving Loan Notice, Multicurrency Revolving Loan Notice, Tranche A
Term Loan Interest Rate Selection Notice, Tranche B Term Loan Interest Rate
Selection Notice, Facilities Increase Notice or Swing Line Loan Notice, as the
case may be, and the acceptance by the US Borrower or the Luxembourg Borrower,
as applicable, of the proceeds of each Loan requested therein, and each
submission by the US Borrower to a L/C Issuer of a Letter of Credit Application,
and the issuance of each Letter of Credit requested therein, shall be deemed to
constitute a representation and warranty by the US Borrower and the Luxembourg
Borrower, as to the matters specified in clause (b) above on the date of the
making of such Loan or the issuance of such Letter of Credit.

4.03 Determinations of Initial Borrowing Conditions. For purposes of determining
compliance with the conditions specified in Section 4.01 (Conditions Precedent
to Initial Credit Extensions), each Lender shall be deemed to have consented to,
approved, accepted or be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the initial Borrowing or initial issuance of Letters of
Credit hereunder specifying its objection thereto and such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

 

113



--------------------------------------------------------------------------------

4.04 Conditions Precedent to Each Facilities Increase.

Each Facilities Increase is subject to the satisfaction of all of the following
conditions precedent:

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Facilities Increase Date for such Facilities Increase each of the
following, each dated on or prior to such Facilities Increase Date unless
otherwise indicated or agreed to by the Administrative Agent and each in form
and substance satisfactory to the Administrative Agent:

(i) written commitments duly executed by the applicable Incremental Lenders in
an aggregate amount equal to the amount of the proposed Facilities Increase (as
agreed between the Borrower Representative and the Administrative Agent but in
any case not to exceed, in the aggregate for all such Facilities Increases, the
maximum amount set forth in Section 2.01(c) (Facilities Increase)) and, in the
case of each Incremental Lender that is not an existing Lender at the time of
the applicable Facilities Increase, an assumption agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
Representative and duly executed by the Borrower Representative, the
Administrative Agent and such Incremental Lender;

(ii) subject to the requirements of Section 2.01(c) (Facilities Increase), an
amendment to this Agreement, effective as of the Facilities Increase Date and
executed by the Borrower Representative, the Administrative Agent and the
applicable Incremental Lenders, to the extent necessary to implement the terms
and conditions of the Facilities Increase (including interest rates, fees and
scheduled repayment dates and maturity), as agreed by the Borrower
Representative and the Administrative Agent;

(iii) certified copies of resolutions of the Board of Directors, the Board of
Managers or Sole Member, as the case may be, of each Loan Party approving the
consummation of such Facilities Increase and the execution, delivery and
performance of the corresponding amendments to this Agreement and the other Loan
Documents to be executed in connection therewith;

(iv) a favorable opinion of counsel for the Loan Parties, addressed to the
Administrative Agent and the Lenders and in form and substance and from counsel
reasonably satisfactory to the Administrative Agent;

(v) such other documents as the Administrative Agent may reasonably request or
as any Incremental Lender participating in such Facilities Increase may
reasonably require as a condition to its commitment in such Facilities Increase.

(b) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of (i) the Agents all fees and expenses (including
Attorney Costs of the Agents) due and payable on or before the Facilities
Increase Date (including all such fees described in the Agent Fee Letter) and
(ii) the Lenders (including any Person becoming a Lender as part of such
Facilities Increase on such Facilities Increase Date) all fees due and payable
on or before the Facilities Increase Date (including all such fees described in
the Fee Letters).

(c) Conditions to Each Credit Extension. (i) The conditions precedent set forth
in Section 4.02 (Conditions Precedent to Each Credit Extension) shall have been
satisfied both before and after giving effect to such Facilities Increase,
(ii) such Facilities Increase shall be made on the terms and conditions set
forth in Section 2.01(c) (Facilities Increase) and (iii) the US Borrower shall
be in compliance with Section 7.13 (Financial Covenants) on such Facilities
Increase Date for the most recently ended fiscal quarter for which financial
statements are available pursuant to Section 6.01(a) or (b) (Financial
Statements), on a pro forma basis both before and after giving effect to such
Facilities Increase.

 

114



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The US Borrower and the Luxembourg Borrower represent and warrant to the
Administrative Agent and the Lenders (except in the case of any Immaterial
Foreign Joint Venture and any Immaterial Foreign Subsidiary) that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a corporation, limited partnership, partnership or limited liability
company duly organized or formed, validly existing and in good standing (except
with respect to the Luxembourg Borrower to the extent such concept is not
applicable in Luxembourg) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
governmental licenses, authorizations, consents and approvals (i) to execute and
deliver, and perform its obligations under, the Loan Documents to which it is a
party and (ii) except where the failure to have such power and authority,
governmental license, authorization, consent or approval could not reasonably be
expected to have a Material Adverse Effect, to own its assets and carry on its
business, (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, except
where the failure so to qualify or be licensed could not reasonably be expected
to have a Material Adverse Effect, and (d) is in compliance with all applicable
Laws except where the failure to be in compliance with such Laws would not, in
the aggregate, have a Material Adverse Effect.

5.02 Authorization; No Contravention. Except as set forth on Schedule 5.02
(Conflicts), the execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate or other Organizational Action (including the consent of
stockholders where required), and do not and will not (i) contravene or violate
any of the terms of any of such Person’s Constituent Documents, (ii) conflict
with or result in any breach or contravention of, constitute a default under, or
result in or permit the termination or acceleration of, any Contractual
Obligation to which the Person is a party, except to the extent such conflict,
breach, contravention or default could not reasonably be expected to have a
Material Adverse Effect, (iii) result in the creation or imposition of any Lien
upon any property of such Person or any of its Subsidiaries except for any
Permitted Liens, or (iv) violate any Law (including Regulations T, U and X of
the FRB) or order, injunction, writ or decree of any Governmental Authority or
arbitral award to which such Person or its property is subject, except to the
extent such violation could not reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental and Third-Party Authorization. No further approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except,
(i) those that have not been obtained or effected and with respect to which the
failure so to obtain or effect could not reasonably be expected to have a
Material Adverse Effect, (ii) in case of the presentation of any Loan Document,
either directly or by way of reference to a Luxembourg court or autorité
constituée, where such court or autorité constituée may require registration of
all or part of the Loan Documents with the Administration de l’Enregistrement et
des Domaines in Luxembourg, registration duties at a fixed rate of EUR 12 or at
an ad valorem rate depending on the nature of the Loan Document may become due
and payable or (iii) with respect to filings and recordings with respect to
Collateral to be made or otherwise delivered to the Administrative Agent for
filing and/or recordation as of or after the Closing Date.

 

115



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as the enforceability thereof may
be limited by public policy, applicable bankruptcy, insolvency, reorganization,
receivership, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and by the application of general equitable
principles (whether considered in proceedings at Law or in equity).

5.05 Financial Statements; No Material Adverse Effect.

(a) Each of the Audited Financial Statements (i) was prepared in accordance with
Applicable Accounting Standards consistently applied with respect to accounting
principles throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects the financial
condition of the US Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby,

(b) Since December 31, 2010, there has been no event or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, investigations, suits, proceedings,
claims or disputes pending or, to the knowledge of the US Borrower or any of the
Guarantors, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the US Borrower or any of its Subsidiaries
or against any of their properties or revenues that could reasonably be expected
to have a Material Adverse Effect.

5.07 No Default. Neither the US Borrower nor any of its Subsidiaries is in
default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the Closing Transactions or the other transactions contemplated by this
Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the US Borrower and the other Loan
Parties has good record and marketable title in fee to, or valid leasehold
interests in, all Real Property necessary or used in the ordinary conduct of its
business, except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, the property
of the US Borrower and the other Loan Parties are subject to no Liens, other
than Permitted Liens.

5.09 Environmental Compliance. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect,

(a) none of the US Borrower or any of its Subsidiaries has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license,
authorization, variance or other approval required under any Environmental Law,

(b) none of the US Borrower or any of its Subsidiaries has become subject to any
Environmental Liability (including any such liability assumed under a
Contractual Obligation or by operation of Law) or, has received notice of any
pending or threatened Environmental Claim against the US Borrower or any of its
Subsidiaries or otherwise related to its properties or operations, and

(c) there are no past or present actions, activities, circumstances, conditions,
events or incidents, including the production, use, sale, storage,
transportation, handling, Release, threatened Release, or presence of any
Hazardous Materials, that would reasonably be expected to (i) form the basis of
any Environmental Claim against the US Borrower or any of its Subsidiaries
(ii) prevent the US Borrower’s or any of its Subsidiaries’ continued compliance
with Environmental Laws or (iii) require the US Borrower or its Subsidiaries to
incur Environmental Liabilities or other capital or operating expenditures in
order to achieve or maintain compliance with applicable Environmental Laws under
current operational conditions.

 

116



--------------------------------------------------------------------------------

5.10 [Reserved].

5.11 Taxes. The US Borrower and its Subsidiaries, other than Domestic
Subsidiaries listed on Schedule 7.04(c) (Dormant Domestic Subsidiaries), have
filed (or had filed on their behalf) with the appropriate Governmental
Authorities all material U.S. Federal, material state and other material tax
returns and reports (collectively, the “Tax Returns”) required to be filed by
them (taking into account any extension obtained), and have paid all material
U.S. Federal, material state and other material Taxes levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(i) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with Applicable Accounting Standards or (ii) with respect to
Subsidiaries that are not Loan Parties as could not reasonably be expected to
have a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Except as disclosed on Schedule 5.12 (ERISA Matters) or as could not
reasonably be expected to result in a Material Adverse Effect, (i) each Plan is
in compliance with the applicable provisions of ERISA, the Code and other
Federal and State Laws, except for any required amendment for which the remedial
amendment period as described in Section 401(b) of the Code has not yet expired,
and (ii) each Foreign Plan is in compliance with the applicable provisions of
Laws applicable to each such Foreign Plan. Except as disclosed on Schedule 5.12
(ERISA Matters) or as could not reasonably be expected to result in a Material
Adverse Effect, each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the US Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. Except
as could not reasonably be expected to result in a Material Adverse Effect, the
US Borrower and each ERISA Affiliate have made all required contributions in
excess of $1,000,000 in the aggregate to each Plan subject to Section 412 or 430
of the Code or Section 302 or 303 of ERISA, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code or Section 302 of ERISA has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the US Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that has had or could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur where
such ERISA Event could reasonably be expected to have a Material Adverse Effect;
(ii) except as disclosed in the US Borrower’s audited and unaudited financial
statements furnished to the Administrative Agent and the Lenders pursuant to
Sections 6.01(a) and (b) (Financial Statements) or as could not reasonably be
expected to have a Material Adverse Effect, no Pension Plan has any Unfunded
Pension Liability; (iii)

 

117



--------------------------------------------------------------------------------

neither the US Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the US Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the US Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA, in each
case, except to the extent the foregoing could not reasonably be expected to
result in costs or liabilities to the Loan Parties, taken as a whole, that would
exceed, in the aggregate, the Threshold Amount.

5.13 Ownership of Subsidiaries.

(a) Set forth on Schedule 5.13 (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Closing Date: (i) with respect to all Domestic
Subsidiaries of the US Borrower, all Direct Foreign Subsidiaries of the US
Borrower and the Luxembourg Borrower, the jurisdiction of its organization, the
number of shares of each class of Stock authorized (if applicable), the number
of such shares outstanding on the Closing Date and the number and percentage of
the outstanding shares of each such class owned (directly or indirectly) by the
US Borrower; and (ii) with respect to all other Subsidiaries, the legal name of
such Subsidiary. No Stock of any Subsidiary of the US Borrower is subject to any
outstanding option, warrant, right of conversion or purchase of any similar
right. As of the Closing Date, all of the outstanding Stock of each Subsidiary
of the US Borrower owned (directly or indirectly) by the US Borrower has been
validly issued, is fully paid and non-assessable (to the extent applicable) and
is owned by the US Borrower or a Subsidiary of the US Borrower, free and clear
of all Liens (other than the Lien in favor of the Secured Parties created
pursuant to the Pledge and Security Agreement and other Permitted Liens arising
by operation of Law), options, warrants, rights of conversion or purchase or any
similar rights.

(b) As of the Closing Date, the US Borrower does not own or hold, directly or
indirectly, any Stock of any Person other than such Subsidiaries and Investments
permitted by Section 7.02 (Investments).

5.14 Margin Regulations; Investment Company Act.

(a) The Borrowers are not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the US Borrower, any Person controlling the US Borrower, or any
Subsidiary of the US Borrower is an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940.

5.15 Disclosure. No statement, information, report, representation, or warranty
made by any Loan Party in any Loan Document nor any written report, financial
statement or certificate furnished to any Agent or any Lender by or on behalf of
any Loan Party in, or in connection with, any Loan Document (in each case, as
modified or supplemented by other information so furnished and taken as a
whole), except with respect to financial projections concerning the US Borrower
and its Subsidiaries, contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not materially misleading, in each case as of the date such information is
provided. In the case of financial projections

 

118



--------------------------------------------------------------------------------

concerning the US Borrower and its Subsidiaries, such financial projections have
been prepared in good faith based upon assumptions the US Borrower believes to
be reasonable at the time such projections were made.

5.16 Intellectual Property; Licenses, Etc. Except as would not reasonably be
expected to have a Material Adverse Effect, either individually or in the
aggregate, as of the Closing Date, each of the US Borrower and its Subsidiaries
owns, or possesses the right to use, all Intellectual Property that is
reasonably necessary for the operation of their respective businesses. As of the
Closing Date, no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the US Borrower, threatened, that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, to the knowledge of the US Borrower, (i) neither
the US Borrower or any of its Subsidiaries are infringing upon, misappropriating
or otherwise violating any Intellectual Property rights of any Person, and
(ii) no Person is infringing upon, misappropriating or otherwise violating any
Intellectual Property rights of the US Borrower or any of its Subsidiaries,
except, in each case, as would not reasonably be expected to have a Material
Adverse Effect, either individually or in the aggregate.

5.17 Labor Matters.

(a) There are no strikes, work stoppages, slowdowns or lockouts pending nor
threatened against or involving the US Borrower or any of its Subsidiaries,
other than those that, in the aggregate, would not have a Material Adverse
Effect.

(b) There are no unfair labor practices, arbitrations, grievances or complaints
pending, or, to the US Borrower’s knowledge, threatened, against or involving
the US Borrower or any of its Subsidiaries, other than those that, in the
aggregate, would not have a Material Adverse Effect.

5.18 Solvency. On and as of the Closing Date, the US Borrower and each of the
Subsidiaries on a consolidated basis are Solvent, measured after giving effect
to (i) the initial Credit Extensions made on the Closing Date hereunder, and
(ii) the consummation of the other Closing Transactions.

5.19 Use of Proceeds. The proceeds of the Term Loans and a portion of the
Revolving Loans not to exceed $50,000,000 (exclusive of the Existing Letters of
Credit) received on the Closing Date are being used by the US Borrower to
consummate the Closing Transactions. The proceeds of the Dollar Revolving Loans,
Multicurrency Revolving Loans, Swing Line Loans and the Letters of Credit, and
of any Incremental Term Loans made pursuant to any Facilities Increase, received
after the Closing Date are being used by the applicable Borrower solely for
working capital and other general corporate purposes (including the making of
Permitted Acquisitions, to fund, in part, the Tender Offer (as defined in the
First Amendment), should it occur, and to pay fees and expenses in connection
with the First Amendment and the Tender Offer); provided, however, that the
proceeds of Swing Line Loans shall not be used to refinance outstanding Swing
Line Loans.

5.20 Subordinated Indentures. The Obligations constitute “Senior Debt” (or, in
the case of Subordinated Indentures entered into after the Closing Date, if any,
“Senior Debt” or other comparable term) as defined in the Subordinated
Indentures.

5.21 OFAC. None of the US Borrower or any Subsidiary of the US Borrower is
(i) named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or
(ii)(A) an agency of the government of a country, (B) an organization controlled
by a country, or (C) a Person resident in a country, in each case, in this
clause (ii) that is subject to a sanctions program identified on the list
maintained by the U.S.

 

119



--------------------------------------------------------------------------------

Department of the Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or Person, and the proceeds from the Credit Extensions made
pursuant to this Agreement will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, any such country or
Person to the extent prohibited by applicable law.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Contingent Obligations consisting of
continuing indemnities and other Contingent Obligations of the Borrowers or any
Guarantor that may be owing to the Lenders pursuant to the Loan Documents and
expressly survive termination of this Agreement), the US Borrower and the
Luxembourg Borrower (other than in the case of Sections 6.01 (Financial
Statements) and 6.02 (Certificates; Other Information)) shall, and the US
Borrower shall (except in the case of the covenants set forth in Sections 6.01
(Financial Statements), 6.02 (Certificates; Other Information) and 6.03
(Notices)) cause each of its Subsidiaries (other than, for purposes of Sections
6.04, 6.05, 6.06, 6.07, 6.08, 6.09, 6.10, 6.11, 6.14, 6.16, 6.17, 6.19 and 6.20,
any Immaterial Foreign Subsidiaries or Immaterial Foreign Joint Venture) to:

6.01 Financial Statements. In the case of the Borrower Representative, deliver
to the Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent:

(a) promptly after available, but in any event within ninety (90) days after the
end of each fiscal year of the US Borrower (commencing with the fiscal year of
the US Borrower ending on December 31, 2011), a consolidated balance sheet of
the US Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, cash flows and
Stockholders’ Equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with Applicable Accounting Standards, and
audited and accompanied by a report and opinion of the Borrower’s Accountants,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any qualifications or exceptions
as to the scope of the audit or the going concern status of the Borrowers nor to
any other qualifications and exceptions not reasonably acceptable to the
Required Lenders; and

(b) promptly after available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the US
Borrower, an unaudited consolidated balance sheet of the US Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, cash flows and Stockholders’ Equity for such
fiscal quarter and for the portion of the US Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower Representative as fairly presenting the financial
condition, results of operations and cash flows of the US Borrower and its
Subsidiaries in accordance with Applicable Accounting Standards, subject only to
normal year end audit adjustments and the absence of footnotes.

 

120



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. In the case of the Borrower
Representative, deliver to the Administrative Agent, in form and detail
reasonably satisfactory to the Administrative Agent:

(a) promptly after the delivery of the financial statements referred to in
Section 6.01(a) (Financial Statements), a certificate of the Borrower’s
Accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default under the financial covenants set forth in Section 7.13 (Financial
Covenants) or, if any such Default or Event of Default shall exist, stating the
nature and status of such Default or Event of Default (which may be limited to
the extent consistent with accounting industry practices generally followed or
policies of the Borrower’s Accountants);

(b) promptly after the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (Financial Statements), a duly completed Compliance
Certificate signed by a Responsible Officer of the US Borrower, and, if such
Compliance Certificate demonstrates an Event of Default of any covenant under
Section 7.13 (Financial Covenants), the US Borrower may deliver, together with
such Compliance Certificate, notice of its intent to cure (a “Notice of Intent
to Cure”) such Event of Default pursuant to Section 7.13(c); provided that the
delivery of a Notice of Intent to Cure shall in no way affect or alter the
occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document; and

(c) promptly, such additional information regarding the business, financial or
corporate affairs of the US Borrower or any of its Subsidiaries as the
Administrative Agent, at the reasonable request of any Lender, may from time to
time request.

Each document required to be delivered pursuant to Section 6.01(a) or
(b) (Financial Statements) shall be deemed to have been delivered on the date on
which the US Borrower posts such document on its website at www.jarden.com, or
when such document is posted on the Commission’s website at www.sec.gov (the
“SEC Website”) or on an Approved Electronic Platform (each of the foregoing an
“Informational Website”); provided, that the Borrower Representative shall
deliver paper copies of all such documents to the Administrative Agent or any
Lender that requests the Borrower Representative to deliver such paper copies
until a request to cease delivering paper copies is given by the Administrative
Agent or such Lender. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above in
this paragraph, and in any event shall have no responsibility to monitor
compliance by the Borrower Representative with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

6.03 Notices.

(a) In the case of the Borrower Representative, promptly after a Responsible
Officer of any Loan Party obtains knowledge thereof, notify the Administrative
Agent:

(i) of the occurrence of any Default or Event of Default;

(ii) of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (A) breach or non-performance of, or any
default under, any of the Loan Documents or any other Contractual Obligation of
the US Borrower or any of its Subsidiaries; or (B) any dispute, litigation,
investigation, proceeding or suspension between the US Borrower or any of its
Subsidiaries and any Governmental Authority;

(iii) of any litigation, investigation or proceeding affecting the US Borrower
or any of its Subsidiaries in which the potential liability affecting such
Borrower or such Subsidiary (excluding amounts covered by applicable Insurance
Coverage as to which no

 

121



--------------------------------------------------------------------------------

reservation of rights is in effect) could reasonably be expected to have a
Material Adverse Effect, or in which injunctive relief or similar relief is
sought, which relief, if granted, could reasonably be expected to have a
Material Adverse Effect;

(iv) of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect;

(v) of any change in accounting policies or financial reporting practices by the
US Borrower or any of its Subsidiaries when the US Borrower is required to
notify the Administrative Agent pursuant to Section 1.03 (Accounting Terms);

(vi) from and after the Closing Date of any (A) violation or alleged violation
by the US Borrower or any of its Subsidiaries of any applicable Environmental
Laws; (B) Release or threatened Release of Hazardous Materials by the US
Borrower or any of its Subsidiaries, or by any Person handling, transporting or
disposing of any Hazardous Materials on behalf of the US Borrower or any of its
Subsidiaries, or at any facility or property owned or leased or operated by the
US Borrower or any of its Subsidiaries; (C) liability or alleged liability of
the US Borrower or any of its Subsidiaries for the costs of any Remedial Action;
or (D) the commencement of, or any material development in, any litigation or
proceeding affecting the US Borrower or any of its Subsidiaries, including
pursuant to any applicable Environmental Laws except to the extent any of the
matters in clauses (A) through (D) could not reasonably be expected to have a
Material Adverse Effect; and

(vii) of any (A) material labor dispute to which the US Borrower or any of its
Subsidiaries is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities, and
(B) Worker Adjustment and Retraining Notification Act or related liability
incurred with respect to the closing of any plant or other facility of any such
Person, in each case, that could reasonably be expected to result in a Material
Adverse Effect.

(b) No later than five (5) Business Days (or such longer period as agreed to by
the Borrower Representative and the Administrative Agent) after any Disposition
of property in accordance with Section 7.05(c) and 7.05(o) with a Fair Market
Value in excess of the Threshold Amount, the Borrower Representative shall
notify the Administrative Agent in writing (a) describing such Disposition or
the nature and material terms and conditions of such transaction and (b) stating
the Net Proceeds received by the US Borrower or any of its Subsidiaries.

(c) The Borrower Representative shall provide any Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the US Borrower or any of its Subsidiaries as such
Agent or such Lender, solely through the Administrative Agent may from time to
time reasonably request.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Representative setting forth details of
the occurrence referred to therein and stating what action the US Borrower or
any of its Subsidiaries has taken and proposes to take with respect thereto, and
with respect to matters in clause (a)(vi), copies of all related notices,
complaints, orders, directives, claims and citations that the Administrative
Agent reasonably requests. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

 

122



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, obligations and liabilities (other than obligations and liabilities of
any Securitization Entity), including (i) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with Applicable Accounting
Standards are being maintained by the US Borrower or such Subsidiary and
(ii) all lawful claims which, if unpaid, would by Law become a Lien (other than
during the period in which such Lien may be a Permitted Lien) upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with Applicable
Accounting Standards are being maintained by the US Borrower or such Subsidiary
and foreclosure or other enforcement of such Liens in respect of the Collateral
have not commenced or have been effectively stayed, except in each case where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing (except with respect to the
Luxembourg Borrower to the extent such concept is not applicable in Luxembourg)
under the Laws of the jurisdiction of its organization; take all reasonable
action to maintain all rights, privileges, Permits and franchises necessary in
the normal conduct of its business, and preserve or renew all of its registered
Material Intellectual Property, except in each case (i) in a transaction
permitted by Section 7.04 (Fundamental Changes) or Section 7.05 (Dispositions)
or (ii) to the extent failure to do so could not reasonably be expected to have
a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, except in
each case where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. (a) Maintain Insurance Coverage with a Captive
Insurance Entity (to the extent such Captive Insurance Entity is created and
capitalized in accordance with the terms of this Agreement) and/or financially
sound and reputable insurance or reinsurance companies or associations (as
applicable) that are not Affiliates of the US Borrower, with respect to its
properties and business covering such risks, losses or damages as are, in the
reasonable business judgment of the US Borrower, appropriate for a business of
the size and character of the US Borrower and its Subsidiaries, and, in any
event, all insurance required by any Collateral Document and (b) cause all such
Insurance Coverage (other than any self-insurance programs) and, if applicable,
reinsurance, to name the Administrative Agent on behalf of the Secured Parties
as additional insured or lender’s loss payee, as appropriate, and use
commercially reasonable efforts to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
thirty (30) days’ written notice thereof to the Administrative Agent.

6.08 Compliance with Laws and Contractual Obligations. Comply in all material
respects with the requirements of all Laws (including Environmental Laws) and
Contractual Obligations applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or Contractual Obligation
is being contested in good faith by appropriate proceedings diligently conducted
or a bona fide dispute exists with respect thereto; or (ii) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
true and complete entries shall be made of all financial transactions and
matters involving the assets and business of the US Borrower or such Subsidiary,
as the case may be, pursuant to which financial statements in conformity with
Applicable Accounting Standards consistently applied with respect to accounting
principles can be created.

 

123



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender (who must be accompanied by the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at reasonable times during
normal business hours as often as may be reasonably desired, and upon reasonable
advance notice to the Borrower Representative, and (subject to the following
proviso) (a) at the expense of the US Borrower one time per year in the case of
inspection by the Administrative Agent or such other Lender as it may designate,
and (b) otherwise at the expense of the Lenders; provided, however, that when a
Default or Event of Default has occurred and is continuing the Administrative
Agent (or any of its representatives or independent contractors) or any Lender
(who must be accompanied by the Administrative Agent) may do any of the
foregoing at the sole expense of the US Borrower at any time during normal
business hours and without advance notice. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrowers or any Subsidiary will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
is subject to attorney-client or similar privilege or constitutes attorney work
product.

6.11 Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal and
State Laws, and maintain each Foreign Plan in compliance in all material
respects with the applicable provisions of Laws applicable to each such Foreign
Plan; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 or 430 of the Code or Section 302 or 303 of ERISA, in
each case unless the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

6.12 Use of Proceeds. Use the entire amount of the proceeds of the Loans and
other Credit Extensions as provided in Section 5.19 (Use of Proceeds).

6.13 [Reserved].

6.14 New Subsidiaries and Pledgors. (a) To the extent not delivered to the
Administrative Agent on or before the Closing Date (including in respect of
after-acquired property and Persons that become Subsidiaries of any Loan Party
after the Closing Date), the US Borrower agrees promptly (and in any event,
within sixty (60) days of the Closing Date or the date of acquisition of such
property or Persons (or such later date as may be agreed to by the
Administrative Agent)) to do, or cause each Subsidiary of the US Borrower to do,
each of the following, unless otherwise agreed by the Administrative Agent:

(i) deliver to the Administrative Agent such duly-executed supplements and
amendments to the Guaranty (or, in the case of any Subsidiary of any Loan Party
that is not a Domestic Subsidiary or that holds shares in any Person that is not
a Domestic Subsidiary, foreign guarantees and related documents), in each case
in form and substance reasonably satisfactory to the Administrative Agent and as
the Administrative Agent deems necessary or advisable in order to ensure that
each Domestic Subsidiary of each Loan Party and each material Direct Foreign
Subsidiary which has guaranteed any Indebtedness of the US Borrower guarantees,
as primary obligor and not as surety, the full and punctual payment when due of
the Obligations or any part thereof; provided, however, that in no event shall
any Excluded Subsidiary or Foreign Subsidiary

 

124



--------------------------------------------------------------------------------

be required to guaranty the payment of the Obligations, unless (x) the US
Borrower and the Administrative Agent otherwise agree or (y) such Excluded
Subsidiary or Foreign Subsidiary has guarantied any Indebtedness of the US
Borrower;

(ii) deliver to the Administrative Agent such duly-executed joinder and
amendments to the Pledge and Security Agreement and, if applicable, other
Collateral Documents (or, in the case of any such Subsidiary of any Loan Party
that holds shares in any Person that is not a Domestic Subsidiary, other
additional Collateral Documents under United States Law), in each case in form
and substance reasonably satisfactory to the Administrative Agent and as the
Administrative Agent deems necessary or advisable in order to (A) effectively
grant to the Administrative Agent, for the benefit of the Secured Parties, a
valid, perfected and enforceable first-priority security interest, subject to
any Permitted Liens, in the Stock and Stock Equivalents and other debt
Securities owned by the US Borrower or any Guarantor and (B) effectively grant
to the Administrative Agent, for the benefit of the Secured Parties, a valid,
perfected and enforceable first-priority security interest, subject to any
Permitted Liens, in all property interests and other assets of the US Borrower
or any Guarantor (or Person who becomes a Guarantor), other than Excluded
Property; provided, however, that in no event shall the US Borrower or any
Guarantor be required to pledge (I) in excess of sixty-five percent (65%) of the
outstanding Voting Stock of any Direct Foreign Subsidiary to the extent the
pledge of any greater percentage would result in material adverse tax
consequences to the US Borrower, (II) unless such Stock is otherwise held by the
US Borrower or any Guarantor, any of the Stock of any Non-U.S. Person that is a
Subsidiary of such Direct Foreign Subsidiary, (III) in connection with any
International Holding Company, (A) any Voting Stock of such International
Holding Company in excess of sixty-five percent (65%) of the total outstanding
Voting Stock of such International Holding Company to the extent the pledge of
any greater percentage would result in material adverse tax consequences to the
US Borrower and (B) all of the Voting Stock that such International Holding
Company owns in its Subsidiaries that are Non-U.S. Persons, (IV) any assets of
any Foreign Subsidiary, unless (x) in the case of any of the foregoing clauses
(I), (II), (III) or (IV), the US Borrower and the Administrative Agent otherwise
agree or (y) in the case of any of the foregoing clauses (I), (II) or (IV), the
pledgor thereof is a Foreign Subsidiary and a Guarantor; provided, further,
however, that with respect to security interests in Stock and Stock Equivalents
in any Person that is not, directly or indirectly, wholly-owned by the US
Borrower, the Administrative Agent may waive the requirement in clause (A) or
(B) above if the Administrative Agent shall determine, in its sole discretion,
that the time, difficulty and/or cost of perfecting such security interests
(including the costs of obtaining necessary consents and approvals from other
holders of equity interest in such Persons) or other consequences (including any
material adverse tax consequences) outweigh the collateral value thereof;

(iii) deliver to the Administrative Agent all certificates, instruments and
other documents representing all Pledged Stock, Pledged Notes and all other
Stock, Stock Equivalents and other debt Securities being pledged pursuant to the
joinders, amendments and agreements, if any, executed pursuant to clause
(ii) above, together with (A) in the case of certificated Pledged Stock and
other certificated Stock and Stock Equivalents, undated stock powers endorsed in
blank and (B) in the case of Pledged Notes and other certificated debt
Securities, endorsed in blank, in each case executed and delivered by a
Responsible Officer of such Loan Party or such Subsidiary thereof, as the case
may be;

(iv) to take such other actions necessary or advisable to ensure the validity or
continuing validity of the guaranties required to be given pursuant to clause
(i) above or to create, maintain or perfect the security interest required in
the United States to be granted pursuant to clause (ii) above, including the
filing of UCC financing statements in such jurisdictions as may be required by
the Collateral Documents or by Law or as may be reasonably requested by the
Administrative Agent; and

(v) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

125



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained in Section 6.14(a) above, unless an Event
of Default is continuing and the Administrative Agent shall have requested
compliance herewith, no Immaterial Subsidiary shall be required (i) to be a
Guarantor hereunder or (ii) to comply with any of the provisions of
Section 6.14(a) and neither the US Borrower nor any Guarantor shall be required
to deliver to the Administrative Agent the certificates evidencing the Stock or
Stock Equivalents of any such Immaterial Subsidiary owned by such Person;
provided that in the event any Subsidiary ceases at any time to be an Immaterial
Subsidiary, not later than sixty (60) days after such Subsidiary ceases to be an
Immaterial Subsidiary (or such later date as may be agreed to in writing by the
Administrative Agent), (i) such Subsidiary shall comply with the provisions of
Section 6.14(a) and (ii) the US Borrower or the applicable Guarantor shall
deliver to the Administrative Agent the certificates evidencing the Stock or
Stock Equivalents of such Subsidiary owned by the US Borrower or such Guarantor
in accordance with Section 6.14(a) above.

(c) Notwithstanding anything contained in Section 6.14 above, no Securitization
Entity shall be required at any time (i) to be a Guarantor hereunder or (ii) to
comply with any of the provisions of Section 6.14(a); provided, that the US
Borrower or any Guarantor holding the Stock or Stock Equivalents of any
Subsidiary that is a Securitization Entity shall be required to deliver to the
Administrative Agent the certificates evidencing the Stock or Stock Equivalents
of such Securitization Entity owned by such Person; and provided, further, that
in the event any such Subsidiary ceases at any time to be a Securitization
Entity, not later than sixty (60) days after such Subsidiary ceases to be a
Securitization Entity (or such later date as may be agreed to in writing by the
Administrative Agent), such Subsidiary shall comply with the provisions of
Section 6.14(a), unless such Securitization Entity is an Immaterial Subsidiary
and meets the requirements of Section 6.14(b).

(d) Notwithstanding anything contained in Section 6.14(a) above, unless an Event
of Default is continuing and the Administrative Agent shall have requested
compliance herewith, neither the US Borrower nor any Guarantor shall be required
to deliver to the Administrative Agent the certificates evidencing the Stock or
Stock Equivalents of any Immaterial Foreign Subsidiary owned by such Person and
acquired after the Closing Date (or execute and deliver foreign charges or
foreign pledge or security agreements in respect of the Stock or Stock
Equivalents of any such Immaterial Foreign Subsidiary); provided that in the
event any Subsidiary ceases at any time to be an Immaterial Foreign Subsidiary,
not later than sixty (60) days after such Subsidiary ceases to be an Immaterial
Foreign Subsidiary (or such later date as may be agreed to by the Administrative
Agent), the US Borrower or the applicable Guarantor shall deliver to the
Administrative Agent the certificates evidencing the Stock or Stock Equivalents
of such Subsidiary owned by the US Borrower or such Guarantor (and execute and
deliver to the Administrative Agent supplements to the Pledge and Security
Agreement in respect of the Stock or Stock Equivalents of such Subsidiary) in
accordance with, and to the extent required by, Section 6.14(a) above (without
regard to this clause (d)).

6.15 [Reserved].

 

126



--------------------------------------------------------------------------------

6.16 Real Property.

(a) (i) Comply in all material respects with all of their respective material
obligations under all of their respective Leases relating to material
manufacturing facilities now or hereafter held respectively by them, except
where such noncompliance could not reasonably be expected to have a Material
Adverse Effect and (ii) not assign or sublet any Lease if such assignment or
sublet would have a Material Adverse Effect.

(b) Upon written request of the Administrative Agent, the US Borrower shall, and
shall cause such Subsidiary to, provide environmental information to the
Administrative Agent with respect to any material Real Property initially leased
or acquired after the Closing Date by the US Borrower or any Guarantor, in form
and substance reasonably satisfactory to the Administrative Agent.

6.17 Interest Rate Protection. The Borrowers shall, within one hundred eighty
(180) days after the Closing Date, obtain interest rate protection if and only
to the extent necessary through one or more Swap Contracts (including Swap
Contracts existing on the Closing Date), on terms and with counterparties
reasonably satisfactory to the Administrative Agent such that, for a period of
thirty (30) months after the Closing Date, at least thirty percent (30%) of the
sum of all Consolidated Funded Indebtedness of the US Borrower is effectively
paid on a fixed rate basis.

6.18 [Reserved].

6.19 Immaterial Subsidiaries. The US Borrower may from time to time designate
any one or more of its Domestic Subsidiaries as an Immaterial Subsidiary (or
withdraw any such designation) by delivering a written notice of such
designation (or withdrawal of designation) to the Administrative Agent on or
prior to the date of such designation. Any such notice shall (a) specify the
effective date of such designation or withdrawal of designation, (b) specify
each Subsidiary so designated pursuant to such notice, (c) specify each
Subsidiary with respect to which its previous designation as an Immaterial
Subsidiary is being withdrawn, (d) specify a list of all Subsidiaries which are
Immaterial Subsidiaries after giving effect to such designation or withdrawal of
designation, as the case may be, (e) certify that no Default or Event of Default
shall have occurred and be continuing before and immediately after giving effect
to such designation or withdrawal of designation or would result therefrom and
(f) certify compliance with clauses (i) and (ii) of the definition of
“Immaterial Subsidiary” and, upon the request of either Agent, provide
supporting calculations in reasonable detail.

6.20 Further Assurances. At the US Borrower’s cost and expense, upon the
reasonable request of the Administrative Agent, duly execute and deliver or
cause to be duly executed and delivered, to the Administrative Agent such
further instruments, documents, certificates, financing and continuation
statements, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement, the
Guaranty, the Collateral Documents and the other Loan Documents.

6.21 Immaterial Foreign Subsidiaries. The US Borrower may from time to time
designate any one or more of its Foreign Subsidiaries as an Immaterial Foreign
Subsidiary (or withdraw any such designation) by delivering a written notice of
such designation (or withdrawal of designation) to the Administrative Agent on
or prior to the date of such designation. Any such notice shall (a) specify the
effective date of such designation or withdrawal of designation, (b) specify
each Subsidiary so designated pursuant to such notice, (c) specify each
Subsidiary with respect to which its previous designation as an Immaterial
Foreign Subsidiary is being withdrawn, (d) specify a list of all Subsidiaries
which are designated as Immaterial Foreign Subsidiaries after giving effect to
such designation or withdrawal of designation, as the case may be, (e) certify
that no Default or Event of Default shall have occurred and be

 

127



--------------------------------------------------------------------------------

continuing before and immediately after giving effect to such designation or
withdrawal of designation or would result therefrom and (f) certify compliance
with clauses (i) and (ii) of the definition of “Immaterial Foreign Subsidiary”
and, upon the request of either Agent, provide supporting calculations in
reasonable detail.

6.22 Proceeds of Certain Indebtedness. For so long as Term Loans remain
outstanding, an amount equal to the amount of Permitted Senior Note Net Debt
Proceeds and Permitted Unsecured Net Debt Proceeds shall be used on or prior to
the second anniversary of the applicable Debt Issuance for any or all of the
following purposes: (i) to consummate one or more Permitted Acquisitions,
(ii) make optional prepayments of Term Loans pursuant to Section 2.06(b)
(Optional Prepayment of the Term Loans), (iii) to the extent any Term Loans are
outstanding on the second anniversary of such Debt Issuance, make a prepayment
of the Loans pursuant to the provisions of clauses (a) through (d) of
Section 2.06(e) (Mandatory Prepayments) and/or (iv) make optional prepayments,
redemptions or other Bond Repurchases of Permitted Senior Notes or Bond
Repurchases of unsecured Indebtedness incurred pursuant to clause (h)(III) of
Section 7.03 (Indebtedness).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation shall remain unpaid or unsatisfied (other than
Contingent Obligations consisting of continuing indemnities and other Contingent
Obligations of the US Borrower or any Guarantor that may be owing to the Lenders
pursuant to the Loan Documents and expressly survive termination of this
Agreement), or any Letter of Credit shall remain outstanding, none of the
Borrowers shall, nor shall the US Borrower permit any of its Subsidiaries (other
than, for purposes of Sections 7.01, 7.02 (other than clause (d)(iv) thereof),
7.03, 7.04, 7.05, 7.07, 7.08, 7.09, 7.10, 7.16, 7.19, 7.20 and 7.21, any
Immaterial Foreign Subsidiary or any Immaterial Foreign Joint Venture) to,
directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the “Permitted Liens”):

(a) Liens created or arising pursuant to the Collateral Documents or any other
Loan Document;

(b) Liens existing as of the Closing Date and listed on Schedule 7.01 (Existing
Liens) and any replacements, modifications, renewals or extensions thereof,
provided that the property covered thereby is not increased in any material
respect and any such replacement, modification, renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b)
(Indebtedness);

(c) Liens for taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with Applicable Accounting
Standards;

(d) statutory Liens of landlords, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business for amounts which are not overdue for a period of more than 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with Applicable Accounting
Standards;

 

128



--------------------------------------------------------------------------------

(e) statutory Liens in respect of Foreign Plans incurred in the ordinary course
of business and any pledges or deposits in the ordinary course of business in
connection with workers’ compensation, employment and unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, or arising as a result
of process payments under government contracts to the extent required or imposed
by applicable Laws, all to the extent incurred in the ordinary course of
business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting Real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the Real
Property, taken as a whole, subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person conducted and proposed
to be conducted at such Real Property;

(h) Liens securing judgments for the payment of money in an aggregate amount not
in excess of the Threshold Amount (except to the extent covered by independent
third-party insurance as to which the insurer does not dispute coverage other
than pursuant to customary reservation of rights), provided that the judgments
secured shall, within sixty (60) days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall have been
discharged within sixty (60) days after the expiration of any such stay;

(i) Liens securing Indebtedness owing by any Subsidiary that is not a Guarantor
to the US Borrower or any Guarantor;

(j) encumbrances arising under Leases or subleases of Real Property that do not,
in the aggregate, materially detract from the value of the Real Property, taken
as a whole, to the business, operations or condition (financial or otherwise) of
the applicable Person or materially interfere with the ordinary conduct of the
business of the applicable Person conducted and proposed to be conducted at such
Real Property;

(k) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

(l) (i) Liens securing Indebtedness permitted under Section 7.03(d)
(Indebtedness); provided that (A) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (B) the
Indebtedness secured thereby does not exceed the cost or Fair Market Value,
whichever is lower, of the property being acquired on the date of acquisition;
and (ii) any Lien securing the renewal, extension, refinancing or refunding of
any such Indebtedness without any change in the assets subject to such Lien and
to the extent such renewal, extension, refinancing or refunding is permitted by
Section 7.03 (Indebtedness);

(m) Liens granted pursuant to the Coleman IRB Documents; provided, that such
Liens attach only to the property that is financed with the proceeds of the
Coleman IRB Bonds;

(n) Liens granted by Coleman on its whole life insurance policies to secure cash
surrender value loans to the extent permitted under Section 7.03(l)
(Indebtedness);

(o) Liens on assets of any Subsidiary securing Indebtedness of such Subsidiary
to the extent such Indebtedness is permitted by Section 7.03(k) (Indebtedness);

 

129



--------------------------------------------------------------------------------

(p) Liens granted by a Subsidiary in favor of a licensor under any Intellectual
Property license agreement entered into by such Subsidiary, as licensee, in the
ordinary course of such Subsidiary’s business; provided, that (i) such Liens do
not encumber any property other than the Intellectual Property licensed by such
Subsidiary pursuant to the applicable license agreement and the property
manufactured or sold by such Subsidiary utilizing such Intellectual Property and
(ii) the value of the property subject to such Liens does not, at any time,
exceed the Dollar Equivalent of $50,000,000 in the aggregate;

(q) Liens existing on assets acquired by the US Borrower or any of its
Subsidiaries pursuant to any Permitted Acquisition; provided, that (i) such
Liens secure Indebtedness permitted pursuant to Section 7.03 (Indebtedness) and
(ii) such Liens attach at all times only to the same assets to which such Liens
attached (and after-acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured immediately prior to such Permitted
Acquisition;

(r) prior to the date on which the applicable Permitted Acquisition is
consummated, Liens arising from any escrow arrangement, on terms and conditions
satisfactory to the Administrative Agent, pursuant to which the proceeds of any
Equity Issuance or other funds used to finance all or a portion of such
Permitted Acquisition are required to be held in escrow pending release to
consummate such Acquisition;

(s) licenses, sublicenses, leases or subleases of Intellectual Property granted
by the US Borrower or any of its Subsidiaries to the extent such licenses are
permitted by Section 7.05 (Dispositions);

(t) Liens on (i) the assets of a Securitization Entity securing Indebtedness
owing by any Securitization Entity pursuant to any Permitted Receivables
Financing and (ii) any right, title and interest of any Originator (as such term
is defined in the Securitization Facility Documents) in any Receivables and
Related Assets transferred or intended to be transferred by such Originator
pursuant to the Securitization Facility Documents;

(u) additional Liens so long as the aggregate principal amount of the
obligations or claims secured thereby does not exceed the greater of
$200,000,000 and two and one-half percent (2.5%) of Consolidated Total Assets at
any time outstanding;

(v) Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of set-off or similar rights
(i) relating to the establishment of depository relations in the ordinary course
of business with banks not given in connection with the issuance of Indebtedness
for borrowed money and (ii) relating to pooled deposit or sweep accounts of US
Borrower and any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of such party,
so long as the aggregate principal amount of the obligations secured thereby
does not exceed the Threshold Amount at any time outstanding;

(w) Liens securing Indebtedness permitted under
Section 7.03(h)(II)(Indebtedness) provided that such Liens comply with the
requirements of the definition of secured Permitted Senior Notes;

(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business; and

(y) Liens encumbering assets or property of (i) those entities listed on
Schedule 7.04(c) that, individually or in the aggregate, are not material to the
US Borrower and its Subsidiaries, taken as a whole, and (ii) those entities
listed on Schedule 7.04(d).

 

130



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing, except for Liens
granted to the Administrative Agent pursuant to the Collateral Documents or any
other Loan Document or any Liens permitted under Section 7.01(y), none of the
Borrowers or any other Loan Party shall create, incur, assume or suffer to exist
any pledge of, or any other Lien (other than by operation of Law) upon, the
Equity Securities of any International Holding Company or any Foreign Subsidiary
of any International Holding Company.

7.02 Investments. Make any Investments, except:

(a) Investments that are existing as of the Restatement Date and listed on
Schedule 7.02 (Existing Investments);

(b) Investments held by the US Borrower or such Subsidiary in the form of cash
or Eligible Securities or cash equivalents (as defined pursuant to Applicable
Accounting Standards) or in Deposit Accounts;

(c) loans or advances to officers, directors and employees of the US Borrower or
any Subsidiaries of the US Borrower for travel, entertainment, relocation and
analogous ordinary business purposes and in the ordinary course of business as
presently conducted; provided, however, that the aggregate principal amount of
all such loans and advances permitted pursuant to this clause (c) shall not
exceed the Dollar Equivalent of $10,000,000 at any time outstanding;

(d) Investments of (i) any Subsidiary in the US Borrower, (ii) the US Borrower
or any of its Subsidiaries in a Guarantor, (iii) any Subsidiary that is not a
Guarantor in another Subsidiary that is not a Guarantor, or (iv) the US Borrower
or any Guarantor in any Subsidiary or Joint Venture that is not a Guarantor in
an amount not to exceed the Dollar Equivalent of the sum of (a) $200,000,000 and
(b) the Applicable Amount in the aggregate at any time outstanding; provided
that any Indebtedness in respect of such Investment is permitted under
Section 7.03(e) (Indebtedness);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(f) Investments permitted by Section 7.04 (Fundamental Changes), including
without limitation Investments in connection with Permitted Intercompany
Transactions;

(g) Investments permitted by Section 7.07 (Restricted Payments);

(h) Investments in Permitted Acquisitions;

(i) Investments in Heracleo Naipes Fournier, a Subsidiary of Bicycle, in an
amount not to exceed the Dollar Equivalent of $10,000,000;

(j) Investments constituting Contingent Obligations permitted by Section 7.03
(Indebtedness);

 

131



--------------------------------------------------------------------------------

(k) Investments under Swap Contracts mandated by Section 6.17 (Interest Rate
Contracts) and other Swap Contracts not otherwise prohibited by this Agreement;

(l) Investments made by Coleman under the Coleman IRB Documents, provided that
the Coleman IRB Bonds are pledged to the Administrative Agent for the benefit of
the Secured Parties; and

(m) Investments pursuant to the Intropack Agreement in an aggregate amount not
to exceed $7,500,000;

(n) Investments in a Captive Insurance Entity; provided, however, that the
aggregate amount of all such Investments made (i) during the period commencing
on the date the Captive Insurance Entity is created and ending on the last day
of the fiscal year in which such Captive Insurance Entity is created shall not
exceed an amount to be agreed upon by the Administrative Agent and the US
Borrower and (ii) during each fiscal year thereafter shall not exceed an amount
to be agreed upon by the Administrative Agent and the US Borrower;

(o) Investments made or arising under or in connection with a Permitted
Receivables Financing; provided, that the cash component of such Investments
shall not exceed an aggregate principal amount of $5,000,000 at any time
outstanding; and

(p) other Investments in an aggregate amount not to exceed, at any time, the
Dollar Equivalent of the sum of (a) the greater of $250,000,000 and two and
one-half percent (2.5%) of Consolidated Total Assets and (b) the Applicable
Amount in the aggregate at any time outstanding.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than:

(a) Indebtedness under the Loan Documents (other than in respect of Swap
Contracts);

(b) Indebtedness under the Subordinated Notes, Permitted Senior Notes and the
other Indebtedness outstanding as of the Closing Date as disclosed on Schedule
7.03 (Outstanding Indebtedness) and any Permitted Refinancing of any of the
foregoing Indebtedness;

(c) Contingent Obligations of (i) the US Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the US Borrower or any Guarantor,
(ii) any Subsidiary that is not a Guarantor in respect of Indebtedness otherwise
permitted hereunder of any Subsidiary, provided that with respect to each of the
foregoing clauses (i) and (ii), such Contingent Obligations with respect to
Indebtedness that is subordinated to the Obligations shall be subordinated to
the same or greater extent, and (iii) the US Borrower or any of its Subsidiaries
in the form of customary and commercially reasonable indemnification obligations
incurred in good faith in connection with any prior acquisition that occurred
prior to the Closing Date in accordance with the terms of the Existing Credit
Agreement, any Permitted Acquisition or otherwise in connection with Contractual
Obligations entered into in the ordinary course of business;

(d) Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(l) (Liens); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed the
Dollar Equivalent of the greater of $250,000,000 and two and one-half percent
(2.5%) of Consolidated Total Assets;

 

132



--------------------------------------------------------------------------------

(e) Indebtedness (i) of the US Borrower or any Guarantor owing to the US
Borrower or any Guarantor, (ii) of any Subsidiary that is not a Guarantor owing
to the US Borrower or any of its Subsidiaries, and (iii) of the US Borrower or
any Guarantor owing to any Subsidiary that is not a Guarantor in an aggregate
principal amount not to exceed the Threshold Amount at any time outstanding for
all such Indebtedness permitted under this clause (iii);

(f) Indebtedness of the US Borrower arising under Stock or Stock Equivalents
issued by the US Borrower so long as there is no obligation to purchase, redeem,
retire, defease or otherwise purchase such Equity Securities prior to the one
year anniversary of the Stated Tranche B1 Term Loan Maturity Date;

(g) obligations under Swap Contracts mandated by Section 6.17 (Interest Rate
Contracts) and other Swap Contracts not otherwise prohibited by this Agreement;
provided, that such Swap Contracts do not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(h) (I) unsecured Indebtedness that is subordinated in right of payment to the
Obligations hereunder and otherwise on terms and conditions reasonably
acceptable to the Administrative Agent; provided, that such Indebtedness shall
not be permitted to be incurred unless, both immediately before and after the
incurrence of such Indebtedness, (i) the US Borrower shall be in compliance with
the financial covenants specified in Section 7.13 (Financial Covenants) on a pro
forma basis after giving effect to such incurrence and the use of proceeds
thereof, as shall be certified by a Responsible Officer of the Borrower
Representative, together with supporting calculations in reasonable detail,
(ii) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (iii) all representations and warranties contained
in Article V (Representations and Warranties) and in the other Loan Documents
shall be true and correct in all material respects as though made on and as of
the date of such incurrence, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date; (II)
Indebtedness of the US Borrower under the Permitted Senior Notes and the other
Permitted Senior Notes Documents, and of the Guarantors (so long as same remain
Guarantors) under guarantees of the obligations of the US Borrower pursuant to
the Permitted Senior Notes Documents to which they are a party (and any
Permitted Refinancing of any of the foregoing Indebtedness), so long as (i) such
Indebtedness is incurred in accordance with the requirements of the definition
of Permitted Senior Notes, (ii) one hundred percent (100%) of the Net Proceeds
thereof are applied to repay Loans in accordance with the requirements of
Section 2.06(e)(iii) (Mandatory Prepayments), (iii) the Borrowers shall be in
compliance with the financial covenants specified in Section 7.13 (Financial
Covenants) on a pro forma basis immediately after giving effect to such
incurrence and the use of proceeds thereof, as shall be certified by a
Responsible Officer of the Borrower Representative, together with supporting
calculations in reasonable detail, (iv) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, and (v) all
representations and warranties contained in Article V (Representations and
Warranties) and in the other Loan Documents shall be true and correct in all
material respects as though made on and as of the date of such incurrence,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date; and (III) unsecured Indebtedness;
provided, that (A) such Indebtedness (w) matures at least three months after the
latest maturity date of the Term Loans, (x) has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of each
of the Tranche A Term Loans and the Tranche B Term Loans, (y) does not contain
maintenance covenants that are more restrictive than Section 7.13 (Financial
Covenants) and (z) if guaranteed, is guaranteed only by Subsidiaries of the US
Borrower that are Guarantors and (B) one hundred percent (100%) of the Net
Proceeds thereof are applied to repay Loans in accordance with the requirements
of Section 2.06(e)(iii) (Mandatory Prepayments); provided, further that such
Indebtedness shall not be permitted to be incurred

 

133



--------------------------------------------------------------------------------

unless, both immediately before and after the incurrence of such Indebtedness,
(i) the US Borrower shall be in compliance with the financial covenants
specified in Section 7.13 (Financial Covenants) on a pro forma basis after
giving effect to such incurrence and the use of proceeds thereof, as shall be
certified by a Responsible Officer of the Borrower Representative, together with
supporting calculations in reasonable detail, (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and
(iii) all representations and warranties contained in Article V (Representations
and Warranties) and in the other Loan Documents shall be true and correct in all
material respects as though made on and as of the date of such incurrence,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date; provided, that, with respect to all
Indebtedness incurred after the Restatement Date pursuant to clause (h)(II) or
(h)(III) above, the requirement to apply one hundred percent (100%) of the Net
Proceeds of such Indebtedness to repay the Loans as provided in clause
(ii) above of Section 7.03(h)(II) or clause (B) above of Section 7.03(h)(III),
as applicable, shall not apply to the first $1,000,000,000 of the aggregate Net
Proceeds of such unsecured Indebtedness incurred after the Restatement Date
pursuant to Section 7.03(h)(II) and Section 7.03(h)(III);

(i) any Permitted Acquisition Earn-Out and any Prior Acquisition Earn-Out;

(j) Indebtedness arising under any performance or surety bond or obligations in
respect of letters of credit related thereto, in each case entered into in the
ordinary course of business;

(k) Indebtedness incurred by (i) the US Borrower or any Domestic Subsidiary of
the US Borrower, in an aggregate outstanding principal amount for all such
Persons not to exceed the Dollar Equivalent of the greater of (x) $250,000,000
and (y) two and one-half percent (2.5%) of Consolidated Total Assets (for the
avoidance of doubt, without taking into account any other Indebtedness permitted
by this Section 7.03) at any time, (ii) any Luxembourg Borrower or any other
Foreign Subsidiary of the US Borrower (including, without duplication, any
Contingent Obligations of any Guarantor or any other Foreign Subsidiary in
respect thereof) to the extent that the Dollar Equivalent of the aggregate
outstanding principal amount of such Indebtedness (including any Indebtedness
incurred pursuant to a Local Credit Facility) for all such Persons does not
exceed the Dollar Equivalent of the greater of $500,000,000 and five percent
(5%) of Consolidated Total Assets at any time, and (iii) Local Credit Facility
Guaranty Obligations of the US Borrower in respect of any Local Credit Facility
permitted under this Agreement; provided, however, that neither the incurrence
of any Local Credit Facility nor the incurrence of any Local Credit Facility
Guaranty Obligations shall be permitted unless, both immediately before and
after the incurrence thereof, (A) the US Borrower shall be in compliance with
the financial covenants specified in Section 7.13 (Financial Covenants) on a pro
forma basis after giving effect to such Indebtedness and the use of proceeds
thereof, (B) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (C) all representations and warranties
contained in Article V (Representations and Warranties) and in the other Loan
Documents shall be true and correct in all material respects; provided, further,
that in the case of the foregoing clause (ii), the Local Lenders in respect of
each Local Credit Facility shall (either directly or indirectly by the
applicable Local Agent) become bound by the terms of the Local Credit Facility
Intercreditor Agreement;

(l) loans made to Coleman by the insurers under Coleman’s whole life insurance
policies; provided, that such loans shall not be permitted unless (x) the amount
of each such loan made with respect to a particular whole life insurance policy
shall not exceed the cash surrender value of such policy, (y) the proceeds of
each such loan shall be used to prepay in full the premiums due to the insurer
for such policy and (z) such loan shall be secured by a Lien only on such
policy;

(m) Indebtedness arising under Factoring Arrangements in an aggregate
outstanding principal amount not to exceed $100,000,000;

 

134



--------------------------------------------------------------------------------

(n) Indebtedness incurred by any Securitization Entity and arising under or in
connection with a Permitted Receivables Financing;

(o) Indebtedness in respect of netting services, overdraft or similar
protections and otherwise in connection with deposit accounts or sweep accounts
in an outstanding aggregate principal amount not to exceed the Threshold Amount;

(p) (i) Indebtedness in an aggregate principal amount not to exceed
$1,000,000,000 (I) of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Loan Party or becomes or is merged into
or consolidated with a Subsidiary after the Restatement Date as the result of a
Permitted Acquisition or (II) attaching to assets that are acquired by any Loan
Party after the Restatement Date as the result of a Permitted Acquisition;
provided that (w) such Indebtedness existed at the time such Person became a
Loan Party or became or was merged into or consolidated with a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
contemplation thereof, (x) such Indebtedness is only secured by the assets
acquired in the applicable Permitted Acquisition (including any acquired Equity
Interests), (y) both immediately prior and after giving effect thereto no
Default or Event of Default shall exist or result therefrom and (z) such
Indebtedness is not guaranteed in any respect by any Loan Party (other than
(A) by any such Person that so becomes a Subsidiary or (B) to the extent any
Loan Party is otherwise permitted to guaranty such Indebtedness under another
provision under this Section 7.03 (Indebtedness)) and (ii) any Permitted
Refinancing of Indebtedness incurred pursuant to clause (i) above; and

(q) other Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, the Total
Leverage Ratio determined on a pro forma basis is not greater than the then
current Total Leverage Ratio set forth in Section 7.13(a).

7.04 Fundamental Changes. Except in connection with a Permitted Acquisition or a
Permitted Intercompany Transaction, (i) merge with any Person, (ii) consolidate
with any Person, (iii) acquire all or substantially all of the Stock or Stock
Equivalents of any Person or (iv) acquire all or substantially all of the assets
of any Person or all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Person.

7.05 Dispositions. In each case subject to Section 7.20 (Status of Borrowers),
make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of damaged, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions by the US Borrower or any of its Subsidiaries of property which
is replaced by property of substantially equivalent or greater utility and value
within one hundred and twenty (120) days of the date of Disposition thereof,
provided that if the Dollar Equivalent of the Fair Market Value of the property
so disposed of is greater than the Threshold Amount, the Administrative Agent
shall have received notice of such Disposition from the US Borrower in
accordance with the terms set forth in Section 6.03(b);

(d) Dispositions of property (i) by any Subsidiary to the US Borrower (to the
extent permitted by Section 7.20 (Status of Borrowers)) or to a Guarantor,
(ii) by the US Borrower or any Guarantor to the US Borrower (to the extent
permitted by Section 7.20 (Status of Borrowers)) or to any Guarantor, and
(iii) by any Subsidiary that is not a Guarantor to any other Subsidiary of the
US Borrower;

 

135



--------------------------------------------------------------------------------

(e) Dispositions permitted by Section 7.04 (Fundamental Changes), including
without limitation Dispositions in connection with Permitted Intercompany
Transactions;

(f) the lease or sublease of Real Property not constituting Indebtedness and not
constituting a sale and leaseback transaction;

(g) assignments, licenses, sublicenses, leases and subleases of Intellectual
Property of the US Borrower and its Subsidiaries in the ordinary course of
business;

(h) [Reserved];

(i) the sale, transfer, contribution, other disposition or discounting of
Receivables and Related Assets in connection with a Permitted Receivables
Financing;

(j) Dispositions in connection with a Factoring Arrangement permitted by
Section 7.03(m) or a Permitted Receivables Financing;

(k) sales or discounts of accounts Receivables and Related Assets in connection
with the compromise or collection thereof in the ordinary course of business;

(l) Dispositions of cash equivalents in the ordinary course of business;

(m) Dispositions permitted by Section 7.07 (Restricted Payments);

(n) the granting of Liens permitted pursuant to Section 7.01(Liens); and

(o) Dispositions not otherwise permitted by clauses (a) through (n) above for
Fair Market Value, provided, however, the Net Proceeds therefrom are applied as
provided in Section 2.06(e)(ii) (Mandatory Prepayments); provided, further, that
the Dollar Equivalent of the aggregate amount of all consideration received in
respect of all Dispositions made pursuant to this clause (o) since the
Restatement Date shall not exceed the greater of $500,000,000 or ten percent
(10%) of Consolidated Total Assets.

7.06 [Reserved].

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation to do so, except that:

(a) (i) each Guarantor may make Restricted Payments to the US Borrower and to
other Guarantors, and (ii) each Subsidiary that is not a Guarantor may make
Restricted Payments to other Subsidiaries and the US Borrower;

(b) the US Borrower and each Subsidiary may declare and make Restricted Payments
payable solely in the common stock of such Person;

(c) the US Borrower may pay dividends paid in kind and not in cash;

(d) a non-wholly owned Subsidiary that is not a Guarantor may make Restricted
Payments to any of its equity holders that are not Subsidiaries of the US
Borrower in proportion to, or less than in proportion to, the percentage
interest held by such equity holders in such non-wholly owned Subsidiary;

 

136



--------------------------------------------------------------------------------

(e) the US Borrower or any of its Subsidiaries may repurchase shares of US
Borrower’s common stock at any time prior to the Stated Tranche B1 Term Loan
Maturity Date, in an aggregate amount from and after the Fourth Amendment
Effective Date not to exceed the sum of (i) $300,000,000 and (ii) the Applicable
Amount at the time of such repurchase which aggregate amount of (i) and
(ii) immediately above shall exclude the amount of any repurchases of shares of
the US Borrower’s common stock pursuant to the commenced Tender Offer or the
Accelerated Share Repurchase, if any; provided, however, that no such repurchase
shall be permitted unless both immediately before and after the making of any
such repurchase, and pro forma for each such stock repurchase, (x) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (y) all representations and warranties contained in Article V
(Representations and Warranties) and in the other Loan Documents shall be true
and correct in all material respects;

(f) [Reserved];

(g) the US Borrower may make Restricted Payments at any time during any fiscal
year not otherwise permitted pursuant to clauses (a) through (e) above in an
aggregate amount not in excess of the Applicable Amount at such time; provided,
that so long as both immediately before and after the making of any such
Restricted Payment, and pro forma for each such Restricted Payment, (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) all representations and warranties contained in
Article V (Representations and Warranties) and in the other Loan Documents shall
be true and correct in all material respects;

(h) Repurchases of Equity Securities deemed to occur upon the “cashless
exercise” of stock options or warrants or upon the vesting of restricted stock
units if such Equity Securities represents the exercise price of such options or
warrants or represents withholding taxes due upon such exercise or vesting shall
be permitted; and

(i) the US Borrower and each Subsidiary may make Restricted Payments to the
extent constituting all or any part of any Permitted Acquisition Earn-Out to
holders of minority interests in an entity acquired pursuant to a Permitted
Acquisition after the consummation of such Permitted Acquisition.

7.08 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) fail to meet
the minimum funding standard of Section 302 or 303 of ERISA or Section 412 or
430 of the Code, which, with respect to each event listed above, individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

7.09 Change in Nature of Business. Engage in any material line of business other
than a Permitted Business.

7.10 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the US Borrower, other than (a) transactions among Loan
Parties, (b) Permitted Intercompany Transactions and other intercompany
transactions expressly permitted by this Agreement, (c) pursuant to a Permitted
Receivables Financing, (d) any transaction with any Affiliate pursuant to a
service, supply, production and/or similar contract, arrangement or purchase
order entered into by the US Borrower or any of its Subsidiaries with any such
Affiliate, so long as senior management or the Audit Committee of the Board of
Directors of the US Borrower shall have determined, in its reasonable business
judgment, that (i) such transaction (and the entering into and performance of
the applicable contract, arrangement or purchase order) is in the best interests
of the Loan Parties and (ii) such transaction is expected at the time

 

137



--------------------------------------------------------------------------------

of the entry into of the related contract, arrangement or purchase order to
generate profit for the applicable Loan Party or Loan Parties, (e) Restricted
Payments permitted by Section 7.07 (Restricted Payments), (f) employment,
severance and indemnification arrangements with officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(g) Investments in the US Borrower’s Subsidiaries and Joint Ventures to the
extent otherwise permitted under Section 7.02 (Investments), and
(h) (A) transactions with Affiliates that are otherwise permitted hereunder and
(B) transactions with the Captive Insurance Entity that are within the scope of
the purpose for which such Person was formed, in the case of each of clauses
(A) and (B), on a basis substantially as favorable in all material respects to
the US Borrower or such Subsidiary as would be reasonably obtainable by it in a
comparable arm’s-length transaction with a Person other than an Affiliate.

7.11 [Reserved].

7.12 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose; provided that to
the extent permitted by Section 7.07(e) (Restricted Payments), the proceeds of
one or more Credit Extensions may be used by the US Borrower to purchase stock
of the US Borrower so long as such purchase is made in compliance with
Regulation U of the FRB and all other applicable Laws.

7.13 Financial Covenants.

(a) Total Leverage Ratio. At any time permit the Total Leverage Ratio determined
as of the last day of any Four-Quarter Period of the US Borrower to be greater
than (x) in the case of any fiscal quarter during which a Permitted Acquisition
of the type described in clause (iv) of the definition thereof is consummated or
the two immediately succeeding fiscal quarters, 4.50:1.00 or (y) at all other
times, 4.00:1.00.

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio, as determined
as of the last day of any Four-Quarter Period set forth below, to be less than
the ratio set forth below opposite such Four-Quarter Period:

 

FOUR-QUARTER PERIOD ENDING:

   MINIMUM INTEREST COVERAGE RATIO

June 30, 2011

   2.00 to 1.00

September 30, 2011

   2.00 to 1.00

December 31, 2011

   2.00 to 1.00

March 31, 2012

   2.00 to 1.00

June 30, 2012

   2.00 to 1.00

September 30, 2012

   2.00 to 1.00

December 31, 2012

   2.00 to 1.00

March 31, 2013

   2.25 to 1.00

June 30, 2013

   2.25 to 1.00

September 30, 2013

   2.25 to 1.00

December 31, 2013

   2.25 to 1.00

March 31, 2014

   2.25 to 1.00

June 30, 2014

   2.25 to 1.00

September 30, 2014

   2.25 to 1.00

December 31, 2014

   2.25 to 1.00

March 31, 2015 and each Four-Quarter Period ending thereafter

   2.50 to 1.00

 

138



--------------------------------------------------------------------------------

(c) Equity Cure Rights. Notwithstanding anything to the contrary contained in
this Agreement, in the event that the Borrowers fail to comply with the
requirements of the covenants contained in this Section 7.13, the US Borrower
shall have the right to make, or cause to be made, an Equity Issuance (other
than an Equity Issuance consisting of Disqualified Stock) (the “Cure Right”),
and upon the receipt by the US Borrower of the Net Proceeds of such Equity
Issuance (the “Cure Amount”) pursuant to the exercise by the US Borrower of such
Cure Right such covenant shall be recalculated giving effect to the following
pro forma adjustments:

(i) Consolidated EBITDA shall be increased, in accordance with the definition
thereof, solely for the purpose of measuring the relevant covenants set forth in
this Section 7.13 and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;

(ii) if, after giving effect to the foregoing recalculation, the Borrowers shall
then be in compliance with the requirements of all of the covenants contained in
this Section 7.13, the Borrowers shall be deemed to have satisfied the
requirements of the covenants contained in this Section 7.13 as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of the
covenants contained in this Section 7.13 which had occurred shall be deemed
cured for all purposes of this Agreement and the other Loan Documents; and

(iii) to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the Total Leverage Ratio for the period with respect to
which such Compliance Certificate applies;

provided, that (v) the US Borrower shall only be permitted to exercise the Cure
Right a maximum of four times during the term of this Agreement, (w) the Cure
Amount used to calculate Consolidated EBITDA for one fiscal quarter shall be
used when calculating Consolidated EBITDA for any fiscal period including such
fiscal quarter, (x) the US Borrower shall only be permitted to exercise the Cure
Right if, commencing with the first Four-Quarter Period ending after the Closing
Date, in each Four-Quarter Period, there shall be a period of at least two
consecutive fiscal quarters in respect of which no Cure Right is exercised,
(y) the US Borrower shall have received the Cure Amount within ten (10) days
following the delivery of the financial statements referred to in
Section 6.01(a) (Financial Statements) which would

 

139



--------------------------------------------------------------------------------

result in non-compliance with the requirements of the covenants contained in
this Section 7.13 and (z) the Cure Amount shall not exceed (except in a de
minimis amount) the amount necessary to cause the Borrowers to be in compliance
with the relevant covenant set forth in this Section 7.13.

7.14 [Reserved].

7.15 [Reserved].

7.16 Change in Fiscal Year; Accounting Treatment. (a) With respect to the US
Borrower, change its fiscal year or (b) with respect to the US Borrower and its
Subsidiaries, change its accounting treatment and reporting practices or tax
reporting treatment, except as required or permitted by Applicable Accounting
Standards or any Law.

7.17 [Reserved].

7.18 [Reserved].

7.19 Subordinated Indebtedness, etc. Unless consented to by the Required
Lenders:

(a) (i) prepay, redeem, purchase, repurchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Subordinated Indebtedness, in each
case including pursuant to any change of control, sale of assets, issuance of
any equity or otherwise as may be set forth in the terms therefor or available
to the US Borrower at its option or (ii) make (or give any notice in respect of)
any voluntary or optional prepayment on, or voluntary or optional redemption,
repurchase, defeasance or other acquisition for value of, any Permitted Senior
Note Document (or any Indebtedness incurred in connection with a Permitted
Refinancing thereof); or

(b) amend, modify or change the terms of any Subordinated Indebtedness (or the
Subordinated Indenture or any other material agreement or document entered into
in connection with such Subordinated Indebtedness) or any Permitted Senior Notes
Document (or any agreements evidencing Indebtedness incurred pursuant to a
Permitted Refinancing thereof) if the effect of such amendment is to
(i) increase the interest rate on such Subordinated Indebtedness or Permitted
Senior Notes (or any Indebtedness incurred in connection with a Permitted
Refinancing thereof), (ii) change the dates upon which payments of principal or
interest are due on such Subordinated Indebtedness or Permitted Senior Notes (or
any Indebtedness incurred in connection with a Permitted Refinancing thereof)
(other than to extend such dates), (iii) change any default or event of default
other than to delete or make less restrictive any default provision therein, or
add any covenant with respect to such Subordinated Indebtedness or Permitted
Senior Notes (or any Indebtedness incurred in connection with a Permitted
Refinancing thereof), (iv) change the mandatory redemption or mandatory
prepayment provisions of such Subordinated Indebtedness or Permitted Senior
Notes (or any Indebtedness incurred in connection with a Permitted Refinancing
thereof) other than to extend the dates therefor or to reduce the premiums
payable in connection therewith or (v) change or amend any other term if such
change or amendment would materially increase the obligations of the obligor, or
shorten the maturity or average life to maturity of such Subordinated
Indebtedness or Permitted Senior Notes (or any Indebtedness incurred in
connection with a Permitted Refinancing thereof) or increase the rate or fees
applicable thereto or grant collateral as security therefor, or confer
additional material rights to the holder of such Subordinated Indebtedness or
Permitted Senior Notes (or any Indebtedness incurred in connection with a
Permitted Refinancing thereof) other than, in each instance of this clause (b),
changes to the optional redemption or optional prepayment provisions of such
Subordinated Indebtedness or Permitted Senior Notes, in each of clauses
(i) through (v), in a manner adverse, taken as a whole, to the US Borrower, any
of its Subsidiaries, the Administrative Agent or any Lender;

 

140



--------------------------------------------------------------------------------

provided that in any fiscal year, (A) the US Borrower may at any time prepay,
redeem, purchase, repurchase, refinance, defease or otherwise satisfy prior to
the scheduled maturity thereof a principal amount of Subordinated Indebtedness,
unsecured Indebtedness incurred pursuant to Section 7.03(h)(III), or Permitted
Senior Notes not in excess of $500,000,000 (the “Bond Repurchase Allowance”)
plus the Applicable Amount at such time (each such event, a “Bond Repurchase”),
so long as both immediately before and after the making of any such Bond
Repurchase, and pro forma for each such Bond Repurchase, (i) no Default or Event
of Default shall have occurred and be continuing and (ii) all representations
and warranties contained in Article V (Representations and Warranties) and in
the other Loan Documents shall be true and correct in all material respects; and
provided, further, that, (x) notwithstanding any of the foregoing provisions of
this Section 7.19, so long as no Default or Event of Default then exists or
would result therefrom, the US Borrower may prepay, redeem, purchase,
repurchase, defease or otherwise satisfy prior to the scheduled maturity
thereof, any Subordinated Indebtedness, unsecured Indebtedness incurred pursuant
to Section 7.03(h)(III), or Permitted Senior Notes with the proceeds of any
Permitted Refinancing thereof, and (y) any such transaction pursuant to the
preceding clause (x) of this proviso and the Bond Repurchase Allowance shall not
be considered a Bond Repurchase for purposes of calculating the Applicable
Amount.

7.20 Status of Borrowers. The US Borrower shall not at any time (a) operate any
of its lines of business other than through its Subsidiaries, or own any assets
other than (i) the Equity Securities of its Subsidiaries, (ii) cash and Eligible
Securities and other Investments permitted under Sections 7.02(a), (b), (c),
(d), (k) and (o) (Investments), and (iii) such other property consistent with
its sole function as a holding company, including the holding of intangible
property or (b) engage in any other activities reasonably incidental to the
foregoing.

7.21 Status of International Holding Companies. Permit any International Holding
Company to own any assets or property, or engage in any business or activity,
other than (i) being a Guarantor with respect to the Obligations under the Loan
Documents and the obligations of the US Borrower in respect of its Subordinated
Indebtedness, (ii) holding the Equity Securities of such International Holding
Company’s Foreign Subsidiaries, (iii) owning such other property consistent with
its sole function as a holding company of Foreign Subsidiaries and (iv) engaging
in any other activities reasonably incidental to the foregoing.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The US Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five (5) Business Days after the same becomes due
interest on any Loan or on any L/C Obligation, or any commitment or other fee
due hereunder, or (iii) within five Business Days after the same becomes due,
any other Obligation payable hereunder or under any other Loan Document; or

 

141



--------------------------------------------------------------------------------

(b) Specific Covenants. The US Borrower or the Luxembourg Borrower fails to
perform or observe any term, covenant or agreement

(i) contained in any of Section 6.12 (Use of Proceeds) or Section 7.13
(Financial Covenants); provided that any Event of Default under Section 7.13 is
subject to the Cure Right as contemplated by Section 7.13(c) (Equity Cure
Rights); or

(ii) contained in any of Section 6.05 (Preservation of Existence, Etc.) (solely
with respect to the Borrowers) or Article VII (Negative Covenants) (other than
Section 7.13 (Financial Covenants)); provided, that if any such failure to
observe any term, covenant or agreement in the foregoing provisions of this
Agreement is capable of being cured within five (5) Business Days of the
occurrence thereof, such event shall not be deemed an Event of Default until the
end of the fifth Business Day following the occurrence thereof;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after a Responsible Officer of any Loan Party has
knowledge of such failure; or

(d) Representations and Warranties. Any representation, warranty or
certification of fact made or deemed made by or on behalf of the US Borrower,
the Luxembourg Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) The US Borrower or any of its Subsidiaries, other than a
Securitization Entity or an Immaterial Foreign Joint Venture, (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Indebtedness or Contingent
Obligation (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Dollar Equivalent equal to the Threshold Amount beyond the grace period, if any,
provided therefor, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Contingent Obligation having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) or more than the Dollar Equivalent
equal to the Threshold Amount, or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Contingent
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
(x) with respect to Indebtedness incurred other than in connection with a
Permitted Receivables Financing, such Indebtedness to be demanded or to become
due or to be repurchased or redeemed (automatically or otherwise) prior to its
stated maturity, or (y) in the case of any Permitted Receivables Financing,
terminate, or permit the termination of, such Permitted Receivables Financing by
any purchaser or lender thereunder prior to the scheduled termination date
thereof), or such Contingent Obligation to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the US Borrower or any of
its Subsidiaries is the “defaulting party” (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the US Borrower or any of its Subsidiaries is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the US Borrower or such
Subsidiary as a result thereof is greater than the Dollar Equivalent equal to
the Threshold Amount; or (iii) there occurs any event of default under and as
defined in the Subordinated Notes, any other Subordinated Indebtedness, the
Subordinated Indenture, any Permitted Senior Notes Document or any agreement
evidencing a Permitted Refinancing of the forgoing which could reasonably be
expected to result in liability exceeding the Dollar Equivalent equal to the
Threshold Amount; or

 

142



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. The US Borrower, the Luxembourg Borrower or any
other Material Company institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property, or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for sixty (60) calendar days, or an order for
relief is entered in any such proceeding, except in each case other than, with
respect to Domestic Subsidiaries identified on Schedule 7.04(c) (Dormant
Domestic Subsidiaries), the Foreign Subsidiaries identified on Schedule 7.04(d)
(Specified Foreign Subsidiaries) and with respect to dormant Foreign
Subsidiaries, customary and usual arrangements that are voluntary and
non-adversarial utilized solely in conjunction with Permitted Intercompany
Transactions and actions permitted to be taken pursuant to Section 7.04
(Fundamental Changes) hereof; or

(g) Inability to Pay Debts; Attachment. (i) The US Borrower, the Luxembourg
Borrower or any of their respective Subsidiaries, other than a Securitization
Entity or any Subsidiary identified in clause (d) of the definition of
“Permitted Intercompany Transaction,” becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of the US Borrower, the
Luxembourg Borrower or any of their respective subsidiaries other than the
Domestic Subsidiaries described on Schedule 7.04(c) and the Foreign Subsidiaries
identified on Schedule 7.04(d) and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against the US Borrower, the Luxembourg Borrower
or any of their respective Subsidiaries, other than a Securitization Entity or
the Foreign Subsidiaries identified on Schedule 7.04(d), (i) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Dollar Equivalent equal to the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage other than pursuant to customary reservation of rights), or (ii) any
non-monetary final judgment that has, or could reasonably be expected to have, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) such judgments
remain undischarged, unpaid or unstayed for a period of sixty (60) days after
such judgment or judgments become final and non-appealable; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan, Foreign
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the US Borrower under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Dollar Equivalent equal to the Threshold Amount, or (ii) the US Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Dollar Equivalent equal to the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document except in accordance
with the terms of such Loan Documents; or

 

143



--------------------------------------------------------------------------------

(k) Failure to Create Liens. Any Collateral Document shall for any reason fail
or cease to create a valid Lien on any Collateral having a Fair Market Value,
individually or in the aggregate, in excess of $50,000,000 purported to be
covered thereby or, except as permitted by the Loan Documents, such Lien shall
fail or cease to be a perfected and first priority Lien or any Loan Party shall
so state in writing, except in each case (i) as permitted by any of the Loan
Documents or (ii) other than by reason of the failure of the Collateral Agent to
retain possession of Collateral physically delivered to it (other than due to
any act or failure to act by the US Borrower or its Subsidiaries) or the failure
of the Collateral Agent to timely file Uniform Commercial Code statements or
continuation statements or other perfection filings (other than due to any act
or failure to act by the US Borrower or its Subsidiaries); or

(l) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders,

(a) declare the Commitment of each Lender to make Loans, the Commitment of the
Swing Line Lender to make Swing Line Loans, and any obligation of any L/C Issuer
to make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the US Borrower and the Luxembourg Borrower;

(c) require that the US Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof) plus the Letter of Credit
fees payable with respect to such Letter of Credit (calculated at the Applicable
Margin with respect to Revolving Loans that are Eurodollar Rate Loans then in
effect for the period from the date of such cash collateralization until the
expiry date of such Letter of Credit); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in clause
(f) of Section 8.01 (Events of Default), the obligation of each Dollar Revolving
Lender to make Dollar Revolving Loans, the obligation of each Multicurrency
Revolving Lender to make Multicurrency Revolving Loans, the obligation of the
Swing Line Lender to make Swing Line Loans, and any obligation of any L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
US Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of any rights or remedies provided
for in Section 8.02 (Remedies Upon Event of Default) (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02 (Remedies Upon Event of Default)), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

(A) First, to the reasonable expenses incurred in connection with retaking,
holding, preserving, processing, maintaining or preparing for sale, lease or
other disposition of, any Collateral, including reasonable attorney’s fees and
legal expenses pertaining thereto;

 

144



--------------------------------------------------------------------------------

(B) Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Administrative Agent in its capacity as such (including Attorney
Costs and amounts payable under Article III (Taxes, Yield Protection and
Illegality));

(C) Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III (Taxes,
Yield Protection and Illegality)) or the Local Facility Agents or Local Lenders,
ratably among them in proportion to the amounts described in this clause Third
payable to them;

(D) Fourth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, L/C Borrowings and Local Loans, ratably among
the Lenders and the Local Lenders in proportion to the respective amounts
described in this clause Fourth payable to them;

(E) Fifth, ratably among the Administrative Agent, the Lenders or any Affiliate
of any Lender, the Local Facility Agents or any Affiliate of any Local Facility
Agent and the Local Lenders or any Affiliate of any Local Lender in proportion
to the respective amounts described in this clause Fifth held by them, to
(i) the payment of that portion of the Obligations constituting unpaid principal
of the Loans, L/C Borrowings and Local Credit Facility Guaranty Obligations,
(ii) the Administrative Agent for the account of the L/C Issuers to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; provided that if the amounts available are
insufficient to make all payments provided for in this clause Fifth, that
portion allocable to clause (ii) shall be applied first to pay Outstanding
Amounts of Loans, L/C Borrowings and Local Credit Facility Guaranty Obligations
under clause (i) before being utilized to Cash Collateralize L/C Obligations,
(iii) to the payment of that portion of the Obligations constituting Cash
Management Obligations owing to the Administrative Agent, any Lender or any
Affiliate of any Lender (or any Person that was the Administrative Agent, a
Lender, or an Affiliate of the Administrative Agent or a Lender at the time of
entry into the relevant Cash Management Document) and (iv) to the payment of
Swap Termination Values owing to (x) any Lender or any Affiliate of any Lender
(or any Person that was the Administrative Agent, a Lender, or an Affiliate of
the Administrative Agent or a Lender at the time of entry into such Related Swap
Contract) arising under Related Swap Contracts and (y) any Local Facility Agent,
Local Lender or an Affiliate of a Local Facility Agent or Local Lender arising
under Local Related Swap Contracts, in each case, that shall have been
terminated and as to which the Administrative Agent shall have received notice
of such termination and the Swap Termination Value thereof from the applicable
Lender, Affiliate of a Lender, Local Facility Agent, Local Lender or Affiliate
of a Local Facility Agent or Local Lender;

(F) Sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

(G) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

 

145



--------------------------------------------------------------------------------

Subject to Section 2.04(c) (Drawings and Reimbursements; Funding of
Participations), amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause Fifth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as cash collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

ARTICLE IX

AGENTS

9.01 Appointment and Authorization of Administrative Agent and Collateral Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Collateral Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Collateral
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Documents with reference to the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(c) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX (Agents) with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the Letter of Credit Applications pertaining to
such Letters of Credit as

 

146



--------------------------------------------------------------------------------

fully as if the term “Administrative Agent” as used in this Article IX (Agents)
and in the definition of “Agent-Related Person” included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to any L/C Issuer.

(d) Each Secured Party not a party to this Agreement that obtains the benefit of
this Agreement or any other Loan Document (including each holder of a Cash
Management Obligation) shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent and the Collateral Agent pursuant to the
terms of this Agreement (including, without limitation, Section 9.01) for itself
and its Affiliates as if a “Lender” party hereto and authorized the
Administrative Agent and the Collateral Agent to act with respect to the
Guaranty and the Collateral on its behalf in accordance with the provisions of
this Agreement and the other Loan Documents.

9.02 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of its respective duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects (except to the extent found by a final
and non-appealable decision of a court of competent jurisdiction to have
resulted from its own gross negligence, bad faith or willful misconduct).

9.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from such Person’s own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

9.04 Reliance by Administrative Agent.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Agents. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.07 (Assignments
and Participations) and all actions required by such Section in connection with
such transfer shall have been taken. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders (or such
greater or other number or group of Lenders as may be expressly required hereby
in any instance) as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and

 

147



--------------------------------------------------------------------------------

expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater or
other number or group of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and participants.

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01 (Conditions Precedent to Initial Credit Extensions), 4.02
(Conditions Precedent to Each Credit Extension) and 4.04 (Conditions Precedent
to Each Facilities Increase) each Agent and each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent, any other Agent and/or a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the anticipated Closing Date, or other relevant date of determination,
as the case may be, specifying its objection thereto. Without limiting the
foregoing, it is understood and agreed that each Lender has the right to request
from the Administrative Agent a copy of any item required to be delivered
pursuant to Sections 4.01 (Conditions Precedent to Initial Credit Extensions),
4.02 (Conditions Precedent to Each Credit Extension) or 4.04 (Conditions
Precedent to Each Facilities Increase) which is required to be satisfactory in
form, scope and substance to the Administrative Agent or any other Agent.

9.05 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except, in the case of the
Administrative Agent, with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless such Agent shall have received written notice
from a Lender, or the Borrower Representative referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice from a Lender or the Borrower Representative, as the
case may be. The Administrative Agent shall take such action with respect to
such Default or Event of Default as may be directed by the Required Lenders (or
such greater or other number or group of Lenders as may be expressly required
hereby in any instance) in accordance with Article VIII (Events of Default and
Remedies); provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems

 

148



--------------------------------------------------------------------------------

necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrowers and the
other Loan Parties. Except in the case of the Administrative Agent for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, neither Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

9.07 Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Matters incurred by it; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Matters to the extent determined in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders (or such
greater or other number or group of Lenders as may be expressly required hereby
in any instance) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, however, that
to the extent any L/C Issuer is entitled to indemnification under this
Section 9.07, to the extent such indemnification relates solely to such L/C
Issuer’s acting in such capacity the indemnification provided for in this
Section 9.07 will be the obligation solely of the Revolving Lenders. Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs and the costs and expenses incurred in connection with the use of
IntraLinks™ or other Approved Electronic Platform in connection with this
Agreement) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section 9.07 shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

9.08 Agents in their Individual Capacity. Barclays and its Affiliates may make
loans to, issue letters of credit (if applicable) for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Barclays was not an
Agent or an L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Barclays or
its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Barclays shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include Barclays in its individual
capacity.

9.09 Successor Agents.

(a) The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders (or be removed as Administrative Agent as contemplated by
and pursuant to Section 9.09(b) below); provided that any such resignation by,
or removal of, the Administrative Agent shall also

 

149



--------------------------------------------------------------------------------

constitute its resignation or removal as the Collateral Agent and as an L/C
Issuer (if applicable) (unless otherwise agreed to by such resigning or removed
Administrative Agent) and as the Swing Line Lender. If the Administrative Agent
resigns or is removed under this Agreement, the Required Lenders shall appoint
from among the Lenders a successor administrative agent, collateral agent and
l/c issuer (if applicable) for the Lenders which successor administrative agent
shall be consented to by the Borrower Representative at all times other than
during the existence of an Event of Default (which consent of the Borrower
Representative shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
or removal of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower Representative, a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, (i) the Person acting
as such successor administrative agent shall succeed to all the rights, powers
and duties of the retiring or removed Administrative Agent and the retiring
Swing Line Lender, (ii) such successor administrative agent shall become an “L/C
Issuer” and shall have all the rights, powers and duties of an “L/C Issuer” (if
the retiring or removed Administrative Agent was an L/C Issuer), (iii) the
respective terms “Administrative Agent,” “Swing Line Lender” and “L/C Issuer”
(if applicable) shall mean or include, as applicable, such successor
administrative agent, successor swing line lender and new Letter of Credit
issuer, (iv) the resigning or removed L/C Issuer (if applicable) shall remain a
party to the Credit Agreement and shall continue to have all the rights and
obligations of an “L/C Issuer” under the Credit Agreement and the other Loan
Documents with respect to each Letter of Credit issued by such L/C Issuer and
outstanding at such time of resignation (including, without limitation, the
right to receive fronting fees pursuant to Section 2.04(j) (Fronting Fee and
Documentary and Processing Charges Payable to L/C Issuer)) but shall not be
required to issue new (or renew or extend existing) Letters of Credit, (v) the
term “Collateral Agent” shall be deemed to be references to the Administrative
Agent and (vi) the retiring or removed Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated and the Swing Line
Lender’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring or removed Swing Line
Lender or any other Lender. After any retiring or removed Administrative Agent’s
resignation hereunder as Administrative Agent, L/C Issuer and Swing Line Lender,
the provisions of this Article IX (Agents) and Sections 10.04 (Attorney Costs,
Expenses and Taxes) and 10.05 (Indemnification by the Borrowers; Limitation of
Liability) shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent, L/C Issuer or Swing Line Lender,
as the case may be, under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is thirty
(30) days following a retiring Administrative Agent’s notice of resignation (or
a notice from the Required Lenders to the Administrative Agent under
Section 9.09(b) below of removal as Administrative Agent), the retiring
Administrative Agent’s resignation or removal as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender shall nevertheless thereupon
become effective (subject, in the case of removal, to the requirements of
Sections 9.09(b) and 9.09(c)(ii) below) and the Lenders shall perform all of the
duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above; provided that, (x) in the case of any such resignation or removal as L/C
Issuer, the provisions of clause (iv) of the preceding sentence shall apply and
(y) in the case of any such resignation or removal as Swing Line Lender, the
retiring or removed Swing Line Lender shall not be required to make additional
Swing Line Loans hereunder and shall maintain all of its rights as a Swing Line
Lender with respect to any Swing Line Loans made by it prior to the date of such
resignation or removal.

(b) If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable Law, by notice in
writing to the Borrower Representative and such Person, remove such Person as
Administrative Agent and, as provided in Section 9.09(a) and, if applicable,
Section 2.16(b), appoint a successor; provided that the Borrower Representative
must also substitute a Substitute Institution for such Person, in its capacity
as a Lender, in accordance with the requirements of Section 3.07(a) (and the
Administrative Agent’s removal hereunder shall not be effective unless and until
such substitution has occurred).

 

150



--------------------------------------------------------------------------------

(c) In connection with its resignation or removal as Administrative Agent under
this Section 9.09, the resigning or removed Administrative Agent, shall
reasonably cooperate with the Required Lenders, the US Borrower and any
successor Administrative Agent in connection with such resignation or removal
and succession, including executing and delivering, or causing to be executed
and delivered, such instruments, documents and certificates, and taking such
other action, all at the US Borrower’s expense, as may reasonably be necessary
to effect the resignation or removal of the resigning or removed Administrative
Agent and the appointment of the Successor Administrative Agent; provided that
(i) the resigning or removed Administrative Agent shall not be required to take
any acts or execute and documents, instruments or certificates that could expose
it to any liability for which it is not indemnified hereunder and (ii) no
resignation or removal of the Administrative Agent shall be effective unless and
until it has received payment in full in cash of all fees, costs and expenses
owing to it, in its capacity as Administrative Agent, under this Agreement and
the other Loan Documents.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower Representative) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04(i) (Letter of Credit Fees) and
(j) (Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer),
2.10 (Fees) and 10.04 (Attorney Costs, Expenses and Taxes)) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 (Fees) and 10.04 (Attorney Costs,
Expenses and Taxes).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

151



--------------------------------------------------------------------------------

9.11 Collateral and Guaranty Matters.

(a) Each Lender and each L/C Issuer agrees that any action taken by the
Administrative Agent, the Collateral Agent or the Required Lenders (or, where
required by the express terms of this Agreement, a greater proportion of the
Lenders) in accordance with the provisions of this Agreement or of the other
Loan Documents, and the exercise by the Administrative Agent, the Collateral
Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein with respect to such Person or
Persons, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders, L/C Issuers and other
Secured Parties. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to

(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection
herewith and with the Collateral Documents,

(ii) execute and deliver each Collateral Document and accept delivery of each
such Collateral Document delivered by the Borrowers or any of its Subsidiaries,

(iii) act as collateral agent for the Lenders, the L/C Issuers and the other
Secured Parties for purposes of the perfection of all security interests and
Liens created by such Collateral Documents and all other purposes stated
therein; provided, however, that the Administrative Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for the Administrative Agent, the Lenders and the L/C Issuers for purposes of
the perfection of all security interests and Liens with respect to the US
Borrower’s and its Subsidiaries’ respective Deposit Accounts maintained with,
and cash and Eligible Securities held by, such Lender or such L/C Issuers,

(iv) manage, supervise and otherwise deal with the Collateral,

(v) take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Collateral Documents, and

(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Administrative
Agent, the Lenders, the L/C Issuers and the other Secured Parties with respect
to the Collateral under the Loan Documents relating thereto, applicable Law or
otherwise.

(b) Each of the Lenders and the L/C Issuers hereby directs, in accordance with
the terms hereof, the Administrative Agent, at its option and in its discretion,
to release (or, in the case of clause (ii) below, release or subordinate) any
Lien held by the Administrative Agent or the Collateral Agent, as applicable,
for the benefit of the Lenders, the L/C Issuers and the other Secured Parties
against any of the following:

(i) all of the Collateral, upon termination of the Commitments and payment and
satisfaction in full of all Loans, Reimbursement Obligations and all other
Obligations that the Administrative Agent has been notified in writing are then
due and payable (and, in respect of contingent L/C Obligations, with respect to
which cash collateral has been deposited or a back-up letter of credit has been
issued, in either case on terms satisfactory to the Administrative Agent and the
applicable L/C Issuers);

 

152



--------------------------------------------------------------------------------

(ii) any assets that are subject to a Lien permitted by Section 7.01(l) (Liens);
and

(iii) any part of the Collateral sold or otherwise Disposed of by a Loan Party
if such sale or other Disposition is permitted by this Agreement (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement).

Each of the Lenders and the L/C Issuers hereby directs the Administrative Agent
or the Collateral Agent, as applicable, to execute and deliver or file such
termination and partial release statements and do such other things as are
necessary to release Liens to be released pursuant to this Section 9.11 promptly
upon the effectiveness of any such release.

(c) Each of the Lenders and the L/C Issuers hereby directs, in accordance with
the terms hereof, the Administrative Agent, at its option and in its discretion,

(i) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or becomes an Immaterial Subsidiary in accordance with the terms of
Section 6.14; and

(ii) to consent to the amendment of the Pledge and Security Agreement from time
to time to omit from the required Collateral specified thereunder certain
licenses, permits or similar approvals issued to, or applied for by, the
Borrowers or any of their respective Subsidiaries under applicable Laws where it
is required by Law or a Governmental Authority that such license not be granted
or delivered as security or Collateral.

(d) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s or Collateral Agent’s, as
applicable, authority to release or subordinate its interest in particular types
or items of property, or to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section 9.11.

(e) The Administrative Agent is authorized, without further action or consent of
the Lenders or L/C Issuer, to release any Pledged Stock of any Subsidiary in
connection with any liquidation, wind up, dissolution, deregistration or similar
action or restructuring permitted pursuant to Section 7.04 (Fundamental Changes)
upon the occurrence of such event or, to the extent reasonably necessary to
facilitate the occurrence of such contemplated event, prior to such event, as
well as in connection with any Permitted Intercompany Transaction.

9.12 Collateral Matters Relating to Related Obligations. The benefit of the Loan
Documents and of the provisions of this Agreement relating to the Collateral
shall extend to and be available in respect of any Secured Obligation arising
under any Related Swap Contract or Cash Management Obligation or that is
otherwise owed to Persons other than the Administrative Agent, the Collateral
Agent, the Lenders and the L/C Issuers (collectively, “Related Obligations”)
solely on the condition and understanding, as among the Administrative Agent and
all Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent or the Collateral Agent shall hold, and have the right and
power to act with respect to, the Guaranty and the Collateral on behalf of and
as agent for the holders of the Related Obligations, but the Administrative
Agent or Collateral Agent is otherwise acting solely as agent for the Lenders
and the L/C Issuers and shall have no fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (b) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral, or the omission, creation, perfection, priority,
abandonment or

 

153



--------------------------------------------------------------------------------

release of any Lien on Collateral, shall be governed solely by the provisions of
this Agreement and the other Loan Documents and no separate Lien, right, power
or remedy shall arise or exist in favor of any Secured Party under any separate
instrument or agreement or in respect of any Related Obligation (other than Cash
Management Obligations and all obligations owing under Related Swap Contracts),
(c) each Secured Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by the Administrative Agent, the Collateral Agent and the Required Lenders, each
of whom shall be entitled to act at its sole discretion and exclusively in its
own interest given its own Commitments and its own interest in the Loans, L/C
Obligations and other Obligations to it arising under this Agreement or the
other Loan Documents, without any duty or liability to any other Secured Party
or as to any Related Obligation and without regard to whether any Related
Obligation remains outstanding or is deprived of the benefit of the Collateral
or becomes unsecured or is otherwise affected or put in jeopardy thereby, (d) no
holder of Related Obligations and no other Secured Party (except the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuers
(including any such holder or Secured Party in its capacity as such), to the
extent set forth in this Agreement) shall have any right to be notified of, or
to direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under this Agreement or the Loan Documents and
(e) no holder of any Related Obligation shall exercise any right of setoff,
banker’s lien or similar right except as expressly provided in Section 10.09
(Right of Setoff) or in the applicable Cash Management Document or Related Swap
Contract to which such holder is a party.

9.13 Posting of Approved Electronic Communications.

(a) Each of the Lenders, the L/C Issuers and the Borrowers agree, and the US
Borrower shall cause each Guarantor to agree, that the Administrative Agent and
the Collateral Agent, as the case may be, may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders and L/C
Issuers by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the L/C Issuers and
the Borrowers acknowledge and agree, and the US Borrower shall cause each
Guarantor to acknowledge and agree, that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Lenders, the L/C Issuers and the Borrowers hereby
approve, and the US Borrower shall cause each Guarantor to approve, distribution
of the Approved Electronic Communications through the Approved Electronic
Platform and understands and assumes, and the US Borrower shall cause each
Subsidiary Guarantor to understand and assume, the risks of such distribution.

(c) THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC PLATFORM
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR ANY OF THEIR RESPECTIVE AGENT-RELATED PERSONS WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS AND
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR

 

154



--------------------------------------------------------------------------------

ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE AGENT-RELATED PERSONS IN
CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.

(d) Each of the Lenders, the L/C Issuers and the Borrowers agree, and the US
Borrower shall cause each Guarantor to agree, that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Approved Electronic Platform
in accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.

9.14 Other Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“documentation agent,” “co-documentation agent,” “co-agent,” “book manager,”
“book-running manager,” “lead manager,” “arranger,” “sole lead arranger,” “lead
arranger” or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Persons in their respective capacities as Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

9.15 Local Credit Facility Intercreditor Agreement.

(a) Each of the Lenders and the L/C Issuers hereby authorizes and directs, in
accordance with the terms hereof, the Administrative Agent to (i) enter into
and/or amend, supplement or otherwise modify the Local Credit Facility
Intercreditor Agreement on its behalf and agrees to be bound by the terms
thereof and (ii) take any other actions, enter into such other agreements and do
such other things as are necessary to effectuate the provisions of this
Section 9.15 and the intercreditor arrangements contemplated by the Local Credit
Facility Intercreditor Agreement.

(b) Each of the Lenders and the L/C Issuers hereby authorizes and directs, in
accordance with the terms hereof, the Administrative Agent to (i) enter into
and/or amend, supplement, or otherwise modify the Additional Intercreditor
Agreement on its behalf and agrees to be bound by the terms thereof and
(ii) take any other actions, enter into such other agreements and do such other
things as are necessary to effectuate the provisions of this Section 9.15 and
the intercreditor arrangements contemplated by the Additional Intercreditor
Agreement, provided that such Additional Intercreditor Agreement is made
available for review by the Lenders for at least five (5) Business Days prior to
the execution and delivery thereof by the Administrative Agent and the
Administrative Agent shall have not received written notice from the Required
Lenders as and before the fifth Business Day following the date on which such
Additional Intercreditor Agreement is first made available to the Lenders that
such Lenders do not agree that such Additional Intercreditor Agreement complies
with the requirements of the definition thereof or is otherwise not satisfactory
in form and substance to such Lender. It is understood and agreed that the
Administrative Agent shall have no obligation to execute and deliver an
Additional Intercreditor Agreement if it receives the notice described in the
immediately preceding proviso.

9.16 Trust Indenture Act. In the event that the Administrative Agent or any of
its Affiliates shall be or become an indenture trustee under the Trust Indenture
Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by any Loan Party, the parties hereto

 

155



--------------------------------------------------------------------------------

acknowledge and agree that any payment or property received in satisfaction of
or in respect of any Obligation of such Loan Party hereunder or under any other
Loan Document by or on behalf of the Administrative Agent in its capacity as
such for the benefit of any Loan Party under any Loan Document and which is
applied in accordance with the Loan Documents shall be deemed to be exempt from
the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and (x) in the case of
any such waiver or consent, signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders), (y) in the case
of any amendment necessary to implement the terms of a Facilities Increase in
accordance with the terms hereof, by the Borrower Representative, the
Administrative Agent and the Incremental Lenders providing such Facilities
Increase, and (z) in the case of any other amendment, by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Borrowers and, if applicable, one or more Loan Parties, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by each Lender directly affected
thereby, in addition to the parties required by clauses (x), (y) or (z) above,
do any of the following:

(i) except with respect to any immaterial matters or matters which are deferred
pursuant to a post-closing agreement, each as provided in Section 4.01(a)
(Conditions Precedent to Initial Credit Extensions), waive any condition
specified in Section 4.01 (Conditions Precedent to Initial Credit Extensions),
except with respect to a condition based upon another provision hereof, the
waiver of which requires only the concurrence of the Required Lenders and, in
the case of the conditions specified in Section 4.01 (Conditions Precedent to
Initial Credit Extensions), subject to the provisions of Section 4.03
(Determinations of Initial Borrowing Conditions);

(ii) extend or increase the Commitment of such Lender or subject such Lender to
any additional obligation (or reinstate any Dollar Revolving Credit Commitment
or Multicurrency Revolving Credit Commitment terminated pursuant to Section 2.07
(Reduction or Termination of Revolving Credit Commitments) or Section 8.02
(Remedies Upon Event of Default)); provided, however, that any such increase
with respect to the Tranche A Term Loan Commitment, the Tranche B Term Loan
Commitment, the Aggregate Dollar Revolving Credit Commitment or the Aggregate
Multicurrency Revolving Credit Commitment shall also require the consent of the
Required Tranche A Term Loan Lenders, the Required Tranche B Term Loan Lenders,
the Required Tranche B1 Term Loan Lenders, the Required Dollar Revolving Lenders
and/or the Required Multicurrency Revolving Lenders, as the case may be;
provided, further, that the consent of the Required Tranche A Term Loan Lenders,
the Required Tranche B Term Loan Lenders, the Required Tranche B1 Term Loan
Lenders, the Required Dollar Revolving Lenders and/or Required Multicurrency
Revolving Lenders shall not be required to effectuate any Facilities Increase in
accordance with the terms of this Agreement;

 

156



--------------------------------------------------------------------------------

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal of any such Loan (it being understood that Section 2.06(e)
(Mandatory Prepayments) does not provide for scheduled dates fixed for payment)
or for the reduction of such Lender’s Commitment;

(iv) reduce the principal amount of any Loan or Reimbursement Obligation owing
to such Lender (other than by the payment or prepayment thereof pursuant to the
terms of this Agreement); provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the applicable Borrower to pay interest or
Letter of Credit fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Borrowing or to
reduce any fee payable hereunder;

(v) reduce the rate of interest on any Loan or Reimbursement Obligations
outstanding to such Lender except as otherwise permitted hereunder or any fee
payable hereunder to such Lender; provided, however, that only the consent of
the Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the applicable Borrower to pay interest or
Letter of Credit fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Borrowing or to
reduce any fee payable hereunder;

(vi) postpone any scheduled date fixed for payment of such interest or fees
owing to such Lender;

(vii) change the aggregate Pro Rata Tranche A Term Shares, Pro Rata Tranche B
Term Shares, Pro Rata Tranche B1 Term Shares, Pro Rata Dollar Revolving Shares
or Pro Rata Multicurrency Revolving Shares of Lenders required for any or all
Lenders to take any action hereunder other than as part of a Facilities
Increase;

(viii) (A) release all or substantially all of the Collateral except as
permitted in this Agreement or the Pledge and Security Agreement, (B) release
the Borrowers from their payment obligation to such Lender under this Agreement
or the Notes owing to such Lender (if any) or (C) release all or substantially
all of the Guarantors from their obligations under the Guaranty except in
connection with the sale or other Disposition of all or substantially all of the
Guarantors (or all or substantially all of the assets thereof) as permitted by
this Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement) or except as expressly permitted under
the Guaranty;

(ix) amend Section 2.13(a)(ii) (Payments Generally), Section 2.14 (Sharing of
Payments), Section 9.11(b) (Collateral and Guaranty Matters), this Section 10.01
or the definitions of the terms “Required Lenders,” “Required Dollar Revolving
Lenders,” “Required Multicurrency Revolving Lenders,” “Required Tranche A Term
Loan Lenders,” “Required Tranche B Term Loan Lenders,” “Required Tranche B1 Term
Loan Lenders,” “Pro Rata Tranche A Term Share,” “Pro Rata Tranche B Term Share,”
“Pro Rata Tranche B1 Term Share,” “Pro Rata Dollar Revolving Share” or “Pro Rata
Multicurrency Revolving Share”; or

(x) amend, modify, terminate or waive any provision of Section 2.06(b)(iii)
(Below-Par Purchases) to the extent relating to the requirement to make Offers
to all Lenders in a Tranche; and

 

157



--------------------------------------------------------------------------------

provided, further, that (v) any modification of the application of payments to
the Term Loans pursuant to the last paragraph of Section 2.06(e) (Mandatory
Prepayments) shall require the consent of the Required Tranche A Term Loan
Lenders, the Required Tranche B Term Loan Lenders and the Required Tranche B1
Term Loan Lenders, any such modification of the application of payments to the
Revolving Loans pursuant to the last paragraph of Section 2.06(e) (Mandatory
Prepayments) or the reduction of the Revolving Credit Commitments pursuant to
Section 2.07 (Reduction or Termination of Revolving Credit Commitments) shall
require the consent of the Required Dollar Revolving Lenders and the Required
Multicurrency Revolving Lenders, (w) no amendment, waiver or consent shall,
unless in writing and signed by any Special Purpose Vehicle that has been
granted an option pursuant to Section 10.07(f) (Assignments and Participations)
affect the grant or nature of such option or the right or duties of such Special
Purpose Vehicle hereunder, (x) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above
to take such action, affect the rights or duties of the L/C Issuers under this
Agreement or the other Loan Documents, (y) no amendment, waiver or consent
shall, unless in writing and signed by such Agent in addition to the Lenders
required above to take such action, affect the rights or duties of any Agent
under this Agreement or the other Loan Documents and (z) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Swing Line Lender under this Agreement or the other Loan Documents; and

provided, further, that the Administrative Agent may, with the consent of the
Borrowers, amend, modify or supplement this Agreement to cure any errors
(including, but not limited to, typographical errors, incorrect cross-references
or incorrectly-named defined terms), defect, ambiguity, inconsistency or any
other error or omission of a technical nature; and such amendment, modification
or supplement shall become effective without any further action or consent of
any other Lender.

provided, further, that notwithstanding the foregoing in this Section 10.01, the
Lenders authorize the Administrative Agent to amend the Loan Documents (and
release Collateral and Guarantees) to the extent required by applicable Gaming
Authorities (a “Required Gaming Change”), provided, however, that the
Administrative Agent shall not make any Required Gaming Change if such change is
required to be approved by all affected Lenders pursuant to this Section 10.01
without first obtaining such approval and provided, further, however, that the
Administrative Agent shall have no obligation to make any Required Gaming Change
and may seek the approval of all affected Lenders or Required Lenders if it
deems such action necessary or desirable. The Administrative Agent shall
promptly notify each of the Lenders after making any Required Gaming Change; and

provided, further, that the Agent Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties to the
Agent Fee Letter.

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower Representative in any case shall entitle the
Borrower Representative to any other or further notice or demand in similar or
other circumstances unless otherwise required hereunder.

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Required

 

158



--------------------------------------------------------------------------------

Lenders is obtained but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this Section 10.01 being referred to as a “Non-Consenting Lender”), then, so
long as the Lender acting as the Administrative Agent is not a Non-Consenting
Lender, at the Borrower Representative’s request, an Eligible Assignee
acceptable to the Administrative Agent shall have the right to purchase from
such Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall,
upon the Administrative Agent’s request, sell and assign to the Lender acting as
the Administrative Agent or such Eligible Assignee, all of the Dollar Revolving
Credit Commitments and Dollar Revolving Credit Outstandings of such
Non-Consenting Lender if such Non-Consenting Lender is a Dollar Revolving
Lender, all of the Multicurrency Revolving Credit Commitments and Multicurrency
Revolving Credit Outstanding of such Non-Consenting Lender if such
Non-Consenting Lender is a Multicurrency Revolving Lender, and all of the
Outstanding Amount of the Term Loans owing to such Non-Consenting Lender if such
Non-Consenting Lender is a Term Loan Lender, in each case for an amount equal to
the principal balance of all such Dollar Revolving Loans, Multicurrency
Revolving Loans, or Term Loans, as applicable, held by the Non-Consenting Lender
and all accrued and unpaid interest and fees with respect thereto through the
date of sale; provided, however, that such purchase and sale shall be recorded
in the Register maintained by the Administrative Agent and shall not be
effective until (x) the Administrative Agent shall have received from such
Eligible Assignee a duly executed Assignment and Acceptance and (y) such
Non-Consenting Lender shall have received payments of all the Outstanding
Amounts of the Revolving Loans, the Outstanding Amounts of the Multicurrency
Revolving Loans or the Outstanding Amount of the Term Loans, as applicable, held
by it and all accrued and unpaid interest and fees with respect thereto through
the date of the sale. Each Lender agrees that, if it becomes a Non-Consenting
Lender, it shall execute and deliver to the Administrative Agent an Assignment
and Acceptance to evidence such sale and purchase and shall deliver to the
Administrative Agent any Note (if the assigning Lender’s Loans are evidenced by
Notes) subject to such Assignment and Acceptance; provided, however, that the
failure of any Non-Consenting Lender to execute an Assignment and Acceptance
shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register.

For the avoidance of doubt, the provisions of this Section 10.01 shall not be
construed to apply to the incurrence of any Specified Refinancing Debt in
accordance with Section 2.17 (Specified Refinancing Debt) or Facilities Increase
pursuant to Section 2.01(c) (Facilities Increase).

10.02 Notices, Etc. All notices, demands, requests and other communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

(a) if to either Borrower or the Borrower Representative:

Jarden Corporation

555 Theodore Fremd Avenue, Suite B-302

Rye, New York 10580-1455

Attention: Jason Wong, SVP & Treasurer

Tel:   (914) 967-9400

Fax:   (914) 967-9405

E-mail: jwong@jarden.com

with copies to:

Jarden Corporation

2381 Executive Center Drive

Boca Raton, FL 33431

 

159



--------------------------------------------------------------------------------

Attention: John E. Capps, General Counsel

Tel: (561) 338-6758

Fax: (561) 338-6766

E-mail: jcapps@jarden.com

(b) if to any Lender at its Lending Office specified opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
signature page of any applicable Assignment and Acceptance;

(c) if to any L/C Issuer, at the address set forth under its name on Schedule II
(Applicable Lending Offices and Addresses for Notices);

(d) if to the Administrative Agent, the Collateral Agent or the Swing Line
Lender:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attention: Sookie Siew

Tel:   (212) 320-7205

Fax:   (917) 522-0569

E-mail: XraUSLoanOps5@barclays.com

(e) or at such other address as shall be notified in writing (x) in the case of
the Borrowers, the Borrower Representative, the Administrative Agent and the
Swing Line Lender, to the other parties and (y) in the case of all other
parties, to the Borrower Representative and the Administrative Agent. All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly delivered (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II
(The Commitments and Credit Extensions) or Article IX (Agents) shall not be
effective until received by the Administrative Agent.

10.03 No Waiver; Cumulative Remedies. No failure on the part of any Lender, L/C
Issuer or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by Law.

10.04 Attorney Costs, Expenses and Taxes.

(a) The Borrowers agree to pay or reimburse each of the Agents and the Arranger
for all reasonable and documented out-of-pocket costs and expenses (including
Attorney Costs of the Agents, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and, if necessary, of one local counsel in
each relevant jurisdiction plus, in the event of any actual or reasonably
perceived conflict of interest, one additional counsel in each relevant
jurisdiction for each Agent subject to such conflict, and out-of-pocket costs
and expenses incurred in connection with the use of IntraLinks™ or any other
Approved Electronic Platform) incurred in connection with this Agreement or the
other Loan Documents, including (i) the development, due diligence, preparation,
negotiation, syndication, execution and interpretation of this Agreement and
each other Loan Document (whether or not the transactions contemplated hereby or
thereby are consummated), (ii) any amendment, restatement, waiver, assignment,
consent, supplement or other modification of the provisions of this Agreement
and/or the other Loan

 

160



--------------------------------------------------------------------------------

Documents and the preparation, negotiation and execution of the same (whether or
not the transactions contemplated hereby or thereby are consummated), (iii) the
consummation of the transactions contemplated by this Agreement and the other
Loan Documents, (iv) the creation, perfection or protection of the Liens under
any Loan Document (including any Attorney Costs for local counsel in appropriate
jurisdictions) and (v) the ongoing administration of this Agreement and the
Loans, including consultation with attorneys in connection therewith and with
respect to the rights and responsibilities of each of the Agents hereunder and
under the other Loan Documents.

(b) The Borrowers agree to pay or reimburse each of the Agents, the Arranger,
each Lender and each L/C Issuer for all reasonable and documented out-of-pocket
costs and expenses (including Attorney Costs (including costs of settlement)
incurred by each such Agent, the Arranger, such L/C Issuer or such Lender (in
the case of any such Lender, during the existence of an Event of Default only)
in connection with the protection, enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement, any Loan Document
or Obligation or any security therefor (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), in the case of Attorney Costs, limited to the fees, disbursements and
other charges of one counsel to the Administrative Agent, the Arranger, and the
Lenders and L/C Issuers taken as a whole, and, if necessary, of one local
counsel in each relevant jurisdiction and of special counsel for each relevant
specialty and, in the event of any actual or reasonably perceived conflict of
interest, one additional counsel in each relevant jurisdiction for each such
Agent, Arranger, Lender and/or L/C Issuer or group thereof subject to such
conflict) in each case without duplication for any amounts paid (or indemnified)
under Section 3.01.

(c) The foregoing costs and expenses in clauses (a) and (b) above shall include
all of Agents’ search, filing, recording and appraisal charges and fees and
taxes related thereto, and other reasonable and documented out-of-pocket
expenses incurred by each of the Agents and, in connection with clause (b), the
cost of independent public accountants and other outside experts retained by any
Agent. All amounts due under this Section 10.04 shall be payable within thirty
(30) days after demand therefore (together with a reasonably detailed invoice
with respect thereto).

(d) The agreements in this Section 10.04 shall survive the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.

10.05 Indemnification by the Borrowers; Limitation of Liability.

(a) Indemnification. (i) The Borrowers agree to indemnify and hold harmless the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Co-Documentation Agents, the Arranger, the Joint Book-Running Managers, each
Lender and each L/C Issuer and each of their respective Affiliates, and each of
the directors, officers, employees, agents, representatives, attorneys,
consultants, trustees and advisors of or to any of the foregoing (each such
Person being an “Indemnitee”) from and against any and all claims, damages,
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
disbursements and expenses of any kind or nature (including Attorney Costs of
(i) one counsel to the Indemnitees taken as a whole, (ii) in the case of any
actual or reasonably perceived conflict of interest, additional counsel to the
affected Indemnitee or group of Indemnitees, limited to one such additional
counsel for each affected Indemnitee or group of Indemnitees so long as
representation of each such party by a single counsel is consistent with and
permitted by professional responsibility rules, and (iii) if necessary, one
local counsel in each relevant jurisdiction and special counsel for each
relevant specialty) that may be imposed on, incurred by or asserted against any
such Indemnitee in any way relating to or arising out of or in connection with:
(A) the execution, delivery, enforcement, performance or administration of any
Loan Document, any Permitted Acquisition Document or any other agreement, letter
or instrument delivered in connection with the transactions contemplated thereby
or the

 

161



--------------------------------------------------------------------------------

consummation of the transactions contemplated thereby, including any Permitted
Acquisition, (B) any Commitment, Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), including any proposed use or use to consummate such transactions
contemplated thereby, including any Permitted Acquisition, or to repay any
Indebtedness in connection therewith, (C) any actual or alleged presence,
Release, or threatened Release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrowers, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrowers, any Subsidiary or any other Loan Party, or (D) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding), whether direct, indirect, or
consequential and regardless of whether any Indemnitee is a party thereto or the
Borrowers or any other Loan Party initiated or is a party to, any claim,
litigation, investigation or proceeding out of which any such expenses arise
(all the foregoing, collectively, the “Indemnified Matters”); provided that no
Loan Party shall have any obligation under this Section 10.05 to an Indemnitee
with respect to any Indemnified Matter to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements have resulted primarily from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (y) any
material breach by such Indemnitee of the obligations owing by it to the
Borrowers under this Agreement or the other Loan Documents, in each case, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. The Borrowers shall indemnify the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Co-Documentation Agents, the
Arranger, the Joint Book-Running Managers, the Lenders and each L/C Issuer for,
and hold the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Co-Documentation Agents, the Arranger, the Joint Book-Running Managers, the
Lenders and each L/C Issuer harmless from and against, any and all claims for
brokerage commissions, fees and other compensation made against the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Co-Documentation Agents, the Arranger, the Joint Book-Running Managers, the
Lenders and the L/C Issuers for any broker, finder or consultant with respect to
any agreement, arrangement or understanding made by or on behalf of any Loan
Party or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement.

(ii) The Borrowers, at the request of any Indemnitee, shall have the obligation
to defend against such investigation, litigation or proceeding or requested
Remedial Action and the Borrowers, in any event, may participate in the defense
thereof with legal counsel of choice. In the event that such Indemnitee requests
the Borrowers to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Borrowers shall promptly do so and such
Indemnitee shall have the right to have legal counsel of its choice participate
in such defense. No action taken by legal counsel chosen by such Indemnitee in
defending against any such investigation, litigation or proceeding or requested
Remedial Action, shall vitiate or in any way impair the Borrowers’ obligation
and duty hereunder to indemnify and hold harmless such Indemnitee.

(iii) The Borrowers agree that any indemnification or other protection provided
to any Indemnitee pursuant to this Agreement (including pursuant to this
Section 10.05) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

(b) Limitation of Liability. The Borrowers agree that no Indemnitee shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
the Borrowers or any of their

 

162



--------------------------------------------------------------------------------

respective Subsidiaries, security holders or creditors as a result of any action
taken or not taken by it arising out of, related to or taken in connection with
any Loan Document or the consummation of the transactions contemplated thereby
or the actual or proposed use of proceeds from any Loan or Letter of Credit,
except to the extent that such liability is found in a final non-appealable
judgment by a court of competent jurisdiction to have directly resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or from any
material breach by such Indemnitee of the obligations owing by it to the
Borrowers under this Agreement or the other Loan Documents, and in no event
shall any Indemnitee or the US Borrower or other Loan Parties be liable to the
other party for any special, consequential, punitive or indirect damages
(including any loss of profits, business or anticipated savings); provided that,
the foregoing shall not otherwise affect the Borrowers’ indemnity obligations as
set forth in this Section 10.05. Without limitation of the foregoing, no
Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through IntraLinks™ or any other
Approved Electronic Platform utilized in connection with the credit facilities
provided hereunder, unless determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or from any material breach by
such Indemnitee of the obligations owing by it to the Borrowers under this
Agreement or the other Loan Documents.

(c) The agreements in this Section 10.05 shall survive the resignation of any
Agent, any Co-Documentation Agents, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations. All amounts due under this Section 10.05 shall be payable
within ten Business Days after demand therefor. The Borrowers hereby waive,
release and agree (each for itself and on behalf of its Subsidiaries) not to sue
upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

10.06 Marshalling; Payments Set Aside. None of the Administrative Agent, any
Lender or any L/C Issuer shall be under any obligation to marshal any assets in
favor of the Borrowers or any other party or against or in payment of any or all
of the Obligations. To the extent that the Borrowers make a payment or payments
to the Administrative Agent, the Collateral Agent, the Lenders or the L/C
Issuers or any such Person receives payment from the proceeds of the Collateral
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

10.07 Assignments and Participations.

(a) Each Lender may sell, transfer, negotiate or assign to one or more Eligible
Assignees all or a portion of its rights and obligations hereunder (including
all of its rights and obligations with respect to the Term Loans, the Revolving
Loans, the Swing Line Loans and the Letters of Credit); provided, however, that
(i)(A) if any such assignment shall be of the assigning Lender’s Dollar
Revolving Credit Outstandings and Dollar Revolving Credit Commitments, such
assignment shall cover the same percentage of such Lender’s Dollar Revolving
Credit Outstandings and Dollar Revolving Credit Commitment, (B) if any such
assignment shall be of the assigning Lender’s Multicurrency Revolving Credit
Outstandings and Multicurrency Revolving Credit Commitments, such assignment
shall cover the same percentage of such Lender’s Multicurrency Revolving Credit
Outstandings and Multicurrency Revolving Credit Commitments, (C) if any such
assignment shall be of the assigning Lender’s Pro Rata Tranche A Term Share of
the Tranche A Term Loans and Tranche A Term Loan Commitments (if any),

 

163



--------------------------------------------------------------------------------

such assignment shall cover the same percentage of such Lender’s Pro Rata
Tranche A Term Share of the Tranche A Term Loans and Tranche A Term Loan
Commitments (if any), and (D) if any such assignment shall be of the assigning
Lender’s Pro Rata Tranche B Term Share and/or Pro Rata Tranche B1 Term Share of
the Tranche B Term Loans and Tranche B Term Loan Commitments (if any), such
assignment shall cover the same percentage of such Lender’s Pro Rata Tranche B
Term Share and/or Pro Rata Tranche B1 Term Share of the Tranche B Term Loans and
Tranche B Term Loan Commitments (if any), (ii) the aggregate amount being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event (if
less than the Assignor’s entire interest) be less than (x) in the case of either
Revolving Credit Facility, $5,000,000 or an integral multiple of $1,000,000 in
excess thereof or (y) in the case of either Term Loan Facility, $1,000,000 or an
integral multiple of $1,000,000 in excess thereof, except, in any case, (A) with
the consent of the Borrower Representative (not to be unreasonably withheld or
delayed) and the Administrative Agent (not to be unreasonably withheld or
delayed) or (B) if such assignment is being made to a Lender or an Affiliate or
Approved Fund of such Lender, (iii) if such Eligible Assignee is not, prior to
the date of such assignment, a Lender or an Affiliate or Approved Fund of a
Lender, such assignment shall be subject to the prior consent of the Borrower
Representative (which consent shall not be unreasonably withheld or delayed) and
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and (iv) any assignment of a Revolving Credit Commitment must be
approved by the Administrative Agent, each L/C Issuer and the Swing Line Lender
(each such consent not to be unreasonably withheld or delayed); and provided,
further, that, notwithstanding any other provision of this Section 10.07, the
consent of the Borrower Representative shall not be required for any assignment
occurring when any Event of Default shall have occurred and be continuing. Any
such assignment need not be ratable as among the Term Loan Facility and the
Revolving Credit Facility. For purposes of the foregoing, the Borrower
Representative shall be deemed to have consented to any such assignment unless
they shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof.

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance, together with any Note (if the assigning Lender’s Loans are
evidenced by a Note) subject to such assignment. Upon the execution, delivery,
acceptance and recording of any Assignment and Acceptance and, other than in
respect of assignments made pursuant to Section 3.07 (Substitution of Lenders)
and Section 10.01(c) (Amendments, Etc.), the receipt by the Administrative Agent
from the assignee (other than Barclays or its Affiliates) of an assignment fee
in the amount of $3,500 from and after the effective date specified in such
Assignment and Acceptance (provided that in respect of multiple contemporaneous
assignments by any Lender to its Approved Funds, such assignment fee shall be in
an amount equal to (x) $3,500 for the first such assignment to an Approved Fund
of such Lender and (y) $250 for each additional contemporaneous assignment to
such Approved Funds of such Lender), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender, and if such Lender were
an L/C Issuer, of such L/C Issuer hereunder and thereunder, and (ii) the
assignor thereunder shall, to the extent that rights and obligations under this
Agreement have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (except for those surviving the payment in full of the
Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(c) The Administrative Agent shall maintain at its address referred to in
Section 10.02 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recording of the names and
addresses of the Lenders and the Commitments of and

 

164



--------------------------------------------------------------------------------

principal amount of the Loans and L/C Obligations owing to each Lender from time
to time (the “Register”). Any assignment pursuant to this Section 10.07 shall
not be effective until such assignment is recorded in the Register. The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender for all
purposes of this Agreement. The Register shall be available for inspection by
either Borrower, the Borrower Representative, the Administrative Agent or any
Lender (with respect to such Lender’s entry only) at any reasonable time and
from time to time upon reasonable prior notice.

(d) Notwithstanding anything to the contrary contained in clause (b) above, the
Loans (including the Notes evidencing such Loans) are registered obligations and
the right, title, and interest of the Lenders and their assignees in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
A Note shall only evidence the Lender’s or an assignee’s right title and
interest in and to the related Loan, and in no event is any such Note to be
considered a bearer instrument or obligation. This Section 10.07 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (or any successor provisions of the Code or such
regulations). Solely for purposes of this and for tax purposes only, the
Administrative Agent shall act as the Borrowers’ non-fiduciary agent for
purposes of maintaining such notations of transfer in the Register.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower Representative. Within five (5) Business
Days after its receipt of such notice, the Borrower Representative, at its own
expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent new Notes to the order of such assignee in an amount equal
to the Commitments and Loans assumed by such assignee pursuant to such
Assignment and Acceptance and, if the assigning Lender has surrendered any Note
for exchange in connection with the assignment and has retained Commitments or
Loans hereunder, new Notes to the order of the assigning Lender in an amount
equal to the Commitments and Loans retained by it hereunder. Such new Notes
shall be dated the same date as the surrendered Notes and be in substantially
the form of Exhibit C-1a (Form of Tranche A Term Loan Note), Exhibit C-1b (Form
of Tranche B Term Loan Note), Exhibit C-2 (Form of Dollar Revolving Loan Note),
Exhibit C-3 (Form of Swing Line Note) or Exhibit C-4 (Form of Multicurrency
Revolving Loan Note) as applicable.

(f) In addition to the other assignment rights provided in this Section 10.07,
each Lender may (i) grant to a Special Purpose Vehicle the option to make all or
any part of any Loan that such Lender would otherwise be required to make
hereunder and the exercise of such option by any such Special Purpose Vehicle
and the making of Loans pursuant thereto shall satisfy (once and to the extent
that such Loans are made) the obligation of such Lender to make such Loans
thereunder, provided, however, that nothing herein shall constitute a commitment
or an offer to commit by such a Special Purpose Vehicle to make Loans hereunder
and no such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement), and (ii) pledge or assign, as collateral or
otherwise, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on the
Loans), to (x) any Federal Reserve Bank pursuant to Regulation A of the FRB
without notice to or consent of the Borrowers or the Administrative Agent,
(y) any trustee or other designated representative, in each case for the benefit
of the holders of such Lender’s securities and (z) to any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above;
and provided, further, that no such assignment or grant shall release such
Lender from any of its obligations hereunder except as expressly provided in
clause (i)

 

165



--------------------------------------------------------------------------------

above. Each party hereto acknowledges and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, such party shall
not institute against, or join any other Person in instituting against, any
Special Purpose Vehicle that has been granted an option pursuant to this clause
(f) any bankruptcy, reorganization, insolvency or liquidation proceeding (such
agreement shall survive the payment in full of the Obligations).

(g) Each Lender may sell participations to one or more Persons (other than the
US Borrower, the Luxembourg Borrower, any of their respective Subsidiaries or
any of their respective Affiliates) in or to all or a portion of its rights and
obligations under the Loan Documents (including all its rights and obligations
with respect to the Term Loans, Revolving Loans, Swing Line Loans, and Letters
of Credit). The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Lender may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would (i) reduce the amount,
or postpone any date fixed for, any amount (whether of principal, interest or
fees) payable to such participant under the Loan Documents, to which such
participant would otherwise be entitled under such participation or (ii) result
in the release of all or substantially all of the Collateral other than in
accordance with Section 9.11 (Collateral and Guaranty Matters). In the event of
the sale of any participation by any Lender, (w) such Lender’s obligations under
the Loan Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Section 3.01 (Taxes),
Section 3.02 (Illegality) and Section 3.04(b) (Increased Cost and Reduced
Return; Capital Adequacy; Reserves on Eurodollar Rate Loans and Eurocurrency
Rate Loans) as if it were a Lender; provided, however, that anything herein to
the contrary notwithstanding, the Borrowers shall not, at any time, be obligated
to make under Section 3.01 (Taxes), Section 3.02 (Illegality) and
Section 3.04(b) (Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans and Eurocurrency Rate Loans) to the participants in the
rights and obligations of any Lender (together with such Lender) any payment in
excess of the amount the Borrowers would have been obligated to pay to such
Lender in respect of such interest had such participation not been sold. Each
Lender that sells a participation shall maintain a register on which it enters
the name and address of each participant and the principal amounts of each
participant’s interest in the rights or obligations under the Loan Documents
held by it (the “Participant Register”). The entries in the Participant Register
shall be conclusive, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such right or obligation
under the Loan Documents as the owner thereof for all purposes of this Agreement
or the other Loan Documents notwithstanding any notice to the contrary. Any such
Participant Register shall be available for inspection by the Administrative
Agent at any reasonable time and from time to time upon reasonable prior notice;
provided that no Lender shall have any obligation to disclose any portion of
such Participant Register to any Person except to the extent such disclosure is
necessary to establish that the rights or obligations under the Loan Documents
are in registered form for United States federal income tax purposes.

(h) Any L/C Issuer may at any time assign its rights and obligations hereunder
to any other Lender by an instrument in form and substance satisfactory to the
Borrower Representative, the Administrative Agent, such L/C Issuer and such
Lender. If any L/C Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section 10.07, then, as of the effective date
of such cessation, such L/C Issuer’s obligations to issue Letters of Credit
pursuant to Section 2.04 (Letters of Credit) shall terminate and such L/C Issuer
shall be an L/C Issuer hereunder only with respect to outstanding Letters of
Credit issued prior to such date.

(i) In case of assignment, transfer or novation by a Lender to an Eligible
Assignee, of all or a portion of its rights and obligations hereunder and under
the Loan Documents, the assigning Lender and the Eligible Assignee shall agree
that, for the purposes of Article 1278 of the Luxembourg Civil Code (to the
extent applicable), any security interests created hereunder and under the Loan
Documents securing the rights assigned, transferred or novated thereby, will be
preserved for the benefit of the Eligible Assignee.

 

166



--------------------------------------------------------------------------------

10.08 Confidentiality. Each Lender and the Administrative Agent agree to keep
information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with reasonable customary practices and agrees that
it shall only use such information in connection with the transactions
contemplated by this Agreement. Each Lender and the Administrative Agent agree
not to disclose any such information other than (a) to such Lender’s or the
Administrative Agent’s, as the case may be, employees, directors, attorneys,
accountants, trustees, advisors, representatives, agents and Affiliates that are
or are expected to be involved in the evaluation of such information in
connection with the transactions contemplated by this Agreement and are advised
of the confidential nature of such information, (b) to the extent such
information presently is or hereafter becomes available to such Lender or the
Administrative Agent, as the case may be, on a non-confidential basis from a
source other than the Borrowers or any Guarantor, (c) to the extent disclosure
is required by law, regulation or judicial order or by any subpoena or similar
legal process or requested or required by any regulatory authority (including
any self-regulatory authority) or auditors, (d) to current or prospective
assignees, participants and Special Purpose Vehicles grantees of any option
described in Section 10.07 (Assignments and Participations), in each case to the
extent such assignees, participants or grantees agree to be bound by the
provisions of this Section 10.08, (e) to any bona fide or potential direct or
indirect contractual counterparties (or the professional advisors thereto) to
any Swap Contract or derivative transaction relating to any Loan Party and its
obligations, (f) to any other party hereto, (g) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (h) on a confidential basis, upon
consent of the Borrower Representative, to (i) any rating agency in connection
with rating the US Borrower or its Subsidiaries or the Facilities or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities and (i) with the
consent of the Borrower Representative. Notwithstanding any other provision in
this Agreement, each Agent, each Lender and each L/C Issuer may disclose without
limitation of any kind any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to such
Agent, such Lender or such L/C Issuer, as the case may be, relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated by this Agreement and the other Loan Documents.

10.09 Right of Setoff. Upon the occurrence and during the continuance of any
Event of Default, each Lender and each Affiliate of a Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or its Affiliates to or for the credit or the account
of the Borrowers against any and all of the Obligations now or hereafter
existing whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and even though such Obligations may be
unmatured. Each

 

167



--------------------------------------------------------------------------------

Lender agrees promptly to notify the Borrower Representative after any such
setoff and application made by such Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender under this Section 10.09 are
in addition to the other rights and remedies (including other rights of setoff)
that such Lender may have.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

10.11 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all parties
shall be lodged with the Borrower Representative and the Administrative Agent.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided, that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrowers are a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing

 

168



--------------------------------------------------------------------------------

provisions of this Section 10.14, if and to the extent that the enforceability
of any provisions in this Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, the L/C Issuer or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.15 Tax Forms.

(a) (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of (A) either (I) IRS Form W-8BEN or any successor
thereto relating to such Non-U.S. Lender and entitling it to an exemption from,
or reduction of, such withholding tax (including any exemption pursuant to
Section 881(c) of the Code) on all payments to be made to such Person by the US
Borrower pursuant to this Agreement or (II) IRS Form W-8ECI or any successor
thereto relating to all payments to be made to such Non-U.S. Lender by the US
Borrower pursuant to this Agreement or such other evidence reasonably
satisfactory to the Borrowers and the Administrative Agent that such Non-U.S.
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax
and (B) in the case of any Lender claiming an exemption from, or reduction of,
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, such Non-U.S. Lender shall also provide a
certificate of such Non-U.S. Lender to the effect that it is not (I) a “bank”
for purposes of Section 881(c)(3)(A) of the Code, (II) a 10% shareholder (within
the meaning of Section 881(c)(3)(B) of the Code) of the US Borrower or any of
its Subsidiaries or (3) a controlled foreign corporation related to the US
Borrower or any of its Subsidiaries (within the meaning of Section 881(c)(3)(C)
of the Code). Thereafter and from time to time, each such Non-U.S. Lender shall
(A) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is reasonably satisfactory to the Borrowers and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Non-U.S.
Lender by the US Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be disadvantageous to it, in the reasonable judgment of such Lender, and as may
be reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the US Borrower make any deduction
or withholding for taxes from amounts payable to such Person. Notwithstanding
any other provision of this Section 10.15, a Non-U.S. Lender shall not be
required to deliver any form or information pursuant to this Section 10.15 that
such Non-U.S. Lender is not legally able to deliver.

(ii) Each Non-U.S. Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender by the US Borrower under any of the Loan Documents (for example, in the
case of a participation by such Lender), shall deliver to the Administrative
Agent on the date when such Non-U.S. Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Administrative Agent (in
its reasonable discretion), (A) two (2) duly signed completed copies of the
forms or statements required to be provided by such Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two (2) duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender by the
US Borrower.

 

169



--------------------------------------------------------------------------------

(iii) The US Borrower shall not be required to pay any additional amount to any
Non-U.S. Lender under Section 3.01(a) (Taxes) (A) with respect to any Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an IRS Form
W-8IMY pursuant to this Section 10.15(a) or (B) if such Lender shall have failed
to satisfy the foregoing provisions of this Section 10.15(a); provided that if
such Lender shall have satisfied the requirements of this Section 10.15(a) on
the date such Lender became a Lender or ceased to act for its own account with
respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) shall relieve the Borrowers of their obligation to pay any
amounts pursuant to Section 3.01(a) (Taxes) in the event that, as a result of
any change in any applicable Law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender or other Person for the account of which such Lender receives any
sums payable under any of the Loan Documents is not subject to withholding or is
subject to withholding at a reduced rate.

(iv) The Administrative Agent may withhold any Taxes required to be deducted and
withheld from any payment under any of the Loan Documents with respect to which
the Borrowers are not required to pay additional amounts under this
Section 10.15(a).

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment by the US Borrower to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold any tax or other amount from payments made to or for the
account of any Lender, or the Administrative Agent has paid over to a
Governmental Authority applicable withholding tax relating to a payment to a
Lender but no deduction has been made from such payment, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation of the Administrative Agent.

(d) If a payment made to a Lender would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrowers
and the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or Administrative Agent as may be necessary
for the Borrowers or Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (d)(ii), the term “FATCA” shall
include any amendments made to FATCA after the date hereof.

 

170



--------------------------------------------------------------------------------

(e) Luxembourg Taxes. To the extent (if any) that Luxembourg Taxes apply to any
payment made under any Loan Document, the Loan Parties shall not be required to
make any increased payment to an Agent, L/C Issuer or a Lender under this
Section, or to indemnify any such Persons under this Section 10.15(e),
Section 3.01, Section 10.4 or Section 10.5 with respect to Luxembourg Taxes on
any payment made under a Loan Document if, on the date the payment falls due
such payment could have been made to such Person without imposition of
Luxembourg Taxes if such Person had been a Luxembourg Qualifying Lender, but on
the date of such payment, such Person is not, or has ceased to be, a Luxembourg
Qualifying Lender (other than as a result of any change after the date it became
an Agent, L/C Issuer or Lender, as applicable, under this Agreement in (or in
the interpretation, administration, or application of) any law or treaty, or any
published practice or published concession of any relevant taxing authority).

10.16 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrowers and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
such Lender or L/C Issuer has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrowers, the Administrative Agent and each
Lender and L/C Issuer and, in each case, their respective successors and
assigns; provided, however, that the Borrowers shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of the Lenders.

10.17 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

10.18 Submission to Jurisdiction; Service of Process.

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each Person party hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

(b) Nothing contained in this Section 10.18 shall affect the right of any Person
party hereto to serve process in any manner permitted by law or commence legal
proceedings or otherwise proceed against any other Person party hereto in any
other jurisdiction.

(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars or in Euros into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars or such
Euros, as the case may be, with such other currency at the spot rate of exchange
quoted by the Administrative Agent at 11:00 a.m. (New York time) on the Business
Day preceding that on which final judgment is given, for the purchase of Dollars
or Euros for delivery two Business Days thereafter. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
any other Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency

 

171



--------------------------------------------------------------------------------

so purchased is less than the sum originally due to the Administrative Agent in
the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.

10.19 Application of Gaming Regulations.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws
applicable to the US Borrower and its Subsidiaries with respect to Gaming
Authorizations that the US Borrower and its Subsidiaries are required to hold in
connection with their respective businesses. Without limiting the foregoing,
each of the Lenders and the other Secured Parties acknowledges that (i) it is
subject to being called forward by the Gaming Authorities, in their discretion,
for licensing or a finding of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
and the other Loan Documents may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of Gaming Laws
applicable to the US Borrower and its Subsidiaries with respect to Gaming
Authorizations that the US Borrower and its Subsidiaries are required to hold in
connection with their respective businesses, and only to the extent that
required approvals (including prior approvals) are obtained from the requisite
Gaming Authorities. Each of the Lenders and the other Secured Parties agrees to
cooperate with the Gaming Authorities in connection with the provision of such
documents and other information as may be requested by such Gaming Authorities
relating to the US Borrower and its Subsidiaries or to the Loan Documents.

(b) The US Borrower shall (x) use commercially reasonable efforts to obtain as
promptly as possible the approval of the Mississippi Gaming Commission (the
“Mississippi Gaming Commission Approval”) for the enforceability of
Section 7.01(Liens) of the Credit Agreement to the extent applicable to Bicycle,
the United States Playing Card Company and USPC Holding, Inc. and with respect
to the pledge of the equity interests of Bicycle, the United States Playing Card
Company and USPC Holding, Inc. in accordance with the terms of the Pledge and
Security Agreement and (y) upon receipt of the Mississippi Gaming Commission
Approval, be required to promptly, but in any event within fifteen (15) days
after such date of receipt (as such date may be extended by the Administrative
Agent in its sole discretion) to pledge, or cause to be pledged, the equity
interests of Bicycle, the United States Playing Card Company and USPC Holding,
Inc. in accordance with the terms of the Pledge and Security Agreement.

(c) The provisions of this Section 10.19 shall apply mutatis mutandis to all
existing Loan Documents.

10.20 Patriot Act. The Agents and the Lenders hereby notify each Loan Party that
pursuant to the requirements of the Patriot Act, each Lender is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name, address, tax identification number and other
information regarding each Loan Party that will allow such Lender to identify
each Loan Party in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective as to each
Lender.

10.21 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto, except when used to
reference a section. Any reference to the number of a clause, sub-clause or
subsection hereof immediately followed by a reference in parenthesis to the
title of the Section containing such clause, sub-clause or subsection is a
reference to such clause, sub-clause or subsection and not to the entire
Section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such Section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a Section (but not to any clause, sub-clause or subsection
thereof) is followed immediately by a reference in parenthesis to the title of a
Section, the title reference shall govern in case of direct conflict absent
manifest error.

 

172



--------------------------------------------------------------------------------

10.22 Waiver of Right to Trial by Jury. Each of the Administrative Agent, the
Collateral Agent, the Lenders, the L/C Issuers and the Borrowers irrevocably
waives trial by jury in any action or proceeding with respect to this Agreement
or any other Loan Document.

10.23 Entire Agreement. This Agreement, together with all of the other Loan
Documents and all certificates and documents delivered hereunder or thereunder,
embodies the entire agreement of the parties and supersedes all prior agreements
and understandings relating to the subject matter hereof (other than any letter
agreement between the Arranger and the US Borrower related hereto).

10.24 Joint and Several Liability; Subrogation.

(a) The US Borrower hereby agrees that it is jointly and severally liable under
this Agreement for all Obligations (including any such Obligations arising under
Related Swap Contracts and Cash Management Obligations), regardless of the
manner or amount in which proceeds of any Loans are used, allocated, shared or
disbursed by or among the Borrowers themselves, or the manner in which the
Administrative Agent and/or any Lender accounts for such Loans or other
extensions of credit on its books and records. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the US Borrower. The US Borrower
shall be fully liable hereunder regardless of which Borrower actually receives
Loans or other extensions of credit hereunder or the amount of such Loans and
extensions of credit received or the manner in which the Administrative Agent
and/or such Lender accounts for such Loans or other extensions of credit on its
books and records. The US Borrower acknowledges and expressly agrees with the
Administrative Agent and each Lender that the joint and several liability of the
US Borrower is required solely as a condition to, and is given solely as
inducement for and in consideration of, credit or accommodations extended or to
be extended under the Loan Documents to the Borrowers and is not required or
given as a condition of extensions of credit to the US Borrower. The US
Borrower’s Obligations under this Agreement shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the Obligations of the Luxembourg
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of the Luxembourg Borrower, (ii) the absence of any attempt
to collect the Obligations from the Luxembourg Borrower, or any other security
therefor, or the absence of any other action to enforce the same, (iii) the
waiver, consent, extension, forbearance or granting of any indulgence by the
Administrative Agent and/or any Lender or other Secured Party with respect to
any provision of any instrument evidencing the Obligations of the Luxembourg
Borrower, or any part thereof, or any other agreement now or hereafter executed
by the Luxembourg Borrower and delivered to the Administrative Agent and/or any
Lender or other Secured Party, (iv) the failure by the Administrative Agent
and/or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for the
Obligations of the Luxembourg Borrower, (v) the Administrative Agent’s and/or
any Lender’s or other Secured Party’s election, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, (vi) any borrowing or grant of a security interest by the
Luxembourg Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code, (vii) the disallowance of all or any portion of the Administrative Agent’s
and/or any Lender’s or other Secured Party’s claim(s) for the repayment of the
Obligations of the Luxembourg Borrower under Section 502 of the Bankruptcy Code,
or (viii) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of the Luxembourg Borrower.

(b) The US Borrower waives, until the Obligations shall have been paid in full
and this Agreement shall have been terminated, any right to enforce any right of
subrogation or any remedy which the Administrative Agent and/or any Lender or
other Secured Party now has or may hereafter have

 

173



--------------------------------------------------------------------------------

against the Luxembourg Borrower, any endorser or any Guarantor of all or any
part of the Obligations, and any benefit of, and any right to participate in,
any security or collateral given to the Administrative Agent and/or any Lender
to secure payment of the Obligations or any other liability of the Borrowers to
the Administrative Agent and/or any Lender. Upon any Event of Default, the
Administrative Agent may proceed directly and at once, without notice, against
the US Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against the Luxembourg Borrower or any
other Person, or against any security or Collateral for the Obligations. The US
Borrower consents and agrees that the Administrative Agent shall be under no
obligation to marshal any assets in favor of either Borrower or against or in
payment of any or all of the Obligations.

(c) Each Luxembourg Borrower hereby agrees that it is jointly and severally
liable under this Agreement for all Obligations of each other Luxembourg
Borrower (including any such Obligations of any Luxembourg Borrower arising
under Related Swap Contracts and Cash Management Obligations owing by any
Luxembourg Borrower), regardless of the manner or amount in which proceeds of
any Loans are used, allocated, shared or disbursed by or among each Luxembourg
Borrower, or the manner in which the Administrative Agent and/or any Lender
accounts for such Loans or other extensions of credit on its books and records.
All Loans, upon funding to a Luxembourg Borrower, shall be deemed to be jointly
funded to and received by each other Luxembourg Borrower. Each Luxembourg
Borrower shall be fully liable hereunder regardless of which Luxembourg Borrower
actually receives Loans or other extensions of credit hereunder or the amount of
such Loans and extensions of credit received or the manner in which the
Administrative Agent and/or such Lender accounts for such Loans or other
extensions of credit on its books and records. Each Luxembourg Borrower
acknowledges and expressly agrees with the Administrative Agent and each Lender
that the joint and several liability of each Luxembourg Borrower is required
solely as a condition to, and is given solely as inducement for and in
consideration of, credit or accommodations extended or to be extended under the
Loan Documents to any Luxembourg Borrower and is not required or given as a
condition of extensions of credit to such Luxembourg Borrower. Each Luxembourg
Borrower’s Obligations under this Agreement shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the Obligations of each other
Luxembourg Borrower or of any promissory note or other document evidencing all
or any part of the Obligations of any other Luxembourg Borrower, (ii) the
absence of any attempt to collect the Obligations from any other Luxembourg
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by the Administrative Agent and/or any Lender or other Secured
Party with respect to any provision of any instrument evidencing the Obligations
of any other Luxembourg Borrower, or any part thereof, or any other agreement
now or hereafter executed by a Luxembourg Borrower and delivered to the
Administrative Agent and/or any Lender or other Secured Party, (iv) the failure
by the Administrative Agent and/or any Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations of any other Luxembourg Borrower, (v) the
Administrative Agent’s and/or any Lender’s or other Secured Party’s election, in
any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Luxembourg Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any
portion of the Administrative Agent’s and/or any Lender’s or other Secured
Party’s claim(s) for the repayment of the Obligations of any other Luxembourg
Borrower under Section 502 of the Bankruptcy Code, or (viii) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor or of any other Luxembourg Borrower.

(d) Each Luxembourg Borrower waives, until the Obligations shall have been paid
in full and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which the Administrative Agent and/or any
Lender or other Secured Party now has or may hereafter have against any other
Luxembourg Borrower, any endorser or any Guarantor of all or any part

 

174



--------------------------------------------------------------------------------

of the Obligations, and any benefit of, and any right to participate in any
security or collateral given to the Administrative Agent and/or any Lender to
secure payment of the Obligations or any other liability of any other Luxembourg
Borrower to the Administrative Agent and/or any Lender. Upon any Event of
Default, the Administrative Agent may proceed directly and at once, without
notice, against any Luxembourg Borrower to collect and recover the full amount,
or any portion of the Obligations of any other Luxembourg Borrower, without
first proceeding against such Luxembourg Borrower or any other Person, or
against any security or Collateral for the Obligations. Each Luxembourg Borrower
consents and agrees that the Administrative Agent shall be under no obligation
to marshal any assets in favor of any Luxembourg Borrower or against or in
payment of any or all of the Obligations of any Luxembourg Borrower.

(e) Notwithstanding anything expressed or implied hereunder to the contrary and
without limiting the provisions of clauses (c) and (d) above, (i) no Luxembourg
Borrower shall make or be required to make any payments (whether of principal,
interest, fees, additional amounts or otherwise) in respect of the Obligations
of the US Borrower and the Guarantors or on behalf of the US Borrower or a
Guarantor and (ii) all payments made by the Luxembourg Borrower shall be
allocated solely to the payment of Obligations owing with respect to the
Luxembourg Borrower under the Multicurrency Revolving Credit Facility and
interest thereon; all provisions of this Agreement shall be interpreted
consistently with clauses (i) and (ii) of this sentence.

(f) Notwithstanding the foregoing and any other provision of this Agreement to
the contrary, the payment undertaking of each Luxembourg Borrower under clauses
(c) and (d) above, or otherwise in this Agreement, for the obligations of any
entity which is not such Luxembourg Borrower or a Subsidiary of that Luxembourg
Borrower: (i) shall not apply to any payment which, if made, would either
constitute a misuse of corporate assets as defined under Article 171-1 of the
Luxembourg Law on Commercial Companies and (ii) the aggregate amount payable by
the Luxembourg Borrower shall, from time to time, be limited to an amount not
exceeding at any time the greater of: (A) (i) the principal amount (if any)
borrowed by the Luxembourg Borrower or any of its Subsidiaries from another
member of the group to which the Luxembourg Borrower belongs and financed
directly or indirectly by a borrowing under this Agreement, plus (ii) one
hundred percent (100%) of the sum of the Luxembourg Borrower’s “capitaux
propres” (as referred to in Article 34 of the Luxembourg Act dated 19 December
2002 concerning the trade and companies register and the accounting and annual
accounts of undertakings) and its subordinated debts (as referred to in article
34 of the Luxembourg Act dated 19 December 2002 concerning the trade and
companies register and the accounting and annual accounts of undertakings), as
reflected in its last annual accounts (approved by a shareholders’ meeting)
available on the date of payment under this Agreement; and (B) (i) the principal
amount (if any) borrowed by the Luxembourg Borrower or any of its Subsidiaries
from another member of the Group to which the Luxembourg Borrower belongs and
financed directly or indirectly by a borrowing under the Agreement; plus
(ii) one hundred percent (100%) of the sum of the Luxembourg Borrower’s
“capitaux propres” (as referred to in Article 34 of the Luxembourg Act dated
19 December 2002 concerning the trade and companies register and the accounting
and annual accounts of undertakings) and its subordinated debts (as referred to
in Article 34 of the Luxembourg Act dated 19 December 2002 concerning the trade
and companies register and the accounting and annual accounts of undertakings),
as reflected in its last annual accounts (approved by a shareholders’ meeting)
available as of the date that the Luxembourg Borrower accedes to this Agreement.

10.25 No Fiduciary Duty. Each of the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents, the Arranger, the Joint
Book-Running Managers, each Lender and each L/C Issuer and each of their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrowers, their respective stockholders and/or their respective Affiliates. The
Borrowers agree that nothing in the Loan

 

175



--------------------------------------------------------------------------------

Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and either Borrower, its stockholders or its Affiliates, on the other. The
Loan Parties acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and each Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of either Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrowers, their respective stockholders or their respective
Affiliates on other matters) or any other obligation to either Borrower except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of either Borrower,
its management, stockholders, creditors or any other Person. The Borrowers
acknowledge and agree that the Borrowers have consulted their own legal and
financial advisors to the extent they deemed appropriate and that they are
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrowers agree that they will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to either Borrower, in connection
with such transaction or the process leading thereto.

10.26 Effect of Amendment and Restatement. This Agreement shall supersede the
Original Credit Agreement from and after the Restatement Date. Except as
otherwise provided in the Fifth Amendment, the Schedules and Exhibits to the
Original Credit Agreement shall be deemed to be Schedules and Exhibits,
respectively, to this Agreement, and any references in such Schedules and
Exhibits to the Original Credit Agreement shall be deemed to refer without
further amendment to this Agreement. The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Loan Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Secured Obligations (as defined in the Original Credit
Agreement) and the other Loan Documents as in effect prior to the Restatement
Date and (b) such Secured Obligations are in all respects continuing with only
the terms being modified as provided in this Agreement and the other Loan
Documents. The parties hereto further acknowledge and agree that (i) the
guarantees and liens and security interests in favor of the Administrative Agent
and/or the Collateral Agent for the benefit of the Secured Parties guaranteeing
and securing payment of the Secured Obligations (as defined in the Original
Credit Agreement) are in all respects continuing and in full force and effect
with respect to all Secured Obligations and (ii) all references in the other
Loan Documents to the Original Credit Agreement shall be deemed to refer without
further amendment to this Agreement.

[Signatures on following pages.]

 

176



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

     1   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     63   

1.03

  

Accounting Terms

     64   

1.04

  

Rounding

     66   

1.05

  

Conversion of Foreign Currencies

     66   

1.06

  

References to Agreements and Laws

     66   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     67   

2.01

  

Term Loans; Facilities Increase

     67   

2.02

  

Dollar Revolving Loans; Multicurrency Revolving Loans

     71   

2.03

  

Borrowings, Conversions and Continuations

     72   

2.04

  

Letters of Credit

     75   

2.05

  

Swing Line Loans

     84   

2.06

  

Prepayments

     86   

2.07

  

Reduction or Termination of Revolving Credit Commitments

     92   

2.08

  

Repayment of Loans

     93   

2.09

  

Interest

     97   

2.10

  

Fees

     98   

2.11

  

Computation of Interest and Fees

     98   

2.12

  

Evidence of Debt

     98   

2.13

  

Payments Generally

     99   

2.14

  

Sharing of Payments

     101   

2.15

  

Appointment of Borrower Representative

     102   

2.16

  

Defaulting Lenders

     102   

2.17

  

Specified Refinancing Debt.

     103   

2.18

  

Certain Permitted Amendments

     105   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     106   

3.01

  

Taxes

     106   

3.02

  

Illegality

     107   

3.03

  

Inability to Determine Rates

     108   

3.04

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans and Eurocurrency Rate Loans

     109   

3.05

  

Funding Losses

     109   

3.06

  

Matters Applicable to all Requests for Compensation

     110   

3.07

  

Substitution of Lenders

     111   

3.08

  

Survival

     112   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     112   

4.01

  

Conditions Precedent to Initial Credit Extensions

     112   

4.02

  

Conditions Precedent to Each Credit Extension

     112   

4.03

  

Determinations of Initial Borrowing Conditions

     113   

4.04

  

Conditions Precedent to Each Facilities Increase

     114   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     115   

5.01

  

Existence, Qualification and Power; Compliance with Laws

     115   

5.02

  

Authorization; No Contravention

     115   

5.03

  

Governmental and Third-Party Authorization

     115   

5.04

  

Binding Effect

     116   

5.05

  

Financial Statements; No Material Adverse Effect

     116   

5.06

  

Litigation

     116   

5.07

  

No Default

     116   

5.08

  

Ownership of Property; Liens

     116   

5.09

  

Environmental Compliance

     116   

5.10

  

[Reserved.]

     117   

5.11

  

Taxes

     117   

5.12

  

ERISA Compliance

     117   

5.13

  

Ownership of Subsidiaries

     118   

5.14

  

Margin Regulations; Investment Company Act

     118   

5.15

  

Disclosure

     118   

5.16

  

Intellectual Property; Licenses, Etc

     119   

5.17

  

Labor Matters

     119   

5.18

  

Solvency

     119   

5.19

  

Use of Proceeds

     119   

5.20

  

Subordinated Indentures

     119   

5.21

  

OFAC

     119   

ARTICLE VI AFFIRMATIVE COVENANTS

     120   

6.01

  

Financial Statements

     120   

6.02

  

Certificates; Other Information

     121   

6.03

  

Notices

     121   

6.04

  

Payment of Obligations

     123   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

6.05

  

Preservation of Existence, Etc

     123   

6.06

  

Maintenance of Properties

     123   

6.07

  

Maintenance of Insurance

     123   

6.08

  

Compliance with Laws and Contractual Obligations

     123   

6.09

  

Books and Records

     123   

6.10

  

Inspection Rights

     124   

6.11

  

Compliance with ERISA

     124   

6.12

  

Use of Proceeds

     124   

6.13

  

[Reserved.]

     124   

6.14

  

New Subsidiaries and Pledgors

     124   

6.15

  

[Reserved]

     126   

6.16

  

Real Property

     127   

6.17

  

Interest Rate Protection

     127   

6.18

  

[Reserved]

     127   

6.19

  

Immaterial Subsidiaries

     127   

6.20

  

Further Assurances

     127   

6.21

  

Immaterial Foreign Subsidiaries

     127   

6.22

  

Proceeds of Certain Indebtedness

     128   

ARTICLE VII NEGATIVE COVENANTS

     128   

7.01

  

Liens

     128   

7.02

  

Investments

     131   

7.03

  

Indebtedness

     132   

7.04

  

Fundamental Changes

     135   

7.05

  

Dispositions

     135   

7.06

  

[Reserved]

     136   

7.07

  

Restricted Payments

     136   

7.08

  

ERISA

     137   

7.09

  

Change in Nature of Business

     137   

7.10

  

Transactions with Affiliates

     137   

7.11

  

[Reserved]

     138   

7.12

  

Use of Proceeds

     138   

7.13

  

Financial Covenants

     138   

7.14

  

[Reserved]

     140   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.15

  

[Reserved.]

     140   

7.16

  

Change in Fiscal Year; Accounting Treatment

     140   

7.17

  

[Reserved]

     140   

7.18

  

[Reserved]

     140   

7.19

  

Subordinated Indebtedness, etc

     140   

7.20

  

Status of Borrowers

     141   

7.21

  

Status of International Holding Companies

     141   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     141   

8.01

  

Events of Default

     141   

8.02

  

Remedies Upon Event of Default

     144   

8.03

  

Application of Funds

     144   

ARTICLE IX AGENTS

     146   

9.01

  

Appointment and Authorization of Administrative Agent and Collateral Agent

     146   

9.02

  

Delegation of Duties

     147   

9.03

  

Liability of Agents

     147   

9.04

  

Reliance by Administrative Agent

     147   

9.05

  

Notice of Default

     148   

9.06

  

Credit Decision; Disclosure of Information by Agents

     148   

9.07

  

Indemnification of Agents

     149   

9.08

  

Agents in their Individual Capacity

     149   

9.09

  

Successor Agents

     149   

9.10

  

Administrative Agent May File Proofs of Claim

     151   

9.11

  

Collateral and Guaranty Matters

     152   

9.12

  

Collateral Matters Relating to Related Obligations

     153   

9.13

  

Posting of Approved Electronic Communications

     154   

9.14

  

Other Agents; Lead Managers

     155   

9.15

  

Local Credit Facility Intercreditor Agreement

     155   

9.16

  

Trust Indenture Act

     155   

ARTICLE X MISCELLANEOUS

     156   

10.01

  

Amendments, Etc

     156   

10.02

  

Notices, Etc

     159   

10.03

  

No Waiver; Cumulative Remedies

     160   

10.04

  

Attorney Costs, Expenses and Taxes

     160   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

10.05

  

Indemnification by the Borrowers; Limitation of Liability

     161   

10.06

  

Marshalling; Payments Set Aside

     163   

10.07

  

Assignments and Participations

     163   

10.08

  

Confidentiality

     167   

10.09

  

Right of Setoff

     167   

10.10

  

Interest Rate Limitation

     168   

10.11

  

Execution in Counterparts

     168   

10.12

  

Integration

     168   

10.13

  

Survival of Representations and Warranties

     168   

10.14

  

Severability

     168   

10.15

  

Tax Forms

     169   

10.16

  

Binding Effect

     171   

10.17

  

Governing Law

     171   

10.18

  

Submission to Jurisdiction; Service of Process

     171   

10.19

  

Application of Gaming Regulations

     172   

10.20

  

Patriot Act

     172   

10.21

  

Section Titles

     172   

10.22

  

Waiver of Right to Trial by Jury

     173   

10.23

  

Entire Agreement

     173   

10.24

  

Joint and Several Liability; Subrogation

     173   

10.25

  

No Fiduciary Duty

     175   

10.26

  

Effect of Amendment and Restatement

     176   

 

v